Exhibit 10.1

 

8/05 AMENDED AND RESTATED

SENIOR SECURED CREDIT AGREEMENT

 

dated as of August 1, 2005

by and among

 

HOMEBANC CORP.

 

and

 

HOMEBANC MORTGAGE CORPORATION

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent and a Lender,

 

and

 

the other Lender(s) parties hereto

 

KEYBANK NATIONAL ASSOCIATION

as Syndication Agent

 

COMMERZBANK, A.G., NEW YORK BRANCH and GRAND CAYMAN BRANCH,

U.S. BANK NATIONAL ASSOCIATION,

BNP PARIBAS

and

UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY

as Documentation Agents

 

J.P. MORGAN SECURITIES INC.

Sole Bookrunner

and Lead Arranger

 

$500,000,000 Senior Secured Revolving Credit

 

LOGO [g70367imag001.jpg]

 

 



--------------------------------------------------------------------------------

Index of Defined Terms

(continued)

 

     Page


--------------------------------------------------------------------------------

8/05 Credit Agreement

   1

Acknowledgment Agreement

   3

Adjusted Tangible Net Worth

   3

Advance

   5

Advance Rate

   15

Affiliate

   5

Aged Loan

   24

Agency

   5

Agent

   1

Agent’s Fee

   62

Aggregate Committed Sum

   6

Agreement

   1

Alt-A Loan

   6

Appraisal

   6

Appraised Value

   6

Approved Investor

   6

Approved Servicing Agreement

   6

Approved Servicing Appraiser

   6

Authorized Company Representative

   6

Base Rate

   43

Base Rate Tranche

   45

Basic Papers

   7

Book Collateral Value

   7

Book Construction/Permanent Loan Collateral Value

   11

Book HELOC/Second Lien Loan Collateral Value

   11

Book Prime Loan Collateral Value

   12

Book Repurchased Loan Collateral Value

   13

Book Residential Lot Loan Collateral Value

   13

Book Second Investor Loan Collateral Value

   12

Book Subprime Loan Collateral Value

   14

Borrowing

   7

Borrowing Base

   8

Broker’s Price Opinion

   8

Business Day

   8

Cash Equivalents

   8

Ceiling Rate

   43

Central Elements

   8

Change in Law

   41

Change of Control

   9

Chapter 346

   41

Class of Borrowings

   41

Collateral

   9

Collateral Value

   10



--------------------------------------------------------------------------------

Index of Defined Terms

(continued)

 

     Page


--------------------------------------------------------------------------------

Commitment

   15

Commitments Cancellation Date

   38

Committed Sum

   15

Companies

   1

Companies’ Underwriting Guidelines

   16

Company

   1

Company Customer

   15

Construction/Permanent Loan

   16

Construction/Permanent Loan Collateral Value

   11

Continuing Lender

   60

Control

   5

Conventional Loan

   16

Credit Line

   16

Cumulative Loan-to-Value Ratio

   16

Current Appraisal

   16

Current Broker’s Price Opinion

   17

Current Credit Agreement

   1

Custodian

   17

Custodian’s Fees

   17

Custody Agreement

   17

Customer

   17

Dated Assets

   47

Dated Liabilities

   47

Debt

   17

Default

   18

Defeasance Account

   18

Determination Date

   18

Disqualifier

   i

Dry Loan

   18

Effective Date

   1

Electronically Submitted

   19

Eligible Assignee

   117

Eligible Collateral

   i

Eligible Manufactured Housing Loan

   19

Eligible Repurchased Collateral

   iii

Eligible Servicing Collateral

   v

Eligible Single-family Collateral

   i

Enforcement Advance

   19

Enforcement Advances Collateral

   10

ERISA

   19

Event of Default

   20

Facilities

   20

Facilities Papers

   20

Facility

   20



--------------------------------------------------------------------------------

Index of Defined Terms

(continued)

 

     Page


--------------------------------------------------------------------------------

Facility Fee

   61

Fannie Mae

   20

Fannie Mae Contract

   70

Federal Funds Effective Rate

   41

FHA

   20

FICA

   20

FICO

   20

File

   20

Financial Statements

   81

Freddie Mac

   20

Funding Share

   20

GAAP

   20

Ginnie Mae

   21

Governmental Authority

   21

Hazard Insurance Policy

   21

HC

   1

HELOC/Second Lien Loan Collateral Value

   11

High LTV Construction/Permanent Loan

   21

HMC

   1

HUD

   21

Hybrid ARM

   3

In Default

   22

In Foreclosure/REO

   22

Indemnified Liabilities

   110

Indemnified Parties

   110

Index

   41

Ineligible Manufactured Home

   i

Information Security Program

   22

Interest Only Loan

   22

Interest Period

   42

Interest Rate Option

   42

Interest Rate Selection Confirmation

   55

Internal Revenue Code

   22

Investor Loan

   22

JPMorgan

   1

Jumbo Loan

   22

Late Pledged (Seasoned) Loan

   23

Law

   23

Legal Requirement

   23

Lender

   23

Lender Affiliate

   23

Lenders

   1

LIBOR

   41

LIBOR Business Day

   42



--------------------------------------------------------------------------------

Index of Defined Terms

(continued)

 

     Page


--------------------------------------------------------------------------------

LIBOR Fixed Rate

   44

LIBOR Fixed Rate Tranches

   45

Lien

   23

Line

   23

Line Limit

   23

Liquidity

   23

Loan

   24

Loan Modification

   24

Loan Papers

   24

Long Warehoused (Aged) Loan

   24

Margin

   43

Margin Stock

   24

Market Value

   24

Maturity Date

   25

Maximum Aggregate Commitment

   25

MBS

   25

Mortgage

   26

Mortgage Assignment

   26

Mortgage Loan

   26

Mortgage Note

   26

Mortgaged Premises

   26

Multiemployer Plan

   26

New Lender

   60

Nonfunding Lender

   31

Nonrecourse Debt

   26

Nonrecourse Facility

   26

Note Payment Account

   27

Notices

   118

Obligations

   28

Officer’s Certificate

   28

Operating Subsidiaries

   28

Original Pledge Date

   28

P&I Advance

   28

P&I Advances Collateral

   10

Past Due Rate

   44

Permitted Encumbrances

   28

Person

   29

Plan

   29

Pledged Loan

   29

Pledged Loans Curtailment Report

   29

Pledged Servicing

   67

Pledged Servicing Portfolio

   29

Pledged to the Agent

   29

Prepayment Event

   30



--------------------------------------------------------------------------------

Index of Defined Terms

(continued)

 

     Page


--------------------------------------------------------------------------------

Previous Credit Agreement

   2

Prime Loan

   31

Prime Loan Collateral Value

   12

Prime Rate

   41

Principal Balance

   31

Privacy Requirements

   31

Pro Rata

   31

Property

   32

PUHC Act

   32

Purchase Commitment

   32

Qualified Subordinated Debt

   32

Rate

   43

Receivables Collateral

   10

Receivables Collateral Value

   14

Redemption Amount

   33

Redemption Call

   33

Regulation D

   33

Regulation Q

   33

Regulation U

   33

Regulation X

   33

Reimbursement Rights

   66

Replacement Date

   60

Replacement Lender

   60

Repurchased Loan

   33

Repurchased Loan Collateral

   9

Repurchased Loan Collateral Value

   13

Request for Borrowing

   34

Required Lenders

   34

Residential Lot Loan

   34

Residential Lot Loan Collateral Value

   13

Retiring Lender

   60

Second Investor Loan

   34

Second Investor Loan Collateral Value

   12

Second Lien Loan

   34

Security Instruments

   34

Senior Credit Notes

   35

Serviced Loans

   35

Servicer

   35

Servicing Agreement

   35

Servicing Appraisal

   35

Servicing Claim

   35

Servicing Collateral

   9

Servicing Collateral Value

   14

Servicing Financing Sublimit

   36



--------------------------------------------------------------------------------

Index of Defined Terms

(continued)

 

     Page


--------------------------------------------------------------------------------

Servicing Receivable Advance

   36

Servicing Receivable Advances Collateral,

   10

Servicing Rights

   36

Single-family

   36

Single-family Collateral

   10

Single-family Loan

   36

Single-purpose Finance Subsidiary

   36

Solvent

   36

Stated Rate

   44

Statement Date

   36

Statement Date Financial Statements

   81

Statutory Reserve Rate

   45

Submission List

   36

Subordination Agreement

   37

Subprime Loan

   37

Subprime Loan Collateral Value

   14

Subsidiary

   37

Super Jumbo Loan

   37

Supplemental Papers

   37

Swing Line

   37

Swing Line Borrowing Due Date

   37

Swing Line Limit

   38

Swing Line Note

   49

T&I Advance

   38

T&I Advances Collateral

   10

Taxes

   38

Termination Date

   38

Texas Finance Code

   43

Total Liabilities

   38

Total Pledged Servicing List

   38

Total Recourse Liabilities

   39

Tranche

   45

UCC

   39

USA Patriot Act

   101

VA

   39

Voting Stock

   39

Warehouse Transmission File

   39

Wet Loan

   39

Wet Warehousing

   40

Wet Warehousing Sublimit

   40

Whole Loans

   40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1        DEFINITIONS

   3      1.1.    Defined Terms    3      1.2.    Definitions of General
Application    39      1.3.    Definitions for Interest Calculations.    44     
1.4.    Other Definitional Provisions.    44

2        MULTIPLE BORROWERS

   44      2.1.    Companies.    44      2.2.    Basis for Structure    44     
2.3.    Joint and Several Obligation.    44      2.4.    Contribution Rights   
45

3        THE LENDERS’ COMMITMENTS

   45      3.1.    The Lenders’ Commitments to Lend    45      3.2.   
Expiration or Termination of the Commitments    46      3.3.    Request for
Increase in Maximum Aggregate Commitment.    46      3.4.    Advances
Outstanding May Not Exceed Limits    47      3.5.    Advances to be Requested
and Use of Proceeds.    47      3.6.    Swing Line Commitment    47      3.7.   
Swing Line Borrowings    47      3.8.    Voluntary Reduction of Commitment.   
48

4        GENERAL BORROWING PROCEDURES

   48      4.1.    Separate Request for Each Borrowing.    48      4.2.   
Funding of Advances.    48      4.3.    Time When Submission List(s) and New
Collateral Papers (If Any) Due    50      4.4.    If Outstanding Advances Would
Exceed the Borrowing Base    51      4.5.    If a Request for Borrowing or New
Collateral Papers are Received Late; Waiver of Claim for Any Late Funding.    51

5        THE SENIOR CREDIT NOTES

   52

6        INTEREST, PRINCIPAL AND FEES PAYMENTS

   52      6.1.    Interest    52      6.2.    Interest Rates.    53      6.3.
   Principal    56      6.4.    Interest (and Principal) Due at Maturity.    57
     6.5.    Increased Cost.    57      6.6.    Chief Credit Officer’s
Certificate Conclusive    59      6.7.    Facility Fee    59      6.8.   
Agent’s Fee    60      6.9.    Prepayments.    60      6.10.    Payments.    60
     6.11.    Pro Rata Distribution of Payments.    62      6.12.    Chapter 346
Inapplicable    62

7        COLLATERAL

   62      7.1.    Grant of Security Interest    62      7.2.    Limited Pledge
of Fannie Mae Servicing    68      7.3.    Limited Pledge of Ginnie Mae
Servicing    68

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page


--------------------------------------------------------------------------------

     7.4.      Limited Pledge of Freddie Mac Servicing    68      7.5.     
Agent May Require Acknowledgment Agreements.    69      7.6.      Further
Assurances Concerning Collateral.    70      7.7.      Delivery of Additional
Collateral or Mandatory Prepayment    70      7.8.      Mandatory Redemption of
Collateral Due to Low Weighted Average FICO Scores    71      7.9.     
Mortgaging of Real Property Collateral    71      7.10.      Pledged Loans’
Collection and Servicing Rights.    72      7.11.      Rights After Occurrence
of Event of Default    72      7.12.      Sale and Agent’s Delivery of Debt
Collateral to Approved Investor    73      7.13.      Collateral Sale Proceeds
to be Paid to Agent.    73      7.14.      Right of Redemption From Pledge    75
     7.15.      Return of Collateral at End of Commitment    75      7.16.     
Acceptance or Shipping Per Instructions of Returned Collateral is Acquittance   
75

8        CONDITIONS PRECEDENT

   76      8.1.      Initial Advance    76      8.2.      Each Advance    77

9        REPRESENTATIONS

   78      9.1.      Organization; Good Standing; Subsidiaries    78      9.2.
     Authorization and Enforceability    79      9.3.      Approvals    79     
9.4.      Financial Condition    79      9.5.      Litigation    80      9.6.
     Licensing    80      9.7.      Hedge Investments in Mortgage Loans    80  
   9.8.      Compliance with Applicable Laws    80      9.9.      Regulation U
   81      9.10.      Investment Company Act    81      9.11.      Public
Utility Holding Company Act    81      9.12.      Payment of Taxes    81     
9.13.      Agreements.    81      9.14.      Title to Properties.    82     
9.15.      The Companies’ Address.    82      9.16.      ERISA    82      9.17.
     Special Representations Concerning Collateral    82      9.18.     
Survival    87

10        AFFIRMATIVE COVENANTS

   88      10.1.      Pay Senior Credit Notes.    88      10.2.      Financial
Statements    88      10.3.      Financial Statements Will be Accurate.    90  
   10.4.      Other Reports    90      10.5.      Maintain Existence and
Statuses; Conduct of Business.    91      10.6.      Maintain REIT Tax Status   
92      10.7.      Maintain Listing.    92      10.8.      Compliance with
Applicable Laws    92

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

                 Page


--------------------------------------------------------------------------------

     10.9.      Inspection of Properties and Books; Protection of Companies’
Proprietary Information.    92      10.10.      Privacy of Customer Information.
   92      10.11.      Notice of Suits, Etc. and Notice and Approval of Proposed
Servicing Transfers.    93      10.12.      Payment of Taxes, etc.    94     
10.13.      Insurance.    94      10.14.      Maintain Priority and Perfection
of Lender’s Lien    94      10.15.      Use of Proceeds of Advances.    94     
10.16.      Promptly Correct Escrow Imbalances    94      10.17.      No
Material Changes in Companies’ Underwriting Guidelines without Notice.    94  
   10.18.      Onsite Operational Audits.    95      10.19.      Special
Affirmative Covenants Concerning Collateral.    95      10.20.      Coordination
with Other Lenders/Repo Purchasers and Their Custodians    97

11        NEGATIVE COVENANTS

   97      11.1.      Pledging or Assignment of Servicing Rights    97     
11.2.      No Reincorporation    97      11.3.      Merger; Sale of Assets;
Acquisitions    97      11.4.      Financial Covenants.    98      11.5.     
Special Negative Covenants Concerning Collateral and Underwriting Guidelines.   
99      11.6.      Aggregate Delinquency of Serviced Loans    100      11.7.
     Government Regulation    100

12        DEFAULTS AND REMEDIES

   100      12.1.      Events of Default. The occurrence of any of the following
conditions or events shall be an Event of Default.    100      12.2.      Cure
or Waiver.    103      12.3.      Remedies.    104      12.4.      Application
of Proceeds    106      12.5.      Agent Appointed Attorney-in-Fact.    107     
12.6.      Right of Setoff.    107

13        REIMBURSEMENT OF EXPENSES; INDEMNITY

   108

14        RELATIONSHIPS AMONG THE AGENT AND THE LENDERS

   109      14.1.      Agent’s Duties    109      14.2.      Actions Requiring
Lenders’ Consent    110      14.3.      Actions Requiring Required Lenders’
Consent    111      14.4.      Agent’s Discretionary Actions    112      14.5.
     Lenders’ Cooperation.    112      14.6.      Lenders’ Sharing Arrangement.
   113      14.7.      Lenders’ Acknowledgment    113      14.8.      Agent’s
Representations to Lenders    113      14.9.      Agent’s Duty of Care, Express
Negligence Waiver and Release.    113      14.10.      Calculations of Shares of
Principal and Other Sums.    114      14.11.      Resignation of the Agent.   
114      14.12.      Effective Date of Resignation of the Agent.    115     
14.13.      Successor Agent    115

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     14.14.    Merger of the Agent.    115      14.15.    Participation;
Assignment.    115      14.16.    The Agent and the Lenders are the only
Beneficiaries of this Section    117

15        NOTICES

   117

16        MISCELLANEOUS

   119      16.1.    Terms Binding Upon Successors; Survival of Representations
   119      16.2.    Items to Be Satisfactory to the Agent or the Custodian.   
119      16.3.    Usury Not Intended; Credit or Refund of Any Excess Payments   
119      16.4.    This Agreement and the Other Facilities Papers    120     
16.5.    USA Patriot Act Notice    120      16.6.    Privacy of Customer
Information.    120      16.7.    No Waiver    121      16.8.    Counterpart
Execution; Amendments.    122      16.9.    Governing Law, Jurisdiction and
Venue.    122      16.10.    General Purpose of Loan    122      16.11.   
Waiver of Jury Trial.    122      16.12.    Waiver of Special Damages    123  
   16.13.    Relationship of the Parties    123      16.14.    Notice Pursuant
to Tex. Bus. & Comm. Code §26.02    123

 

iv



--------------------------------------------------------------------------------

8/05 AMENDED AND RESTATED SENIOR SECURED CREDIT

AGREEMENT

 

Preamble

 

This 8/05 Amended and Restated Senior Secured Credit Agreement (the “8/05 Credit
Agreement” and as it may be supplemented, amended or restated, the “Current
Credit Agreement” or, within itself, this “Agreement”), executed as of August 1,
2005 (the “Effective Date”), among:

 

(i) HOMEBANC CORP., a Georgia corporation (“HC”), its wholly-owned subsidiary,
HOMEBANC MORTGAGE CORPORATION, a Delaware corporation (“HMC”; HC and HMC being
sometimes referred to individually as a “Company” and together as the
“Companies”), each having its principal office at 2002 Summit Boulevard, Suite
100, Atlanta, Georgia 30319;

 

(ii) JPMORGAN CHASE BANK, N.A. (“JPMorgan”), a national banking association,
acting herein as a Lender (as defined in Section 1.2) and agent and
representative of the other Lenders (in that capacity JPMorgan is called the
“Agent”); and

 

(iii) such other Lenders as may from time to time be party to this Agreement
(together with JPMorgan as a lender, the “Lenders”, recites and provides as
follows:

 

Recitals

 

The Companies have asked the Lenders and the Agent to establish a $500 million —
with the right for the Company to request that JPMorgan arrange, on a best
efforts basis, to increase such limit to up to $750 million by one or more of
the existing Lenders agreeing, in their discretion, to increase their Committed
Sums and/or by adding additional Lenders to this Agreement — senior, secured,
revolving line of credit (capitalized terms used in these recitals being defined
in the preamble or Section 1 of this Agreement) for:

 

(a) warehousing the Companies’ 1-to-4 family residential mortgage loans, with
availability of 100% of the Aggregate Committed Sum to finance prime mortgage
loans (except for HELOCs and Second Lien Loans) and limited availability for
financing Alt-A first lien 1-to-4 family residential mortgage loans (15% of the
Aggregate Committed Sum), 1-to-4 family residential mortgage loans that are
Jumbo Loans and Super Jumbo Loans (20% of the Aggregate Committed Sum for both,
6% of the Aggregate Committed Sum for Super Jumbo Loans), prime or Alt-A second
lien loans including prime or Alt-A home equity lines of credit mortgage loans
(37.5% of the Aggregate Committed Sum), Construction/Permanent loans and
Residential Lot Loans (15% of the Aggregate Committed Sum for all types of
Construction/Permanent Loans and up to $15 million of the Aggregate Committed
Sum for Residential Lot Loans), Subprime Loans (7% of the Aggregate Committed
Sum), Seasoned Loans (2% of the Aggregate Committed Sum), Eligible Manufactured
Housing Loans (1% of the Aggregate Committed Sum), Repurchased Loans (1.5% of
the Aggregate Committed Sum) and Investor Loan and Second Investor Loans (15% of
the Aggregate Committed Sum for both, 3% of the Aggregate Committed Sum for
Second Investor Loans);



--------------------------------------------------------------------------------

(b) financing the Companies’ purchases of 1-to-4 family residential mortgage
loans sold to an investor and subsequently repurchased by a Company due to
underwriting errors, delinquencies or breach of representations or warranties
made in connection with such sale (1.5% of the Aggregate Committed Sum);

 

(c) financing (i) principal and interest advances receivables made in respect of
the Companies’ servicing portfolio and (ii) the Companies’ fundings of
recoverable advances made to preserve, restore and protect property securing
Company-serviced first and second lien mortgage loans that are in default or In
Foreclosure/REO, enforce remedies in respect of them, manage and liquidate
property acquired through their foreclosure or similar proceedings and maintain
property insurance and keep taxes current on such property (5% of the Aggregate
Committed Sum); and

 

(d) financing the Companies’ retention of nonrecourse servicing rights for
1-to-4 family residential mortgage loans that are no more than 90 days
delinquent (up to $30 million of the Aggregate Committed Sum);

 

and the Lenders and the Agent have agreed to do so on the terms and subject to
the conditions of this Agreement.

 

In addition, JPMorgan has agreed to provide a separate revolving swing line of
credit to initially and temporarily finance the Companies’ borrowings pending
their funding by all of the Lenders pursuant to this Agreement.

 

The Lenders’ and Agent’s agreement to establish and continue the credit line and
JPMorgan’s agreement to establish and continue the swing line, are each made
upon and subject to the terms and conditions of this Agreement. If there is any
conflict or inconsistency between any of the terms or provisions of this
Agreement and any of the other Facilities Papers, this Agreement shall govern
and control. If there is any conflict between any provision of this Agreement
and any later supplement, amendment, restatement or replacement of it, then the
latter shall govern and control.

 

This Agreement amends and restates the 6/04 Amended and Restated Senior Secured
Credit Agreement executed as of June 7, 2004, as amended, between HMC and
JPMorgan acting as a Lender and agent and representative of other lenders, such
previous credit agreement being herein called the “Previous Credit Agreement”.
Except to the extent heretofore released, all liens, security interests and
collateral assignments created by or pursuant to the Previous Credit Agreement
are continued in full force and effect as security for the Obligations, and all
references in any existing documents to the Previous Credit Agreement shall
henceforth be read and construed as references to this Agreement.

 

2



--------------------------------------------------------------------------------

Agreements

 

In consideration of the premises, the mutual agreements stated below and other
good and valuable consideration paid by each party to each other party to this
Agreement, the receipt and sufficiency of which each hereby acknowledges, the
parties hereby agree as follows.

 

1 DEFINITIONS

 

1.1. Defined Terms. Except where otherwise specifically stated, capitalized
terms used in this Agreement and the other Facilities Papers have the meanings
assigned to them below or elsewhere in this Agreement.

 

1.2. Definitions of General Application. The terms defined in this Section are
generally applicable. For convenience of reference, defined terms relating only
to the calculation and payment of interest are defined in Section 1.3.

 

“Hybrid ARM” means an adjustable rate Single-family Mortgage Loan with an
initial interest rate adjustment period of three (3), five (5) or seven (7)
years and with interest rate resets each six (6) months thereafter.

 

“8/05 Credit Agreement” is defined in this Agreement’s preamble.

 

“Acceleration Date” is defined in the definition of “Maturity Date”.

 

“Acknowledgment Agreement” means an acknowledgment agreement in the form
prescribed by Fannie Mae, Freddie Mac or Ginnie Mae to be executed by the
relevant Company, the Agent (as agent and representative of the Lenders) and
such Agency as a condition to either Company’s pledging Fannie Mae, Freddie Mac
or Ginnie Mae (as the case may be) Servicing Rights to the Agent.

 

“Adjusted Tangible Net Worth” means, on any day:

 

A. for HC:

 

(a) the excess of the total assets over Total Liabilities of HC on that day —
including assets and liabilities of its wholly-owned subsidiaries — each being
determined in accordance with GAAP consistent with the accounting principles
applied in the preparation of the Financial Statements referred to in Section
9.4;

 

less (b) the value, if any, in excess of the lesser of (i) sixty-seven and one
half percent (67.5%) of the Appraised Value of such capitalized mortgage loan
servicing rights or (ii) one percent (1%) of the aggregate principal balances of
the portfolio of Serviced Loans in respect of such capitalized mortgage loan
servicing rights included in the Financial Statements referred to in Section 9.4
for capitalized mortgage loan servicing rights;

 

3



--------------------------------------------------------------------------------

less (c) aggregate investments in nonconsolidated Subsidiaries and Affiliates
included in the Financial Statements referred to in Section 9.4, other than any
common equity interests issued by HMB Capital Trust I and held by HC;

 

less (d) net total advances to nonconsolidated Subsidiaries and Affiliates
outstanding;

 

less (e) goodwill and all other assets not supported by or representative of a
tangible asset, which intangible assets would be deemed by HUD to be
unacceptable for the purpose of calculating adjusted net worth in accordance
with HUD requirements in effect as of such day;

 

less (f) all accumulated other comprehensive income;

 

plus (g) the amount of (negative) accumulated other comprehensive income that
exceeds (negative) Ten Million Dollars ($10,000,000); and

 

plus (h) Qualified Subordinated Debt; and

 

B. for HMC:

 

(i) the excess of HMC’s total assets over Total Liabilities on that day —
including assets and liabilities of its wholly-owned subsidiaries — each being
determined in accordance with GAAP consistent with the accounting principles
applied in the preparation of the Financial Statements referred to in Section
9.4;

 

less (ii) the value included in the Financial Statements referred to in Section
9.4 for capitalized mortgage loan servicing rights;

 

less (iii) aggregate investments in nonconsolidated Subsidiaries and Affiliates
included in the Financial Statements referred to in Section 9.4;

 

less (iv) net total advances to nonconsolidated Subsidiaries and Affiliates
outstanding;

 

less (v) goodwill and all other assets not supported by or representative of a
tangible asset, which intangible assets would be deemed by HUD to be
unacceptable for the purpose of calculating adjusted net worth in accordance
with HUD requirements in effect as of such day;

 

less (vi) all accumulated other comprehensive income;

 

plus (vii) a value for the capitalized mortgage loan servicing rights excluded
in clause (ii) above that is an amount equal to the lesser of (i) sixty-seven
and one-half percent (67.5%) of the value of such capitalized mortgage loan
servicing rights as determined by the most recent appraisal thereof approved by
the Agent and (ii) one percent (1%) of the unpaid

 

4



--------------------------------------------------------------------------------

principal balance of the portfolio of Serviced Loans in respect of such
capitalized mortgage loan servicing rights; and

 

plus (viii) the amount of (negative) accumulated other comprehensive income that
exceeds (negative) Five Million Dollars ($5,000,000).

 

“Advance” means a disbursement by the Lenders under the Loan in accordance with
the terms of this Agreement — including initial disbursements, readvances of
funds previously advanced to the Companies and repaid to the Lenders and
protective advances made without any requirement for any Request for Borrowing —
and is a correlative of “Borrowing”: a Borrowing from the Lenders’ and the
Agent’s point of view. Where “Swing Line” prefaces “Advance”, then it means an
Advance by JPMorgan under the Swing Line. Where “Wet Warehousing” prefaces
“Advance”, then it means an Advance under the Wet Warehousing Sublimit.

 

“Advance Rate” is defined in the definition of “Collateral Value”.

 

“Affiliate” means and includes, with respect to a specified Person, any other
Person:

 

(a) that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the specified Person (in this
definition only, the term “Control” means having the power to set or direct
management policies, directly or indirectly);

 

(b) that is a director, trustee, partner, member or executive officer of the
specified Person or serves in a similar capacity in respect of the specified
Person;

 

(c) of which the specified Person is a director, trustee, partner, member or
executive officer or with respect to which the specified Person serves in a
similar capacity and over whom the specified Person, either alone or together
with one or more other Persons similarly situated, has Control;

 

(d) that, directly or indirectly through one or more intermediaries, is the
beneficial owner of ten percent (10%) or more of any class of equity securities
— which does not include any MBS — of the specified Person; or

 

(e) of which the specified Person is directly or indirectly the owner of ten
percent (10%) or more of any class of equity securities of the specified Person.

 

“Aged Loan” is defined in the definition of “Long Warehoused (Aged) Loan”.

 

“Agency” means Ginnie Mae, Fannie Mae, Freddie Mac, HUD, FHA or VA.

 

“Agent” is defined in this Agreement’s preamble.

 

“Agent’s Fee” is defined in Section 6.8.

 

5



--------------------------------------------------------------------------------

“Aggregate Committed Sum” means, on any day, the lesser of (a) the Maximum
Aggregate Commitment for that day as stated in Schedule MAC in effect for that
day, and (b) the aggregate of the Lenders’ individual Committed Sums for that
day as stated in the definition of “Committed Sum” below.

 

“Agreement” is defined in this Agreement’s preamble.

 

“Alt-A Loan” means a Single-family Mortgage Loan (whether an amortizing closed
end Mortgage Loan or a HELOC), that satisfies the Companies’ Underwriting
Guidelines for an “A” credit grade and would qualify as a “Prime Loan” under
this Agreement except that it is not eligible for purchase by Ginnie Mae, Fannie
Mae or Freddie Mac.

 

“Appraisal” means an appraisal by a licensed appraiser selected in accordance
with Agency guidelines and not identified to either Company as an unacceptable
appraiser by an Agency, and who is experienced in estimating the value of
property of that same type in the community where it is located, and who —
unless approved by the Agent on a case-by-case basis — is not a director,
officer or employee of either Company or any Affiliate of either Company, or
related as a parent, sibling, child or first cousin to any of the Companies’ or
any such Affiliates’ respective directors or officers or any of their spouses, a
signed copy of the written report of which appraisal is in the possession of the
relevant Company or its Servicer.

 

“Appraised Value” of any Servicing Rights means the value, determined at least
quarterly by an Approved Servicing Appraiser.

 

“Approved Investor” means Ginnie Mae, Fannie Mae, Freddie Mac and any of the
Persons listed on Schedule AI, as it may be supplemented or amended from time to
time by agreement of the Companies and the Agent; provided that if the Agent
shall give written notice to the Companies of the Agent’s reasonable disapproval
of any Approved Investor(s) named in the notice, the investor(s) named shall no
longer be Approved Investor(s) from and after the time when the Agent sends that
notice to the Companies.

 

“Approved Servicing Agreement” means a Servicing Agreement under which a Company
is the Servicer and which has been reviewed and approved by the Agent for
purposes of financing such Company’s retention of Servicing Rights hereunder.

 

“Approved Servicing Appraiser” means an independent appraiser or broker that is
nationally known as expert in the evaluation of Servicing Rights, selected by
the Agent and acceptable to the Companies (as of the Effective Date, Phoenix
Capital is acceptable to the Companies and the Agent.)

 

“Authorized Company Representative” means a representative of a Company duly
designated by all requisite corporate action to execute any certificate,
schedule or other document contemplated or required by this Agreement or the
Custody Agreement on behalf of the Company and as its act and deed. A list of
Authorized Company Representatives for each Company, current as of the Effective
Date. is attached as Schedule AR. The Companies will use their best efforts to
provide an updating list of Authorized Company Representatives to the

 

6



--------------------------------------------------------------------------------

Agent and the Custodian promptly following each addition to or subtraction from
such list, and the Agent, the Lenders and the Custodian shall be entitled to
rely on each such list until such an updating list is received by the Agent and
the Custodian.

 

“Basic Papers” means all of the Loan Papers that must be delivered to the
Custodian — in the case of Wet Loans, on or before the seventh (7th) Business
Day after the related Advance — in order for any particular item of Collateral
to be Eligible Collateral and have Collateral Value. Exhibit D to the Custody
Agreement lists the Basic Papers, and reference is here made to the Custody
Agreement for that listing.

 

“Book Collateral Value” means the Book Construction/Permanent Loan Collateral
Value, the Book HELOC/Second Lien Loan Collateral Value, the Book Prime Loan
Collateral Value, the Book Repurchased Loan Collateral Value, the Book
Residential Lot Loan Collateral Value, or the Book Subprime Loan Collateral
Value, whichever the context requires.

 

“Book Construction/Permanent Loan Collateral Value” is defined in clause (a) of
the definition of “Collateral Value”.

 

“Book HELOC/Second Lien Loan Collateral Value” is defined in clause (b) of the
definition of “Collateral Value”.

 

“Book Prime Loan Collateral Value” is defined in clause (c) of the definition of
“Collateral Value”.

 

“Book Repurchased Loan Collateral Value” is defined in clause (e) of the
definition of “Collateral Value”.

 

“Book Residential Lot Loan Collateral Value” is defined in clause (f) of the
definition of “Collateral Value”.

 

“Book Second Investor Loan Collateral Value” is defined in clause (d) of the
definition of “Collateral Value”.

 

“Book Subprime Loan Collateral Value” is defined in clause (i) of the definition
of “Collateral Value”.

 

“Borrowing” is a correlative of “Advance”: an Advance from the Companies’ point
of view. Where “Swing Line” prefaces “Borrowing”, then it means a Borrowing from
JPMorgan under the Swing Line. Where “Wet Warehousing” prefaces “Borrowing”,
then it means a Borrowing under the Wet Warehousing Sublimit.

 

“Borrowing Base” means, on any day, the sum of the Collateral Values of all
Eligible Collateral then Pledged to the Agent plus the amount of any sums then
on deposit in the Defeasance Account.

 

7



--------------------------------------------------------------------------------

“Broker’s Price Opinion” means the written opinion of the value of a tract or
parcel of Single-family residential real property securing a Mortgage Loan,
issued by a real estate broker duly licensed as such by the jurisdiction in
which the subject property is located and that is not an Affiliate of either
Company or of any of either Company’s or its Subsidiaries’ or Affiliates’
directors of officers and is not an employee of any of them, selected reasonably
and in good faith by the relevant Company.

 

“Business Day” means any day when both (1) the Agent’s main branch in Houston,
Texas is open for regular commercial banking business and (2) federal funds wire
transfers can be made.

 

“Cash Equivalents” means and includes, on any day:

 

(a) any evidence of debt issued by the United States government, or guaranteed
as to the timely payment of principal and interest by the United States
government, and maturing twelve (12) months or less after that day;

 

(b) commercial paper issued by a corporation (other than an Affiliate of either
Company) organized under the laws of any state of the United States of America
or of the District of Columbia, rated A-1 by Standard and Poor’s (a division of
The McGraw-Hill Companies, Inc.), P-1 by Moody’s Investors Service, Inc. or the
equivalent rating by another nationally-recognized ratings service acceptable to
the Agent and having a stated maturity date nine (9) months or less after its
issue date;

 

(c) any certificate of deposit or banker’s acceptance issued by a commercial
bank that is a member of the Federal Reserve System and has a combined
unimpaired capital and surplus and unimpaired undivided profits of not less than
Five Hundred Million Dollars ($500,000,000), and maturing not more than twelve
(12) months after that day; and

 

(d) any repurchase agreement (i) entered into with any Federal Reserve System
member commercial bank of the size referred to in clause c above and (ii)
secured by any obligation of the type described in any of clauses (a)-(c) above
and (iii) having a market value on its date of at least one hundred percent
(100%) of the repurchase obligation of that commercial bank.

 

“Category” (of Collateral) is defined on Schedule EC.

 

“Central Elements” means and includes the value of a substantial part of the
Collateral; the prospects for repayment of each portion of the Loan, both
principal and interest, when due; the validity or enforceability of this
Agreement, any Senior Credit Note or other Facilities Papers and, as to any
Person referred to in any reference to the Central Elements, such Person’s
property, business operations, financial condition and ability to fulfill its
obligations under this Agreement or any other Facilities Papers, each taken as a
whole, and such Person’s prospects of continuing in business as a going concern.

 

“Change of Control” means, in respect of:

 

8



--------------------------------------------------------------------------------

A. HC:

 

(a) any Person shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Exchange Act
except that for purposes of this definition, a Person shall not be deemed to
have acquired beneficial ownership of securities tendered pursuant to a tender
or exchange offer made by or on behalf of such Person until such tendered
securities are accepted for purchase or exchange), directly or indirectly, of
either (i) Voting Stock of HC (or other securities convertible into such Voting
Stock) representing more than nine and nine-tenths percent (9.9%) of the
combined voting power of all Voting Stock of HC or (ii) more than nine and
nine-tenths percent (9.9%) of the outstanding shares of any class or series of
capital stock of HC; or

 

(b) any Person shall have succeeded in having so many of such Person’s nominees
elected to the board of directors of HC that such nominees, when added to any
existing directors remaining on the board of directors of HC after such election
who were previously nominated by or are Affiliates of such Person, comprise a
majority of the board of directors of HC; and

 

B. HMC:

 

(a) a sale of substantially all of HMC’s assets to a Person or related group of
Persons other than HC; or

 

(b) the occurrence of any event after which, without the Agent’s prior written
consent, HC no longer holds (whether directly or through one or more
intermediaries) one hundred percent (100%) of the capital stock of HC and voting
control in any election of HMC’s directors.

 

“Collateral” is any or all collateral (as the context requires) for the
Obligations, consisting of:

 

(a) the “Repurchased Loan Collateral”, which means Repurchased Loans and claims
and receivables in respect of delinquent or foreclosed Repurchased Loans that
are owned by a Company and duly Pledged to the Agent;

 

(b) the “Servicing Collateral”, which means rights to service (and be
compensated for servicing) 1-to-4 family residential Mortgage Loans pursuant to
Approved Servicing Agreements, which Servicing Rights are owned by a Company and
duly Pledged to the Agent;

 

(c) the “Receivables Collateral”, which means the P&I Advances Collateral and
the Servicing Receivable Advances Collateral, collectively.

 

(i) the “P&I Advances Collateral”, which means claims and receivables arising
out of or produced by a Company’s P&I Advances made pursuant to a right or
obligation as Servicer of the related Mortgage Loans to make such P&I Advances
and duly Pledged to the

 

9



--------------------------------------------------------------------------------

Agent, and all of a Company’s right, title and interest in all related insurance
or guaranties and their related papers, all of which claims and receivables are
owned by such Company.

 

(ii) the “Servicing Receivable Advances Collateral”, which means the T&I
Advances Collateral and the Enforcement Advances Collateral, collectively.

 

(1) the “T&I Advances Collateral”, which means claims and receivables arising
out of or produced by a Company’s T&I Advances made pursuant to a right or
obligation as Servicer of the related Mortgage Loans to make such T&I Advances
and duly Pledged to the Agent, and all of a Company’s right, title and interest
in all related insurance or guaranties and their related papers, all of which
claims and receivables are owned by such Company.

 

(2) the “Enforcement Advances Collateral”, which means claims and receivables
arising out of or produced by a Company’s Enforcement Advances made pursuant to
a right or obligation as Servicer of the related Mortgage Loans to make such
Enforcement Advances and duly Pledged to the Agent, and all of such Company’s
right, title and interest in all related insurance or guaranties and their
related papers, all of which claims and receivables are owned by such Company;
and

 

(d) the “Single-family Collateral”, which means Pledged Loans that are owned by
a Company and duly Pledged to the Agent, their security, their related Loan
Papers and the right to recover under the related Hazard Insurance Policies.

 

“Collateral Value” means the value of Eligible Collateral for purposes of this
Agreement. Collateral (i) that is not duly Pledged to the Agent, (ii) in which
the Agent does not have a first and prior perfected Lien (except that in the
case of Wet Loans Pledged to the Agent for seven (7) or less Business Days, the
fact that the Agent does not have possession, directly or through the Custodian,
of the Basic Papers therefor shall not affect such Wet Loans’ Collateral Value)
and (in the cases of investment securities and deposit accounts) control (as
defined in the

UCC), or (iii) that is not Eligible Collateral because it does not satisfy in
all material respects one or more of the conditions to eligibility stated for it
in this Agreement, shall have zero Collateral Value, and Collateral that at one
time satisfied all conditions for eligibility but for which a Disqualifier has
occurred shall have zero Collateral Value from the date of that Disqualifier
unless and until the Companies have cured all applicable Disqualifiers or the
Agent has waived them in writing; provided that the reduction for any reason of
the Collateral Value of any Collateral that is Pledged to the Agent shall not
itself affect or impair the Agent’s security interest in that Collateral.
Collateral Values of Eligible Collateral, duly Pledged to the Agent with the
Agent having Lien priority and perfection as aforesaid and as to which no such
uncured or unwaived Disqualifier has occurred, shall be determined as follows:

 

(a) The “Construction/Permanent Loan Collateral Value” on any day of any pledged
Construction/Permanent Loan shall be its “Book Construction/Permanent Loan
Collateral Value”, which is the least of:

 

10



--------------------------------------------------------------------------------

(1) ninety-three percent (93%) of the lesser of such pledged
Construction/Permanent Loan’s (x) Mortgage Note’s face principal amount or (y)
Principal Balance, on that day;

 

(2) ninety-three percent (93%) of the loan amount at origination less discount
points received by the Company, as stated on the Pledged Loan’s HUD-1 Settlement
Statement; or

 

(3) ninety-three percent (93%) of the value of the Mortgaged Premises, as
determined by a Current Appraisal.

 

provided that if the Agent shall elect (in its sole and absolute discretion) to
mark it to market, or if the Required Lenders direct the Agent to mark it to
market, such Pledged Loan’s Construction/Permanent Loan Collateral Value for
that day shall be the lesser of (x) its Book Construction/Permanent Loan
Collateral Value or (y) ninety-three percent (93%) of its Market Value on that
day.

 

(b) The “HELOC/Second Lien Loan Collateral Value” on any day of any pledged
HELOC or Second Lien Loan (whether or not a Wet Loan) shall be its “Book
HELOC/Second Lien Loan Collateral Value”, which is the least of:

 

(1) ninety-five percent (95%) of the lesser of such pledged HELOC’s or Second
Lien Loan’s (x) Mortgage Note’s face principal amount or (y) Principal Balance,
on that day;

 

(2) for a pledged HELOC or Second Lien Loan originated by a Company or an
Affiliate of a Company, ninety-five percent (95%) of the loan amount at
origination less discount points received by the Company or such Affiliate, as
stated on the Pledged Loan’s HUD-1 Settlement Statement;

 

(3) for a pledged HELOC or Second Lien Loan directly or indirectly acquired by a
Company from a mortgage broker or a correspondent that is not an Affiliate of
the Company, ninety-five percent (95%) of the net purchase price paid therefor
by the Company (i.e., net of all origination fees, discounts, refunds and
rebates, however and whenever credited or payable to the Company and without
regard, however, to any servicing release premium paid by the Company); or

 

(4) for a pledged HELOC or Second Lien Loan subject to a Purchase Commitment,
ninety-five percent (95%) of the purchase price that the issuing Approved
Investor will pay for such Pledged Loan as provided for in the Purchase
Commitment covering it;

 

provided that if the Agent shall elect (in its sole and absolute discretion) to
mark it to market, or if the Required Lenders direct the Agent to mark it to
market, such Pledged Loan’s HELOC/Second Lien Loan Collateral Value for that day
shall be the lesser of (i) its Book HELOC/Second Lien Loan Collateral Value or
(ii) ninety-five percent (95%) of its Market Value on that day; and provided
further that the Agent will mark to market at least once each calendar quarter
all HELOC/Second Lien Loans whose Original Pledge Dates were more than ninety
(90) days before the Date of Determination.

 

11



--------------------------------------------------------------------------------

(c) The “Prime Loan Collateral Value” on any day of any pledged Prime Loan or
Alt-A Loan (whether or not a Wet Loan) other than a Construction/Permanent Loan
shall be its “Book Prime Loan Collateral Value”, which is the least of:

 

(1) ninety-eight percent (98%) of the lesser of such Pledged Loan’s (x) original
principal amount or (y) Principal Balance, on that day;

 

(2) for a Pledged Loan originated by a Company or an Affiliate of a Company,
ninety-eight percent (98%) of the loan amount at origination less discount
points received by the Company or such Affiliate, as stated on the Pledged
Loan’s HUD-1 Settlement Statement;

 

(3) for a Pledged Loan directly or indirectly acquired by a Company from a
mortgage broker or a correspondent that is not an Affiliate of a Company,
ninety-eight percent (98%) of the net purchase price paid therefor by the
Company (i.e., net of all origination fees, discounts, refunds and rebates,
however and whenever credited or payable to the Company and without regard,
however, to any servicing release premium paid by the Company); or

 

(4) for Pledged Loans subject to a Purchase Commitment, ninety-eight percent
(98%) of the purchase price that the issuing Approved Investor will pay for such
Pledged Loan as provided for in the Purchase Commitment covering it;

 

provided that if the Agent shall elect (in its sole and absolute discretion) to
mark it to market, or if the Required Lenders direct the Agent to mark it to
market, such Pledged Loan’s Prime Loan Collateral Value for that day shall be
the lesser of (i) its Book Prime Loan Collateral Value or (ii) ninety-eight
percent (98%) of its Market Value on that day.

 

(d) The “Second Investor Loan Collateral Value” on any day of any pledged Second
Investor Loan (whether or not a Wet Loan) shall be its “Book Second Investor
Loan Collateral Value”, which is the least of:

 

(1) eighty-five percent (85%) of the lesser of such pledged Second Investor
Loan’s (x) Mortgage Note’s face principal amount or (y) Principal Balance, on
that day;

 

(2) for a pledged Second Investor Loan originated by a Company or an Affiliate
of a Company, eighty-five percent (85%) of the loan amount at origination less
discount points received by the Company or such Affiliate, as stated on the
Pledged Loan’s HUD-1 Settlement Statement;

 

(3) for a pledged Second Investor Loan directly or indirectly acquired by a
Company from a mortgage broker or a correspondent that is not an Affiliate of
the Company, eighty-five percent (85%) of the net purchase price paid therefor
by the Company (i.e., net of all origination fees, discounts, refunds and
rebates, however and whenever credited or payable to the Company and without
regard, however, to any servicing release premium paid by the Company); or

 

12



--------------------------------------------------------------------------------

(4) for a pledged Second Investor Loan subject to a Purchase Commitment,
eighty-five percent (85%) of the purchase price that the issuing Approved
Investor will pay for such Pledged Loan as provided for in the Purchase
Commitment covering it;

 

provided that if the Agent shall elect (in its sole and absolute discretion) to
mark it to market, or if the Required Lenders direct the Agent to mark it to
market, such Pledged Loan’s Second Investor Loan Collateral Value for that day
shall be the lesser of (i) its Book Second Investor Loan Collateral Value or
(ii) eighty-five percent (85%) of its Market Value on that day.

 

(e) The “Repurchased Loan Collateral Value” on any day for a pledged Repurchased
Loan shall be its “Book Repurchased Loan Collateral Value”, which is the least
of:

 

(1) seventy percent (70%) of the lesser of such pledged Repurchased Loan’s (x)
original principal amount or (y) Principal Balance, on that day; or

 

(2) seventy percent (70%) of the value of the Single-family residential real
property securing such pledged Repurchased Loan as determined by a Current
Appraisal or a Current Broker’s Price Opinion, net of any senior Lien;

 

provided, that if the Agent shall elect (in its sole and absolute discretion) to
mark such pledged Repurchased Loan to market, or if the Required Lenders direct
the Agent to mark it to market, whichever of the Market Value of the pledged
Repurchased Loan itself or of the Single-family real property securing it the
Agent shall determine is the better measure of its Market Value shall establish
its Market Value for purposes hereof, and its Collateral Value shall be the
lesser of (i) its Book Repurchased Loan Collateral Value or (ii) seventy percent
(70%) of its Market Value on that day.

 

(f) The “Residential Lot Loan Collateral Value” on any day of any pledged
Residential Lot Loan shall be its “Book Residential Lot Loan Collateral Value”,
which is the least of:

 

(1) sixty-five percent (65%) of the lesser of such pledged Residential Lot
Loan’s (x) original principal amount or (y) Principal Balance on that day;

 

(2) sixty-five percent (65%) of the loan amount at origination less discount
points received by the Company, as stated on the Pledged Loan’s HUD-1 Settlement
Statement; or

 

(3) sixty-five percent (65%) of the value of the Mortgaged Premises, as
determined by a Current Appraisal.

 

provided that if the Agent shall elect (in its sole and absolute discretion) to
mark it to market, or if the Required Lenders direct the Agent to mark it to
market, such Pledged Loan’s Residential Lot Loan Collateral Value for that day
shall be the lesser of (x) its Book Residential Lot Loan Collateral Value or (y)
sixty-five percent (65%) of its Market Value on that day.

 

13



--------------------------------------------------------------------------------

(g) The “Servicing Collateral Value” means the lesser of (x) sixty-seven and
one-half percent (67.5%) of the aggregate Appraised Value of all Pledged
Servicing, as most recently determined by a Servicing Appraisal or, if no
Default or Event of Default has occurred and is continuing and if the Companies’
regular monthly evaluation is more current than the most recent Servicing
Appraisal (or, even if such conditions to its use are not satisfied, if the
Agent in its discretion elects to utilize the Companies’ evaluation rather than
a Servicing Appraisal for the purpose), the Companies’ monthly evaluation, or
(y) one percent (1.00%) of the aggregate Principal Balances of the Mortgage
Loans comprising the Pledged Servicing Portfolio that are less than ninety (90)
days delinquent.

 

(h) The “Receivables Collateral Value” on any day for any pledged Eligible T&I
Advances Collateral, Eligible P&I Advances Collateral or Eligible Enforcement
Advances Collateral shall be ninety percent (90%) of the amount of the relevant
Company’s Servicing Claim for such P&I Advance, T&I Advance or Enforcement
Advance, reduced to the extent that such Company cannot reasonably expect to
collect or receive such Servicing Claim.

 

(i) The “Subprime Loan Collateral Value” on any day of any pledged Subprime Loan
(whether or not a Wet Loan) shall be its “Book Subprime Loan Collateral Value”,
which is the least of:

 

(1) ninety-seven percent (97%) of the lesser of such pledged Subprime Loan’s (x)
original principal amount or (y) Principal Balance on that day;

 

(2) for a pledged Subprime Loan originated by a Company or an Affiliate of a
Company, ninety-seven percent (97%) of the loan amount at origination less
discount points received by the Company or such Affiliate, as stated on the
Pledged Loan’s HUD-1 Settlement Statement; or

 

(3) for a pledged Subprime Loan directly or indirectly acquired by a Company
from a mortgage broker or a correspondent that is not an Affiliate of the
Company, ninety-seven percent (97%) of the net purchase price paid therefor by
the Company (i.e., net of all origination fees, discounts, refunds and rebates,
however and whenever credited or payable to the Company and without regard,
however, to any servicing release premium paid by the Company); or

 

(4) for pledged Subprime Loans that are subject to a Purchase Commitment,
ninety-seven percent (97%) of the purchase price that the Approved Investor
issuing it will pay for such pledged Subprime Loan as provided for in the
Purchase Commitment covering it;

 

provided that if the Agent shall elect (in its sole and absolute discretion) to
mark it to market, or if the Required Lenders direct the Agent to mark it to
market, such Pledged Loan’s Subprime Loan Collateral Value for that day shall be
the lesser of (i) its Book Subprime Loan Collateral Value or (ii) ninety-seven
percent (97%) of its Market Value on that day.

 

The applicable percentage factors (stated above) for determining the value of
any particular item of Collateral is the “Advance Rate” for that Collateral.
Each of such values shall be as

 

14



--------------------------------------------------------------------------------

determined by the Agent — which may accept as correct any value proposed by a
Company that is not obviously and materially incorrect on its face — and each
determination by the Agent of Collateral Value (and of each element of each such
determination, including Market Value) may be computed using any reasonable
averaging, interpolation and attribution method and, absent manifest error,
shall be conclusive and binding.

 

“Commitment” means, for each Lender, its commitment under Section 3.1 to fund
its Funding Share of Advances under the Credit Line, limited to such Lender’s
Committed Sum. Such term also includes JPMorgan’s Commitment under Section 3.6
to fund the Swing Line, limited to the Swing Line Limit, upon and subject to the
terms of this Agreement.

 

“Commitments Cancellation Date” is defined in the definition of “Termination
Date”.

 

“Committed Sum” means, for any day, the maximum amount a Lender is committed on
that day to lend to the Companies (or for their account) on a revolving credit
basis pursuant to this Agreement, on its terms and subject to its conditions.
From the Effective Date of this Agreement through the Termination Date or such
other date (if any) when all or any of them is changed by operation of the
provisions of any agreement or Legal Requirement, the Committed Sums for the
Lenders are as set forth on Schedule LC, as it may be amended and restated from
time to time.

 

“Company” and “Companies” are defined in this Agreement’s preamble.

 

“Company Customer” means any natural person who has applied in writing to a
Company for a financial product or service, has obtained any financial product
or service from a Company or has a Mortgage Loan that is serviced or subserviced
by a Company.

 

“Company Customer Information” means any information or records in any form
(written, electronic or otherwise) containing a Company Customer’s personal
information or identity, including a Company Customer’s name, address, telephone
number, loan number, loan payment history, delinquency status, insurance carrier
or payment information, tax amount or payment information and the fact that the
Company Customer has a relationship with the relevant Company.

 

“Companies’ Underwriting Guidelines” means the Companies’ Mortgage Loan
underwriting guidelines for Single-family Loans, a copy of which is attached as
Schedule UG-SSF, as from time to time it may be supplemented, amended or
restated by the Companies, with notification of all material changes given to
the Agent monthly, and changed pages containing all changes to be incorporated
in the guidelines given to the Agent quarterly.

 

“Construction/Permanent Loan” means a Single-family Loan secured by a first Lien
on Mortgaged Premises made to the owner of such Mortgaged Premises who has
represented and warranted in writing to the relevant Company that he or she
intends to occupy such Mortgaged Premises as his or her residence, to finance
the original construction of, or new improvements to, a Single-family residence
on such Mortgaged Premises and which will convert to a permanent Mortgage Loan
upon completion of such construction and satisfaction of specific objective

 

15



--------------------------------------------------------------------------------

requirements set forth in its Loan Papers, which Mortgage Loan must satisfy the
requirements of the Companies’ Underwriting Guidelines for an “A” or “A-”
Mortgage Loan (although it may be ineligible for purchase by Ginnie Mae, Fannie
Mae or Freddie Mac) and must have a Cumulative Loan-to-Value Ratio of no more
than ninety-five percent (95%).

 

“Construction/Permanent Loan Collateral Value” is defined in the definition of
“Collateral Value”.

 

“Continuing Lender” is defined in Section 6.5(f).

 

“Conventional Loan” means a Prime Loan or an Alt-A Loan that is neither insured
or eligible to be insured by FHA, nor guaranteed or eligible to be guaranteed by
VA.

 

“Credit Line” means the revolving line of credit established by this Agreement
and governed by it and the other Facilities Papers.

 

“Cumulative Loan-to-Value Ratio” means, as to any Single-family Loan, the ratio
of (x) the sum of the original principal amount(s) of its first lien mortgage
note and (if such Mortgage

Loan is a Second Lien Loan) its second lien mortgage note to (y) the fair market
value of the Mortgaged Premises securing it, as such value has been determined
by the most recent Current Appraisal or Current Broker’s Price Opinion or (if
such Mortgage Loan is covered by a Purchase Commitment) otherwise determined in
accordance with the relevant Approved Investor’s underwriting requirements or
guidelines.

 

“Current Appraisal” means an Appraisal dated no earlier than ninety (90) days
(or such longer period, if any, as the Agent shall approve) before the relevant
Determination Date.

 

“Current Broker’s Price Opinion” means a Broker’s Price Opinion dated no earlier
than ninety (90) days (or such longer period, if any, as the Agent shall
approve) before the relevant Determination Date.

 

“Current Credit Agreement” is defined in this Agreement’s preamble.

 

“Custodian” means JPMorgan, as Custodian under the Custody Agreement, or any
successor custodian under the Custody Agreement.

 

“Custodian’s Fees” are the fees to be paid by the Companies to the Custodian for
its services under the Custody Agreement, as provided for in the Custody
Agreement or by a separate agreement. Such fees are separate from and in
addition to other fees to be paid to the Agent or the Lenders provided for in
this Agreement.

 

“Custody Agreement” means the 6/04 Custody Agreement dated as of June 7, 2004
among the Companies and JPMorgan, as Custodian, as it may hereafter be
supplemented, amended or restated from time to time.

 

“Customer” means and includes each maker of a Mortgage Note and each cosigner,
guarantor, endorser, surety and assumptor thereof, and each mortgagor or grantor
under a

 

16



--------------------------------------------------------------------------------

Mortgage, whether or not such Person has personal liability for its payment of
the Mortgage Loan evidenced or secured thereby, in whole or in part.

 

“Dated Assets” is defined in Section 2.4.

 

“Dated Liabilities” is defined in Section 2.4.

 

“Debt” means, with respect to any Person, on any day, the sum of the following
(without duplication):

 

(a) all of that Person’s debt or other obligations which, in accordance with
GAAP, should be included in determining total liabilities as shown on the
liabilities side of that Person’s balance sheet for that day;

 

(b) all of that Person’s debt or other obligations for borrowed money or for the
deferred purchase price of property or services, excluding Nonrecourse Debt;

 

(c) all of any other Person’s debt or other obligations for borrowed money or
for the deferred purchase price of property or services in respect of which such
Person is liable — contingently or otherwise — to pay or advance money or
property as guarantor, surety, endorser or otherwise (excluding such Person’s
contingent liability as endorser of negotiable instruments for collection in the
ordinary course of business), or which such Person has agreed to purchase or
otherwise acquire; and

 

(d) all debt for borrowed money or for the deferred purchase price of property
or services secured by a Lien on any property owned or being purchased by that
Person (even though that Person has not assumed or otherwise become liable for
the payment of such debt) to the extent that such debt would not be otherwise
counted as a liability for purposes of determining that Person’s net worth and
to the extent that such debt is less than or equal to the net book value of such
property;

 

provided that, for purposes of this Agreement, there shall be excluded from the
calculation of Debt for that day such Person’s obligations to pay to another
Person any sums collected and held by the subject Person (as loan servicer,
escrow agent or collection agent or in a similar capacity) for the account of
such other Person.

 

“Default” means the occurrence of any event or existence of any condition that,
but for the giving of notice, the lapse of time or both, would constitute an
Event of Default.

 

“Defeasance Account” means each of the Companies’ non-interest bearing demand
accounts nos. 00113397856 (for HC) and 00113324538 (for HMC) to be maintained
with JPMorgan and used for the deposit of cash Collateral pledged to the Agent
in defeasance of other Collateral for the Loan. Each Defeasance Account is (and
shall continuously be) part of the Collateral for the Obligations. Each
Defeasance Account shall be subject to setoff by the Agent for Pro Rata
distribution to the Lenders. The Companies shall not have any right to withdraw
funds from the Defeasance Accounts, but instead such funds may be withdrawn or
paid out only

 

17



--------------------------------------------------------------------------------

against the order of an authorized officer of the Agent, although upon written
request for redemption of all or part of such Collateral pursuant to, and the
Companies’ satisfaction of the terms and conditions therefor of, Section 7.14,
the Agent shall use diligent and reasonable efforts to cause such redeemed,
excess cash Collateral to be transferred to an account on which a Company does
have withdrawal order authority on that same Business Day or on the Business Day
thereafter when the Agent next determines the Lenders’ proportionate shares of
an Advance or a distribution of Loan principal paid.

 

“Determination Date” means the date as of, or for, which a specified
characteristic of a Mortgage Loan or other subject matter is being determined
for purposes of a provision of this Agreement or another Facilities Paper.

 

“Disqualifier” means any of the circumstances or events affecting Collateral
that are described on Schedule DQ, after the occurrence of which (i) for so long
as circumstances, or the material effects of such event, shall continue and
shall not have been waived, or declared cured, in writing by the Agent and (ii)
except to the extent otherwise specified in this definition, the Collateral
Value of the affected Collateral shall be zero for Borrowing Base purposes.

 

“Dry Loan” means a Pledged Loan acquired and owned by a Company that has been
closed by a title agency or closing attorney, funded and qualifies without
exception as Eligible Single-family Collateral, including satisfying the
requirement that all of its Basic Papers have been delivered to the Custodian.

 

“Effective Date” is defined in this Agreement’s Preamble.

 

“Electronically Submitted” means that a Request for Borrowing or a payment is
submitted in such an electronic form and format that the Agent is not required
to enter any of its data manually.

 

“Eligible Assignee” is defined in Section 14.15(b).

 

“Eligible Collateral” and the terms for the categories of Eligible Collateral
are defined on Schedule EC. The several categories of Eligible Collateral are as
follows:

 

  (a) Eligible Single-family Collateral

 

  (b) Eligible Repurchased Collateral

 

  (c) Eligible Servicing Collateral

 

  (d) Eligible Receivables Collateral, consisting of:

 

  (i) Eligible P&I Advances Collateral; and

 

  (ii) Eligible Servicing Receivable Advances Collateral, consisting of:

 

  (1) Eligible T&I Advances Collateral; and

 

  (2) Eligible Enforcement Advances Collateral.

 

“Eligible Manufactured Housing Loan” means a Single-family Loan whose Mortgaged
Premises is a mobile home or manufactured home (i) that has been rendered
permanently immobile, (ii) whose ownership is not represented by or based on a
certificate of title or similar

 

18



--------------------------------------------------------------------------------

device, (iii) that has been permanently affixed to the earth or (iv) constitutes
real property under the applicable law of the jurisdiction in which it is
located.

 

“Enforcement Advance” means a cash advance that is both (1) made by a Company
pursuant to such Company’s contractual obligation or right under the relevant
Servicing Agreement to make such advance to pay customary, reasonable and
necessary out-of-pocket costs and expenses incurred to (i) preserve, restore and
protect the real estate securing a Serviced Loan, (ii) enforce liens, rights and
remedies, including, without limitation, judicial or nonjudicial note and
mortgage enforcement proceedings and foreclosures, in respect of a Serviced Loan
or (iii) manage and liquidate properties acquired through a Serviced Loan’s
foreclosure or similar

proceedings and (2) fully recoverable by such Company out of sums that are both
required and expected to be paid to such Company in the ordinary course of its
servicing of the Serviced Loans under such Servicing Agreement, on a first
priority of (reimbursement) payment basis (i.e., before any payment from or on
account of those sums to or for the account of the holder(s) of the relevant MBS
or whole Serviced Loans or to any other Person).

 

“Enforcement Receivable” is defined in the definition of “Eligible Servicing
Receivable Advances Collateral” on Schedule EC.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor statute, as amended from time to time, and all rules and regulations
promulgated under it.

 

“Event of Default” means the occurrence of any of the conditions or events
described or referred to in Section 12.

 

“Facilities” means the credit facilities provided for in this Agreement, and in
its singular form, “Facility”, means either (i) the entire senior secured
revolving line of credit provided by the Lenders herein including the Swing Line
or (ii) such line of credit or the Swing Line, whichever the context requires.

 

“Facility Fee” is defined in Section 6.7.

 

“Facilities Papers” means and includes this Agreement, the Senior Credit Notes
(including the Swing Line Note), the Custody Agreement and all security
agreements, financing statements and other papers now or hereafter executed
evidencing, securing or otherwise relating to the Facilities, and any renewal,
extension, rearrangement, increase, supplement, modification or restatement of
any of them.

 

“Fannie Mae” means the Federal National Mortgage Association and any successor.

 

“Fannie Mae Contract” is defined in Section 7.2.

 

“FHA” means the Federal Housing Administration and any successor.

 

“FICA” means the Federal Insurance Contributions Act.

 

19



--------------------------------------------------------------------------------

“FICO” means Fair Isaac Corporation and, where used in this Agreement, refers to
the credit scoring system developed by that company or to any other Customer
credit scoring system whose use by the Companies have been specifically approved
in writing by the Agent.

 

“File” means a file in the possession of the Custodian or its designee (other
than a Company or an Affiliate of a Company) containing all of the Basic Papers
for the relevant type of Collateral.

 

“Financial Statements” is defined in Section 9.4.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation and any
successor.

 

“Funding Share” means, for each Lender, that proportion of each Advance that
bears the same ratio to the total amount of the Advance as that Lender’s
Committed Sum bears to the Aggregate Committed Sum.

 

“GAAP” means, for any day, generally accepted accounting principles, applied on
a consistent basis, stated in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, or
in statements and pronouncements of the Financial Accounting Standards Board or
in such other statements by another entity or entities as may be approved by a
significant segment of the accounting profession, including the United States
Securities and Exchange Commission that are applicable to the circumstances for
that day. The requirement that such principles be applied on a consistent basis
means that the accounting principles observed in a current period shall be
comparable in all material respects to those applied in an earlier period, with
the exception of changes in generally accepted accounting principles and changes
in application to which the Companies’ independent certified public accountants
have agreed and which changes and their effects are summarized in the subject
Companies’ financial statements following such changes. If (a) during the term
of this Agreement any change(s) in such principles occur(s) which materially
changes the meaning or effect of any provision of this Agreement and (b) the
Companies or the Required Lenders regard such change(s) as adverse to their
respective interests, then upon written notice by the Companies to the Agent,
the parties to this Agreement shall negotiate promptly and in good faith a
supplement or amendment to this Agreement to achieve as nearly as possible
preservation and continuity of the business substance of this Agreement in light
of such change; provided that neither the Agent nor any of the Lenders shall be
obligated to commence, continue or conclude any such negotiation or to execute
any such supplement or amendment after any Default has occurred (other than a
Default caused by such change) and before it has been cured or after any Event
of Default has occurred (other than an Event of Default caused by such change)
which the Agent has not declared in writing to have been cured or waived.

 

“Ginnie Mae” means the Government National Mortgage Association and any
successor.

 

“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States and any political subdivision
of any of the foregoing, and any agency, department, commission, board, bureau,
court or other tribunal.

 

20



--------------------------------------------------------------------------------

“Hazard Insurance Policy” means, with respect to each Pledged Loan, the policy
of fire and extended coverage insurance (and federal flood insurance, if the
related real estate is located in a federally-designated special flood area)
required by Section 10.19(c) to be maintained for the related real estate’s
improvements and which may be a blanket mortgage impairment policy maintained by
such Pledged Loan’s Servicer in accordance with the terms and conditions of
Section 10.19(c).

 

“HELOC” means an open-end home equity line of credit Single-family Mortgage
Loan.

 

“High LTV Construction/Permanent Loan” means a Construction/Permanent Loan whose
Cumulative Loan-to-Value Ratio is more than eighty percent (80%) but not more
than ninety-five percent (95%).

 

“HUD” means the U.S. Department of Housing and Urban Development and any
successor.

 

“In Default” means that, as to any Mortgage Loan, any Mortgage Note payment or
escrow payment is unpaid for thirty (30) days or more after its due date
(whether or not the Companies have allowed any grace period or extended the due
date thereof by any means) or another material default has occurred and is
continuing, including the commencement of foreclosure proceedings or the
commencement of a case in bankruptcy for any Customer under such Mortgage Loan.

 

“Indemnified Liabilities” is defined in Section 13(e).

 

“Indemnified Parties” is defined in Section 13(e).

 

“Ineligible Manufactured Home” is defined in Schedule EC.

 

“In Foreclosure/REO” means that the Servicer has instructed an attorney to
commence judicial or nonjudicial proceedings to foreclose any Lien (of whatever
priority and by whomever held) securing a Mortgage Loan and not rescinded such
instructions, or such proceedings have been commenced or completed or the
Mortgaged Premises have been conveyed to the holder of a Lien or its designee in
lieu of foreclosure.

 

“Information Security Program” means the Agent’s program or programs to protect
the security and confidentiality of their own customers’ information, protect
against any anticipated threats or hazards to the security or integrity of such
information and protect against unauthorized access to or use of such
information that could result in substantial harm or inconvenience to any of its
customers.

 

“Interest Only Loan” means a first Lien Prime Loan or a first Lien Alt-A Loan
originated by a Company that provides for payment of accrued interest only (with
no principal reduction requirement) for a term of months specified in its Loan
Papers. Construction/Permanent Loans shall not be deemed or considered to be
Interest Only Loans.

 

21



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986 or any
subsequent federal income tax law or laws, as amended from time to time.

 

“Investor Loan” means a Single-family Loan whose Mortgaged Premises are not
occupied by one of the relevant Customers as either his or her primary residence
or second home.

 

“JPMorgan” is defined in this Agreement’s preamble.

 

“Jumbo Loan” means a Single-family Mortgage Loan whose original principal amount
(or, in the case of a Construction/Permanent Loan, its current funded and
outstanding principal balance) is more than the maximum allowed for
Single-family Mortgage Loans eligible for purchase by Fannie Mae and Freddie Mac
but not more than Two Million Dollars ($2,000,000) (or such greater amount as
shall be approved by the Agent on a case-by-case basis.)

 

“Late Pledged (Seasoned) Loan” means a Pledged Loan that was originated more
than sixty (60) days, but less than one hundred twenty (120) days before its
Original Pledge Date, but is not a Repurchased Loan.

 

“Law” means any law, statute, code, ordinance, order, rule, regulation,
judgment, decree, injunction, franchise, permit, certificate, license,
authorization or other determination, direction or requirement (including any of
the foregoing which relate to environmental standards or controls, energy
regulations and occupational safety and health standards or controls) of any
(domestic or foreign) arbitrator, court or other Governmental Authority.

 

“Legal Requirement” means any law, statute, ordinance, decree, ruling,
requirement, order, judgment, rule or regulation (or interpretation of any of
them) of any Governmental Authority, and the terms of any license, permit,
consent or approval issued by any Governmental Authority.

 

“Lender” means each of JPMorgan and KeyBank National Association and such other
Persons, if any, as from time to time with the consent of the other parties to
this Agreement shall be a party to this Agreement as a lender. Persons who are
currently Lenders on any day shall be listed as Lenders in Schedule LC in effect
for that day.

 

“Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

22



--------------------------------------------------------------------------------

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).

 

“Line” means a line of credit under this Agreement: the Credit Line or the Swing
Line.

 

“Line Limit” means the maximum principal amount that the Companies may borrow
and have outstanding under the relevant Line.

 

“Liquidity” means the Companies’ unencumbered cash and Cash Equivalents plus (x)
ninety-five percent (95%) of the value of performing Mortgage Loans owned by a
Company and held for sale or investment that have not been pledged to the Agent
or any other Person and are otherwise unencumbered and (y) the sum of the unused
borrowing availability under this Agreement or any of the Companies’ other
committed mortgage warehouse credit agreements to the extent (if any) that the
collateral value of Eligible Collateral that has been pledged to secure the
Companies’ debt to the lenders under such credit agreements exceeds the
outstanding borrowings thereunder.

 

“Loan” means the loan under this Agreement — the sum of all Advances under the
Credit Line and under the Swing Line outstanding from time to time — all of
which shall be treated and considered as one loan.

 

“Loan Modification” means, with respect to a Mortgage Loan, a change in the
terms of such Mortgage Loan or the valuation of the property covered by the
relevant Mortgage ordered by a bankruptcy court in a case filed under Chapter 7,
11 or 13 of the federal Bankruptcy Code.

 

“Loan Papers” means the Mortgage Note and all of the other papers related to the
establishment of a Pledged Loan and the creation, perfection and maintenance of
its lien and lien priority for a particular item of Collateral, including its
Basic Papers and its Supplemental Papers and including any papers securing,
guaranteeing or otherwise related to or delivered in connection with any Pledged
Loan, in a form acceptable to the Agent (including any guaranties, lien priority
agreements, security agreements, mortgages, deeds of trust, collateral
assignments of the Companies’ interest in underlying obligations or security,
subordination agreements, negative pledge agreements, loan agreements and title,
mortgage, pool and casualty insurance policies), as any such Loan Paper may be
supplemented, amended, restated or replaced from time to time.

 

“Long Warehoused (Aged) Loan” or “Aged Loan” means a Mortgage Loan, other than a
Construction/Permanent Loan, a HELOC, a Second Lien Loan, an Interest Only Loan
that is a Prime Loan or a Hybrid ARM, whose Original Pledge Date was more than
ninety (90) days, but not more than one hundred eighty (180) days, before the
relevant Determination Date (being the date on or for which such Mortgage Loan’s
Collateral Value is being determined). A Pledged Loan (other than a
Construction/Permanent Loan, a HELOC, a Second Lien Loan, an Interest Only Loan
that is a Prime Loan or a Hybrid ARM) whose Original Pledge Date was more than
one hundred eighty (180) days before the relevant Determination Date shall have
zero Collateral Value. A Pledged Loan that is an Interest Only Loan or a Hybrid
ARM whose Original Pledge

 

23



--------------------------------------------------------------------------------

Date was more than sixty (60) days before the relevant Determination Date shall
have zero Collateral Value. A Pledged Loan that is a HELOC, a Second Lien Loan,
a Repurchased Loan or a Construction/Permanent Loan whose Original Pledge Date
was more than three hundred sixty (360) days (or such longer period, if any, as
the Agent shall have approved) before the relevant Determination Date shall have
zero Collateral Value.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Market Value” of:

 

(i) any Mortgage Loan means, on any day, the price obtained from a nationally
recognized brokerage firm reasonably selected by the Agent — or if any such firm
so selected is an Affiliate of the Agent or any Lender, the average of the
prices obtained from two such brokerage firms, one of which is not an Affiliate
of the Agent or any Lender — as the bid price offered for mandatory delivery
within thirty (30) days for the subject Mortgage Loans;

 

(ii) any Servicing Rights means, on any day, the average of the prices obtained
from a nationally recognized brokerage firm reasonably selected by the Agent as
the bid price offered for mandatory delivery within thirty (30) days for the
subject Servicing Rights and a copy of whose price conclusions is provided to
the relevant Company; or

 

(iii) any other property means, on any day, what the Agent reasonably determines
its market value to be (or to have been) on that day;

 

provided that if the Agent, using its customary methods, systems and procedures,
is unable to obtain such bid price, then the Market Value of such Mortgage Loan
or Servicing Rights, as applicable, shall be what the Agent reasonably
determines the market value thereof to be, taking into account customary
factors, including current market conditions and the fact that such Mortgage
Loan or Servicing Rights may be sold or otherwise disposed of (including, for
Servicing Rights, termination by settlement agreement with the counterparty to
the relevant Servicing Agreement) under circumstances where the Companies are in
default under this Agreement or where a Company is in default under a relevant
Servicing Agreement.

 

Any such determination by the Agent of Market Value hereunder shall be
conclusive and binding upon the parties, absent manifest error on the part of
the Agent.

 

“Maturity Date” means July 31, 2006, or the earlier date (the “Acceleration
Date”), if any, to which maturity of the Senior Credit Notes is accelerated
pursuant to this Agreement, by order of any Governmental Authority or by
operation of law.

 

“Maximum Aggregate Commitment” means the maximum amount of principal that the
Companies may have borrowed and outstanding under this Agreement on any day,
being the amount set forth in Schedule MAC in effect for that day. The Maximum
Aggregate Commitment on the Effective Date is Five Hundred Million Dollars
($500,000,000), the amount shown on Schedule MAC attached to this Agreement. If
and when some or all of the Lenders

 

24



--------------------------------------------------------------------------------

then party to this Agreement agree in writing to increase their Committed Sums —
or if a new Lender or Lenders joins the syndicate of Lenders, or if there is
both such an increase or a new Lender’s joinder — so that the Aggregate
Committed Sum exceeds the Maximum Aggregate Commitment then in effect, the Agent
shall execute an updated Schedule MAC reflecting the new Maximum Aggregate
Commitment (as an amount equal to the new Aggregate Committed Sum) and deliver
it to the Companies and the Lenders, and that updated Schedule MAC shall
thereupon be substituted for and supersede the prior Schedule MAC.

 

“MBS” means collateralized mortgage obligations and other mortgage-backed
securities.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt, security deed
or other mortgage instrument or similar evidence of lien legally effective in
the U.S. jurisdiction where the real property is located to create and
constitute a valid and enforceable Lien, subject only to Permitted Encumbrances,
on the fee simple or long term ground leasehold estate in improved real
property.

 

“Mortgage Assignment” means an assignment of a Mortgage, in form sufficient
under the laws of the U.S. jurisdiction where the real property covered by the
Mortgage is located to give notice to the world of the assignment of the
Mortgage, perfect the assignment and establish its priority relative to other
transactions in respect of the Mortgage assigned.

 

“Mortgage Loan” means any loan evidenced by a Mortgage Note.

 

“Mortgage Note” means a promissory note secured by a Mortgage.

 

“Mortgaged Premises” means the Property securing a Pledged Loan.

 

“Multiemployer Plan” means any “multiemployer plan”, as defined in Section
4001(a)(3) of ERISA, which is maintained for employees of the Companies or any
of the Companies’ Subsidiary.

 

“New Lender” is defined in Section 6.5(f).

 

“Nonfunding Lender” is defined in the definition of “Pro Rata”.

 

“Nonrecourse Debt” means debt under Nonrecourse Facilities.

 

“Nonrecourse Facility” means and includes:

 

(a) a credit or repurchase facility payable solely from the assets sold or
pledged to secure such facility and under which no purchaser or creditor has
recourse to HC or any of its Operating Subsidiaries if such assets are
inadequate or unavailable to pay off such credit or repurchase facility, and
neither HC nor any of its Operating Subsidiaries effectively has any obligation
to directly or indirectly pay any such deficiency;

 

25



--------------------------------------------------------------------------------

(b) the unguaranteed portion of a credit or repurchase facility payable from the
assets sold or pledged to secure such facility and under which no purchaser or
creditor has recourse to HC or any of its Operating Subsidiaries if such assets
are inadequate or unavailable to pay off such credit or repurchase facility, and
neither HC nor any of its Operating Subsidiaries effectively has any obligation
to directly or indirectly pay any such deficiency, provided that (i) HC has
executed a written limited guarantee of payment of ten percent (10%) or less of
the outstanding principal debt at the maturity of such obligation (which
guarantee may also extend to and cover accrued and unpaid interest on such
guaranteed principal and the costs of enforcement of such guarantee) and (ii)
nothing herein shall prohibit or restrict HC and its Operating Subsidiaries from
retaining liability for breaches of typical seller’s representations and
warranties made by them in connection with sales of assets; and

 

(c) an MBS payable solely from the assets evidenced by or pledged to secure such
MBS, under which MBS no purchaser or creditor has recourse to HC or any of its
Operating Subsidiaries if such assets are inadequate or unavailable to pay off
such credit or repurchase facility, and neither HC nor any of its Operating
Subsidiaries effectively has any obligation to directly or indirectly pay any
such deficiency; provided that nothing herein shall prohibit or restrict HC and
its Operating Subsidiaries from retaining liability for breaches of typical
seller’s representations and warranties made by them in connection with the
securitization of assets.

 

“Note Payment Account” means each of the Companies’ non-interest bearing demand
checking accounts nos. 00113397849 (for HC) and 00113207592 (for HMC) to be
maintained with JPMorgan and to be used for (a) the Agent’s deposits of proceeds
of Advances made by the Lenders to the Companies, including any Swing Line
Advances funded by JPMorgan, and payments constituting the proceeds of principal
from any Collateral (other than regular principal and interest payments on the
Collateral); (b) the Agent’s deposits of principal and interest payments for the
repayment of Advances received from a Company or for a Company’s account and (c)
only if and when (i) no Default has occurred unless it has been either cured by
the Companies or waived in writing by the Agent and (ii) no Event of Default has
occurred unless the Agent has declared in writing that it has been cured or
waived, the Companies’ withdrawal of proceeds of Advances for the purposes
permitted under this Agreement and the Agent’s transfer from the relevant Note
Payment Account to the relevant Company’s own account (or to a controlled
disbursement account maintained by such Company with the Agent) of proceeds of
sales or other dispositions of released Collateral in excess of the Advance(s)
borrowed and then outstanding against such released Collateral. Each Note
Payment Account is (and shall continuously be) part of the Collateral for the
Obligations. The Note Payment Accounts shall be subject to setoff by the Agent
for Pro Rata distribution to the Lenders. The Companies shall not have any right
to directly withdraw funds from the Note Payment Accounts, but instead such
funds may be withdrawn or paid out only against the order of an authorized
officer of the Agent, although under the circumstances described in clause (c)
of the first sentence of this definition and subject to the conditions specified
in that clause, the Agent shall use diligent and reasonable efforts to cause
proceeds of Advances and excess Collateral proceeds that are received as therein
described and that are deposited to a Note Payment Account before 3:00 PM on a
Business Day to be transferred to an account on which the relevant Company does
have withdrawal order authority on that same Business Day or on the Business Day
thereafter when the Agent next

 

26



--------------------------------------------------------------------------------

determines the Lenders’ proportionate shares of an Advance or a distribution of
Loan principal paid.

 

“Notice” is defined in Section 15.

 

“Obligations” means all of the Companies’ present and future debt, obligations
and liabilities under or related to this Agreement, any Senior Credit Note or
any of the other Facilities Papers, whether for principal, interest, premium,
fees, costs, attorneys’ fees or other obligation or liability, and whether
absolute or contingent, and all renewals, extensions, modifications and
increases of any of them.

 

“Officer’s Certificate” means a certificate executed on behalf of a Company or
another relevant Person by its (or if it is a partnership, its general
partner’s) Board of Director’s Chairman, President, Chief Financial Officer,
Treasurer, any of its Executive Vice Presidents or Senior Vice Presidents, its
Corporate Secretary, its Controller or such other officer as shall be acceptable
to the Agent.

 

“Operating Subsidiaries” means all Subsidiaries of HC other than Single-purpose
Finance Subsidiaries.

 

“Original Pledge Date” means the date when a specified item or items of
Collateral were first Pledged to the Agent under this Agreement.

 

“P&I Advance” means a cash monthly payment that is both (1) made by a Company as
Servicer to (or to a trustee for the account of) the holders of MBS or whole
Serviced Loans in an amount equal to the sum of the scheduled monthly payments
(excluding any principal prepayments) due on the Serviced Loans in the preceding
month but not received by the close of business on its last day — or, where so
provided under the applicable Servicing Agreement, due on or before the first
day of the current month but not received by the date that the monthly payment,
if received, is required to be remitted to (or to a trustee for the account of)
such MBS’s or whole Serviced Loan’s holder — with the interest portion of the
payment adjusted to the mortgage loan rate less the relevant servicing fee rate
and trustee fee rate (if applicable) for that same pool — and (2) believed by
such Company to be fully recoverable by such Company out of sums that are both
required and expected to be paid to such Company in the ordinary course of its
servicing of the Serviced Loans under such Servicing Agreement on either a first
priority of (reimbursement) payment basis before any payment from or on account
of those Serviced Loan recoveries to or for the account of the holder(s) of the
relevant MBS or whole Serviced Loans or to or for the account of any other
Person.

 

“P&I Advances Collateral” is defined in the definition of “Collateral”.

 

“P&I Receivable” is defined in the definition of “Eligible Collateral” on
Schedule EC.

 

“Permitted Encumbrances” means in respect of the real property securing a
Pledged Loan:

 

27



--------------------------------------------------------------------------------

(a) for any Pledged Loan that is (and is disclosed to the Agent and the
Custodian to be) a second lien Mortgage Loan, the Lien of one (1) senior
Mortgage Loan funded before or concurrently with such Pledged Loan; and

 

(b) for any real estate that is direct Collateral under this Agreement (i) tax
Liens for real property taxes and government-improvement assessments that are
not delinquent; (ii) easements and restrictions that do not materially and
adversely affect the title to or marketability of the Mortgaged Premises or
prohibit or interfere with the use of the Mortgaged Premises as a one-to-four
family residential dwelling; (iii) reservations as to oil, gas or mineral
rights, provided such rights do not include the right to remove buildings or
other material improvements on or near the surface of the Mortgaged Premises or
to mine or drill on the surface thereof or otherwise enter the surface for
purposes of mining, drilling or exploring for, or producing, transporting or
otherwise handling oil, gas or other minerals of any kind; (iv) agreements for
the installation, maintenance or repair of public utilities, provided such
agreements do not create or evidence Liens on the Mortgaged Premises or
authorize or permit any Person to file or acquire claims of Liens against the
Mortgaged Premises and (v) such other exceptions (if any) as are acceptable
under relevant Agency guidelines; provided that any encumbrance not permitted
pursuant to the standards of any relevant Purchase Commitment to which the
subject Pledged Loan is dedicated (or which the Companies have directly or
indirectly represented to the Agent covers the Pledged Loan) shall not be a
Permitted Encumbrance.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, registered limited liability partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations — whether or not legal entities — and governments and agencies and
political subdivisions of them.

 

“Plan” means an employee pension benefit plan of a type described in Section
3(2) of ERISA and which is subject to Title IV of ERISA in respect of which the
relevant Company is an “employer” as defined in Section 3(5) of ERISA.

 

“Pledged Loan” means a Mortgage Loan that is duly Pledged to the Agent.

 

“Pledged Loans Curtailment Report” means a written report from the Companies to
the Agent reflecting significant unscheduled principal payments, prepayments and
reductions on Pledged Loans made in the preceding month and their resulting new
Principal Balances.

 

“Pledged Servicing” is defined in Section 7.1(h).

 

“Pledged Servicing Portfolio” means the entire portfolio of Mortgage Loans the
Companies’ rights to service which comprise the Pledged Servicing.

 

“Pledged to the Agent” means:

 

(a) for Single-family Collateral, that the subject Single-family Mortgage Loan
has been duly pledged by a Company to the Agent by:

 

28



--------------------------------------------------------------------------------

(i) for Wet Loans, being listed in a Collateral Confirmation Agreement submitted
to the Custodian and, on or before seven (7) Business Days after it is pledged,
being listed in a subsequent Collateral Confirmation Agreement with which its
Basic Papers are delivered to the Custodian;

 

(ii) for Single-family Mortgage Loans not originally pledged as Wet Loans, being
listed in a Collateral Confirmation Agreement with which its Basic Papers are
delivered to the Custodian; and

 

such Single-family Mortgage Loan has not been released from the Agent’s Lien;

 

(b) for claims and receivables arising out of a Company’s T&I Advances, P&I
Advances or Enforcement Advances, that:

 

(i) they satisfy the definition of “Reimbursement Rights” set forth herein; and

 

(ii) they have not been released from the Agent’s Lien;

 

(c) for Servicing Rights that:

 

(i) the Servicing Rights satisfy the definition of “Servicing Rights” set forth
herein and have been duly pledged by a Company to the Agent (by being listed in
a Total Eligible Servicing Rights List delivered and accepted by the Agent as
evidenced by the funding of the Advance with respect to which such Total
Eligible Servicing Rights List was delivered); and

 

(ii) they have not been released in writing by the Agent;

 

(d) for any investment securities or deposit account, that they have been made
subject to a control agreement executed by the relevant securities intermediary
or depository and the Agent that gives control of such investment securities or
deposit account to the Agent (as agent and representative of the Lenders); and

 

(e) for any other type of property, that the Companies have granted to the Agent
a Lien therein and have taken all steps required under applicable Law to perfect
such Lien as a first and prior Lien and security interest in all of the
Companies’ present and future right, title and interest therein.

 

“Prepayment Event” means any payment made without the prior written consent of
the Agent and all of the Lenders of principal on any Qualified Subordinated
Debt, other than (i) regularly scheduled interest payments or (ii) those
payments made at the scheduled maturity date of such Qualified Subordinated
Debt, whether or not such prepayments are denominated as such or as a purchase,
a redemption or by any other name or characterization including any modification
or acceleration, for default or otherwise, of the due date or maturity of the
Qualified Subordinate Debt.

 

29



--------------------------------------------------------------------------------

“Previous Credit Agreement” is defined in this Agreement’s preamble.

 

“Prime Loan” means a Single-family Loan, whether a first or second Lien Mortgage
Loan (and whether an amortizing closed end Mortgage Loan or HELOC), that both
(i) satisfies the Companies’ Underwriting Guidelines’ requirements to be an “A”
or prime Mortgage Loan and (ii) is eligible for purchase by Ginnie Mae, Fannie
Mae or Freddie Mac or (if it is a Jumbo Loan) eligible for purchase by (and,
except as to Interest Only Loans, Hybrid ARMs, Second Lien Loans, HELOCs or
Construction/Permanent Loans, covered by a Purchase Commitment issued by)
another Approved Investor.

 

“Prime Loan Collateral Value” is defined in the definition of “Collateral
Value”.

 

“Principal Balance” means, for any day, the advanced and unpaid principal
balance of a Pledged Loan on that day. If a Pledged Loan is listed in the most
current Pledged Loans Curtailment Report, then for purposes of this Agreement,
the Principal Balance for that Pledged Loan (absent manifest error) shall be its
principal balance as shown in that Pledged Loans Curtailment Report.

 

“Privacy Requirements” means (a) Title V of the Gramm-Leach-Bliley Act, 15
U.S.C. 6801 et seq., (b) federal regulations implementing such act codified at
12 CFR Parts 40, 216, 332 and 573, (c) the Interagency Guidelines Establishing
Standards For Safeguarding Customer Information and codified at 12 CFR Parts 30,
208, 211, 225, 263, 308, 364, 568 and 570 and (d) any other applicable federal,
state and local laws, rules, regulations and orders relating to the privacy and
security of Company Customer Information, as such statutes, regulations,
guidelines, laws, rules and orders may be amended from time to time.

 

“Pro Rata” means in accordance with the Lenders’ respective ownership interests
in the Loan. On any day, the Lenders will each own that portion of the Loan,
both principal and

accrued interest, and a corresponding undivided interest in all Collateral and
all rights to Collateral proceeds equal to that Lender’s ownership interest in
the Loan, that bears the same ratio to the entire advanced and unpaid principal
of the Loan then outstanding as (x) that Lender’s Committed Sum bears to the
Aggregate Committed Sum if on that day the Lenders are committed to lend under
this Agreement or (y) that Lender’s aggregate outstanding Advances bears to the
aggregate principal amount of the Loan outstanding if on or before that day the
Lenders’ Commitments have expired or have been terminated and have not been
reinstated, subject to this adjustment: if at any time or times when the
Lenders’ Commitments are outstanding, any Lender fails to fund any of its
Funding Share(s) of any Advance (a “Nonfunding Lender”) and one or more of the
other Lenders funds it (electively in accordance with the provisions of Section
3.1), then:

 

(a) the respective ownership interests of both (i) the Nonfunding Lender and
(ii) the Lender (or Lenders) that funded such Funding Share(s), shall be
proportionately decreased and increased, respectively, to the same extent as if
their respective Committed Sums were changed in direct proportion to the
unreimbursed balance outstanding from time to time thereafter of the amount so
funded;

 

30



--------------------------------------------------------------------------------

(b) the Nonfunding Lender’s share of all future distributions of any payments
and prepayments on the Senior Credit Notes shall be paid — pro rata among them
in accordance with their respective unrecovered balances of such Nonfunding
Lender’s Funding Share(s) — to the Lender(s) that so funded such Nonfunding
Lender’s Funding Share(s) until all such funding Lender(s) have been fully
repaid the amount so funded; and

 

(c) such adjustment shall remain in effect until such time as the Lender(s) that
funded such Funding Share(s) have been so fully repaid.

 

If no other Lender funds any of the Nonfunding Lender’s Funding Share, then the
Pro Rata ownership interests in the Loan of the Lenders shall be changed, in
that case so that each Lender’s Pro Rata ownership interest in the Loan is equal
to the ratio of that Lender’s aggregate outstanding Advances to the aggregate
outstanding Advances for all Lenders, but the Nonfunding Lender’s share of all
subsequent distributions of any payments and prepayments on the Senior Credit
Notes shall be paid to the other Lenders — pro rata among them in the ratio that
the Pro Rata ownership interest in the Loan owned by each bears to the aggregate
Pro Rata Ownership interests in the Loan of all such other Lenders — and the
Lenders’ respective Pro Rata ownership interests in the Loan shall be readjusted
after each such payment, until their Pro Rata ownership interests are restored
to what they were before any Nonfunding Lender failed to fund. Notwithstanding
any such changes in the Lenders’ Pro Rata ownership interests in the Loan due to
any Lender’s failure to fund its Funding Share(s) of any Advance(s), such
failure to fund shall not diminish any Lender’s Funding Share(s) of subsequent
Advances.

 

“Property” means any interest of a Person in any kind of property, whether real,
personal or mixed, tangible or intangible, including the Collateral.

 

“PUHC Act” means the Public Utility Holding Company Act of 1935, as amended.

 

“Purchase Commitment” means a written commitment held by a Company from an
Approved Investor to buy Collateral and that specifies (a) the type or item(s)
of Collateral, (b) a purchase date or purchase deadline date and (c) a purchase
price or the criteria by which the purchase price will be determined (provided
that a Purchase Commitment covering Interest Only Loans is not required to state
a purchase price or such price criteria.)

 

“Qualified Subordinated Debt” means Debt (including any junior subordinated
debentures and guaranties related to the issuance of trust preferred securities
by HMB Capital Trust I) of the Companies to any Person (i) the papers
evidencing, securing, governing or otherwise related to which Debt impose
covenants and conditions on the debtor under them that are no more restrictive
or onerous than the covenants and conditions imposed on the Companies by this
Agreement, (ii) that is subordinated to the Obligations pursuant to a currently
effective and irrevocable Subordination Agreement approved by the Agent and
(iii) the principal of which is not due and payable until ninety (90) days or
more after the Maturity Date.

 

31



--------------------------------------------------------------------------------

“Redemption Amount” means an amount equal to the then current Collateral Value
of any item of Collateral to be redeemed, but not less than the then outstanding
amount of the Advance made with respect to the Collateral being redeemed, as
determined by the Agent.

 

“Redemption Call” means a written notice from the Agent to the Companies stating
that the Agent has determined any of the following:

 

(i) that the weighted average FICO score of all Construction/Permanent Loans
Pledged to the Agent is less than 700; or

 

(ii) that the weighted average FICO score of all Alt-A Loans Pledged to the
Agent is less than 690 (the Agent shall have the discretion to permit such
weighted average to decline to as low as 685 before the Agent will be obligated
to make a Redemption Call pursuant to this clause (ii));

 

and calling on the Companies to redeem lower FICO score Construction/Permanent
Loans or Alt-A Loan to correct such deficiency if and as required by Section
7.8.

 

“Regulation D” means Regulation D promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 204, or any other regulation when
promulgated to replace the prior Regulation D and having substantially the same
function.

 

“Regulation Q” means Regulation Q promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 217, or any other regulation when
promulgated to replace the prior Regulation Q and having substantially the same
function.

 

“Regulation U” means Regulation U promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 221, or any other regulation when
promulgated to replace the prior Regulation U and having substantially the same
function.

 

“Regulation X” means Regulation X promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 224, or any other regulation when
promulgated to replace the prior Regulation X and having substantially the same
function.

 

“Reimbursement Rights” is defined in Section 7.1(g).

 

“Replacement Date” is defined in Section 6.5(f).

 

“Replacement Lender” is defined in Section 6.5(f).

 

“Repurchased Loan” means a Single-family Mortgage owned by a Company and Pledged
to the Agent, none of the makers or mortgagors of which is an Affiliate of the
Company or a corporation, partnership or any other entity that is not a natural
person or a trust for natural persons, and that was originated or purchased by
the Company, sold to an investor (either as a Whole Loan or as part of a pool of
securitized Mortgage Loans) and subsequently repurchased

 

32



--------------------------------------------------------------------------------

by the Company due to underwriting errors, delinquencies or breach of
representations or warranties made in connection with such sale.

 

“Repurchased Loan Collateral” is defined in the definition of “Collateral”.

 

“Repurchased Loan Collateral Value” is defined in the definition of “Collateral
Value”.

 

“Request for Borrowing” means a request for a Borrowing in the form of Exhibit B
(or in another form approved by the Agent) appropriate to the type of Borrowing
being requested, duly completed, with all required attachments and signed by a
Company. Each Request for Borrowing shall include this sentence: “The Companies
hereby warrants and represents to the Agent and the Lenders that none of the
Collateral (including Collateral described or referred to in this request) is
pledged to any Person other than the Agent or supports any borrowing or
repurchase agreement funding other than Borrowings under the Credit Agreement.”

 

“Required Lenders” means, for any day, the holders of Senior Credit Notes
evidencing sixty-six and two-thirds percent (66 2/3%) or more of (a) the
Aggregate Committed Sum if on that day the Lenders are committed to lend under
this Agreement or (b) the aggregate principal amount of the Loan outstanding if
on or before that day the Lenders’ Commitments have expired or have been
terminated and have not been reinstated.

 

“Residential Lot Loan” means a Construction/Permanent Loan to finance the
residential lot upon which improvements are intended to be constructed, the
stated final maturity of which is twelve (12) months or less from its
origination date, the Cumulative Loan-to-Value Ratio of which is ninety percent
(90%) or less and whose Customer is eligible for a permanent Mortgage

Loan from the relevant Company, subject to receipt of an acceptable sales
contract, builder approval documentation, construction plans and specifications,
an “as-constructed” Appraisal and, if applicable, updated Customer credit
documentation.

 

“Retiring Lender” is defined in Section 6.5(f).

 

“Seasoned Loan” is defined in the definition of “Late Pledged (Seasoned) Loan”.

 

“Second Investor Loan” means an Investor Loan that is secured by a second Lien.

 

“Second Lien Loan” means a Prime Loan that is secured by a second Lien.

 

“Security Instruments” means any and all papers now or hereafter executed and
delivered by a Company or any other Person as security for the Obligations, or
otherwise in connection with them, as those papers may be supplemented, amended,
restated or replaced from time to time.

 

“Senior Credit Notes” means (a) promissory notes dated the date of this
Agreement, each to be in substantially the form attached as Exhibit A-1,
executed and delivered by the Companies, as comakers, payable to the order of a
Lender and in a face principal amount equal to that Lender’s Committed Sum, and
that shall evidence the Companies’ joint and several

 

33



--------------------------------------------------------------------------------

obligation to repay to the order of that note’s Lender-payee all Advances funded
by that Lender and outstanding from time to time, plus accrued interest on that
principal, and (b) all renewals, modifications, extensions, increases and
rearrangements of such promissory notes and all substitutions or replacements
for them or any of them. The Swing Line Note is a Senior Credit Note.

 

“Serviced Loans” means all Mortgage Loans serviced or required to be serviced by
a Company under any Servicing Agreement, irrespective of whether the actual
servicing is done by another Person (a subservicer) retained by the Company for
that purpose.

 

“Servicer” means a Person (which may — or shall — mean a Company if the context
permits — or requires — it) retained by the owner (or a trustee for the owner)
of Mortgage Loans to service them under a Servicing Agreement.

 

“Servicing Agreement” means, with respect to any Person, the arrangement —
whether or not in writing — pursuant to which that Person acts as servicer of
Mortgage Loans, whether owned by that Person or by others.

 

“Servicing Appraisal” means a written appraisal or evaluation by an Approved
Servicing Appraiser evaluating the fair Appraised Value of all of the Pledged
Servicing as of a date stated in the written report of such evaluation, each
such evaluation and report to be made at the Companies’ expense, to be addressed
to the Agent and to be in a form reasonably acceptable to the Agent. If the
opinion of value in any such independent appraisal or evaluation is expressed

as a range of values, then for purposes of this Agreement, the appraised value
shall be deemed the midpoint (the average of the limits) of the range. Each
Servicing Appraisal shall take into account customary factors, including current
market conditions and the fact that the Servicing Rights may be terminated by
the relevant Servicing Agreement’s counterparty, or sold or otherwise disposed
of, under circumstances where the Companies are in default under this Agreement.
The Companies acknowledge that each Approved Servicing Appraiser’s determination
of Appraised Value is for the limited purpose of determining Servicing
Collateral Value for lending purposes hereunder without the ability to perform
customary purchaser’s due diligence and is not necessarily equivalent to a
determination of the fair Appraised Value of Collateral achieved by obtaining
competing bids in an orderly market in which the servicer is not in default
under a revolving debt facility, insolvent or the subject of a case in
bankruptcy and the bidders have adequate opportunity to perform customary
diligence.

 

“Servicing Claim” means an enforceable and liquidated money claim of a Company
against (i) the trustee of MBS backed by Serviced Loans, or the holder of
serviced Whole Loans, in respect of which such Company made the related
Servicing Receivable Advance(s), (ii) such Serviced Loans’ Customers and their
accounts, (iii) an insurer of such Serviced Loans or (iv) another identified
Person, for reimbursement of the relevant type(s) of Servicing Receivable
Advance(s) made by such Company pursuant to its obligation or right as Servicer
to do so under a Servicing Agreement.

 

“Servicing Financing Sublimit” means Thirty Million Dollars ($30,000,000), the
maximum amount of principal that may be borrowed and outstanding on any day on
or before the Termination Date to finance the Companies’ Eligible Servicing
Collateral.

 

34



--------------------------------------------------------------------------------

“Servicing Receivable Advance” means (i) a P&I Advance, (ii) a T&I Advance,
(iii) an Enforcement Advance or (iv) whatever combination of them the context
requires.

 

“Servicing Receivable Advances Collateral” is defined in the definition of
“Collateral”.

 

“Servicing Rights” means all of the Companies’ rights and interests under any
Servicing Agreement, including the rights to (i) service the Serviced Loans that
are the subject matter of such Servicing Agreement and (ii) be compensated,
directly or indirectly, for doing so.

 

“Single-family” is a preface that means that a Mortgage Loan is secured by a
Mortgage covering real property improved by a one-, two-, three- or four-family
residence.

 

“Single-family Collateral” is defined in the definition of “Collateral”.

 

“Single-family Loan” means a Mortgage Loan that is secured by a Mortgage
covering real property improved by a one-, two-, three- or four-family
residence.

 

“Single-purpose Finance Subsidiary” means a wholly-owned Subsidiary of HC or HMC
whose only authorized business is to issue MBS or hold passive investments.

 

“Solvent” means, for any Person, that (a) the fair market value of its assets
exceeds its liabilities, (b) it has sufficient cash flow to enable it to pay its
debts as they mature and (c) it does not have unreasonably small capital to
conduct its businesses.

 

“Statement Date” means the date of the Companies’ most recent Financial
Statements for a regular financial reporting period before the Effective Date.

 

“Statement Date Financial Statements” is defined in Section 9.4.

 

“Submission List” means a listing and description in the form of the appropriate
attachment to Exhibit B (or another form acceptable to the Agent) of Collateral
that is being Pledged to the Agent — and, for each item of Collateral other than
Wet Loans, the File is being sent to the Custodian — by or on behalf of a
Company, and or before the date of the related Advance, and for each item of
Collateral listed in which the relevant Company has delivered (or is delivering
substantially concurrently with such Submission List) to the Custodian a
Warehouse Transmission File.

 

“Subordination Agreement” means a written subordination agreement in form and
substance satisfactory to and approved by the Agent that subordinates (x) all
present and future debts and obligations owing by the Companies (or their
Affiliates) to the Person covered by the Subordination Agreement to (y) the
Obligations under this Agreement and the other Facilities Papers, in both right
of payment and lien priority, and includes, without limitation, subordination
terms included in any indenture or guaranties executed by a Company or their
Affiliates and reviewed and approved by Agent in connection with any Qualified
Subordinated Debt.

 

35



--------------------------------------------------------------------------------

“Subprime Loan” means a first lien Single-family Loan that is not a Prime Loan,
a Construction/Permanent Loan, a HELOC or a Second Lien Loan.

 

“Subprime Loan Collateral Value” is defined in the definition of “Collateral
Value”.

 

“Subsidiary” means any corporation, association or other business entity
(including a trust) in which any Person (directly or through one or more other
Subsidiaries or other types of intermediaries), owns or controls:

 

(a) more than fifty percent (50%) of the total voting power or shares of stock
entitled to vote in the election of its directors, managers or trustees; or

 

(b) more than ninety percent (90%) of the total assets and more than ninety
percent (90%) of the total equity through the ownership of capital stock (which
may be non-voting) or a similar device or indicia of equity ownership.

 

“Super Jumbo Loan” means a Jumbo Loan whose original principal amount is more
than Six Hundred Fifty Thousand Dollars ($650,000) but not more than Two Million
Dollars ($2,000,000) (or such greater amount as shall be approved by the Agent
on a case-by-case basis.)

 

“Supplemental Papers” means the Loan Papers for a particular item of Collateral
other than its Basic Papers.

 

“Swing Line” means the short term revolving credit facility provided for in
Section 3.6 under which the Companies may borrow (as “Swing Line Advances”) from
JPMorgan to bridge the Companies’ daily borrowing requirements under the Credit
Line.

 

“Swing Line Borrowing Due Date” for each Swing Line Borrowing means the fifth
(5th) Business Day, or such earlier Business Day as JPMorgan in its sole
discretion shall elect, following the Business Day when JPMorgan funds such
Borrowing under the Swing Line; provided that JPMorgan agrees not to exercise
such discretion to choose a due date in a manner that would materially affect
the Companies’ ability to borrow under this Agreement unless a Default has
occurred that has not been cured by the Companies or declared in writing by the
Agent to have been waived or any Event of Default has occurred that the Agent
has not declared in writing to have been cured or waived.

 

“Swing Line Limit” means, for any day, the lesser of (x) twenty percent (20%) of
the Aggregate Committed Sum for that day and (y) the Aggregate Committed Sum
minus the sum of all Advances outstanding on that day, being the maximum
principal that may be borrowed and outstanding on that day under the Swing Line.

 

“Swing Line Note” is defined in Section 3.7. The Swing Line Note evidences and
shall evidence the Companies’ obligation to repay to the order of JPMorgan the
principal of all Borrowings funded under the Swing Line and outstanding from
time to time, plus accrued interest on that principal.

 

36



--------------------------------------------------------------------------------

“T&I Advance” means a cash advance that is both (1) made by a Company pursuant
to its contractual obligation or right under the relevant Servicing Agreement to
make such advance to pay taxes, assessment or maintenance fees or maintain
hazard and flood insurance on the real estate securing Serviced Loans and (2)
believed by such Company to be fully recoverable by such Company out of sums
that are both required and expected to be paid to such Company in the ordinary
course of its servicing of the Serviced Loans under such Servicing Agreement, on
a first priority of (reimbursement) payment basis (i.e., before any payment from
or on account of those sums to or for the account of the holder(s) of the
relevant Structured Securities or whole Serviced Loans or to any other Person).

 

“T&I Receivable” is defined in the definition of “Eligible Collateral” on
Schedule EC.

 

“Taxes” means taxes, levies, deductions, imposts, charges or withholdings,
excluding, in the case of each Lender, taxes imposed on its net income, and
franchise taxes imposed on it, under the laws of any applicable Governmental
Authority.

 

“Termination Date” means the earlier of (i) the last Business Day before the
Maturity Date, or (ii) the date (if any) when the Lenders’ Commitment to fund
Advances under this Agreement is terminated pursuant to this Agreement or by
operation of law (the “Commitments Cancellation Date”).

 

“Total Liabilities” means all liabilities of HC and its Subsidiaries including
Nonrecourse Debt as, in accordance with GAAP, are reflected on HC’s consolidated
balance sheet, and also including all contingent liabilities and obligations
(including recourse servicing, recourse sale and other recourse obligations, and
guarantee, indemnity and mortgage loan repurchase obligations.)

 

“Total Pledged Servicing List” means a list in the form of Exhibit C or another
form acceptable to the Agent, signed by an Authorized Company Representative and
submitted to the Agent with each Request for Borrowing, listing all Mortgage
Loans in the Pledged Servicing Portfolio (Mortgage Loans in pools shall be
listed by pool number although the Agent shall have the right to require lists
of Mortgage Loans in such pools) stating the current Servicing Collateral Value
of the Pledged Servicing.

 

“Total Recourse Liabilities” means Total Liabilities minus (i) Nonrecourse Debt
and (ii) Qualified Subordinated Debt.

 

“UCC” means the Uniform Commercial Code or similar laws of the applicable
jurisdiction, as amended from time to time.

 

“USA Patriot Act” is defined in Section 11.7.

 

“VA” means the Department of Veterans Affairs and any successor.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote

 

37



--------------------------------------------------------------------------------

for the election of directors (or persons performing similar functions) of such
Person, even if the right so to vote has been suspended by the happening of such
a contingency.

 

“Warehouse Transmission File” means a file containing all information concerning
such item of Collateral required by the “Warehouse Transmission File
Instructions”, as defined and provided for in (and attached as an exhibit to)
the Custody Agreement, one of which shall be delivered by the relevant Company
to the Custodian for each Pledged Loan on its Original Pledge Date, both by
electronic, computer readable transmission in accordance with such Warehouse
Transmission File Instructions and by faxing a hard copy thereof to the
Custodian.

 

“Wet Loan” means a Pledged Loan acquired and owned by a Company:

 

(a) that has been closed by a title agency or closing attorney, funded and would
qualify without exception as Eligible Single-family Collateral except that some
or all of its Basic Papers are in transit to, but have not yet been received by,
the Custodian so as to satisfy all requirements to permit the Company to borrow
against it pursuant to this Agreement without restriction;

 

(b) that the Company reasonably expects to fully qualify as Eligible
Single-family Collateral when the original Basic Papers have been received by
the Custodian;

 

(c) as to which the Company actually and reasonably expects that such full
qualification can and will be achieved on or before seven (7) Business Days
after an Advance against such item of Collateral is requested and made under
this Agreement (and the Companies hereby agree to take such steps as are
reasonably necessary to ensure it achieves full qualification as Eligible
Single-family Collateral); and

 

(d) for which the relevant Company has delivered to the Custodian a Warehouse
Transmission File on or before the date of the related Advance, submission of
which to the Custodian shall constitute the relevant Company’s certification to
the Custodian, the Agent and the Lenders that a complete File as to such item of
Collateral, including the Basic Papers, exists and that such File is in the
possession of either the title agent or closing attorney that closed such
Pledged Loan, the Company or the Company’s Servicer for such Pledged Loan, or
that such File has been shipped to the Custodian.

 

Each Wet Loan that satisfies the foregoing requirements shall be Eligible
Single-family Collateral subject to the condition subsequent of physical
delivery of its Mortgage Note, Mortgage and all other Basic Papers to the
Custodian within seven (7) Business Days after funding of the related Borrowing.
Each Wet Loan against which the Companies request an Advance shall be
irrevocably deemed Pledged to the Agent and shall automatically become pledged
Collateral effective on the date of the related Request for Borrowing, and the
relevant Company shall take all steps necessary or appropriate to cause the
pledge to the Agent and delivery to the Custodian of such Wet Loan and its Basic
Papers to be completed, perfected and continued in all respects, including
causing the original promissory note evidencing such pledged Collateral to be
physically delivered to the Custodian within seven (7) Business Days after the
funding of the Advance, whether or not the related Advance is sooner paid, and,
if requested by

 

38



--------------------------------------------------------------------------------

the Agent, to give written notice to any title agent, closing attorney or other
Person in possession of the Basic Papers for such Collateral of the Agent’s
security interest in it and its security. Upon the Custodian’s receipt of the
Basic Papers relative to a Wet Loan, such Collateral shall no longer be subject
to this Agreement’s limitations applicable to Wet Loans.

 

“Wet Warehousing” means lending to finance Wet Loans.

 

“Wet Warehousing Sublimit” means the maximum amount of principal that may be
borrowed and outstanding on any day on or before the Termination Date to finance
Wet Loans, being:

 

(a) fifty percent (50%) of the Aggregate Committed Sum during either (i) the
last five (5) Business Days or (ii) the first five (5) Business Days of such
calendar month; and

 

(b) forty percent (40%) of the Aggregate Committed Sum on every other day.

 

“Whole Loans” means Mortgage Loans that are sold or intended to be sold to
investors as whole loans, instead of being part of a pool from which MBS are to
be created and sold.

 

1.3. Definitions for Interest Calculations. For convenience of reference,
definitions used in provisions relating to calculation and payment of interest
are grouped together in this Section.

 

“Base Rate” is defined in the definition of “Rate”.

 

“Base Rate Tranche” is defined in the definition of “Tranche”.

 

“Ceiling Rate” is defined in the definition of “Rate”.

 

“Chapter 346” means Chapter 346 of the Texas Finance Code, as amended.

 

“Change in Law” means (a) the adoption of any applicable Legal Requirement after
the Effective Date, (b) any change in any applicable Legal Requirement or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) reasonable compliance by any Lender (or by any applicable
lending office of such Lender) with any request, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the Effective Date.

 

“Class of Borrowings” means a grouping or categorization of Borrowings by the
particular type of Collateral that they were made to finance, i.e. either Prime
Loans or Alt-A Loans that are first Lien Dry Loans, Wet Loans, Prime Second Lien
Loans, Repurchased Loans, Construction/Permanent Loans, HELOCs, Subprime Loans,
Receivables Collateral or Servicing Collateral.

 

“Index” means a standard interest rate used as an index for determining a Rate
hereunder. The Indexes used in this Agreement are:

 

39



--------------------------------------------------------------------------------

(a) The “Prime Rate” which means the rate of interest per annum publicly
announced from time to time by JPMorgan as its prime rate. Each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective. The Prime Rate is a reference rate and is
not necessarily the lowest rate. Any rate of interest based on the Prime Rate
shall be (a) computed on the 365/365 — or 366/366 in a leap year — day basis and
(b) adjusted as of the effective date of each change in the Prime Rate.

 

(b) “LIBOR” which means, for any day, the rate appearing on Page 3750 of the Dow
Jones Market Service (or on any successor or substitute page of such Service, or
any successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time on that day, as the rate for delivery
on that day of one (1) month U.S. dollar deposits of One Million Dollar
($1,000,000). In the event that such rate is not available at such time for any
reason, then LIBOR for the relevant day shall be the rate at which one (1) month
dollar deposits of One Million Dollars ($1,000,000) are offered by the principal
London office of the Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time on that day.

 

(c) The “Federal Funds Effective Rate” which means, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for that
day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Agent from three (3) federal funds
brokers of recognized standing selected by the Agent. If for any reason the
Agent shall determine (and its determination shall be conclusive and binding
absent manifest error) that it is unable to ascertain for any reason — including
the Agent’s inability or failure to obtain sufficient quotations in accordance
with the immediately preceding sentence — the Federal Funds Effective Rate for
any day, then for each such day that such circumstances exist, the Federal Funds
Effective Rate shall be deemed to be equal to the Prime Rate for that day minus
one percent (1%). Any rate of interest based on the Federal Funds Effective Rate
shall be (a) computed on the basis of a 360-day year applied for the actual
number of days for which the principal amount to which it applies is outstanding
and bears interest in accordance with this Agreement at such rate of interest
based on the Federal Funds Effective Rate (i.e., on the 365/360 — 366/360 in a
leap year — day basis) and (b) adjusted as of the effective date of each change
in the Federal Funds Effective Rate.

 

Should any issue ever arise in any forum or under any circumstances as to the
amount of an Index for any then-current or past day, a certificate of the chief
credit officer of JPMorgan, stating such Index for that day, absent manifest
error, shall conclusively establish what such Index was for that day.

 

“Interest Period” means, with respect to a LIBOR Fixed Rate Tranche, a period of
one month, two months or three months commencing:

 

40



--------------------------------------------------------------------------------

(a) on the date of such LIBOR Fixed Rate Tranche’s initial establishment by the
Companies’ selection made in accordance with Section 6.2(b), or

 

(b) on the last day of the immediately preceding Interest Period in the case of
a rollover to a successive Interest Period,

 

and ending one month, two months or three months thereafter, as validly selected
by the Companies in accordance with Section 6.2(b); provided that (i) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless that day is in a
different calendar month, in which case the Interest Period shall instead end on
the last Business Day before the non-Business Day when it would otherwise end
and (ii) no Interest Period shall ever extend beyond the Maturity Date.

 

“Interest Rate Option” means whichever LIBOR Fixed Rate the Companies have
validly selected to apply to a specified portion of the outstanding principal of
the Loan for a specified Interest Period.

 

“Interest Rate Selection Confirmation” is defined in Section 6.2(b)(6).

 

“LIBOR Business Day” means any Business Day when there is interbank trading of
U.S. dollar deposits in London between banks.

 

“LIBOR Fixed Rate” is defined in the definition of “Rate”.

 

“LIBOR Fixed Rate Tranches” is defined in the definition of “Tranche”.

 

“LIBOR Margin” is defined in the definition of “Margin”.

 

“Margin” means the interest rate margin to be added to a specified Index to
determine a Rate. The margin used in this Agreement is the “LIBOR Margin”, which
is applicable to Advances for each Class of Borrowings in the Base Rate Tranche
(if any), and for each Class of Borrowings in each LIBOR Fixed Rate Tranche (if
any), evidenced by each Senior Credit Note. For each Class of Borrowings that is
described on a row in the first column of the following table, the applicable
interest rate Margin is stated on the same row:

 

Class of Borrowings/Margin

--------------------------------------------------------------------------------

   “LIBOR Margin”


--------------------------------------------------------------------------------

 

Prime and Alt-A First Lien Dry Loans

   1.000 %

Wet Loans

   1.100 %

Prime Second Lien Loans

   1.200 %

Repurchased Loans

   1.400 %

Construction/Permanent Loans (including Residential Lot Loans)

   1.400 %

HELOCs

   1.200 %

Subprime Loans

   1.500 %

Receivables Collateral

   1.500 %

 

41



--------------------------------------------------------------------------------

Servicing Collateral

   1.750 %

 

“Rate” means an interest rate applicable to a Class of Borrowings in a Tranche.
Each Rate is stated as an annual percentage rate and, except the Ceiling Rate,
is the sum of an Index and a Margin. The Rates used in this Agreement are:

 

(a) the “Ceiling Rate” which means, on any day, the maximum nonusurious rate of
interest permitted for that day by whichever of applicable federal or Texas law
permits the higher interest rate, stated as a rate per annum (on each day, if
any, that applicable Texas law establishes the Ceiling Rate, the Ceiling Rate
shall be the “weekly ceiling” (as defined in §303 of the Texas Finance Code —
the “Texas Finance Code” — as amended) for that day; any Lender may from time to
time, as to current and future balances, implement any other ceiling under the
Texas Finance Code by notice to the Borrower, if and to the extent permitted by,
the Texas Finance Code);

 

(b) the “Base Rate” which, for each day of the term of the Loan, is a rate per
annum equal to the lesser of:

 

(i) the sum of (1) an interest rate per annum equal to (x) LIBOR for that day
multiplied by (y) the Statutory Reserve Rate in effect for that day plus (2) the
LIBOR Margin for each Class of Borrowings in the Base Rate Tranche (if any).

 

(ii) the Ceiling Rate for that day;

 

(c) the “LIBOR Fixed Rate” which means, for the Interest Period applicable to a
LIBOR Fixed Rate Tranche, a rate per annum equal to the lesser of:

 

(i) the sum of (1) an interest rate per annum equal to (x) LIBOR for the LIBOR
Business Day that is two LIBOR Business Days before the first day of that
Interest Period multiplied by (y) the Statutory Reserve Rate in effect for such
Interest Period, plus (2) the LIBOR Margin for each Class of Borrowings in that
LIBOR Fixed Rate Tranche (if any); and

 

(ii) the Ceiling Rate for that day; and

 

(d) the “Past Due Rate” which means, on any day, the lesser of:

 

(i) either (x) a rate per annum equal to the per annum interest rate that would
be applicable for that day if the subject amount were not past due, plus three
percent (3%), or (y) if there is more than one (or no) such per annum interest
rate reasonably applicable to the subject amount if not past due, the Prime Rate
for that day plus three percent (3%) per annum; and

 

(ii) the Ceiling Rate for that day.

 

42



--------------------------------------------------------------------------------

Each determination by the Agent of any Rate may be computed using any reasonable
method and, absent manifest error, shall be conclusive and binding.

 

“Stated Rate” means:

 

(a) on any day, for each Class of Borrowings in the Base Rate Tranche, the Base
Rate for (i) that day and (ii) that Class of Borrowings, computed in accordance
with the provisions of this Agreement, compounded annually, and for the Base
Rate Tranche as a whole, the weighted average of such Base Rates for such
Classes of Borrowings;

 

(b) on any day, for each Class of Borrowings within each LIBOR Fixed Rate
Tranche, the LIBOR Fixed Rate for (i) that Tranche, (ii) that day and (iii) that
Class of Borrowings, computed in accordance with the provisions of this
Agreement, compounded annually, and for that LIBOR Fixed Rate Tranche as a
whole, the weighted average of such LIBOR Fixed Rates for such Classes of
Borrowings;

 

(c) for each Borrowing as a whole, the weighted average of the interest rates
applicable to each of its constituent Tranches; and

 

(d) for the Loan as a whole, the weighted average of the interest rates
applicable to each of the constituent Tranches of each outstanding Borrowing;

 

provided that if on any day the applicable rate for any such Tranche, any such
Borrowing as a whole or the Loan as a whole shall exceed the relevant Ceiling
Rate for that day, then the Stated Rate therefor shall be reset to equal the
Ceiling Rate on that day and shall be set to equal the Ceiling Rate for each day
thereafter until the total amount of interest accrued at the Stated Rate on the
unpaid balance of that Tranche, that Borrowing or the Loan (as applicable)
equals the total amount of interest that would have accrued on it if there were
no Ceiling Rate.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one (1) and the denominator of which is the
number one (1) minus the aggregate of the maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves, if any) expressed as
a decimal established by the Board of Governors of the Federal Reserve System to
which the Agent is subject, with respect to the Base Rate and the LIBOR Fixed
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. The Base Rate Tranche and
LIBOR Fixed Rate Tranche each shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time under
such Regulation D or any comparable regulation. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Texas Finance Code” is defined in the definition of “Ceiling Rate” (which is
defined in the definition of “Rate”.)

 

43



--------------------------------------------------------------------------------

“Tranche” means a portion of the outstanding principal of the Loan. The Tranches
of the Loan (one or more of which may be zero on any given day) are:

 

(a) The “Base Rate Tranche” which is, for each day during the term of the Loan,
the sum of non-past due Borrowings outstanding on that day (if any) for which
Borrowings the Companies have not duly selected an Interest Rate Option.

 

(b) The “LIBOR Fixed Rate Tranches”, being those portions (if any) of the
principal balance of the Loan bearing interest at any time at a specified rate
for a specified Interest Period, each of which is, for each day during the term
of the Loan, the sum of non-past due Borrowings outstanding on that day (if any)
for which the Companies have duly elected as an Interest Rate Option a LIBOR
Fixed Rate for a specified Interest Period.

 

1.4. Other Definitional Provisions.

 

(a) Accounting terms not otherwise defined shall have the meanings given them
under GAAP.

 

(b) Defined terms may be used in the singular or the plural, as the context
requires.

 

(c) Except where otherwise specified, all times of day used in the Facilities
Papers are local (U.S. Central Time Zone) times in Houston, Texas.

 

(d) Unless the context plainly otherwise requires (e.g., if preceded by the word
“not”), wherever the word “including” or a similar word is used in the
Facilities Papers, it shall be read as if it were written, “including by way of
example but without in any way limiting the generality of the foregoing concept
or description”.

 

2 MULTIPLE BORROWERS

 

2.1. Companies. Each representation and warranty in the Facilities Papers by a
Company shall be deemed to be its separate representation and warranty and the
joint and several representation and warranty of both Companies. Each covenant
and agreement by a Company under the Facilities Papers is the joint and several
covenant and agreement of both Companies. Any communication under the Facilities
Papers to a Company is deemed to have been concurrently received by the other
Company.

 

2.2. Basis for Structure. HC and HMC desire to utilize their borrowing potential
on a combined basis to the same extent possible if they were merged into a
single corporate entity. Each has determined that it will specifically and
materially benefit from all Borrowings. They intend, and the Agent and the
Lenders have required, that the Companies jointly and severally

execute and deliver this Agreement, the Senior Credit Note and certain other
Facilities Papers. Each Company has requested and bargained for the structure
and terms of, and security for, all Borrowings.

 

2.3. Joint and Several Obligation. Each Company hereby irrevocably and
unconditionally agrees (i) that it is jointly and severally liable to the
Lenders for full payment

 

44



--------------------------------------------------------------------------------

and performance of the Obligations, including all obligations of each of HC and
HMC, under the Facilities Papers, (ii) to fully pay and perform the Obligations
and (iii) to indemnify, as a primary obligor, the Lenders and the Agent against
any loss the Lenders or the Agent may incur as a result of any obligations of
either Company under the Facilities Papers being or becoming void, voidable,
unenforceable or ineffective for any reason whatsoever, whether known to the
Agent, any Lender or any other Person, the amount of that loss being the amount
which the Lenders and the Agent would otherwise have been entitled to recover
from either or both of the Companies. This indemnity shall survive the payment
and performance of the Obligations and the termination of the Facilities Papers.
With respect to its obligation to repay Borrowings and pay other obligations of
the other Company to the Lenders, each Company agrees to the terms set forth in
Schedule 2.3.

 

2.4. Contribution Rights. Each Company intends that the Companies’ joint and
several obligations under the Facilities Papers, and the Liens granted to the
Agent in the Companies’ Collateral, are not subject to challenge or repudiation
on any basis (other than the defense if, and on the basis that, the Obligations
have been paid to the extent that they have been paid.) Therefore, as of the
date any transfer — as that term is defined in Bankruptcy Code § 101(54) — is
deemed to occur under the Facilities Papers, each Company’s liabilities under
the Facilities Papers and all of such Company’s other liabilities, calculated in
each case to the full extent of that Company’s probable net exposure when and if
those liabilities become absolute and mature (“Dated Liabilities”), are intended
by that Company to be less than the fair valuation of all of its assets as of
that date (“Dated Assets”). To that end, each Company hereby (i) grants to the
other of them, and recognizes the other of them as having, ratable rights of
subrogation and contribution in the amount, if any, by which the granting
Company’s Dated Assets (but for the total subrogation and contribution in its
favor under this Section) would exceed the granting Company’s Dated Liabilities,
and (ii) acknowledges receipt of and recognizes its ratable rights to
subrogation and contribution from the other Company in the amount that the other
Company’s Dated Assets (but for the total subrogation and contribution in its
favor under this Section) would exceed such other Company’s Dated Liabilities.
Each Company will recognize rights of subrogation and contribution at least
equal to its obligations under the Facilities Papers, including the obligations
secured by its Collateral. It is a material objective of this Section that each
Company recognizes rights to subrogation and contribution rather than be deemed
not to be Solvent by reason of an interpretation of its joint and several
obligations under the Facilities Papers.

 

3 THE LENDERS’ COMMITMENTS

 

3.1. The Lenders’ Commitments to Lend. Subject to the terms and conditions of
this Agreement and provided no Default or Event of Default has occurred that the
Agent has not declared in writing to have been cured or waived (or, if one has
occurred and not been so declared cured or waived, if all of the Lenders, in
their sole discretion and with or without waiving the Default or Event of
Default, have elected in writing that lending under this Agreement shall
continue nonetheless), the Lenders agree to make revolving credit Advances to
the Companies through the Termination Date, which the Companies may borrow,
repay and (having repaid) reborrow in aggregate principal amounts outstanding on
any day of up to the Aggregate Committed Sum for that day. The Lenders’
respective Commitments and the Aggregate Committed Sum are set forth on Schedule
LC in effect for that day, as it may have

 

45



--------------------------------------------------------------------------------

been amended or restated pursuant to this Agreement. Upon the joinder of
additional Lender(s), if any, the parties agree to approve in writing revised
and updated versions of Schedule LC. The fractions to be applied to determine
the respective Funding Shares of the Lenders for any day are their respective
Commitments divided by the Aggregate Committed Sum for that day. Each Lender
shall be obligated to fund only that Lender’s own Funding Share of any Advance
requested, and no Lender shall be obligated to the Companies or any other Lender
to fund a greater share of any Advance. No Lender shall be excused from funding
its applicable Funding Share(s) of any Advance merely because any other Lender
has failed or refused to fund its relevant Funding Share(s) of that or any other
Advance. If any Lender fails to fund its Funding Share(s) of any Advance under
any Facility, the Agent (in its sole and absolute discretion) may choose to fund
the amount that such Nonfunding Lender failed or refused to fund, or the Agent
as a Lender and the other Lenders who are willing to do so shall have the right
(but no obligation) to do so in the proportion that the Commitment of each bears
to the sum of the Commitments of all Lenders that have funded (or are funding)
their own Funding Shares of that Advance and that are willing to fund part of
the Funding Share(s) of such Nonfunding Lender. Should the Agent and/or any
other Lender(s) fund any or all of the Nonfunding Lender’s Funding Share of any
Advance, then the Nonfunding Lender shall have the obligation to deliver such
amount to the Agent (for distribution to the Lender(s) who funded it) in
collected funds on the next Business Day. Regardless of whether the other
Lenders fund the Funding Share(s) of the Nonfunding Lender, the respective
ownership interests of the Lenders in the Loan shall be adjusted as provided in
the definition of “Pro Rata”. All Advances under this Agreement shall constitute
a single debt and all of the Collateral shall be security for all of the Senior
Credit Notes and the Obligations. If the unpaid balance of the Loan should ever
exceed the Aggregate Committed Sum or any other limitation set forth in this
Agreement, such excess shall nevertheless constitute part of the Obligations
that are secured by the Collateral and entitled to all benefits thereof.

 

3.2. Expiration or Termination of the Commitments. Unless extended in writing or
terminated earlier in accordance with this Agreement, the Lenders’ Commitments
to lend under this Agreement and the other Facilities Papers (including
JPMorgan’s Swing Line Commitment) shall automatically expire at the close of
business on the Termination Date, without any requirement for notice or any
other action by the Agent, any of the Lenders or any other Person.

 

3.3. Request for Increase in Maximum Aggregate Commitment. If the Companies
shall request in writing to the Agent an increase in the Maximum Aggregate
Commitment to a specified amount up to Seven Hundred Fifty Million Dollars
($750,000,000), the Agent shall use its best efforts to obtain increased
Commitments from existing Lenders, new Commitments from prospective new Lenders
or such combination thereof as the Agent shall elect, to achieve such requested
increase; provided that (i) the Agent shall first offer the opportunity to the
then-existing Lenders to proportionately increase their Commitments before
offering prospective new Lenders the opportunity to join the syndicate of
Lenders, and will next offer the opportunity to the then-existing Lenders who
have agreed to increase their Commitments to further proportionately increase
them to include any Commitment increase offered to but not accepted by any of
the other then-existing Lenders, (ii) such written request by the Companies is
delivered to the Agent at least forty-five (45) days before the requested
effective date of the increase and (iii) no Default has occurred that has not
been cured before it has become an Event of Default, and no Event of Default has
occurred that the Agent has not declared in writing to have been

 

46



--------------------------------------------------------------------------------

waived or cured. If an increase in the Maximum Aggregate Commitment is achieved,
then (i) the Pro Rata ownership interest in the Loan of each Lender (if any)
that does not proportionately increase its Commitment shall automatically be
reduced and adjusted proportionately and (ii) Schedules LC and MAC shall each be
updated and the updates executed and delivered by the Agent to the Companies and
each of the Lenders and, effective as of the date specified on such updates,
shall each automatically supersede and replace the then-existing corresponding
schedule for all purposes.

 

3.4. Advances Outstanding May Not Exceed Limits. On any day, the aggregate
amount of Advances outstanding under the Loan shall in no event exceed either
the Aggregate Committed Sum or the Borrowing Base for that day. If any such
excess shall exist on any day and for any reason, the Companies shall
immediately repay it or provide additional Collateral, as provided in Section
6.3(c).

 

3.5. Advances to be Requested and Use of Proceeds. The Companies shall request
Advances and may use their proceeds only for the general purpose of financing
the Companies’ Single-family mortgage lending operations, Single-family mortgage
servicing operations (servicing Mortgage Loans sold by the Companies to
investors) and related businesses.

 

3.6. Swing Line Commitment. In addition to its Commitment under Section 3.1,
JPMorgan agrees to fund revolving credit Swing Line Advances to the Company in
principal amounts which do not on any day exceed the Swing Line Limit for the
purpose of initially funding requested Borrowings.

 

3.7. Swing Line Borrowings. The Companies shall have the right to borrow and
reborrow under the Swing Line:

 

(a) only if the Swing Line Borrowing fully qualifies in all respects for funding
as an ordinary Borrowing under this Agreement;

 

(b) provided that no Default has occurred that has not been cured before it has
become an Event of Default, and no Event of Default has occurred that the Agent
has not declared in writing to have been waived or cured;

 

(c) so long as the Swing Line Limit is not exceeded;

 

(d) provided that the Request for Borrowing against which the Swing Line
Borrowing is to be funded is received by JPMorgan by no later than 3:00 PM
Houston time (4:00 PM if it requests only a Wet Warehousing Advance and is
Electronically Submitted) on the Business Day such Borrowing is to be funded;
and

 

(e) provided that neither Company nor JPMorgan is aware of any reason why the
Borrowing requested by the Request for Borrowing against which the Swing Line
Borrowing is to be funded cannot or will not be fully funded by the Lenders on
the fifth (5th) Business Day (or such other Business Day as shall be designated
by JPMorgan) following the Business Day on which the Request for Borrowing is
received by JPMorgan.

 

47



--------------------------------------------------------------------------------

All Swing Line Borrowings shall be evidenced by the “Swing Line Note” of the
Companies dated the date of this Agreement (or, in the case of each renewal
Swing Line Note hereafter executed, dated as provided in Section 5), payable to
the order of JPMorgan and substantially in the form attached as Exhibit A-2 and
shall bear interest from the date funded until the date repaid (and accrued
interest on them shall be due and payable) at the same rate(s) and on the same
days as would be applicable to any other Borrowing under this Agreement.

 

3.8. Voluntary Reduction of Commitment. By giving the Agent at least thirty (30)
days’ prior written notice specifying the amount of the reduction and its
effective date, the Companies shall have the right without premium or penalty to
terminate or partially reduce the Commitment; provided, that any such reduction
shall be made effective as of the first (1st) day of a calendar month, any such
partial reduction shall be in the amount of at least Twenty-five Million Dollars
($25,000,000) and integral additional multiples of Twenty-five Million Dollars
($25,000,000). Whenever the Commitment is so partially reduced, the Credit Line
and Swing Line shall each be proportionately reduced unless the Companies and
the Required Lenders shall agree to a different result. Whenever the Commitment
is so partially reduced, each Lender’s Commitment shall be proportionately
reduced unless the Companies and the Required Lenders shall agree to a different
allocation. Whenever the Companies exercise any Commitment reduction or
termination election pursuant to this Section, the Companies shall make such
mandatory prepayment(s) of principal, if any, as shall be required to reduce the
outstanding principal balance of the Loan and the Senior Credit Notes on or
before the effective date of such reduction or termination so that none of the
limits on outstanding principal imposed by this Agreement, as adjusted for such
reduction or termination, is exceeded. Any voluntary reduction of the Commitment
is, except upon the consent of all of the Lenders, permanent and irrevocable.

 

4 GENERAL BORROWING PROCEDURES

 

4.1. Separate Request for Each Borrowing. A separate Request for Borrowing shall
be made for each Borrowing, which, when appropriately completed and with (i) a
current Total Pledged Servicing List (provided that no Total Pledged Servicing
List shall be required until the Companies shall first pledge Servicing Rights
to the Agent) and (ii) if new Single-family Collateral is being pledged, a
Submission List attached, may include requests for Borrowings to finance any
type or types of Eligible Collateral.

 

4.2. Funding of Advances.

 

(a) Deadline for Requests to be Funded as Regular Advances. If a Request for
Borrowing is received before 12:00 noon — 1:00 PM for any Request for Borrowing
that requests only a Wet Warehousing Advance and is Electronically Submitted —
on a Business Day and fully qualifies in all respects for funding as an regular
Advance by the Lenders (including satisfying any applicable requirement of
Section 4.3), it shall be funded as a regular Advance on that same Business Day.

 

(b) Deadline for Requests to be Funded as Swing Line Advances. If the
requirements of Sections 3.7 and 4.3 are satisfied and a Request for Borrowing
is received on a Business Day after 12:00 noon (1:00 PM if it requests only a
Wet Warehousing

 

48



--------------------------------------------------------------------------------

Advance and is Electronically Submitted) but before 3:00 PM (4:00 PM if it
requests only a Wet Warehousing Advance and is Electronically Submitted),
JPMorgan shall fund the Advance requested by making a Swing Line Advance on that
same day.

 

(c) Late Requests. If a Request for Borrowing is received by JPMorgan later than
3:00 PM (4:00 PM if it requests only a Wet Warehousing Advance and is
Electronically Submitted) on a Business Day, JPMorgan shall either, at its
election, (i) fund the Advance requested by making a Swing Line Loan either on
that same day or, at JPMorgan’s election, on the next Business Day, or (ii)
arrange for its funding on the next Business Day as a regular Advance. JPMorgan
shall have no obligation to fund any such late-requested Advance as a Swing Line
Advance if all of the requirements of Sections 3.7 and 4.3 are not satisfied,
although JPMorgan may elect to do so. If JPMorgan does not elect to do so, then
the Lenders shall fund such requested Advance as a regular Advance on such next
succeeding Business Day after the Request for Borrowing is received by the
Agent, provided that all conditions to its funding (including the requirements
of Section 4.3) are then satisfied.

 

(d) Repayment of Swing Line Borrowings. Each Swing Line Advance shall be repaid
on its Swing Line Borrowing Due Date by the Agent’s paying over to JPMorgan out
of the relevant Note Payment Account, and JPMorgan’s applying against such
outstanding Swing Line Borrowing, an amount equal to the proceeds of the Funding
Shares funded by all of the other Lenders on that day against the same Request
for Borrowing that was initially funded by such Swing Line Advance. If at the
time such Swing Line Advance was funded, JPMorgan reasonably believed that no
Default or Event of Default had occurred and was then continuing and that all of
the other conditions set forth in Section 3.7 for such Swing Line Advance were
satisfied in all material respects, the other Lenders shall be unconditionally
and irrevocably obligated to timely fund their respective Funding Shares of the
Advance that was so initially funded as a Swing Line Advance, to repay to
JPMorgan (and thereby refinance) on the relevant Swing Line Borrowing Due Date
all of that Swing Line Advance except only JPMorgan’s Funding Share of it,
irrespective of whether in the meantime any Default or Event of Default has
occurred or been discovered, and irrespective of whether in the meantime some or
all of the

Lenders’ Commitments have lapsed, expired or been canceled, rescinded or
terminated with or without cause, or have been waived, released or excused for
any reason whatsoever, so that (i) the principal of the Swing Line is paid down
by the required amount on each Swing Line Borrowing Due Date — all accrued
interest on Swing Line Advances shall be due and payable by the Companies to the
Agent (for distribution from the relevant Note Payment Account to JPMorgan) on
the later of (x) the fifteenth (15th) day of the next month (with the first
interest payment due August 15, 2005) or (y) two (2) Business Days after the
Agent bills the Companies for such accrued interest — (ii) all Swing Line
Advances are converted to regular Advances from the Lenders and (iii) those
Advances are evidenced by the Senior Credit Notes other than the Swing Line
Note. If any Lender fails to provide its funds to JPMorgan to repay its share of
any Swing Line Loan when due (including any such failure caused by a fed funds
wire delay), then that Lender shall also be obligated to pay to JPMorgan
interest on the unpaid balance of principal so due to JPMorgan at the Federal
Funds Effective Rate from such due date until three (3) Business Days after such
due date, and at the Federal Funds Effective Rate plus two percent (2%) from
three (3) Business Days after such due date until the date of payment of such
principal sum.

 

49



--------------------------------------------------------------------------------

(e) Syndication of Advances.

 

(1) When a Request for Borrowing is received by the Agent, the Agent shall give
notice by fax to each Lender of that requested Advance and that Lender’s Funding
Share of the requested Advance by 2:00 PM on the Business Day when the requested
Advance is to be funded by the Lenders, and each Lender shall cause its Funding
Share thereof to be transferred to the Agent by fed funds wire transfer to:

 

JPMorgan Chase Bank, N.A.

ABA number 1130-0060-9

Attention: Mortgage Warehousing — Wanda Carr

Phone: (713) 427-6391

For credit to: HomeBanc Corp. and HomeBanc Mortgage Corporation

Account No. 00100381681

JPMorgan Chase Real Estate Wire Transfer Clearing Account

 

within two (2) hours after receiving such notice from the Agent or by 4:00 PM,
whichever is earlier, so that the Agent receives it in good collected Houston
funds on that same Business Day, and the Agent shall deposit such Funding Shares
into the relevant Note Payment Account when received.

 

(2) If the Agent has not already funded the requested Advance as a Swing Line
Advance, then (provided no Default has occurred that has not been cured by the
Companies or waived in writing by the Agent and no Event of Default has occurred
that the Agent has not declared in writing to have been either cured or waived)
the Agent shall disburse such Advance to the requesting Company or to its
designee(s) for its account.

 

(3) If the Agent has funded the requested Advance (or any part of it) as a Swing
Line Advance, then the Agent shall repay JPMorgan the related Swing Line Advance
(except for JPMorgan’s own Funding Share thereof) from the relevant Note Payment
Account; provided that if a Lender other than JPMorgan advises the Agent by
telephone and confirms the advice by fax that the Lender has placed all of its
Funding Share on the federal funds wire to the Agent, the Agent shall continue
to keep the Swing Line Advance outstanding to the extent of that Lender’s
Funding Share so wired until the Agent has actually received such share —
whereupon the Agent shall deposit such Funding Share when received into the
relevant Note Payment Account and repay JPMorgan that still-outstanding portion
of the Swing Line Advance from the relevant Note Payment Account — except that
the Agent shall have no obligation to continue such portion of any Swing Line
Advance outstanding if and to the extent, if any, that doing so would cause the
total amount funded by the Agent and outstanding to exceed the Swing Line Limit.

 

4.3. Time When Submission List(s) and New Collateral Papers (If Any) Due. Unless
the Borrowing Base already has sufficient Collateral Value to support both the
requested Borrowing and all other outstanding Borrowings, the Companies shall
(1) deliver to the Agent with the Request for Borrowing (including a current
Total Pledged Servicing List) one or more signed Submission Lists listing (i)
all new Single-family Collateral then being Pledged to the Agent to support such
Borrowing and (ii) the values of the elements for determining the Book

 

50



--------------------------------------------------------------------------------

Collateral Value of the new Single-family Collateral and the applicable Advance
Rates for the respective Categories of Collateral (as specified in Schedule EC)
in which such new Single-family Collateral falls, and (2) cause to be delivered
to the Custodian all of the Basic Papers relating to the items of new
Single-family Collateral listed in such Submission List(s), by the following
deadlines:

 

If the Number of

Files Submitted is:

--------------------------------------------------------------------------------

 

Then the Submission List

and Basic Papers are due on:    

--------------------------------------------------------------------------------

 

at this time (in Houston)    

--------------------------------------------------------------------------------

50 files or less

  the same Business Day as the Request for Borrowing is received by the Agent  
10:00 AM

51-100 files

  the preceding Business Day   2:00 PM for each additional 100 files increment  
one additional prior Business Day   2:00 PM

 

4.4. If Outstanding Advances Would Exceed the Borrowing Base. If, after giving
effect to a requested Borrowing, the outstanding Borrowings would exceed the
Borrowing Base, or if the Agent or the Custodian determines (either then or on
any later day in the course of reviewing the same) that any such Total Pledged
Servicing List, Submission List or Basic Papers submitted to it are incomplete
or incorrect in any material respect (provided that if the Custodian reasonably
determines that such a condition of incompleteness or incorrectness of Basic
Papers is correctable and returns the subject Basic Papers to a Company for
corrective action, then the affected Pledged Loan(s) shall not be excluded from
the Borrowing Base unless and until the

Company fails to correct and return such Basic Papers to the Custodian within
twelve (12) Business Days after the Custodian sent them) then:

 

(a) the Agent may withhold the entire Advance until the Companies shall have
demonstrated (i) to the Agent’s reasonable satisfaction that the Total Pledged
Servicing List or Submission Lists submitted and (ii) to the Custodian’s
reasonable satisfaction that all required Basic Papers submitted (if any), are
in fact not (or are no longer) incomplete or incorrect in any material respect;
or

 

(b) in the case of a Borrowing Base insufficiency, unless the Companies instruct
the Agent in writing not to fund any of the requested Borrowing, and subject to
the provisions and limitations of Sections 3.1 and 3.6, the Agent will fund such
lesser amount(s) as the Agent shall determine is (are) supported by the
Borrowing Base and will notify the Companies of such insufficiency, including
the Agent’s calculation of such insufficiency set forth in reasonable detail.

 

4.5. If a Request for Borrowing or New Collateral Papers are Received Late;
Waiver of Claim for Any Late Funding. If either a Request for Borrowing or the
Basic Papers for any new Single-family Collateral and its related Submission
List are submitted late, the Agent will use reasonable efforts to make the
requested Advance as a Swing Line Advance on the same Business Day it is
requested, although neither Company nor any other Person shall have any claim or
cause of action against the Agent or any of the Lenders if for any reason that
funding (or any other funding) does not occur on the same day it is requested.

 

51



--------------------------------------------------------------------------------

5 THE SENIOR CREDIT NOTES

 

To evidence the Advances to be made by the Lenders pursuant to this Agreement,
the Companies agree to execute and deliver to each Lender a Senior Credit Note
in a face principal amount equal to that Lender’s Committed Sum and dated the
same date as this Agreement (or dated with such other appropriate date as shall
be agreed upon by the Companies, that Lender and the Agent if the effective date
of that Lender’s joinder in this Agreement is after its Effective Date), and to
evidence the Swing Line Advances to be made by JPMorgan, the Companies agree to
execute and deliver to JPMorgan the Swing Line Note in face principal amount
equal to the Swing Line Limit. If any Lender’s Committed Sum shall be increased
for any reason after the Companies shall have issued that Lender its Senior
Credit Note, then the Companies agree to execute and deliver to that Lender upon
its request a renewal Senior Credit Note in a face principal amount equal to the
portion of that Lender’s new Committed Sum and dated the same date that such
applicable Committed Sum change becomes (or became) effective. If the Swing Line
Limit shall be increased for any reason, then the Companies agree to execute and
deliver to that Lender upon its request a renewal Swing Line Note in a face
principal amount equal to the new Swing Line Limit and dated the same date that
such Swing Line Limit change becomes (or became) effective. If the Swing Line
Limit shall be reduced below what the Swing Line Limit is on the Effective Date
for any reason, the maximum Borrowings outstanding under the Swing Line Note
then or on any day thereafter shall be limited to the Swing Line Limit on such
day, irrespective of the fact that the face principal amount of the Swing Line
Note may be greater than

that. Notwithstanding any other inconsistent or contrary provision of this
Agreement or any of the other Facilities Papers, whether or not — for any
reason, at any time or from time to time — the Advances in the aggregate exceed
the sum of the face amounts of the Senior Credit Notes, or the Swing Line
Advances outstanding exceed the face amount of the Swing Line Note, such excess
shall be due and payable on demand. All Advances are and shall be part of the
Obligations and all of the Obligations are and shall be secured by all
Collateral.

 

6 INTEREST, PRINCIPAL AND FEES PAYMENTS

 

6.1. Interest. Interest shall accrue and be due and payable as follows:

 

(a) Each portion of each Borrowing shall bear interest on its advanced and
unpaid principal balance at the applicable Stated Rate from the date of the
Borrowing until due or repaid (whichever occurs first), and such interest shall
be calculated through the last day of each month (or, in the case of interest
accrued on LIBOR Fixed Rate Tranches, through the last day of the applicable
Interest Period) and shall be due and payable in arrears on the later of (i) the
fifteenth (15th) day of the next following month (with the first interest
payment due August 15, 2005) or (ii) two (2) Business Days after the Agent bills
the Companies for such accrued interest (the Agent agrees to use commercially
reasonable efforts to bill the Companies for accrued interest by the 15th of
each month, but shall have no liability for failing to do so), and all accrued
interest then unpaid shall be fully, finally and absolutely due and payable on
the Maturity Date.

 

(b) All past due principal, interest, fees or other sums shall bear interest at
the Past Due Rate from their respective due dates until paid, or at such lesser
rate (if any) — although not less than the Stated Rate — as the Agent shall
elect to be applicable for any one or

 

52



--------------------------------------------------------------------------------

more days of such period. Without duplication, from the earlier of the Maturity
Date or the date of the occurrence (if any) of an Event of Default described in
Section 12.1(f), 12.1(g), 12.1(k) or 12.1(o), all advanced and unpaid Loan
principal shall bear interest at the Past Due Rate, or at such lesser rate (if
any) — although not less than the Stated Rate — as the Agent shall elect to be
applicable for any one or more days of such period.

 

(c) Except as otherwise specified in this Agreement or any relevant Facilities
Papers, interest on any Borrowing, as well as the amount of any fee that is
stated as a rate, is to be calculated on the basis of the actual number of days
elapsed on the basis of a year of 360 days (i.e., on the 365/360 — or 366/360 in
a leap year — day basis), unless that would cause the Ceiling Rate for any day
to be exceeded, in which event and to the extent necessary to eliminate or
minimize that result, such interest or such fee shall be calculated on the
365/365 — or 366/366 in a leap year — day basis.

 

(d) All interest and fee rate and amount determinations and calculations by the
Agent, absent manifest error, shall be conclusive and binding.

 

6.2. Interest Rates.

 

(a) As contemplated in the definition of “Stated Rate”, except as to outstanding
Borrowings that are the subject of a valid Interest Rate Option election duly
made by the Companies (and accordingly bear interest at a LIBOR Fixed Rate for a
specified Interest Period), the unpaid amount of each Borrowing shall bear
interest from the date such Borrowing is funded until repaid in full at the Base
Rate applicable from time to time with respect to such Borrowing (compounded
annually).

 

(b) The Companies may select one or more Interest Rate Options for any portion
of the Loan that, in the absence of such a selection would bear interest at the
Base Rate, as follows:

 

(1) the unpaid amount of each such Borrowing as to which the Companies duly
select an Interest Rate Option shall bear interest from the date such Borrowing
is funded until repaid in full at the simple interest rate (compounded annually)
specified by this Section 6.2 for the Interest Rate Option selected (or deemed
to have been selected) by the Companies pursuant to this Section 6.2 to apply to
such Borrowing.

 

(2) The Companies may select a single Interest Rate Option for the entire amount
of a Borrowing or different Interest Rate Options for the constituent portions
of such Borrowing, and may make such selection(s) either when the Borrowing is
requested or later.

 

(3) No portion of the Loan principal shall be included in more than one Tranche
on the same day.

 

(4) On any day, only one Interest Rate Option shall be applicable to each
Tranche outstanding on that day.

 

53



--------------------------------------------------------------------------------

(5) In order to select an Interest Rate Option, the Companies shall give the
Agent telephonic notice not later than 10:00 AM on — or to establish or roll
over a LIBOR Fixed Rate Tranche, not later than 10:00 AM three (3) LIBOR
Business Days before — the effective date for which such Interest Rate Option is
being selected, specifying:

 

(i) the LIBOR Business Day when the selection is to become effective;

 

(ii) the principal amount of the Loan for which the selection is being made; and

 

(iii) the Interest Rate Option selected and its Interest Period;

 

(6) The Companies shall confirm the telephonic notice in writing by not later
than the close of business on the same day, by forwarding to the Agent a
completed and signed confirmation (the “Interest Rate Selection Confirmation”)
in the form of Exhibit H. Confirmation shall be made by telecopy and an original
signed by an Authorized Company Representative shall be mailed the same day.

 

(7) All Interest Rate Option selections are subject to the following
limitations:

 

(i) each shall have an Interest Period of one (1) month, two (2) months or three
(3) months, as elected by the Companies and specified in its telephonic notice
of such Interest Rate Option selection and its Interest Rate Selection
Confirmation;

 

(ii) if an Interest Period would end on a day that is not a Business Day, such
Interest Period shall instead end on the next succeeding Business Day, unless
such next succeeding Business Day is in a different calendar month, in which
event the Interest Period shall instead end on the immediately preceding
Business Day;

 

(iii) each LIBOR Fixed Rate Tranche shall bear interest from and including the
first day of its Interest Period to but excluding the last day of such Interest
Period at the Rates for the Classes of Borrowings included therein determined by
the Agent pursuant to the Companies’ Interest Rate Selection Confirmation
therefor and the terms of this Agreement to be applicable to such LIBOR Fixed
Rate Tranche (and each such determination, absent manifest error, shall be
conclusive and binding);

 

(iv) no Interest Period may be selected that would end after the Maturity Date;

 

(v) the Companies may have no more than eight (8) LIBOR Fixed Rate Tranches
outstanding at any one time;

 

(vi) each LIBOR Fixed Rate Tranche shall be in the minimum amount of Ten Million
Dollars ($10,000,000);

 

54



--------------------------------------------------------------------------------

(vii) the Companies may not select a LIBOR Fixed Rate Tranche if a Default has
occurred that has not been cured or if an Event of Default has occurred that the
Agent has not declared in writing to have been cured or waived;

 

(viii) if the Companies select a LIBOR Fixed Rate Tranche for any portion of a
Borrowing that is funded as a Swing Line Loan, then the Companies shall be
deemed to have selected the Base Rate for that portion of such Borrowing for the
time that the Borrowing is outstanding as a Swing Line Loan, and to have
selected a LIBOR Fixed Rate Tranche for the Interest Period designated by the
Companies, with that Interest Period commencing, however, on the first day that
it is funded as an Advance by all Lenders;

 

(ix) if any payment of all or any part of a LIBOR Fixed Rate Tranche occurs
before the last day of the applicable Interest Period, whether because of
acceleration, prepayment or another cause, the Companies jointly and severally
agree to pay to

the Agent (for disbursement to the Lenders) on the date of such early payment
(i) a cash amount equal to the sum of the interest that would have accrued on
the portion of the principal of that LIBOR Fixed Rate Tranche so paid early,
calculated for the entirety of the applicable Interest Period as if had it not
been so paid early, plus (ii) a cash administrative fee of Two Hundred Fifty
Dollars ($250) for each LIBOR Fixed Rate Tranche so paid early; and

 

(x) if the Agent, acting in its sole discretion, determines:

 

(I) that maintenance of any LIBOR Fixed Rate Tranche would violate any Legal
Requirement or any rule, regulation, guideline or directive of any Governmental
Authority applicable to any Lender or the Agent, whether or not having the force
of law; or

 

(II) prior to the commencement of an Interest Period after exerting reasonable
efforts to obtain them, that deposits of a type and maturity appropriate to
match fund a LIBOR Fixed Rate Tranche are not available to any one or more of
the Lenders;

 

then (and in either case) the Agent shall suspend the availability of the
Interest Rate Option for any LIBOR Fixed Rate Tranche affected by such
determination and (in case (I) only) any LIBOR Fixed Rate Tranche outstanding
under every affected Interest Rate Option shall automatically convert to the
Base Rate.

 

(c) Notwithstanding any contrary or inconsistent provision of this Section 6.2,
all past due amounts shall bear interest from the date of occurrence of any
Event of Default and until it and its material consequences (if any) have been
wholly cured as follows:

 

(1) The Base Rate Tranche shall bear interest until paid in full at the Past Due
Rate; and

 

(2) each LIBOR Fixed Rate Tranche shall bear interest through the last day of
the applicable Interest Period at the lesser of (x) the rate otherwise
applicable to such LIBOR Fixed Rate Tranche plus three percent (3%) per annum or
(y) the Ceiling Rate, and thereafter at the Past Due Rate.

 

55



--------------------------------------------------------------------------------

(d) In lieu of prepaying a LIBOR Fixed Rate Tranche, the Companies may elect to
defease such Tranche by depositing a cash amount equal to the outstanding
balance of such LIBOR Fixed Rate Tranche in the relevant Defeasance Account, in
which event the Companies may then redeem Collateral having aggregate Collateral
Value equal to (or less than) such cash so deposited pursuant to (and upon the
terms and conditions stated in) Section 7.14, and may also from time to time
thereafter pledge other Collateral in substitution for such cash Collateral,
also in accordance with Section 7.14.

 

6.3. Principal. The Advances’ outstanding principal amount shall be due and
payable in full without notice or demand on the Maturity Date. Before then, the
Companies jointly and severally agree to pay the following principal payments to
the Agent immediately upon the

occurrence of the following events, in each case without notice or demand but
without duplication of payment:

 

(a) Promptly upon the Companies’ becoming entitled and able to collect the
proceeds of any sale or other disposition of Collateral, a principal amount
equal to the amount so collectable shall be due and payable by the Companies to
the Agent — although, pursuant to the provisions of Section 7.14, the Agent’s
security interest in such Collateral or its proceeds shall not be released
unless and until the Agent has received for deposit into the relevant Note
Payment Account the Redemption Amount for such Collateral — and the Companies
shall cause the entirety of all available Collateral disposition proceeds to be
paid to the Agent (or if a Company receives them, the Company shall pay them
over to the Agent), with each such payment to be applied first against the
principal of Borrowings outstanding under the Swing Line, then against the
principal of Borrowings outstanding under the Credit Line, and with the
remaining balance (if any) to be transferred from the Note Payment Accounts into
the Companies’ own accounts with JPMorgan (unless either (i) any payment of
principal or interest on the Obligations shall then be past due, in which event
the Agent may first apply such excess to pay such past due amount and transfer
only the balance, if any, remaining after such application to the Companies’ own
account, or (ii) an Event of Default has occurred that the Agent has not
declared in writing to have been either waived or cured, in which event the
Agent shall hold such excess as Collateral and apply it in accordance with the
provisions of Section 12.4.) With or after each such payment, the Companies
shall furnish the Agent and the Custodian with a written reconciliation of the
amounts collected by the Companies with the amount received by the Agent and
allocating the amounts received by the Agent by Category of Collateral.

 

(b) If any Disqualifier occurs in respect of any item of Collateral, unless the
Borrowing Base still equals or exceeds the sum of all Borrowings outstanding,
the Companies shall repay Loan principal to the Agent in an amount — or, unless
an Event of Default has occurred that the Agent has not declared in writing to
have been cured or waived, furnish substitute Collateral of the same type and
having Collateral Value at least — equal to what that item’s Collateral Value
would have been on the day when such Disqualifier occurred if there were no
Disqualifier as to that item of Collateral.

 

(c) If for any reason on any day, the Borrowings outstanding exceed the
Borrowing Base, then the Companies shall repay Loan principal to the Agent in an
amount equal to such excess, unless both (i) no Event of Default has occurred
which the Agent has not

 

56



--------------------------------------------------------------------------------

declared in writing to have been cured or waived and (ii) the Companies shall
Pledge to the Agent substitute Collateral that is not subject to any
Disqualifiers and has Collateral Value at least equal to such excess on or
before three (3) Business Days after the Companies first learned of the
existence of such excess; provided that upon the occurrence of any such excess,
the Lenders’ obligations to lend, and the Agent’s obligation to disburse, any
Advances to or for the account of the Companies shall be suspended until such
Borrowings excess shall be eliminated by the Companies’ either so repaying Loan
principal or so pledging additional Collateral.

 

6.4. Interest (and Principal) Due at Maturity. On the Maturity Date accrued
interest (as well as all principal) then unpaid shall be finally due and payable
without notice or demand.

 

6.5. Increased Cost.

 

(a) If any Change in Law shall:

 

(1) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, the Lender (except any such reserve requirement reflected in the
Base Rate Tranche or LIBOR Fixed Rate Tranche); or

 

(2) impose on any Lender, the Agent or the London interbank market any other
condition affecting this Agreement or the Advances in the Base Rate Tranche or
LIBOR Fixed Rate Tranche;

 

and the result of any of the foregoing shall be to increase the cost to any
Lender of making or maintaining any Advances in the Base Rate Tranche or LIBOR
Fixed Rate Tranche (or of maintaining its obligation to make any such Base Rate
Tranche Advance or LIBOR Fixed Rate Tranche Advance) or to increase the cost or
to reduce the amount of any sum received or receivable by such Lender (whether
of principal, interest or otherwise), then the Companies jointly and severally
agree to pay to each affected Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b) If any Lender reasonably determines that any Change in Law (other than with
respect to any amendment made to any Lender’s certificate of incorporation or
by-laws or other organizational or governing document) regarding capital
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, if any, as a
consequence of this Agreement or the Advances made by the Lender to a level
below that which the Lender or the Lender’s holding company could have achieved
but for such Change in Law (taking into consideration the Lender’s policies with
respect to capital adequacy) by an amount deemed in good faith to be material,
then from time to time the Companies jointly and severally agree to pay to each
affected Lender such additional amount or amounts as will compensate the Lender
or the Lender’s holding company for any such reduction suffered.

 

(c) The Lenders agree not to claim compensation under this Section 6.5 for any
nonmaterial amount, or for any amount unbilled for more than one hundred eighty
(180) days after the relevant Lender first learned of its claim therefor.

 

57



--------------------------------------------------------------------------------

(d) If any Lender claims compensation under this Section 6.5, the Lender shall
deliver to the Company a certificate setting forth the amount or amounts
necessary to compensate the Lender or its holding company, as the case may be,
as specified in Section 6.5(a) or 6.5(b), and stating how such amounts were
determined, which certificate shall be conclusive, absent manifest error, and
(i) the Companies jointly and severally agree to pay the Lender the

amount shown as due on any such certificate within ten (10) Business Days after
the Company’s receipt of such certificate or (ii) the Company may elect by
giving a written termination election notice to the Agent on or before ten (10)
Business Days after receipt of such certificate to terminate the Credit Line and
upon payment to the Agent (for the account of and disbursement to the Lenders)
of all Obligations then outstanding (less the pro-rated portion of any prepaid
fees) on or before five (5) Business Days after such termination notice, the
Credit Line will be terminated.

 

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 6.5 shall not constitute a waiver of the Lender’s right to
demand such compensation; provided that the Companies shall not be required to
compensate any Lender pursuant to this Section 6.5 for any increased costs or
reductions incurred more than one hundred eighty (180) days prior to the date
that the Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of the Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

(f) Provided that no Default has occurred that has not been cured and no Event
of Default has occurred that the Agent has not declared in writing to have been
cured or waived, and with the written consent of the Required Lenders, the
Companies may seek to replace any Lender other than JPMorgan who claims
compensation under this Section, subject to the requirements of this Section.
For the purposes of this Section, a “Continuing Lender” means a Lender that is
neither a Retiring Lender nor a New Lender; a “New Lender” means a bank or other
lending institution that becomes a Lender hereunder as a result of the events
described in this Section; a “Replacement Lender” means the Lender who is
replacing the Retiring Lender; and a “Retiring Lender” means a Lender that
ceases to be a Lender under this Agreement pursuant to the operation of this
Section. The replacement of a Retiring Lender pursuant to this Section shall be
effective on the tenth (10th) Business Day (the “Replacement Date”) following
the date of a notice to the Retiring Lender and each Continuing Lender through
the Agent, subject to satisfaction of the following conditions:

 

(1) A Retiring Lender shall assign all of its rights, obligations and
liabilities under the Facilities Papers to a Replacement Lender that is either
(x) a commercial bank having total assets in excess of One Billion Dollars
($1,000,000,000) or (y) a finance company, insurance company or other financial
institution or fund that is acceptable to the Agent and is regularly engaged in
making, purchasing or investing in loans and has total assets in excess of One
Billion Dollars ($1,000,000,000), in each case with the consent of the Agent
(which consent shall not be unreasonably withheld or delayed); provided that (1)
no such assignment shall result in a Lender’s having an Aggregate Committed Sum
of less than Five Million Dollars ($5,000,000), (2) the Agent shall have no
obligation to consent to there being more than a total of ten (10) Lenders (a
participant is not a Lender) and (3) each such assignment

 

58



--------------------------------------------------------------------------------

shall be substantially in the form of Exhibit F, with the Replacement Lender to
receive new Senior Credit Note(s) and with the Retiring Lender to have no
further right or obligation with

respect to the rights and obligations assigned to and assumed by the Replacement
Lender. Upon such assignment, the Replacement Lender shall be a Lender for all
purposes under this Agreement and the other Facility Papers, and the Committed
Sums shall be adjusted appropriately, and the parties agree to approve in
writing a revised and updated version of Schedule LC;

 

(2) the Retiring Lender and the Replacement Lender shall have satisfied the
conditions to assignment and assumption set forth in Exhibit F, and, in
connection therewith, the Replacement Lender(s) shall pay to the Retiring Lender
an amount equal in the aggregate to the sum of (x) the principal of all of the
Retiring Lender’s outstanding Borrowings, together with all accrued interest
thereon, and (y) the Retiring Lender’s share of any accrued fees under this
Agreement; and

 

(3) the Companies shall have paid to the Agent for the account of the Retiring
Lender an amount equal to all obligations owing to the Retiring Lender by the
Companies (other than those obligations of the Companies owing but not yet due
that are referred to in Section 6.5(f)(2).)

 

In that event, then on the Replacement Date, each Replacement Lender that is a
New Lender shall become a Lender and the Retiring Lender shall cease to be a
Lender; provided that this Agreement shall continue to govern the rights and
obligations of a Retiring Lender with respect to any Borrowings funded or other
actions taken by such Retiring Lender while it was a Lender. The Companies agree
to execute such papers, notes and agreements as are necessary to substitute the
Replacement Lender for the Retiring Lender, including documents necessary to
protect all liens and security interests of the Replacement Lender.

 

6.6. Chief Credit Officer’s Certificate Conclusive. The certificate of the chief
credit officer of JPMorgan stating the Prime Rate, the Federal Funds Effective
Rate, the Past Due Rate or the Base Rate applicable to one or more Advances,
absent manifest error, shall be conclusive and binding.

 

6.7. Facility Fee. The Companies jointly and severally agree to pay to the
Agent, for the account of the Lenders (and for the Agent to distribute to them),
ratably according to their respective Committed Sums, a cash facility fee (the
“Facility Fee”) in an amount equal to fifteen basis points (0.15%) per annum of
the Aggregate Committed Sum for the period from the Effective Date to the
Maturity Date, provided that the Facility Fee for the period from the Effective
Date through August 31, 2005 shall be equal to fifteen basis points (0.15%) per
annum of the Aggregate Committed Sum less the pro rata portion of the Facility
Fee allocable to that same period that HMC paid in advance pursuant to the
Previous Credit Agreement to the Lenders party hereto who were also Lenders
under the Previous Credit Agreement. The Facility Fee for the period from the
Effective Date through August 31, 2005 shall be due and payable in arrears on
September 15, 2005, and the Facility Fee for each succeeding period of three (3)
months (or less) until the Maturity Date shall be due and payable in arrears on
the fifteenth (15th) day of the first calendar month in each such period,
commencing December 15, 2005. If the Aggregate Committed Sum shall be increased
or decreased from time to time either pursuant to a

 

59



--------------------------------------------------------------------------------

provision of this Agreement or by separate agreement among the Companies, the
Lenders and the Agent (excluding, however, any change occurring as a result of
or following the occurrence of a Default or an Event of Default, in respect of
which no adjustment of the Facility Fee shall be required except if and to the
extent required by the provisions of Section 16.3), the amount of the Facility
Fee shall be adjusted. If the Aggregate Committed Sum is decreased during any
three (3) month period in which the Facility Fee has already been paid, no
refund shall be due the Companies. If a decrease is made at the end or beginning
of each three (3) month period, then the amount of the Facility Fee subsequently
due for the ensuing three (3) month period shall be proportionately adjusted
based on the new Aggregate Committed Sum. If the Aggregate Committed Sum is
increased for the three-month period in which the effective date of the
amendment producing such increase occurs, the Facility Fee shall be adjusted for
the unexpired portion of that three-month period by a cash payment by the
Companies to the Agent (for distribution to the Lenders in the event of an
increase in the Aggregate Committed Sum), and the amounts of payments of the
Facility Fee subsequently due shall likewise be proportionately adjusted based
on the new Aggregate Committed Sum. The Facility Fee is compensation to each
Lender for committing to make funds available for revolving credit Advances on
the terms and subject to the conditions of this Agreement, and is not
compensation for the use or forbearance or detention of money, although this
Section (as well as every other Section of this Agreement) is subject to the
provisions of Section 16.3. Each calculation by the Agent of the amount of the
Facility Fee shall be conclusive and binding absent manifest error.

 

6.8. Agent’s Fee. The Companies jointly and severally agree to pay to the Agent
such agent’s fee (the “Agent’s Fee”) as may be provided for in a separate
agreement between the Companies and the Agent.

 

6.9. Prepayments. The Companies shall have the right to prepay the outstanding
Borrowings in whole or in part, from time to time and without premium or
penalty, except that the Companies shall pay interest to the end of the relevant
Interest Period and the administrative fee provided for in Section 6.2(b)(7)(ix)
of the Current Credit Agreement if the Companies prepay any LIBOR Fixed Rate
Tranche in whole or in part.

 

6.10. Payments.

 

(a) Except as otherwise specifically provided in this Agreement, all payments
under this Agreement, on the Senior Credit Notes and under the other Facilities
Papers shall be paid (i) to the Agent for deposit in the relevant Note Payment
Account, (ii) by not later than 2:00 PM (Central time) if made by electronic
funds transfer, or 1:00 PM (Central time) if made by any means requiring the
Agent to make manual data entries on the day when due (unless the Agent shall
agree to a payment’s being made before a specific later deadline) and (iii)
without set-off, counterclaim or deduction, in lawful money of the United States
of America in immediately available funds at the principal Houston branch of the
Agent, at 712 Main Street, Houston, Texas 77002, or by fed funds wire transfer
to:

 

If for credit of HC:

 

JPMorgan Chase Bank, N.A.

1111 Fannin, 12th Floor

 

60



--------------------------------------------------------------------------------

Houston, Texas 77002

ABA number 1130-0060-9

Attention: Mortgage Banking Warehouse Services — Wanda Carr

Phone: (713) 427-6391

Account number 00113397849

For Credit — HomeBanc Corp.

 

If for credit of HMC:

 

JPMorgan Chase Bank, N.A.

1111 Fannin, 12th Floor

Houston, Texas 77002

ABA number 1130-0060-9

Attention: Mortgage Banking Warehouse Services — Wanda Carr

Phone: (713) 427-6391

Account number 00113207592

For Credit — HomeBanc Mortgage Corporation

 

or at such other place as the Agent shall designate from time to time. Whenever
any payment to be made under this Agreement, any Senior Credit Note or any of
the other Facilities Papers shall be stated to be due on a day that is not a
Business Day, the due date for that payment shall be automatically extended to
the next day that is a Business Day, and with respect to principal, interest at
the applicable rate (determined in accordance with this Agreement) shall
continue to accrue during the period of such extension. Unless the Agent, acting
in its sole discretion, shall agree otherwise, funds received by the Agent after
2:00 PM on a Business Day shall be deemed for all purposes to have been paid by
the Companies on the next succeeding Business Day, except that if, after so
deeming, any applicable Ceiling Rate would be exceeded, then solely for the
purpose of calculating interest accrued, such funds shall be deemed paid on the
date received.

 

(b) If and to the extent any payment is not made when due under this Agreement,
any Senior Credit Note (including the Swing Line Note) or any of the other
Facilities Papers, the Companies authorize the Agent and each Lender (for the
Pro Rata account and benefit of all of the Lenders) then or at any time
thereafter to charge any amounts so due and unpaid against any or all of the
Companies’ accounts with the Agent or any of the Lenders; provided that such
right to charge the Companies’ accounts shall not apply to any escrow, trust or
other deposit accounts designated as being held by a Company on behalf of third
party owners of the escrowed funds other than Affiliates of either Company. The
Agent agrees to use reasonable efforts to promptly advise the Companies of any
charge made pursuant to this Section, but its failure to do so will not affect
the validity or collectibility of such charge.

 

(c) Any and all payments by the Companies made pursuant to this Agreement or
under any Senior Credit Note or other Facilities Papers shall be made free and
clear of and without deduction for any and all present or future Taxes. If the
Companies shall be required by law to deduct any Taxes from or in respect of any
sum payable pursuant to this Agreement or under any Senior Credit Note or other
Facilities Paper, (i) the sum payable shall be increased as may be necessary so
that after making all required deductions, such Lender receives an amount

 

61



--------------------------------------------------------------------------------

equal to the sum it would have received had no such deductions been made, and
(ii) the Companies jointly and severally agree to pay the Taxes to the relevant
Governmental Authority.

 

(d) Each payment received by the Agent in accordance with this Agreement is
valid and effective to satisfy and discharge the Companies’ liability under the
Facilities Papers to the extent of the payment.

 

6.11. Pro Rata Distribution of Payments. All payments and prepayments of the
Senior Credit Notes, including (subject to Sections 4.2(d) and 6.3(a)) the Swing
Line Note, (whether voluntary or involuntary and from whatever source) received
by the Agent shall be distributed by the Agent to the Lenders Pro Rata with
their respective ownership interests in the Loan as of the date the payment is
credited against the Senior Credit Notes in accordance with this Agreement. The
distribution from the Agent to each Lender shall be made by the Agent’s
initiating a federal funds wire transfer by 3:00 PM on the Business Day when
such funds were received, in immediately available funds directly to the Lender
or to such account at another financial institution as is designated from time
to time by the Lender in writing, and shall be made on the same Business Day
received (or deemed received) by the Agent. If the Agent shall fail or refuse to
so make the distribution on the same Business Day as the payment was received,
then, as agreed full and adequate compensation therefor, the Agent shall pay the
affected Lender(s) interest on the undistributed funds at the Federal Funds
Effective Rate.

 

6.12. Chapter 346 Inapplicable. The Companies jointly and severally agree,
pursuant to Chapter 346, that Chapter 346 (which regulates certain revolving
credit loan accounts and revolving triparty accounts) shall not apply to the
Obligations, and that none of the Senior Credit Notes nor any Advance shall be
governed by Chapter 346 or subject to its provisions in any manner whatsoever.

 

7 COLLATERAL

 

7.1. Grant of Security Interest. As security for the payment of the Loan and for
the payment and performance of all of the Obligations, each Company hereby
GRANTS, CONVEYS, ASSIGNES, DELIVERS and PLEDGES to the Agent, as agent and
representative of the Lenders, a first priority security interest in all of such
Company’s present and future estate, right, title and interest in and to the
following described Collateral (although neither the Lenders nor the Agent
assumes any of either Company’s or any other liability or obligation under or in
respect of any Collateral):

 

(a) all Single-family Loans including all principal thereof and interest thereon
from time to time outstanding or paid and Loan Papers evidencing, securing or
otherwise relating to such Pledged Loans, whether now owned or hereafter
acquired, whether or not they initially qualify or continue to qualify as
Eligible Single-family Collateral or Eligible Repurchased Collateral, (i) that
from time to time are Pledged to the Agent or repledged to, deposited with,
delivered to, caused to be delivered (or sent) by the Company to, or held by or
for, the Agent or the Custodian pursuant to this Agreement or the Custody
Agreement (including all Mortgage Loans delivered or caused to be delivered by
the Company to the Agent or identified to the Agent as Collateral by any means
or method and all Pledged Loans held for the Agent by any financial
intermediaries, securities intermediaries or bailees and also including all Wet
Loans

 

62



--------------------------------------------------------------------------------

against which any part of any Advance is funded, both before and after the Basic
Papers evidencing such Wet Loan come into possession of the Custodian or any
other financial intermediary, securities intermediary or bailee for the Agent),
(ii) in respect of which an Advance has been or may be made or another financial
accommodation has been made (1) at the Companies’ request (whether written or
oral) made or to be made either before, concurrently with or after the delivery
or designation of such property as Collateral, or (2) to preserve Collateral or
the priority of the Agent’s Lien against Collateral or to otherwise protect the
interests of the Lenders in accordance with this Agreement or the other
Facilities Papers, including Collateral delivered to the Agent or otherwise
identified to the Agent as Collateral when any Advance is outstanding whether or
not the Companies have submitted a Request for Borrowing with a Submission List
on which such new Collateral is listed, and (iii) that have not been
specifically redeemed by the Companies (or their designees) in accordance with
Section 7.14 or sold to and fully paid for by an investor in accordance with
Section 7.13 (although it is not the exclusive method or basis for determining
that an Advance has been made against a Pledged Loan, the Agent’s inclusion of
the Collateral Value of any Pledged Loan in the Borrowing Base at any time when
any Advance is outstanding shall be conclusive evidence (absent manifest error)
that such Pledged Loan is Collateral);

 

(b) all Loan Papers, whether now owned or hereafter acquired, related to, and
all private mortgage insurance on, any Pledged Loans, and all renewals,
extensions, modifications and replacements of any of them; all rights, liens,
security interests, guarantees, insurance agreements and assignments accruing or
to accrue to the benefit of the Company in respect of any of the Pledged Loans;
all of the Companies’ rights, powers, privileges, benefits and remedies under
each and every paper now or hereafter securing, insuring, guaranteeing or
otherwise relating to or delivered in connection with any of the Pledged Loans,
including all guarantees, lien priority agreements, security agreements, deeds
of trust, collateral assignments, subordination agreements, negative pledge
agreements, loan agreements, management agreements, development agreements,
design professional agreements, payment, performance or completion bonds, title
and casualty insurance policies and mortgage guaranty or insurance contracts;
all of the Companies’ rights, to the extent assignable, in, to and under any and
all commitments issued by (i) Ginnie Mae, Fannie Mae, Freddie Mac, another
mortgage company or any other investor or any lender or securities issuer to
guarantee, purchase or invest in any of the Pledged Loans or any MBS based on or
backed by any of them or (ii) any broker or investor to purchase any MBS,
whether evidenced by book entry or certificate, representing or secured by any
interest in any of the Pledged Loans, together with the proceeds arising from or
pursuant to any and all such commitments; all rights under every Hazard
Insurance Policy relating to real estate securing a Pledged Loan for the benefit
of the creditor of such Pledged Loan, the proceeds of all errors and omissions
insurance policies and all rights under any blanket hazard insurance policies to
the extent they relate to any Pledged Loan or its security; all hazard insurance
or condemnation proceeds paid or payable with respect to any of the Pledged
Loans and/or any of the property securing payment of any of the Pledged Loans or
covered by any related instrument;

 

(c) all present and future claims and rights of the Company to have, demand,
receive, recover, obtain and retain payments from VA, FHA, any other
governmental or private insurer or guarantor or any other Person, for or in
respect of any sum paid or other consideration given by or on behalf of the
Company (i) to fund the purchase or other acquisition by or on behalf of the
Company pursuant to any right, option or obligation of the Companies or any of

 

63



--------------------------------------------------------------------------------

their Affiliates as Servicer under or pursuant to any Servicing Agreement to
purchase or otherwise directly or indirectly acquire any Serviced Loan from
their owner or out of a pool of Mortgage Loans that includes Serviced Loans, or
(ii) to pay costs associated with the servicing, collection, enforcement,
foreclosure or realization on any security for — or any insurance, bond,
endorsement or guarantee of, for or in respect of — any such purchased or
acquired Serviced Loan (or its proceeds), including all accounts and general
intangibles from time to time owned by a Company under which the Companies have
such a claim, together with all of the Company’s present and future rights to
have, demand, receive, recover, obtain and retain payment, reimbursement or
indemnity for (or for making) such purchase fundings or costs payments from any
other source or sources, including (1) any other Servicer, whether or not
affiliated, or bound by any contract, with the Company, (2) any owner or holder
of any Serviced Loan which was the subject of any such costs payment or
purchase, (3) any investor or trustee for an investor (whether pursuant to an
express or implied advances reimbursement covenant under a contract between such
investor and the Company — or any predecessor — contained in or executed
pursuant to any mortgage or MBS selling or servicing guide, pursuant to any
other agreement between the Company — or any predecessor — and such investor or
by operation of any legal or equitable rule or principle, including subrogation
or assignment) or (4) any proceeds or realization on any security for or
guaranties or insurance or any purchased or acquired Serviced Loan or its
proceeds;

 

(d) all proceeds of any nature paid or payable by any governmental,
quasi-governmental or private mortgage guarantor or insurer (including VA, FHA
or any other Person) with respect to any of the Pledged Loans;

 

(e) all tax, insurance, maintenance fee and other escrow deposits or payments
made by the Customers under such Pledged Loans (the Agent and the Lenders
acknowledge that the Company’s rights in such deposits are limited to the rights
of an escrow agent and such other rights, if any, in and to such deposits as are
accorded by the Pledged Loans and related papers) and all monies, accounts,
deposit accounts, payment intangibles and general intangibles, however
designated or maintained, constituting or representing so-called “completion
escrow” funds or “holdbacks”, and being Pledged Loans’ proceeds disbursed but
that have not been paid over to the seller of the subject Mortgaged Premises
(the purchase of which is financed by such Pledged Loan), but that are instead
being held by the Company (or by a third party escrow agent) pending completion
of specified improvements or landscaping requirements for such Mortgaged
Premises;

 

(f) any and all accounts, payment intangibles, general intangibles, instruments,
proceeds and other personal property of whatever kind relating to the Pledged
Loans and all other papers delivered to the Agent or the Custodian and all other
rights transferred to the Agent in respect of any of the Pledged Loans,
including the right to receive all insurance proceeds (including casualty
insurance, pool insurance and title insurance proceeds) and condemnation awards
or payments in lieu of condemnation which may be or become payable in respect of
the premises encumbered or intended to be encumbered by any Pledged Loan;

 

(g) all present and future rights (“Reimbursement Rights”) of the Company to
have, demand, receive, recover, obtain and retain payments and prepayments of
principal, interest or both, prepayment penalties and tax, assessment,
maintenance fee and insurance

 

64



--------------------------------------------------------------------------------

escrow payments, owing, paid or due to be paid to the Company by or for the
account of any makers, endorsers, sureties, assumptors or other Persons
obligated, with or without personal liability, on, under or in respect of any
Serviced Loans, including all accounts and general intangibles from time to time
owned by the Company under which its holder has an enforceable and liquidated
claim against a Customer of any Serviced Loan and his accounts, an insurer or
another identified Person under any Serviced Loan for reimbursement of advances
made by the Company pursuant to its right or obligation to do so as Servicer of
that Serviced Loan to fund any P&I Advance (i.e., a P&I Receivable) or to fund
any T&I Advance (i.e., a T&I Receivable) or Enforcement Advance (i.e., an
Enforcement Receivable) in respect of that Serviced Loan; “Reimbursement Rights”
also includes all of the Company’s present and future rights to have, demand,
receive, recover, obtain and retain payment, reimbursement or indemnity for (or
for making) P&I Advances, T&I Advances or Enforcement Advances in respect of any
Serviced Loan, from any other source or sources, including (1) any other
Servicer, whether or not affiliated or bound by any contract with the Company,
(2) any owner or holder of any Serviced Loan which was the subject of any such
unrepaid advances, (3) any investor (whether pursuant to an express or implied
advances reimbursement covenant under a contract between such investor and the
Company — or any predecessor — contained in or executed pursuant to any mortgage
or mortgage-backed securities selling or servicing guide, pursuant to any other
agreement between the Company — or any predecessor — and such investor or by
operation of any legal or equitable rule or principle, including subrogation),
(4) any governmental or private mortgage insurer or guarantor of any such
Serviced Loans, (5) any proceeds of realization on any security for or
guaranties or insurance of any Serviced Loans which are the subject of any
unrecovered Servicing Receivable Advance, (6) any title insurance in respect of
any Serviced Loans, (7) any insurance on property or property rights covered by
any Serviced Loan which is the subject of any such unrecovered Servicing
Receivable Advance and (8) any other source whatsoever; provided that the
Reimbursement Rights in which Secured Party is hereby granted a security
interest are limited to only those Reimbursement Rights which arise in respect
of or are related to the Servicing Agreements that are listed on the attached
Schedule SA, as such schedule may be supplemented or amended from time to time
by subsequent amendments to the financing statement filed in respect of this
security agreement;

 

(h) all Servicing Rights in respect of individual Mortgage Loans and pools of
Mortgage Loans (whether classified as instruments, accounts, payment intangibles
or general intangibles under the Uniform Commercial Code) the Company’s
retention (through selling the related Mortgage Loans on a “servicing retained”
basis or otherwise) or acquisition of which is financed (or refinanced) in whole
or in part with the proceeds of any Borrowing hereunder, whether such proceeds
are paid to the seller or used to reimburse the Company for any portion of the
purchase price paid for Servicing Rights, including all Servicing Rights listed
on any Total Pledged Servicing List or similar list or schedule delivered by the
Company to the Agent from time to time and identified in any manner as Mortgage
Loans or pools of Mortgage Loans in whose Servicing Rights the Company intends
to grant the Agent (as agent and representative of the Lenders) a security
interest (the “Pledged Servicing”), including those listed on Schedule 7.1(h)
hereto or on any update to Schedule 7.1(h) from time to time submitted to the
Agent by the Company, together with:

 

(1) all late charges, fees and other servicing compensation under, for or in
respect of the Pledged Servicing, whether or not yet accrued, earned, due or
payable;

 

65



--------------------------------------------------------------------------------

(2) all of the Company’s rights to proceeds of any sale or other disposition of
Pledged Servicing and to any payment in respect of the transfer or termination
of Pledged Servicing by the counterparty to the relevant Servicing Agreement;

 

(3) all other present and future rights and interests of the Company in, to and,
under the Pledged Servicing;

 

(4) all insurance and claims for insurance effected or held for the benefit of
the Company or the Agent and the Lenders in respect of the Pledged Servicing;

 

(5) all of the Company’s files, certificates, correspondence, appraisals,
accounting entries, journals and reports, other information and data that
describes, catalogs or lists such information or data, or that otherwise
directly relates to the Pledged Servicing, and other information and data that
is used or useful for managing and administering the Pledged Servicing;

 

(6) all media (tapes, discs, cards, drives, flash memory or any other kind of
physical or virtual data or information storage media or systems) on which is
stored only information or data that relates to the Pledged Servicing, and on
which no other material information and data that relates to property other than
the Pledged Servicing is stored;

 

(7) all products and proceeds of the Pledged Servicing, all accounts, payment
intangibles and general intangibles arising from, under or in respect of the
Pledged Servicing or relating thereto, and all accessions or additions to and
all substitutions for any of the Pledged Servicing;

 

(8) all instruments, documents, or writings evidencing any monetary obligation,
account, payment intangible, general intangible or security interest in any of
the Pledged Servicing, whether now existing or hereafter arising, accruing or
acquired; and

 

(9) all security for or claims against others in respect of the Pledged
Servicing;

 

(i) the Note Payment Accounts and all sums from time to time on deposit in them;

 

(j) the Defeasance Accounts and all sums from time to time on deposit in them;

 

(k) any other Property acceptable to the Agent and Pledged to the Agent;

 

(l) all files, papers, documents, instruments, surveys, certificates,
correspondence, appraisal reports, accounting records and other records,
information and data relating to any of the Pledged Loans or any of their Loan
Papers or any of the other Collateral described or referred to above, including
any of the foregoing necessary or useful for the Company or any other Servicer
to service or administer any of the Pledged Loans or their Loan Papers;

 

66



--------------------------------------------------------------------------------

(m) the nonexclusive right to use (in common with the Company and any other
Secured Party that has a valid and enforceable security interest therein and
that agrees that its security interest is similarly nonexclusive) the Company’s
operating systems to manage and administer the Pledged Loans, the pledged
Servicing Receivables or the Pledged Servicing and any of the related data and
information described above, or that otherwise relates to the Pledged Loans, the
pledged Servicing Receivables or the Pledged Servicing, together with the media
on which the same are stored to the extent stored with material information or
data that relates to property other than the Pledged Loans, the pledged
Servicing Receivables or the Pledged Servicing (tapes, discs, cards, drives,
flash memory or any other kind of physical or virtual data or information
storage media or systems, and the Company’s rights to access the same, whether
exclusive or nonexclusive, to the extent that such access rights may lawfully be
transferred or used by the Company’s permittees), and any computer programs that
are owned by a Company (or licensed to the Company under licenses that may
lawfully be transferred or used by the Company’s permittees) and that are used
or useful to access, organize, input, read, print or otherwise output and
otherwise handle or use such information and data;

 

(n) all rights to have and receive any of the foregoing and all proceeds of any
of the foregoing, including all present and future accounts, payment
intangibles, general intangibles, instruments, real or personal property, books
records, contract rights, documents (including all documents of title), chattel
paper and proceeds relating to, arising from or by virtue of or collections with
respect to, or comprising part of, any of the foregoing, including all insurance
and claims for insurance affected or held for the benefit of the Company, the
Lenders, the Agent or the Custodian in respect of any of the foregoing;

 

(o) all other rights and interests now owned or hereafter acquired by the
Company in, under or relating to any of the Collateral described or referred to
above and all proceeds of sale or other disposition of, such Collateral and all
contracts and agreements, whether oral or written relating thereto, and any
instruments, documents or writings evidencing any monetary obligation, contract
right, general intangible, account or security interest in any of such
Collateral, or its proceeds, whether now existing or hereafter arising, accruing
or accrued. Collateral also includes all other rights and interests in and to
any and all security for or claims against others in respect of any of the
Collateral described or referred to above, or proceeds of sale or other
disposition of, any of such Collateral; and

 

(p) all accessions or additions to, substitutions for and proceeds of any and
all of the foregoing, together with all renewals and replacements of any of the
foregoing;

 

provided, that the Agent’s security interest in the Pledged Loans does not
extend to, cover or affect any of the mortgage loan Servicer’s right, title or
interest in, to or under (a) any Servicing Agreement that either Company, as
owner or investor, has entered into, or may hereafter enter into, in good faith
with any Person that is not an Affiliate of either Company, as mortgage loan
Servicer, to service Mortgage Loans now or hereafter owned or held by either
Company, whether or not such Mortgage Loans were heretofore, or are now or
hereafter, Pledged to the Agent or (b) the mortgage loan servicing rights under
any such mortgage loan servicing agreement between either Company and a
contractual mortgage loan Servicer that is not an Affiliate of either Company;
provided further, that nothing in this sentence shall be construed to waive,
disclaim, impair or otherwise affect the Agent’s security interest (as agent and
representative of the

 

67



--------------------------------------------------------------------------------

Lenders) in any of such Mortgage Loans themselves, including the Agent’s
security interest in and to all of the Company’s right, title and interest under
each such Mortgage Loan Servicing Agreement to the extent (if any) that it
covers, affects or relates to Pledged Loans.

 

7.2. Limited Pledge of Fannie Mae Servicing. Notwithstanding anything to the
contrary in the Credit Agreement or any of the other Facilities Papers, the
pledge of the Companies’ right, title and interest in mortgage servicing rights
under servicing agreements with Fannie Mae shall only secure the Companies’ debt
to the Lenders incurred for the purposes of (a) purchasing Mortgage Loan
servicing rights, (b) purchasing a mortgage banking company (including a
management buyout of an existing mortgage banking company) or (c) securing a
warehouse line; provided, that the foregoing proviso shall be deemed
automatically supplemented or amended if and to the extent Fannie Mae
supplements or amends the corresponding requirement, whether in its rules,
regulations, guides, Servicing Agreements, Acknowledgment Agreements, or
published announcements or otherwise waives or grants exceptions from such
requirement, and in each instance, with the same substantive force and effect;
provided further that the security interest created hereby is subject to the
following provision to be included in each financing statement filed in respect
hereof:

 

The security interest created by this financing statement is subject and
subordinate to all rights, powers and prerogatives of Fannie Mae under, and in
connection with, the Mortgage Selling and Servicing Contract and all applicable
Pool Purchase Contracts between Fannie Mae and HomeBanc Mortgage Corporation and
the Selling Guide, Servicing Guide, and other Guides, as each of such Guides is
amended from time to time (collectively, the “Fannie Mae Contract“) which
rights, powers, and prerogatives includes, without limitation, the right of
Fannie Mae to terminate the Fannie Mae Contract with or without cause and the
right to sell, or have transferred, the Servicing Rights as therein provided.

 

7.3. Limited Pledge of Ginnie Mae Servicing. To the extent that the pledge of
the Companies’ right, title and interest in mortgage servicing rights under
Servicing Agreements with Ginnie Mae shall at any time be included within the
security interest created hereby, the Agent acknowledges and agrees that (x) the
Company is entitled to servicing income with respect to a given mortgage pool
only so long as Company is an issuer in good standing pursuant to Ginnie Mae
rules, regulations, guides and similar announcements; (y) upon the Companies’
loss of such good-standing issuer status, the Agent’s rights to any servicing
income related to a given mortgage pool also terminate; and (z) the pledge of
Companies’ rights to servicing income conveys no rights (such as a right to
become a substitute servicer or issuer) that are not otherwise specifically
provided for in the rules, regulations, guides or similar announcements by
Ginnie Mae, provided that this sentence shall automatically be deemed amended or
modified if and to the extent Ginnie Mae amended the corresponding requirement,
whether in its rules, regulations, guides, Servicing Agreements, Acknowledgment
Agreements or published announcements.

 

7.4. Limited Pledge of Freddie Mac Servicing. Notwithstanding anything to the
contrary contained herein or in any of the other Facilities Papers, the pledge
of the Companies’ right, title and interest in mortgage servicing rights under
Servicing Agreements with Freddie Mac shall only secure the Companies’
indebtedness and obligations to Agent (as agent and representative of the
Lenders) incurred for (i) the purposes of securing (a) a warehouse line of

 

68



--------------------------------------------------------------------------------

credit, (b) a loan whose proceeds have been or will be used to acquire rights in
such Freddie Mac Loan Servicing Agreements in accordance with the provisions of
the Freddie Mac Sellers’ and Servicers’ Guide, (c) a loan whose proceeds have
been or will be used to acquire assets of, or stock issued by, the Company, (d)
a loan whose proceeds have been or will be used to purchase from another
mortgage banking company the contract right to service Serviced Mortgages, or to
purchase assets of, or stock issued by, such company, (e) a loan whose proceeds
have been or will be used as working capital, or (ii) any other purpose which
Freddie Mac, in its sole and absolute discretion, considers to be consistent
with the purposes of its Acknowledgment Agreement to be executed among the
Company, the Agent and Freddie Mac, and accordingly permits; provided, that the
foregoing provisions of this paragraph shall be deemed automatically
supplemented or amended if and to the extent Freddie Mac supplements or amends
the corresponding requirement, whether in its rules, regulations, guides,
Servicing Agreements, Acknowledgment Agreements or published announcements or
otherwise waives or grants exceptions from such requirement, and in each
instance, with the same substantive force and effect; and provided further that
the security interest created hereby is subject to the following provision to be
included in each financing statement filed in respect hereof:

 

The security interest referred to in this financing statement is subject and
subordinate in each and every respect (a) to all rights, powers and prerogatives
of one or more of the following: the Federal Home Loan Mortgage Corporation
(“Freddie Mac”), the Federal National Mortgage Association (“Fannie Mae”), the
Government National Mortgage Association (“Ginnie Mae”) or such other investors
that own mortgage loans, or which guaranty payments on securities based on and
backed by pools or mortgage loans, identified on the exhibit(s) or schedule(s)
attached to this financing statement and in favor of which investors (other than
Freddie Mac or Fannie Mae) Agent has executed a separate subordination agreement
(the “Investors”); and (b) to all claims of an Investor arising out of any and
all defaults and outstanding prerogatives of the Investor. Such rights, powers
and prerogatives of the Investors may include, without limitation, one or more
of the following: the right of an Investor to disqualify the debtor from
participating in a mortgage selling or servicing program or a securities
guaranty program with the Investor; the right to terminate contract rights of
the debtor relating to such a mortgage selling or servicing program or
securities guaranty program and the right to transfer and sell all or any
portion of such contract rights following the termination of those rights.

 

7.5. Agent May Require Acknowledgment Agreements. Notwithstanding any other
provision hereof to the contrary, the Agent shall treat Pledged Servicing with
Fannie Mae or Freddie Mac as having zero Servicing Collateral Value from and
after the thirtieth day such Servicing Collateral is Pledged to the Agent or
until the date on which an Acknowledgment Agreement covering such Pledged
Servicing has been executed and delivered by the Company, the Agent and Fannie
Mae or Freddie Mac, as applicable. Additionally, the Agent may elect, but shall
not be obligated, to treat Pledged Servicing with any investor other than Fannie
Mae or Freddie Mac as having zero Servicing Collateral Value until the date on
which an Acknowledgment Agreement covering such Pledged Servicing has been
executed and delivered by the Company, the Agent and the investor, as
applicable.

 

69



--------------------------------------------------------------------------------

7.6. Further Assurances Concerning Collateral. In furtherance of the foregoing,
the Companies (i) hereby jointly and severally agree to perform, or cause to be
performed, such acts and duly to authorize, execute, acknowledge, deliver, file
and record (or cause such actions to be taken with respect to) such financing
statements, assignments, security agreements, deeds of trust, mortgages, bond
powers and supplements, modifications or amendments to any of them, and such
other papers as the Agent may reasonably request in order to establish and
preserve the priority of, perfect and protect the Liens granted or intended to
be granted to the Agent in and to any and all such Collateral and to preserve
and protect the Agent’s rights in respect of all present and future Collateral
for the Obligations.

 

7.7. Delivery of Additional Collateral or Mandatory Prepayment. At least once a
week during the term of this Agreement (or more often in the discretion of the
Agent if it reasonably determines that market conditions warrant) and whenever a
Request for Borrowing is made by the Companies (except that the Agent shall have
no obligation to make such determination more frequently than once per day), the
Agent shall:

 

(i) determine the aggregate Collateral Values for the Borrowing Base for each
Category of Collateral (including the Collateral Value of any Collateral pledged
on that day)

Pledged to the Agent under this Agreement by summing the values of the
individual items of Collateral as reported on (and recorded by the Agent from)
the Companies’ Submission Lists and Pledged Loans Curtailment Reports, valuing
at zero Collateral for which the Agent has current actual knowledge that a
Disqualifier exists;

 

(ii) issue a statement of the value of each Borrowing Base as so determined; and

 

(iii) provide a copy of that certificate to the Companies.

 

If the Agent shall determine on any day that the Borrowing Base is less than the
outstanding Borrowings, then the Companies shall immediately (by no later than
the next Business Day after the Agent’s request) either:

 

(a) Pledge to the Agent additional Collateral and deliver to the Custodian all
Basic Papers for any such additional Collateral (such delivery to the Custodian
may be deferred for up to seven (7) Business Days for any Wet Loans Pledged to
the Agent as additional Collateral) and/or;

 

(b) after giving effect to the Collateral Value of any additional Collateral
Pledged to the Agent and delivered to the Agent pursuant to Section 7.7(a), pay
to the Agent cash for Pro Rata distribution to the Lenders, in aggregate amounts
sufficient to cover the sum of the excess of each of (i) the sum of all
Borrowings outstanding over (ii) the Collateral Value of the Borrowing Base

 

provided, that the Companies may not elect under the provisions of Section
7.7(a) (and instead must make a cash paydown pursuant to Section 7.7(b)) if any
Default or Event of Default has occurred that the Agent has not declared in
writing to have been cured or waived.

 

70



--------------------------------------------------------------------------------

7.8. Mandatory Redemption of Collateral Due to Low Weighted Average FICO Scores.
If the Agent shall determine on any day that:

 

(i) the weighted average FICO score of all Construction/Permanent Loans then
Pledged to the Agent is less than 700; or

 

(ii) the weighted average FICO score of all Alt-A Loans then Pledged to the
Agent is less than 690 (or, in the Agent’s discretion, as low as 685);

 

and make a Redemption Call, then and in that event the Companies shall
immediately (by no later than the next Business Day after the Agent’s request)
redeem (either by making cash paydowns of outstanding Advances or substituting
higher quality Collateral) a sufficient number of lower FICO score Pledged Loans
as shall be required to correct such deficiency.

 

7.9. Mortgaging of Real Property Collateral. Each Company hereby GRANTS to the
Agent a Lien against, and hereby agrees to duly Pledge to the Agent by
executing, acknowledging sufficiently for recording and delivering to the Agent
or (where appropriate) to a trustee designated by the Agent, a recordable
mortgage, deed of trust or security deed (whichever form of real property
mortgage instrument is appropriate to the jurisdiction in which the real
property is located) — on the standard Fannie Mae/Freddie Mac form, modified
appropriately for the purpose, or in another form approved by the Agent — and in
substance approved by the Agent, to cover each lot, parcel, tract or leasehold
estate (as the case may be) of present or future real property owned by a
Company after foreclosure or conveyance in lieu of foreclosure of any
Repurchased Loan or other Pledged Loan (or any other Collateral that, while
Pledged to the Agent, is or becomes real property under the law of the U.S.
jurisdiction where it is located), each of which mortgage instruments shall
describe the mortgagee or grantee as “JPMorgan Chase Bank, N.A., as a Lender and
as Agent for certain other Lenders” and shall describe the Debt it secures
substantially as follows:

 

All present and future debts and obligations of [HomeBanc Corp.][HomeBanc
Mortgage Corporation] to JPMorgan Chase Bank, N.A., as a Lender and as Agent for
the other Lenders named therein, and to such other Lenders, under or pursuant to
the 8/05 Amended and Restated Senior Secured Credit Agreement dated as of August
1, 2005 by and among HomeBanc Corp., HomeBanc Mortgage Corporation, JPMorgan
Chase Bank, N.A. and others, the principal debt under which credit agreement has
a final stated maturity of July 31, 2006, as such credit agreement may have been
or may from time to time be supplemented, amended or restated; provided that the
principal debt hereby secured shall in no event exceed [state here the amount
that is equal to 120% of the value of the mortgaged real estate as shown in its
most recent Appraisal or Broker’s Price Opinion].

 

While the Agent does not initially intend to record any of such mortgages, deeds
of trust or security deeds, the Agent may elect to record — upon prior written
notice to the relevant Company, unless an Event of Default has occurred that the
Agent has not declared in writing to have been cured or waived, in which case no
written notice is necessary — any or all of them at any time or times, and all
costs of filing and recordation shall be paid for by the Companies, either
directly or as reimbursement to the Agent, whichever the Agent shall elect.

 

71



--------------------------------------------------------------------------------

7.10. Pledged Loans’ Collection and Servicing Rights. So long as no Event of
Default shall have occurred that the Agent has not declared in writing to have
been cured or waived, the Companies shall be entitled to service the Pledged
Loans and to receive and collect directly — or cause to be serviced, received
and collected through a Servicer or Servicers under one or more Servicing
Agreements — all sums payable to the Companies in respect of the Pledged Loans
(excluding, however sums arising from sales or other dispositions of Pledged
Loans, which Section 7.13 requires to be paid to the Agent for application as
therein stated); provided that the Companies’ rights and obligations to so
interim service, or to cause to be so interim serviced, Pledged Loans shall
terminate if and when the Agent sends a notice of termination thereof to the
Companies, which the Agent may do at any time the Agent believes that a Company
may have assigned or pledged, or may attempt to assign or pledge, any rights to
service the Collateral or interest therein to any Person other than the Agent or
after termination for cause, or suspension for a period of ten (10) days or more
for cause, of the Companies’ rights to service Mortgage Loans under any
Servicing Agreement in which a Company is the Servicer; and provided further
that if any Default or Event of Default shall occur at any time, the Companies’
rights and obligations to service Pledged Loans shall terminate automatically
and immediately without any notice or action by the Agent or any Lender. Upon
any such termination, the Agent is hereby authorized and empowered to sell and
transfer such rights to service the Pledged Loans for such price and on such
terms and conditions as the Agent shall reasonably determine, and the Companies
shall have no right to sell or attempt to sell or transfer such rights to
service the Pledged Loans. The Companies shall perform all acts and take all
actions so that the Pledged Loans and all files and documents relating to the
Pledged Loans that are held by the Companies, together with all escrow amounts
relating to the Pledged Loans, are delivered to the successor Servicer. To the
extent that the approval of any third party or any other insurer or guarantor is
required for any such sale or transfer, the Companies will fully cooperate with
the Agent to obtain such approval. All amounts paid by any purchaser of such
rights to service the Pledged Loans shall be paid to the Agent for distribution
to the Lenders and application to the Loan in the same manner and order as
provided for funds received by the Agent pursuant to Section 12.4. The rights to
service the Pledged Loans have not been separated from the Pledged Loans and are
not subject to pledge or assignment to anyone other than the Agent. Nothing
herein shall be construed to cover or affect the Company’s rights to service
pools of Mortgage Loans that are the base and backing for MBS issued or
guaranteed by an Agency, which rights are established and governed by the
respective Servicing Agreements between the Company and the issuer of such
Agency MBS and any related Acknowledgment Agreement.

 

7.11. Rights After Occurrence of Event of Default. After the occurrence of any
Event of Default that the Agent has not declared in writing to have been cured
or waived, the Agent shall have the following rights (but no obligations):

 

(a) in its discretion, to demand, sue for, collect or receive and receipt for
(in their own name, in the name of a Company or otherwise) any money or property
at any time payable or receivable on account of any of the Collateral, in
consideration of its transfer or in exchange for it;

 

(b) to direct — and to take any and all other steps necessary to cause — any
Servicer of any of the Collateral to pay over directly to the Agent for the
account of the relevant

 

72



--------------------------------------------------------------------------------

Company (instead of to the Company or any other Person) all sums from time to
time due to the Company and to take any and all other actions that the Company
or the Agent has the right to take under the Company’s contract with such
Servicer; and

 

(c) to request that the relevant Company forthwith pay to the Agent at its
principal office all amounts thereafter received by the Company upon or in
respect of any of the Collateral, advising the Agent as to the sources of such
funds, and if the Agent does so request, then the Company shall diligently and
continuously thereafter comply with such request.

 

All amounts so received and collected by the Agent shall be paid over to the
Lenders for application to pay (i) fees owing under the Facilities Papers (pro
rata in the ratio that the fees

then owed to each Lender bear to the fees then owed to all Lenders), (ii) the
reasonable costs and expenses incurred by the Agent or the Lenders (pro rata in
the ratio that the unreimbursed costs and expenses incurred by each of them and
then outstanding bears to the unreimbursed costs and expenses incurred by all of
them and then outstanding) in collecting or enforcing the Senior Credit Notes
and the other Facilities Papers, defending against any claims made in respect of
the Facilities Papers or any related transactions, protecting or realizing on
Collateral and (iii) accrued and unpaid interest on and principal of the Senior
Credit Notes (for interest, pro rata in the ratio that the then-accrued and
unpaid interest due on each Senior Credit Note bears to the then-accrued and
unpaid interest due on all Senior Credit Notes, and for principal, pro rata in
the ratio that the outstanding balance of each Senior Credit Note bears to the
outstanding balances of all Senior Credit Notes).

 

7.12. Sale and Agent’s Delivery of Debt Collateral to Approved Investor. Unless
an Event of Default has occurred that the Agent has not waived in writing (in
which event the Agent’s consent to such shipping or delivery shall be required):

 

(a) a Company may direct the Custodian to ship or deliver to any Approved
Investor any Pledged Loan for which that investor has issued a Whole Loans
Purchase Commitment; and

 

(b) a Company may direct the Custodian to ship or deliver to any issuer of MBS
(including Ginnie Mae, Fannie Mae or Freddie Mac) any Pledged Loan(s) as all or
part of a pool from which MBS will be created that are covered by an MBS
Purchase Commitment issued by an Approved Investor, and the Agent’s security
interest in those Pledged Loans shall automatically terminate when the MBS are
created from such pool, although the Agent’s security interest granted by this
Agreement in and to — and the Companies hereby specifically declare their intent
that Collateral covered by this Agreement includes — all of the Companies’
present and future (i) right, title and interest in and to the MBS so created
and (ii) rights to demand, have, receive and receipt for such MBS and their
proceeds, shall automatically attach when such Pledged Loans are so securitized
and the Agent’s security interest in them is thereby automatically terminated,
as aforesaid.

 

The Companies may also request that the Custodian ship any Pledged Loan(s) to
any other investor.

 

7.13. Collateral Sale Proceeds to be Paid to Agent.

 

73



--------------------------------------------------------------------------------

(a) Unless, before the relevant MBS are created, both (i) an amount equal to the
Collateral Value of the Pledged Loans(s) being securitized (or such lesser
amount as shall be required to cause the Borrowing Base without such Pledged
Loans to at least equal the Advances outstanding) has already been paid to the
Agent and (ii) information sufficient to enable the Custodian to reconcile the
sums so paid to the Pledged Loans so being securitized has been provided to the
Custodian, until the sale of any Whole Loan that is Pledged to the Agent or any
MBS created from a pool that includes any Pledged Loan, the Agent shall have a
first and prior security interest in and control of such Whole Loan and such
MBS, and the Companies shall take all steps necessary to establish, perfect and
maintain in the Agent such security interest and its perfection, and control of
such MBS.

 

(b) When the sale is settled of any Whole Loan, or of any MBS created from a
pool that includes any Pledged Loan, the Company shall cause the investor
purchasing such Whole Loan or MBS to pay the Companies’ entire net share of the
purchase price therefor directly to the Agent, for application as a mandatory
prepayment on the Senior Credit Notes and as a repayment of outstanding
Advances, and if the amount so paid to the Agent is at least equal to the
Collateral Value of the Pledged Loan(s) so sold or securitized, then the Agent
will release the relevant Pledged Loan(s) or MBS from the Agent’s Lien
(whereupon such Pledged Loan or MBS will no longer be Pledged to the Agent).

 

(c) Pledged Loans Shipped for Securitization. Upon shipment or delivery of
Pledged Loans to be securitized and pending such payment to the Agent on the
sale of the resulting MBS, the Companies agree to take all steps necessary to
cause the Agent to be identified as the nominal owner of any MBS created from
the pool of Mortgage Loans which includes such Pledged Loans in the records of
the Federal Reserve Bank or other institution authorized by the issuing agency
(Ginnie Mae, Fannie Mae or Freddie Mac, as the case may be) to maintain
ownership records in respect of all such MBS, and to cause such arrangements to
remain in effect until the Collateral Value of such securitized Mortgage Loans
shall have been paid to the Agent (for deposit in the relevant Note Payment
Account and distribution to the Lenders for application on the Loan.) Each
Company hereby APPOINTS the Agent as its attorney-in-fact to take all such steps
in its name and behalf as are necessary or appropriate to (i) obtain and
maintain control of such MBS, (ii) establish, maintain or continue perfection of
its security interests in such MBS and/or (as the context requires) (iii)
enforce, collect or otherwise realize upon such interests, (iv) request that
Fannie Mae servicing rights, Freddie Mac servicing rights and servicing rights
in respect of Mortgage Loans owned by any other Investor be transferred to the
Agent or to another servicer approved by Fannie Mae, Freddie Mac or such other
Investor (as the case may be) and perform (without assuming or being deemed to
have assumed any of the obligations of the Company thereunder) all aspects of
each servicing contract that is Servicing Collateral, (v) request distribution
to the Agent of sale proceeds or any applicable contract termination fees
arising from the sale or termination of such servicing rights and remaining
after satisfaction of the Company’s relevant obligations to Fannie Mae, Freddie
Mac or such other Investor (as the case may be), including costs and expenses
related to any such sale or transfer of such servicing rights and other amounts
due for unmet obligations of the Company to Fannie Mae, Freddie Mac or such
other Investor (as the case may be) under applicable Fannie Mae Guides, Freddie
Mac Guides or such other Investor’s contract, (vi) deal with Investors and any
and all subservicers and master servicers in respect of any of the Servicing
Collateral in the same manner and with the same effect as if done by the Company
and

 

74



--------------------------------------------------------------------------------

(vii) take any action and execute any instruments that the Agent deems necessary
or advisable to accomplish any of such purposes, and such appointment shall be
deemed a power coupled with an interest and shall be irrevocable for so long as
any of the Obligations shall be unpaid or any of the Lenders shall have any
outstanding commitment to lend or to extend any other financial accommodations
to or for the account of the Company.

 

7.14. Right of Redemption From Pledge. Provided no Event of Default has occurred
that the Agent has not declared in writing to have been cured or waived
(provided that the Agent may elect to allow redemption even if an uncured and
unwaived Event of Default has occurred if the Agent reasonably believes at that
time that doing so would be in the Lenders’ interest), each Company may from
time to time redeem one or more items of Collateral from pledge by either:

 

(a) paying, or causing to be paid, to the Agent for deposit in the relevant Note
Payment Account, for application to the outstanding balance of Advances and Pro
Rata distribution to the Lenders for their application to prepayment of the
principal balances of the Senior Credit Notes, including the Swing Line Note,
the Redemption Amount for the item(s) of Collateral to be released; or

 

(b) delivering substitute Collateral that both (i) is Eligible Collateral and
(ii) will, when included with the existing Collateral, increase the Borrowing
Base to a value at least equal to the aggregate outstanding Borrowings;

 

after which the Agent shall release the redeemed Collateral to the Companies or
their designee promptly upon written request made by the Companies and at their
cost, whereupon such redeemed Collateral will not longer be Pledged to the Agent
or included in the Borrowing Base and the Company shall promptly receipt — or
shall cause its designee to promptly receipt — for such released Collateral in
writing to the Agent. Further, the Agent will execute UCC partial release(s) of
such redeemed Collateral — or otherwise appropriately confirm such release in
writing — prepared at the Companies’ expense if, when and in such form as the
Company may reasonably request.

 

7.15. Return of Collateral at End of Commitment. If (i) the Lenders’ Commitments
to lend shall have expired or been terminated, and (ii) all Advances, interest
or other amounts evidenced by the Senior Credit Notes or owing to any of the
Lenders or the Agent under this Agreement, the Senior Credit Notes and the other
Facilities Papers shall be fully paid and satisfied, then the Agent shall
release the Collateral to the Companies or their designee promptly upon written
request made by the Companies and at their cost, whereupon such released
Collateral shall no longer be Pledged to the Agent and the relevant Company
shall promptly receipt — or shall cause its designee to promptly receipt — for
such released Collateral in writing to the Agent.

 

7.16. Acceptance or Shipping Per Instructions of Returned Collateral is
Acquittance. Acceptance by a Company of any Collateral delivered to it pursuant
to any provision of this Agreement (whether or not the recipient issues a
receipt for it) or shipping by the Agent of Collateral in substantial compliance
with shipping instructions given by either Company or its designee shall be a
complete and full acquittance for the Collateral so delivered or shipped, and
the Agent shall thereby be released and discharged from any and all liability or
responsibility for

 

75



--------------------------------------------------------------------------------

it arising then or thereafter (except liability for the Agent’s own gross
negligence or willful misconduct.)

 

8 CONDITIONS PRECEDENT

 

8.1. Initial Advance. The obligations of the Lenders to fund their respective
Funding Shares of the initial Advance under this Agreement are subject to the
Companies’ fulfillment of the following conditions precedent:

 

(a) the Agent shall have received (or be satisfied that it will receive by such
deadline as the Agent shall specify) the following, all of which must be
satisfactory in form and content to the Agent in its sole discretion:

 

(1) this Agreement duly executed by all parties;

 

(2) the Senior Credit Notes, each duly executed by the Companies;

 

(3) UCC financing statements for the Collateral covered by this Agreement, each
duly authorized by the Companies;

 

(4) a current UCC search report of a UCC filings search in the offices of the
Secretaries of State of the States of Delaware and Georgia;

 

(5) copies of the Companies’ (i) certificate of incorporation certified by the
Secretary of State of the State of Delaware and (ii) bylaws and all amendments
certified by such its corporate secretary or assistant secretary;

 

(6) certificates of existence or authority and good standing for HC and HMC
issued by the Secretaries of State of Georgia and Delaware, respectively;

 

(7) original resolutions of each Company’s board of directors, certified as of
the date of the initial Advance by such Company’s corporate secretary,
authorizing the execution, delivery and performance by such Company of this
Agreement, the Senior Credit Notes and all other Facilities Papers to be
delivered by such Company pursuant to this Agreement;

 

(8) a certificate of each Company’s corporate secretary as to (i) the incumbency
of the officers of the Company executing this Agreement, the Senior Credit
Notes, each applicable Request for Borrowing and all other Facilities Papers
executed or to be executed by or on behalf of the Company and (ii) the
authenticity of their signatures — and specimens of their signatures shall be
included in such certificate or set forth on an exhibit attached to it — (the
Agent and the Lenders shall be entitled to rely on that certificate until the
Companies have furnished new certificates to the Agent), and certifying that
attached to such certificate are true and correct copies of all amendments to
such Company’s certificate of incorporation and bylaws since their inception);

 

(9) an Officer’s Certificate for each Company dated the date of the initial
Advance and certifying truthfully that, after giving effect to that Advance, no
Default or

 

76



--------------------------------------------------------------------------------

Event of Default will exist under this Agreement and that there has been no
material adverse change since the Statement Date in any of the Central Elements
relative to HC and its Subsidiaries;

(10) copies of an errors and omissions insurance policy or mortgage impairment
insurance policy and blanket bond coverage policy, or certificates in lieu of
policies, providing such insurance coverage as is customary for members of the
Companies’ industry, all in form and content reasonably satisfactory to the
Agent;

 

(11) a favorable written opinion of counsel to the Companies dated on or before
the date of the initial Advance, addressed to the Lenders and the Agent and in
form and substance reasonable satisfactory to the Agent and its legal counsel (a
form containing opinions required to be included therein are set forth in
Exhibit G, the opinions as to enforceability of the Facilities Papers and
perfection of the Agent’s Lien in the Collateral must be issued by outside
counsel to the Company); and

 

(12) payment to the Agent of the Facility Fee (for deposit in the relevant Note
Payment Account and Pro Rata distribution to the Lenders), the Custodian’s Fee
and all other fees and expenses (including the disbursements and reasonable fees
of the Agent’s and the Lenders’ attorneys, subject to the limitation specified
in Section 13(a)) of the Agent and the Lenders accrued and billed for to the
date of the Companies’ execution and delivery of this Agreement.

 

8.2. Each Advance. The obligations of the Lenders to fund their respective
Funding Shares of the initial Advance and each subsequent Advance under this
Agreement are also subject to the satisfaction, in the sole discretion of the
Agent, as of the date of each such Advance, of the following additional
conditions precedent:

 

(a) The Companies shall have delivered to the Agent a Request for Borrowing and,
if the Borrowing Base is insufficient to support all or part of the requested
Borrowing, the Companies shall have delivered (i) to the Agent and the Custodian
one or more Submission List(s), appropriate to the Categories of the new
Collateral and (ii) (except for Wet Warehouse Advances) to the Custodian the
Basic Papers for any new Single-family Collateral required to cause the
Borrowing Base to at least equal the outstanding Borrowings after giving effect
to the requested Borrowing.

 

(b) Unless the requested Advance is comprised only of a Wet Warehousing Advance,
the Custodian shall have issued its Custodian’s Certification (as defined in the
Custody Agreement) relating to the Single-family Collateral currently in the
Borrowing Base (and the Agent agrees not to unreasonably withhold or delay
issuing any such Custodian’s Certification).

 

(c) If the Companies have begun registering Pledged Loans with MERS, the
Companies shall have delivered to the Agent the Electronic Tracking Agreement
(as defined in the Custody Agreement) duly executed by the Companies, Mortgage
Electronic Registration Systems, Inc., MERSCorp., Inc. and the Custodian.

 

(d) The Agent shall have received evidence reasonably satisfactory to it (i) as
to the due filing and recording in all appropriate offices of all financing
statements, (ii) if there is

 

77



--------------------------------------------------------------------------------

any Collateral that is of a type that requires the Agent’s interest to be noted
by book entry, that such book entry has been duly made and (iii) if there is any
Collateral that is “investment property” under the UCC of the State of Texas or
other applicable Law, that such instruments as are necessary to give the Agent
“control” of such Collateral have been duly executed by the relevant Company and
the relevant securities intermediary.

 

(e) The representations and warranties of the Companies contained in Section 9
shall be true and correct in all material respects as if made on and as of the
date of each Advance unless specifically stated to relate to an earlier date.

 

(f) The Companies shall have performed all agreements to be performed by them
under this Agreement, the Custody Agreement and all other Facilities Papers, as
well as under all Purchase Commitments, and after giving effect to the requested
Advance, no Default or Event of Default will exist under this Agreement or any
of the other Facilities Papers.

 

(g) The Companies shall not have incurred any material liabilities, direct or
contingent, other than in the ordinary course of their business, and no
liabilities (whether or not in the ordinary course of business) that adversely
and materially affect any of the Central Elements relative to HC and its
Subsidiaries since the dates of the Companies’ Financial Statements most
recently theretofore delivered to the Agent and distributed to the Lenders.

 

(h) The Agent shall have received from counsel for the Companies, if reasonably
requested by all of the Lenders, an updated favorable opinion or opinions, in
form and substance satisfactory to the Agent addressed to the Lenders and/or the
Agent (whichever the Agent shall specify) and dated as of the date of such
Advance, covering and updating such matters that were originally addressed in
the opinion issued pursuant to Section 8.1(a)(11) as the Agent may request.

 

(i) The Companies shall have paid the Facility Fee and Agent’s Fee then due and
payable in accordance with Sections 6.7 and 6.8 and the Custodian’s fee pursuant
to the Custody Agreement.

 

(j) The Agent shall have received such other documents, if any, as shall be
specified by the Agent.

 

9 REPRESENTATIONS

 

Each Company hereby represents and warrants to the Agent and the Lenders both
(a) as of the date of this Agreement and (b) except as to those specified to
relate only to a specific date, again as of the date of each Request for
Borrowing, that:

 

9.1. Organization; Good Standing; Subsidiaries. The Company is a corporation
duly formed, validly existing and in good standing under the laws of the state
of its incorporation (Georgia or Delaware, as applicable.) The Company has
furnished to the Agent a true and complete copy of its charter or articles of
incorporation and its bylaws as in effect as of the date of this Agreement,
including all amendments thereto, and agrees to furnish to the Agent a true and
complete copy of any amendment adopted after the Effective Date promptly after
it is adopted. The Company warrant and represents that the Company and its
Subsidiaries each has

 

78



--------------------------------------------------------------------------------

the full legal power and authority to own its properties and to carry on its
business as currently conducted and each is duly qualified to do business as a
foreign corporation and in good standing in each jurisdiction in which the
ownership of its property or the transaction of its business makes such
qualification necessary, except in jurisdictions, if any, where a failure to be
qualified, licensed or in good standing has no material adverse effect on any of
the Central Elements relative to HC and its Subsidiaries. Neither Company has
any Subsidiaries except as set forth on Exhibit D (which lists the Companies’
Subsidiaries as of the Effective Date) or as have been subsequently disclosed by
the Companies to the Agent in writing. Exhibit D states the name of each such
Subsidiary as of the Effective Date, place of incorporation, each state in which
it is qualified as a foreign corporation and the percentage ownership of the
capital stock of each such Subsidiary by the Company.

 

9.2. Authorization and Enforceability. The Company has the power and authority
to execute, deliver and perform this Agreement, the Senior Credit Notes, the
Custody Agreement and all other Facilities Papers to which it is a party or in
which it joins or has joined. The execution, delivery and performance by the
Company of this Agreement, the Senior Credit Notes, the Custody Agreement and
all other Facilities Papers to which it is a party and the borrowing of the Loan
have each been duly and validly authorized by all necessary corporate action on
the part of the Company (none of which has been modified or rescinded, and all
of which are in full force and effect) and do not and will not conflict with or
violate any Legal Requirement or the articles of incorporation or bylaws of the
Company, conflict with or result in a breach of or constitute a default under
any agreement, instrument or indenture binding on the Company or require any
consent under any such agreement, instrument or indenture where the conflict,
breach, default or nonconsent could reasonably be expected to have a material
adverse effect on any of the Central Elements, or result in the creation of any
Lien upon any property or assets of the Company except the Lien securing the
Obligations, or result in or permit the acceleration of any debt of the Company
pursuant to any agreement, instrument or indenture to which the Company is a
party or by which the Companies or their property may be bound or affected. This
Agreement, the Senior Credit Notes, the Custody Agreement and all other
Facilities Papers constitute the legal, valid, and binding obligations of the
Company enforceable in accordance with their respective terms, except as limited
by bankruptcy, insolvency or other such laws affecting the enforcement of
creditors’ rights generally.

 

9.3. Approvals. Neither the execution and delivery of this Agreement, the Senior
Credit Notes, the Custody Agreement and all other Facilities Papers nor the
performance of the Company’s obligations under such Facilities Papers requires
any license, consent, approval or other action of any state or federal agency or
governmental or regulatory authority other than (i) those that have been
obtained or will be obtained by the time required and which remain in full force
and effect, (ii) those for which the Company’s failure to obtain them will not
have a material adverse effect on any of the Central Elements relative to HC and
its Subsidiaries and (iii) the filing of the Security Instruments.

 

9.4. Financial Condition. The balance sheet of HC (and its Subsidiaries, on a
consolidated basis) and the related statements of income, changes in
stockholders’ equity and cash flows (“Financial Statements”) for the fiscal year
ended on the Statement Date (the “Statement Date Financial Statements”)
heretofore furnished to each of the Lenders, fairly present the financial
condition of HC (and its consolidated Subsidiaries) on a basis as of the

 

79



--------------------------------------------------------------------------------

Statement Date and the results of their operations for the fiscal period ended
on the Statement Date. On the Statement Date, HC and its consolidated
Subsidiaries did not have either any known material liabilities — direct or
indirect, fixed or contingent, matured or unmatured — other than the contingent
liabilities (if any) set forth on Schedule 9.4 and contingent liability on
endorsements of negotiable instruments for deposit or collection in the ordinary
course of business, or any known material liabilities for sales, long-term
leases or unusual forward or long-term commitments, which are not disclosed by
the Statement Date Financial Statements or reserved against in them or that have
not been otherwise disclosed to the Agent in writing. The Companies are each
currently Solvent, and since the Statement Date, (i) there has been no material
adverse change in any of the Central Elements related to HC (and its
Subsidiaries), nor is either Company aware of any state of facts which (with or
without notice, the lapse of time or both) would or could result in any such
material adverse change, and (ii) there have been no material unrealized or
anticipated losses from any loans, advances or other commitments of HC (and its
Subsidiaries), except for the material adverse changes and losses (if any) that
are summarized in Schedule 9.4.

 

9.5. Litigation. Except as disclosed in the Statement Date Financial Statement
or the most recent Financial Statements furnished to the Agent (whichever is
more current), or in a notice timely given in accordance with the provisions of
Section 10.11, there are no actions, claims, suits or proceedings pending, or to
the knowledge of the Company, threatened or reasonably anticipated against or
affecting HC or any of its Subsidiaries in any court, before any other
Governmental Authority or before any arbitrator or in any other dispute
resolution forum which, if adversely determined, could reasonably be expected to
result in a material adverse effect on any of the Central Elements relative to
HC and its Subsidiaries.

 

9.6. Licensing. The Company and the Servicers (if any) of its Mortgage Loans are
duly registered as mortgage lenders and servicers in each state in which
Mortgage Loans have been or are from time to time originated, to the extent such
registration is required by any applicable Legal Requirement, except where the
failure to register could not reasonably be expected to result in a material
adverse effect on any of the Central Elements relative to HC and its
Subsidiaries.

 

9.7. Hedge Investments in Mortgage Loans. If at any time during the term of this
Agreement, the Companies are hedging their investments in Mortgage Loans Pledged
to the Agent, the Companies will prepare their periodic hedge position reports
in form, substance and detail reasonably satisfactory to the Agent and provide a
copy of each to the Agent and each Lender when issued, and the Companies will
pledge to the Agent any investment securities acquired by either Company and
held from time to time to so hedge such investments in Mortgage Loans Pledged to
the Agent.

 

9.8. Compliance with Applicable Laws. Neither Company nor any of its
Subsidiaries is in violation of any provision of any law, or any judgment,
award, rule, regulation, order, decree, writ or injunction of any court, other
Governmental Authority or public regulatory body that could reasonably be
expected to have a material adverse effect on any of the Central Elements
relative to HC and its Subsidiaries.

 

80



--------------------------------------------------------------------------------

9.9. Regulation U. The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowings directly or indirectly made available to or received by the Company
or for its account will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any debt which was originally incurred to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or which would constitute this transaction a “purpose
credit” within the meaning of Regulation U, as now or hereafter in effect.

 

9.10. Investment Company Act. The Company is not subject to the rules governing
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

9.11. Public Utility Holding Company Act. Neither the Companies nor any of their
Subsidiaries is an “affiliate” or a “subsidiary company” of a “public utility
company”, or a “holding company”, or an “affiliate” or a “subsidiary company” of
a “holding company”, as such terms are defined in the PUHC Act. Further, none of
the transactions contemplated under this Agreement shall cause or constitute a
violation of any of the provisions, rules, regulations or orders, of or under
the PUHC Act and the PUHC Act does not in any manner impair the legality,
validity or enforceability of the Senior Credit Notes, the Loan, any of the
Facilities Papers or any of the Agent’s Liens.

 

9.12. Payment of Taxes. HC has filed, caused to be filed, or filed an extension
for filing (with written notice to the Agent that an extension request has been
filed) all required federal, state and local income, excise, property and other
tax returns with respect to its and its Subsidiaries’ operations, all of such
returns are true and correct and HC has paid or caused to be paid — or is
protesting by appropriate proceedings diligently pursued and has established
adequate reserves therefor — all taxes which are due and owing under applicable
law or as shown on any assessment to the extent such taxes have become due,
including all applicable FICA payments and withholding taxes. The amounts
reserved as a liability for income taxes and other taxes payable in the
financial statements heretofore furnished to the Agent and the Lenders are
sufficient for payment of all unpaid federal, state and local income, excise,
property and other taxes — whether or not disputed — of HC and its Subsidiaries
accrued for or applicable to the period and on the dates of such financial
statements and all prior years and periods, and for which HC and its
Subsidiaries may be liable in their own right or as transferee of the assets of
other Person or as successor to any other Person.

 

9.13. Agreements. Neither of the Companies nor any of their Subsidiaries is a
party to any agreement, instrument or indenture or subject to any restriction
materially and adversely affecting any of the Central Elements except as
disclosed in (i) the Statement Date Financial Statements, (ii) Schedule 8.4 or
(iii) the more current Financial Statements, if any, that HC has furnished to
the Agent after the Effective Date. Neither the Company nor any such Subsidiary
is in default in the performance, observance or fulfillment of any of its
obligations, covenants or conditions contained in any agreement, instrument or
indenture that could reasonably be expected to have a material adverse effect on
any of the Central Elements in respect of HC and its Subsidiaries. No holder of
HC’s or any such Subsidiary’s debt or other obligations has given

 

81



--------------------------------------------------------------------------------

notice of any asserted default that could have a material adverse effect on any
of the Central Elements with respect to HC and its Subsidiaries. No liquidation
or dissolution of either Company is pending or, to the Companies’ knowledge,
threatened and no liquidation or dissolution of any Subsidiary is pending or
threatened that is reasonably likely to have a material adverse effect on any of
the Central Elements with respect to HC and its Subsidiaries. No receivership,
insolvency, bankruptcy, reorganization or other similar proceedings relative to
either of the Companies or any of their properties is pending, or to the
Companies’ knowledge, threatened. No receivership, insolvency, bankruptcy,
reorganization or other similar proceedings relative to any Subsidiary of either
Company or any of their properties is pending, or to the Companies’ knowledge,
threatened that is reasonably likely to have a material adverse effect on any of
the Central Elements with respect to HC and its Subsidiaries.

 

9.14. Title to Properties. The Company and each of its Subsidiaries has good,
valid, insurable (in the case of real property) and marketable title to (i) all
of its material Properties and assets (whether real or personal, tangible or
intangible) that are reflected on or referred to in the Statement Date Financial
Statements or in the more current Financial Statements (if any) most recently
furnished to the Agent after the Effective Date, except for such properties and
assets as have been disposed of since the date of such current Financial
Statements either in the ordinary course of business or because they were no
longer used or useful in the conduct of its business, and all such Properties
and assets are free and clear of all Liens except for (i) the lien of current
(nondelinquent) real and personal property taxes and assessments, (ii)
covenants, conditions and restrictions, rights of way, easements and other
matters to which like properties are commonly subject that do not materially
interfere with the use of the property as it is currently being used, (iii) such
other Liens, if any, as are disclosed in such Financial Statements and (iv)
Permitted Encumbrances.

 

9.15. The Companies’ Address. Each Company’s chief executive office and
principal place of business are at 2002 Summit Boulevard, Suite 100, Atlanta,
Georgia 30319 or at such other address as shall have been set forth in a written
notice to the Agent given subsequent to the Effective Date and at least thirty
(30) days before such notice’s effective date.

 

9.16. ERISA. The Companies do not maintain any Plans except the Plans listed on
Schedule 9.16 and agrees to notify the Agent in advance of forming any Plans.
The Plans listed on Schedule 9.16 and all other Company employee welfare
benefits plans (as defined under Section 3(1) of ERISA) are in substantial
compliance with all applicable laws (including ERISA). Neither Company is not an
employer under any Multiemployer Plan or any other Plan subject to Title IV of
ERISA.

 

9.17. Special Representations Concerning Collateral. As of the date of this
Agreement and as of the date of each Request for Borrowing, that (except as
otherwise disclosed by the relevant Company to the Agent in respect of
particular items of Repurchased Loan Collateral when they are Pledged to the
Agent):

 

(a) The Company is the legal and equitable owner, free and clear of all Liens
other than Permitted Encumbrances, of all Collateral Pledged to the Agent by the
Company. All Collateral has been duly authorized and validly issued. All of the
Collateral, individually and collectively, Pledged to the Agent by the Company
complies with all of the requirements of this

 

82



--------------------------------------------------------------------------------

Agreement and the Custody Agreement and is genuine and what it purports to be.
All information concerning each item or grouping of Collateral listed in any
Total Pledged Servicing List, Submission List or in a Warehouse Transmission
File sent to the Agent or the Custodian was, is and/or shall be (as applicable)
true and complete in all material respects as of the date of such Total Pledged
Servicing List, Submission List or Warehouse Transmission File.

 

(b) The Company has complied and will continue to comply with all Legal
Requirements relating to each item of Collateral.

 

(c) Each item of Collateral is genuine and what it purports to be.

 

(d) All Single-family Collateral, including all pledged Wet Loans, has been duly
(i) endorsed or assigned to the Company and (ii) endorsed or assigned by the
Company in blank and delivered (or in the case of Wet Loans, are in the process
of being delivered) to the Custodian or endorsed in a manner acceptable to the
Agent. All Basic Papers for each item of Single-family Collateral (except for
Wet Loans) will be transmitted to the Custodian with the Submission List with
which it is submitted. Each assignment to the Agent of the Lien securing any
Single-family Collateral will be in proper and sufficient form for recording in
the appropriate government office in the U.S. jurisdiction where the underlying
property (land and improvements) covered by such Lien is located. Upon and after
delivery to the Agent of the Mortgage Note evidencing the particular item of
Single-family Collateral, the Agent on behalf of the Lenders will have a duly
perfected first priority security interest in such Collateral and for so long as
the Agent, the Custodian or another bailee for the Agent retains possession of
such note, or takes such other action as is necessary for it to have and
maintain a perfected security interest in such note under the UCC, the Agent
will have a duly perfected first priority security interest in such Collateral.

 

(e) The Company has and will continue to have the full right, power and
authority to pledge the Collateral Pledged to the Agent and to be Pledged to the
Agent by the Company under this Agreement or pursuant to it, and such Collateral
may be further assigned without any requirement for the consent of any other
party to the Collateral.

 

(f) The Company will maintain the Lien on the real estate described in, or
referred to as covered by, each Pledged Loan as a first Lien — or if it has been
Pledged to the Agent as a Second Lien Loan, by a valid Lien second and inferior
only to a single Mortgage Loan secured by a first Lien on the premises and
property securing the subject Pledged Loan — having the priority represented to
the Agent, subject only to the Permitted Encumbrances, until all of the
Obligations have been fully paid and satisfied and the Lenders have no further
Commitments outstanding.

 

(g) All pledged Mortgage Loans and all related papers included in the Collateral
(including all pledged Wet Loans and all Repurchased Loans) Pledged by the
Company to the Agent:

 

(1) were originated by the Company, or by a duly licensed mortgage lender in the
ordinary course of its business and, if not originated by the Company, were sold
by

 

83



--------------------------------------------------------------------------------

their respective originators and purchased by the Company, acting in the
ordinary course of their respective businesses;

 

(2) have been made in compliance with all applicable requirements of the Real
Estate Settlement Procedures Act, the Equal Credit Opportunity Act, the federal
Truth-In-Lending Act, the Fair Credit Billing Act, the Fair Credit Reporting
Act, related statutes and regulations and all applicable Legal Requirements
under usury, truth-in-lending, equal credit opportunity and all other Laws, and
the continued compliance of the Pledged Loans is not affected by their pledge to
the Agent, as agent and representative of the Lenders;

 

(3) are the legal, valid and binding obligations of the respective Customers who
made them and are and will continue to be valid and enforceable in accordance
with their terms, without any claim, right of rescission, counterclaim, defense
or offset, including any claim or defense of usury, except as such
enforceability may be limited by bankruptcy and other laws affecting the rights
of creditors generally and by principles of equity, excepting rights that, by
applicable law, cannot be waived, and neither the operation of any of their
respective contract terms nor the exercise of any right thereunder will render
any of them partly or wholly unenforceable or subject to any such claim, right
of rescission, counterclaim, defense or offset, and no such claim, right of
rescission, counterclaim, defense or setoff has been asserted;

 

(4) have not been modified or amended and none of their requirements has been
waived, except as expressly and completely reflected in the applicable Loan
Papers furnished to the Custodian;

 

(5) to the best of each Company’s knowledge, respectively have fair market
values equal to or greater than the collateral values respectively attributed or
allocated to them under this Agreement;

 

(6) comply and will continue to comply with the terms of this Agreement and the
Custody Agreement;

(7) were not originated in, and are not subject to the laws of, any jurisdiction
whose laws (i) make unlawful their pledge to the Agent pursuant to this
Agreement, or their ownership by the Agent or the Lenders following foreclosure
of the Agent’s Lien, or conveyance in lieu of foreclosure after any Event of
Default or (ii) render the Pledged Loans unenforceable;

 

(8) are in full force and effect and have not been satisfied or subordinated in
whole or in part or rescinded, and the residential real property securing the
pledged Mortgage Loan has not been partially or completely released from the
Lien of the Pledged Loan;

 

(9) evidence and are each secured by a valid first Lien — or if it has been
Pledged to the Agent as a Second Lien Loan, by a valid Lien second and inferior
only to a single Mortgage Loan secured by a first Lien on the premises and
property securing the subject Pledged Loan — in favor of the Company on real
property securing the amount owed by the Customer(s) under the related Mortgage,
subject only to Permitted Encumbrances, that to the best of the Companies’
knowledge has fair market value equal to or greater than the collateral

 

84



--------------------------------------------------------------------------------

value attributed or allocated under this Agreement to the Pledged Loan secured
thereby, the Companies have pledged and collaterally assigned all of the
Companies’ right, title and interest in such Pledged Loan and related Mortgage,
and the Agent has and will have a valid and perfected and enforceable first
priority security interest in such Pledged Loan;

 

(10) are each executed in full accordance with all requirements of the
applicable Laws of the jurisdiction in which the Mortgaged Premises are located,
with the Mortgage for each being (i) duly acknowledged and sealed by such
official and in such manner and form as to be both recordable and effective
under such Laws to give such constructive notice to all Persons as shall be
necessary to establish and continue the Lien of such Mortgage with the priority
that the Company represents it has to the Agent and (ii) so recorded, and with
the Mortgage Note, Mortgage and all related papers executed with the genuine
original signature(s) of the Customer(s) obligated on such Pledged Loan, and all
parties to each such Pledged Loan had full legal capacity to execute it;

 

(11) (for Pledged Loans purchased by the Company) were purchased for fair value
and the Company took possession of them in the ordinary course of its business,
without knowledge that the Pledged Loan was subject to any security interest
other than the Lien of the Agent, as agent and representative of the Lenders;
the Companies have not sold, assigned or pledged any of such Pledged Loans to
any person and the Companies have good and marketable title to them free and
clear of any encumbrance, equity, loan, pledge, charge, claim or security
interest other than the Agent’s Lien, and is the sole owner thereof with full
right to pledge them to the Agent;

 

(12) are secured by Single-family residential property; and

 

(13) are the subject of a Current Appraisal or a Current Broker’s Price Opinion
of which the Companies have possession and will make available to the Custodian
on

request, or are Mortgage Loans whose value is determined by means other than an
Appraisal in accordance with the Companies’ Underwriting Guidelines for Mortgage
Loans without Appraisals, provided that such Companies’ Underwriting Guidelines
conform with the underwriting requirements or guidelines of at least one
Approved Investor who regularly purchases from the Company Mortgage Loans of the
same type(s) as such Mortgage Loans without Appraisals, and the Companies have
in its possession and will make available to the Custodian on request evidence
of such value and how it was determined in accordance with such Companies’
Underwriting Guidelines.

 

(h) As to each Pledged Loan and its Loan Papers:

 

(1) (except as to Repurchased Loans) the Company has not waived any default,
breach, violation or event permitting acceleration except payment delinquencies
that have not been outstanding long enough to cause the Pledged Loan to be In
Default;

 

(2) as of the Effective Date, the related Mortgaged Premises are, to the best of
the Company’s knowledge, free of material damage and in good repair and the
relevant Company has no actual knowledge that any such Mortgaged Premises have
suffered material hurricane or earthquake damage that is not covered by a Hazard
Insurance Policy;

 

85



--------------------------------------------------------------------------------

(3) as of the Effective Date, to the best of the Company’s knowledge, except
only for a contractual Lien in favor of the general contractor for the
construction of the improvements to the Mortgaged Premises securing any
Construction/Permanent Loan or home improvement Mortgage Loan, which
contractor’s Lien has been expressly subordinated by a writing signed by its
holder in both lien priority and right of payment to the Lien of the Mortgage
securing such Construction/Permanent Loan or home improvement Mortgage Loan, no
liens or claims which have been filed for work, labor or materials affecting the
related real property which are or may be prior, equal or subordinate to the
Lien of the Pledged Loan;

 

(4) the Loan Papers contain customary and enforceable provisions so as to render
the rights and remedies of their holder adequate for the realization against the
collateral for the Pledged Loan of the benefits of the security intended to be
provided by it;

 

(5) there is only one original executed Mortgage Note, and (except in the case
of Wet Loans) that original has been delivered to the Custodian;

 

(6) except for Single-family Loans made in accordance with the Companies’
Underwriting Guidelines and at interest rates that are market rates when
originated, none of its makers or mortgagors is an Affiliate of the Companies or
any of their or its Subsidiaries’ directors or officers;

 

(7) does not contain any term or condition such that the repayment schedule
results in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Mortgage Loan is deemed to be an “option ARM”,
“negative amortization” or “graduated payment” loan. The Agent and Custodian may
rely on the relevant Company’s representation and warranty that any Pledged Loan
amortizes over time.

 

(i) each Mortgage is a Lien on the premises and property described in it having
the priority represented to the Agent, and the description of the Mortgaged
Premises in each Mortgage is legally adequate and, except as to
Construction/Permanent Loans and HELOCs, each item of Collateral has been fully
advanced in its face amount.

 

(j) No default, and no event that with notice or lapse of time or both would
become a default, has occurred and is continuing under any item of Collateral
(other than Repurchased Loans) except as to which the Company has given notice
to the Agent (by reporting Pledged Loans that are In Default), and if any such
default or event has occurred, it has not continued for more than sixty (60)
days, reckoned and counted from the most recent month end, and the Company will
promptly notify the Agent of any such pledged Single-family Loan that is in
default for a longer period of time.

 

(k) All Hazard Insurance Policies covering the premises encumbered by each item
of Single-family Collateral:

 

(1) name and will continue to name the relevant Company or its Servicer as the
insured under a standard mortgagee clause;

 

(2) are and will continue to be in full force and effect; and

 

86



--------------------------------------------------------------------------------

(3) afford and will continue to afford insurance against fire and such other
risks as are usually insured against in the broad form of extended coverage
insurance from time to time available, as well as insurance against flood
hazards if required by the terms of any applicable private mortgage insurance or
by any applicable Legal Requirement.

 

(l) Mortgaged Premises securing Single-family Collateral and located in a
special flood hazard area designated as such by the Secretary of HUD are and
shall continue to be covered by special flood insurance as required by the
National Flood Insurance Program.

 

(m) The minimum FICO score for the Customers on each Construction/Permanent Loan
that is Pledged to the Agent is six hundred fifty (650).

 

(n) The Companies are the legal and equitable owner, free and clear of all
Liens, claims and encumbrances, of all Pledged Servicing, and such Servicing
Rights, individually and collectively, are genuine in all respects. All
information concerning all Servicing Rights set forth on the Total Pledged
Servicing List pursuant to which such Pledged Servicing was, is or will be (as
applicable) Pledged to the Agent was, is and shall be true and complete in all
material respects as of the date of such Total Pledged Servicing List. From and
after (a) delivery to the Agent of a Total Pledged Servicing List listing (i)
the individual Whole Loans that are to be serviced by a Company pursuant to the
Servicing Agreements whose Pledged Servicing is being Pledged to the Agent and
(ii) the pools of Mortgage Loans backing MBS that are to be serviced by a
Company pursuant to the Servicing Agreements whose Pledged Servicing is being
Pledged to the Agent and (b) the funding of part or all of the related Request
for Borrowing, the Agent has or will have a duly perfected first priority
security interest in those Servicing Rights listed, and (1) if the Agent files
(or has already filed) a financing statement in the office of the Secretary of
State of the State of Delaware that reasonably describes the Pledged Servicing
generally (a description substantially similar to the description in Section
7.1(h) will be sufficient) and otherwise complies with the legal requirements
for the form and content of a financing statement under the Uniform Commercial
Code and (2) for so long as the Agent files such continuation statements (if
any) as are required by such Uniform Commercial Code, or takes such other action
as is necessary for it to have and maintain a perfected security interest under
such Uniform Commercial Code in the Pledged Servicing, the Agent (as agent and
representative of the Lenders) will have a duly perfected first priority
security interest in all Pledged Servicing.

 

(o) Subject only to the terms of the relevant Acknowledgment Agreement (if any),
the Companies have and will continue to have the full right, power and
authority, to pledge the Servicing Collateral pledged and to be pledged by it
under this Agreement or pursuant to it, and the pledge of such Servicing
Collateral may be further assigned without any requirement, except as may be
specified in any relevant Agency Guide.

 

All statements and representations concerning the Pledged Servicing contained in
each Total Pledged Servicing List and in this Agreement are true and correct in
all material respects.

 

9.18. Survival. All representations and warranties by the Company shall survive
delivery of the Facilities Papers and the making of Advances, and any
investigation at any time

 

87



--------------------------------------------------------------------------------

made by or on behalf of the Agent or any Lender shall not diminish the Agent’s
or such Lender’s right to rely on them.

 

10 AFFIRMATIVE COVENANTS

 

The Companies agree that, for so long as the Commitments are outstanding or any
of the Companies’ obligations remain to be paid or performed under this
Agreement, the Senior Credit Notes or any of the other Facilities Papers, the
Companies shall, to the extent applicable:

 

10.1. Pay Senior Credit Notes. Punctually pay or cause to be paid when due the
principal of, interest on and all other amounts now or hereafter owing under
this Agreement, the Senior Credit Notes and the other Facilities Papers in
accordance with their respective terms.

 

10.2. Financial Statements. Deliver to the Agent and to each of the Lenders:

 

(a) As soon as available and in any event within forty-five (45) days after the
end of each month, (i) consolidated and consolidating statements of income and
changes in its stockholders’ equity and cash flows of HC and its consolidated
Subsidiaries for the month just ended, (ii) the related consolidated and
consolidating balance sheet of HC and its consolidated Subsidiaries as at the
end of such month, (iii) consolidated and consolidating statements of

income and changes in its stockholders’ equity and cash flows of HMC and its
consolidated Subsidiaries for the month just ended and (iv) the related
consolidated and consolidating balance sheet of HMC and its consolidated
Subsidiaries as at the end of such month, each in reasonable detail, and
certified by each of HC’s and HMC’s chief financial officers, respectively,
that, to the best of his or her knowledge, such financial statements were
prepared in accordance with GAAP and present fairly the financial condition and
the results of operations and cash flows for the period covered, subject,
however, to year-end audit adjustments and the omission of notes to the
Financial Statements.

 

(b) As soon as available and in any event within sixty (60) days after the close
of each of the first three (3) fiscal quarters in each of its fiscal years, (i)
consolidated and consolidating statements of income and changes in its
stockholders’ equity and cash flows of HC and its consolidated Subsidiaries for
the period from the beginning of such fiscal year to the end of such fiscal
quarter, (ii) the related consolidated and consolidating balance sheet of HC and
its consolidated Subsidiaries as at the end of such fiscal quarter, (iii)
consolidated and consolidating statements of income and changes in its
stockholders’ equity and cash flows of HMC and its consolidated Subsidiaries for
the period from the beginning of such fiscal year to the end of such fiscal
quarter and (iv) the related consolidated and consolidating balance sheet of HMC
and its consolidated Subsidiaries as at the end of such fiscal quarter, each in
reasonable detail, and certified by each of HC’s and HMC’s chief financial
officers, respectively, that, to the best of his or her knowledge, such
financial statements were prepared in accordance with GAAP and present fairly
the financial condition and the results of operations and cash flows for the
period covered, subject, however, to year-end audit adjustments and the omission
of notes to the Financial Statements.

 

(c) As soon as available and in any event within one hundred twenty (120) days
after the close of each of its fiscal years, (i) consolidated and consolidating
statements of

 

88



--------------------------------------------------------------------------------

income and changes in its stockholders’ equity and cash flows of HC and its
consolidated Subsidiaries for such year, (ii) the related consolidated and
consolidating balance sheet of HC and its consolidated Subsidiaries as at the
end of such year, (iii) consolidated and consolidating statements of income and
changes in its stockholders’ equity and cash flows of HMC and its consolidated
Subsidiaries for such year and (iv) the related consolidated and consolidating
balance sheet of HMC and its consolidated Subsidiaries as at the end of such
year, setting forth in each in comparative form the corresponding figures for
the preceding fiscal year, all in reasonable detail, prepared in accordance with
GAAP and with all notes, and accompanied by:

 

(1) a report and opinion of a firm of independent certified public accountants
of recognized standing selected by HC and acceptable to the Agent (as of the
Effective Date, Ernst & Young LLP is acceptable to the Agent), stating that such
accountants have conducted audits of such financial statements in accordance
with generally accepted auditing standards and that, in their opinion, such
consolidated financial statements present fairly, in all material respects, the
financial position of HC and its consolidated Subsidiaries as of the date
thereof and the results of its operations and cash flows for the periods covered
thereby in conformity with GAAP;

 

(2) if otherwise prepared in the ordinary course of the Companies’ business, a
report and opinion of a firm of independent public accountants that is a member
of the American Institute of Certified Public Accountants (as of the Effective
Date, Ernst & Young LLP is acceptable to the Agent) stating that such firm has
examined selected documents and records relating to the servicing of Mortgage
Loans, including the Pledged Loans covered by this Agreement, in accordance with
the Mortgage Bankers Association of America’s Uniform Single Audit Program for
Mortgage Bankers, or any successor uniform program, and that, on the basis of
such examination, such servicing has been conducted in compliance with the
minimum servicing standards identified therein, except for such significant
exceptions or errors in records that, in the opinion of such firm, generally
accepted auditing standards requires it to report (the Companies will use
reasonable efforts to obtain such a report and opinion in respect of each
subservicer for each Company and will furnish those obtained to the Agent); and

 

(3) a certificate signed by the chief financial officer of HC stating that said
financial statements fairly present its financial condition and results of
operations (and, if applicable, those of its Subsidiaries) as at the end of, and
for, such year.

 

The Companies also agree to provide to the Agent such other information related
to such annual reports as the Agent may from time to time reasonably request.

 

(d) Together with each of the monthly, quarterly and annual financial statements
required by Sections 10.2(a), 10.2(b) and 10.2(c) above, a certificate of HC’s
chief financial officer (i) setting forth in reasonable detail all calculations
necessary to show that HC is in compliance with the requirements of Section11.4
of this Agreement or, if HC is not in compliance, showing the extent of
noncompliance and specifying the period of noncompliance and what actions the
Companies propose to take with respect thereto and (ii) stating that the terms
of this Agreement have been reviewed by such officer or under his or her
supervision, and that he or she has made or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and the condition
of HC and its consolidated Subsidiaries during the

 

89



--------------------------------------------------------------------------------

accounting period covered by such financial statements and that such review does
not disclose the existence during or at the end of such accounting period — and
that such chief financial officer does not have knowledge of the existence as of
the date of the Officer’s Certificate — of any Event of Default or Default or,
if any Event of Default or Default existed or exists, specifying the nature and
period of its existence and what action the Companies have taken, are taking and
propose to take with respect to it. Each such Officer’s Certificate shall show,
in reasonable detail, the computations supporting compliance (or showing
noncompliance) with the provisions of Section11.4. Exhibit E is a sample form
for showing such computations.

 

10.3. Financial Statements Will be Accurate. The Companies agree that all
financial statements and reports of auditors furnished to the Agent and the
Lenders will be prepared in accordance with GAAP, applied on a basis consistent
with that applied in preparing the Statement Date Financial Statements as at,
and for the period then ended (except to the extent otherwise required to
conform to good accounting practice), subject, however — for financial
statements other than year-end statements — to year-end audit adjustments and
the omission of footnotes.

 

10.4. Other Reports. The Companies will promptly furnish to the Agent from time
to time information regarding the business and affairs of the Companies,
including the following and such other information as the Agent may from time to
time reasonably request (each report required must be signed by a duly
authorized officer of the relevant Company — or a nonofficer representative of
the Company who has been duly authorized by the relevant Company and identified
as being so authorized in a writing delivered by the Company to the Agent — and
the Agent will have no responsibility to verify or track any of the items
referenced or conclusions stated in such reports or to verify the authority of
its signer):

 

(a) A report of Collateral prepaid in full, on or before two (2) Business Days
after prepayment of any one or more items of Collateral is reported to a Company
internally or by any Servicer (and the Companies will require each such Servicer
to promptly make such reports to the relevant Company, as applicable).

 

(b) Weekly, if applicable, a report summarizing any activity on any HELOC Loan
Pledged to the Agent, with a copy to the Custodian.

 

(c) Monthly, if applicable, a report summarizing notices received by the Company
requesting or demanding that the Company repurchase (or pay indemnity or other
compensation in respect of) Mortgage Loans previously sold or otherwise disposed
of by the Company to any investor or other Person pursuant to any express or
implied repurchase or indemnity obligation (whether absolute or contingent and
whether or not the Company is contesting or intends to contest the request or
demand).

 

(d) Monthly, mortgage loan production reports reflecting the Companies’ monthly
mortgage loan production and acquisition volumes, as well as its mortgage loan
pipeline.

 

(e) Monthly, if applicable, a Pledged Loans Curtailment Report, broken down by
Category of Collateral.

 

90



--------------------------------------------------------------------------------

(f) Monthly, a summary report of the Companies’ then-outstanding commitments to
sell Mortgage Loans to investors.

 

(g) Monthly, a report of the Companies’ contingent liabilities and obligations,
including recourse servicing, recourse sale and other recourse obligations, and
guarantee, indemnity and mortgage loan repurchase obligations.

 

(h) Monthly, a servicing report for all Whole Loans and securitized Mortgage
Loan pools serviced by the Companies.

(i) Quarterly, a delinquent mortgage loan report listing Collateral that is (i)
In Default and categorized by age of delinquency for 31, 61, and 91 or more
days, (ii) In Foreclosure/REO or (iii) in bankruptcy.

 

(j) Quarterly, copies of any changed pages to the Companies’ Underwriting
Guidelines to update the copies of the Companies’ Underwriting Guidelines
furnished to the Agent before, on or about the Effective Date (and which are
described in Schedule UG-SSF.)

 

(k) Quarterly, if any capitalized servicing rights are included in the assets
shown in HC’s Financial Statements and any portion of such capitalized servicing
rights are Pledged Servicing, an updated evaluation of the Servicing Collateral
by an Approved Servicing Appraiser.

 

(l) Such other reports by the Companies in respect of the Collateral, in such
detail and at such times as the Agent in its reasonable discretion or at the
reasonable direction of a Lender may request at any time or from time to time.

 

(m) As soon as available and in any event within ten (10) days of the date
distributed, copies of all definitive prospectuses relating to (i) any security
offerings by HC or any of its Subsidiaries (including single-purpose finance
Subsidiaries) or (ii) any securities to be based on, backed by or created from
any Collateral and to be offered by the Companies or any of their Subsidiaries.

 

(n) As soon as available and in any event within ten (10) days after filing,
copies of (i) all press releases issued by the Companies or any of their
Subsidiaries, (ii) all regular or periodic financial reports, and copies of all
extraordinary or non-routine filings, if any, that shall be filed with the U.S.
Securities and Exchange Commission or any successor agency by or on behalf of
the Companies or any of their Subsidiaries (including single-purpose finance
Subsidiaries) and (iii) all such filings relating to any securities that are or
are to be based on, backed by or created from any Collateral and which filings
are made by or in respect of the Companies or any of their Subsidiaries.

 

10.5. Maintain Existence and Statuses; Conduct of Business. Preserve and
maintain its corporate existence in good standing and all of its rights,
privileges, licenses and franchises necessary or desirable in the normal conduct
of its business except where the failure to maintain such rights, privileges,
licenses or franchises would not have a material adverse effect on any of the
Central Elements in respect of HC and its Subsidiaries, and the Companies will
continue in the prime residential mortgage lending business as their principal
and core business with

 

91



--------------------------------------------------------------------------------

Subprime Loans comprising no more than ten percent (10%) of its overall mortgage
loan production at any time.

 

10.6. Maintain REIT Tax Status. Continuously maintain HC’s status under the
Internal Revenue Code as a real estate investment trust.

10.7. Maintain Listing. Continuously maintain HC’s listing as a publicly-traded
real estate investment trust on the New York Stock Exchange.

 

10.8. Compliance with Applicable Laws. Comply with all applicable Legal
Requirements, the breach of which could reasonably be expected to materially
adversely affect any of the Central Elements with respect to HC and its
Subsidiaries, taken as a whole, except where contested in good faith.

 

10.9. Inspection of Properties and Books; Protection of Companies’ Proprietary
Information. Permit authorized representatives of the Agent to discuss the
business, operations, assets and financial condition of HC and its Subsidiaries
with their respective officers, employees and independent accountants and to
examine their books of account and make copies or extracts of them, all at such
reasonable times as the Agent may request, for the purpose of enforcing its and
the Lenders’ rights and performing its duties under this Agreement. The Agent
will notify HC before the Agent contacts their accountants and HC may have its
representatives in attendance at any meetings between the officers or other
representatives of the Agent and such accountants held in accordance with this
authorization. The Agent and the Lenders agree that they will take reasonable
steps to prevent disclosure to third parties of any proprietary information
obtained from any such inspections and discussions or from any financial
statements or reports furnished by HC to the Agent or the Lenders pursuant to
this Agreement and to use commercially reasonable efforts to maintain the
confidential nature of such material; provided that this restriction shall not
apply to information that (i) at the time in question has already entered the
public domain, (ii) is required to be disclosed by any Legal Requirement
(including pursuant to any examination, inspection or investigation by any
Governmental Authority having regulatory jurisdiction over the Agent or a
Lender), (iii) is furnished by the Agent or any Lender to purchasers or
prospective purchasers of participations or interests in the Obligations or any
Senior Credit Note so long as such purchasers and prospective purchasers have
agreed to be subject to restrictions substantially identical to those contained
in this sentence, or (iv) the disclosure of which the Agent and the lenders deem
necessary to protect their interests herein.

 

10.10. Privacy of Customer Information. Company Customer Information in the
possession of the Agent, other than information independently obtained by the
Agent and not derived in any manner from or using information obtained under or
in connection with this Agreement, is and shall remain confidential and
proprietary information of the Companies. Except in accordance with this Section
10.10, the Agent shall not use any Company Customer Information for any purpose,
including the marketing of products or services to, or the solicitation of
business from, Customers, or disclose any Company Customer Information to any
Person, including any of the Agent’s employees, agents or contractors or any
third party not affiliated with the Agent. The Agent may use or disclose Company
Customer Information only to the extent necessary (i) for examination and audit
of the Agent’s activities, books and records by the Agent’s regulatory
authorities, (ii) to protect or exercise the Agent’s, the Custodian’s and

 

92



--------------------------------------------------------------------------------

the Lenders’ rights and privileges or (iii) to carry out the Agent’s, the
Custodian’s and the Lenders’ express obligations under this Agreement and the
other Facilities Papers (including providing Company Customer Information to
Approved Investors), and for no other purpose;

provided that the Agent may also use and disclose the Company Customer
Information as expressly permitted by the relevant Company in writing, to the
extent that such express permission is in accordance with the Privacy
Requirements. The Agent shall take commercially reasonable steps to ensure that
each Person to which the Agent intends to disclose Company Customer Information,
before any such disclosure of information, agrees to keep confidential any such
Company Customer Information and to use or disclose such Company Customer
Information only to the extent necessary to protect or exercise the Agent’s, the
Custodian’s and the Lenders’ rights and privileges, or to carry out the Agent’s,
the Custodian’s and the Lenders’ express obligations, under this Agreement and
the other Facilities Papers (including providing Company Customer Information to
Approved Investors). The Agent agrees to maintain an Information Security
Program and to assess, manage and control risks relating to the security and
confidentiality of Company Customer Information pursuant to such program in the
same manner as the Agent does so in respect of their own customers’ information,
and shall implement the standards relating to such risks in the manner set forth
in the Interagency Guidelines Establishing Standards for Safeguarding Company
Customer Information set forth in 12 CFR Parts 30, 208, 211, 225, 263, 308, 364,
568 and 570. Without limiting the scope of the foregoing sentence, the Agent
shall use at least the same physical and other security measures to protect all
Company Customer Information in the Agent’s possession or control as the Agent
uses for their own customers’ confidential and proprietary information.

 

10.11. Notice of Suits, Etc. and Notice and Approval of Proposed Servicing
Transfers. Give prompt written notice to the Agent of:

 

(a) any material action, suit or proceeding instituted by or against the
Companies or any of their Subsidiaries in any federal or state court or before
any commission, regulatory body or Governmental Authority, or if any such
proceedings are threatened against the Companies or any of their Subsidiaries,
in a writing containing the applicable details;

 

(b) the filing, recording or assessment of any material federal, state or local
tax lien against the Companies or any of their Subsidiaries or any assets of any
of them;

 

(c) the occurrence of any Event of Default hereunder;

 

(d) the occurrence of any Default which continues for five (5) days;

 

(e) the transfer or loss of any Servicing Agreement for the servicing of any
Pledged Loans and to which either Company is a party or which is for either
Company’s benefit, and the reason for such transfer or loss, if known to the
Company; provided that no such notice to the Agent shall be required in respect
of transfer of any Servicing Agreement resulting from a Company’s sale of
Mortgage Loans on a servicing-released basis and in the ordinary course of its
business; and

 

(f) the occurrence of (i) any event which, with or without notice or lapse of
time or both, would constitute a default under any other agreement, instrument
or indenture to

 

93



--------------------------------------------------------------------------------

which HC or any or its Subsidiaries is a party or to which any of them or any of
their properties

or assets may be subject which may lead to or result in a material adverse
effect on any of the Central Elements in respect of HC and its Subsidiaries, or
(ii) any other action, event or condition of any nature which may lead to or
result in such an effect.

 

To the extent that a Company has approval rights concerning transfers of any
Servicing Agreement relating to any Pledged Loans, it agrees not to approve or
acquiesce in any transfer of such servicing to a Servicer that has not been
approved by the Agent.

 

10.12. Payment of Taxes, etc. Pay and discharge or cause to be paid and
discharged promptly all taxes, assessments and governmental charges or levies
imposed upon it or its Subsidiaries or upon their respective income, receipts or
properties before they become past due, as well as all lawful claims for labor,
materials and supplies or other things which, if unpaid, could reasonably be
expected to become (or result in the placement of) a Lien or charge upon any
part of such properties; provided that it and its affected Subsidiaries shall
not be required to pay taxes, assessments or governmental charges or levies or
claims for labor, materials or supplies that are being contested in good faith
and by proper proceedings being reasonably and diligently pursued, execution or
enforcement of which has been effectively stayed (by the posting of a bond or
other security sufficient to achieve that result, or by any other fully
effective means), and for which reserves determined to be adequate (in
accordance with GAAP in all material respects) have been set aside on its books.

 

10.13. Insurance. Maintain liability insurance protecting the Companies and fire
and other hazard insurance on their respective properties from which they
conducts their business, with responsible insurance companies, in such amounts
and against such risks as is customarily carried by similar businesses operating
in the same vicinity. Cause the Servicers of their Mortgage Loans to maintain
errors and omissions insurance and blanket bond coverage, with such companies
and in such amounts as satisfy prevailing requirements applicable to a qualified
mortgage originating institution. Copies of such policies shall be furnished to
the Agent without charge upon the Agent’s request made from time to time and
without cost to the Agent.

 

10.14. Maintain Priority and Perfection of Lender’s Lien. Do such things as
applicable law requires to maintain the Lender’s Lien on the Collateral as a
perfected first priority Lien at all times.

 

10.15. Use of Proceeds of Advances. Use the proceeds of each Advance solely for
the applicable purpose stated in Section 3.5 and for no other purpose.

 

10.16. Promptly Correct Escrow Imbalances. By no later than seven (7) Business
Days after learning (from any source) of any material imbalance in any escrow
account(s) maintained by a Company (or any subservicer for it), the Company will
fully and completely correct and eliminate such imbalance.

 

10.17. No Material Changes in Companies’ Underwriting Guidelines without Notice.
The Companies will not make any material change in the Companies’ Underwriting
Guidelines without providing notice of the changes to the Agent no later than
thirty (30) days after the end

 

94



--------------------------------------------------------------------------------

of the month in which such change is effective, and the Companies shall provide
the Agent quarterly with changed pages of the Companies’ Underwriting
Guidelines.

 

10.18. Onsite Operational Audits. Permit the Agent to arrange for a third party
selected by the Agent and reasonably acceptable to the Companies to conduct an
onsite operational audit at the Borrower’s expense of the Borrower’s books and
records pertaining to the Servicing Receivables on a quarterly basis upon five
(5) Business Days’ prior notice and during normal business hours and in a manner
that does not unreasonably interfere with the Borrower’s conduct of its
business; provided that the Agent reserves the right to conduct interim audits
at any time or to arrange for such audits at any other time the Agent reasonably
deems necessary.

 

10.19. Special Affirmative Covenants Concerning Collateral.

 

(a) Until all of the Obligations shall have been fully paid and satisfied and
the Lenders have no obligation to lend or provide any other financial
accommodations to the Companies under or otherwise in respect of this Agreement,
the Companies warrant and will defend the right, title and interest of the Agent
in and to the Collateral against the claims and demands of all persons
whomsoever.

 

(b) Each Pledged Loan will be underwritten in conformance with the Companies’
Underwriting Guidelines in existence as of the date the Pledged Loan is
originated.

 

(c) The relevant Company will ensure that the residential real estate securing
each Pledged Loan is continuously insured against casualty loss as follows:

 

(1) the relevant Company shall cause to be maintained with respect to each
Pledged Mortgage, one or more Hazard Insurance Policies which provide, at a
minimum, the same coverage as a standard form fire and extended coverage
insurance policy that is customarily required by other creditors for residential
real estate located in the same general geographic area and State that secures
that Pledged Mortgage, issued by a company authorized to issue such policies in
the state in which the related residential real estate is located and in an
amount not less than (x) the maximum insurable value of the improvements to such
residential real estate or (y) the principal balance due from the Customer(s)
under the related Pledged Loan, whichever is less; provided that the amount of
coverage provided by each Hazard Insurance Policy shall be sufficient to avoid
the application of any coinsurance clause for partial losses, although such
Hazard Insurance Policies may provide for customary deductible amounts. Each
Hazard Insurance Policy shall contain a standard loss payee clause in favor of
the Company and its successors and assigns. If any Customer obligated on any
Pledged Loan fails to pay any premiums on the Hazard Insurance Policy for the
related property, the Company shall pay such premiums out of their own funds and
may separately add the amount so paid to the relevant Customer’s obligation as
provided by the Mortgage Loan papers, but shall not add that amount to the
remaining principal balance of the Pledged Loan ; and

 

(2) each Company may, in lieu of causing individual Hazard Insurance Policies to
be maintained with respect to each residential property pursuant to Section
10.19(c)(1), and shall, to the extent that the related Loan Papers do not
require the Customer(s) obligated on them to maintain a Hazard Insurance Policy
with respect to the related real property,

 

95



--------------------------------------------------------------------------------

maintain one or more blanket insurance policies covering losses on the Company’s
interest in the Pledged Loans resulting from the absence or insufficiency of
individual Hazard Insurance Policies. Any such blanket policy shall be in the
form and the amount as shall be satisfactory to the Agent. The Company shall pay
the premium for such policy on the basis described therein and shall pay from
their own funds any deductible amount with respect to claims under such blanket
insurance policy relating to the Pledged Loans. However, the Company shall not
be required to deposit any deductible amount with respect to claims under
individual Hazard Insurance Policies maintained pursuant to Section 10.19(c)(1).
If the insurer under such blanket insurance policy shall cease to be acceptable
to the Company, the Company shall exercise their best reasonable efforts to
obtain from another insurer a replacement policy comparable to such policy.

 

(d) Each Company agrees to use its best efforts to cause each of its Servicers
to — and from and after the time when such Company begins actually servicing
Mortgage Loans for others, such Company itself shall — keep in force throughout
the term of this Agreement (i) a policy or policies of insurance covering errors
and omissions for failure to maintain insurance as required by this Agreement
and (ii) a fidelity bond. Each such policy and fidelity bond shall be in such
form and amount as is generally customary among Persons who service a portfolio
of Mortgage Loans having an aggregate principal amount comparable to that of the
servicing portfolio of such Servicer or the Company, respectively, and which are
generally regarded as servicers acceptable to institutional investors.

 

(e) The Companies each hereby authorize the Agent to file such UCC financing
statements, amendment statements and continuation statements and agree to make
or cause to be made by any Person such book entries and control agreements with
respect to the Collateral as the Agent may reasonably request from time to time
to perfect or continue perfection of the security interests granted or required
to be granted to the Agent (for itself as a Lender and as agent for the other
Lenders) pursuant to this Agreement. The Companies shall also execute and
deliver to the Agent such further instruments of sale, pledge or assignment or
transfer, and such powers of attorney, as shall be reasonably required by the
Agent from time to time, and shall do and perform all matters and things
necessary or desirable to be done or observed, for the purpose of effectively
creating, maintaining and preserving the security and benefits intended to be
afforded the Lenders and the Agent under this Agreement, the Senior Credit
Notes, the Custody Agreement and the other Facilities Papers. The Agent shall
have all the rights and remedies of a secured party (for itself as a Lender and
as agent for the other Lenders) under the UCC of the State of Texas and any
other applicable law, in addition to all rights provided for in this Agreement
or the Custody Agreement.

 

(f) As soon as they become available, the relevant Company will assemble and
deliver to the Custodian all Basic Loan Papers relating to Wet Loans. Without
limitation of the foregoing, if original recordation receipts evidencing the
recordation of the Mortgage and Mortgage Assignment included in the Pledged
Loans have not previously been delivered to the Custodian, the Company will
promptly deliver (or cause to be delivered) to the Custodian, either the
original recordation receipts or the original recorded Mortgage or Mortgage
Assignment showing the recordation data thereon.

 

96



--------------------------------------------------------------------------------

(g) Each Company shall maintain, at its principal office or in a regional office
not disapproved by the Agent, or in the office of a computer service bureau
engaged by the Company and not disapproved by the Agent, and upon request shall
make available to the Agent (or the Custodian, if the Agent ever ceases to be
Custodian) the originals of all Loan Papers and related instruments, and all
files, surveys, certificate, correspondence, appraisals, computer programs,
tapes, discs, cards, accounting records and other information and data relating
to the Collateral that are held by or under the direction or control of such
Company or any of its Affiliates and that have not already been provided to the
Agent or the Custodian.

 

10.20. Coordination with Other Lenders/Repo Purchasers, etc. and Their
Custodians. The Companies will keep the Agent informed of the current name,
address and contact information concerning each of the Companies’ other mortgage
warehouse credit, repurchase and asset-backed facilities and will cooperate and
assist the Agent in exchanging information with such others (and their document
custodians or trustees) to prevent and promptly correct conflicting claims to
and interests in Collateral between or among lenders or repurchase facilities
counterparties.

 

11 NEGATIVE COVENANTS

 

The Companies agree that, for so long as the Commitments are outstanding or any
of the Companies’ obligations remain to be paid or performed under this
Agreement, the Senior Credit Notes (including the Swing Line Note) or any of the
other Facilities Papers, the Companies shall not, either directly or indirectly,
without the prior written consent of the Agent:

 

11.1. Pledging or Assignment of Servicing Rights. Pledge, grant a security
interest or assign any existing or future rights to service any of the
Collateral or to be compensated for servicing any of the Collateral, or pledge
or grant to any other Person any security interest in any Servicing Rights at
any time Pledged to the Agent.

 

11.2. No Reincorporation. Reincorporate in any State other than (for HC) Georgia
or (for HMC) Delaware without written notice to the Agent given at least thirty
(30) days in advance, accompanied by a UCC-1 Financing Statement signed by the
relevant Company to reflect such change, for filing in such Company’s new state
of incorporation.

 

11.3. Merger; Sale of Assets; Acquisitions. Liquidate, dissolve, sell all or
substantially all of its assets, consolidate or merge, nor make any material
acquisition of all or substantially all assets of any other Person (the Agent’s
reasonable, good faith determination of whether an acquisition of assets would
be material shall be conclusive and binding), unless:

 

(a) (i) in the case of a consolidation or merger, it is with a mortgage company
and the relevant Company is the survivor or (ii) in the case of an acquisition,
it is of assets or securities to be used by the Company in its core mortgage
company business, or, if it is not, such acquisition shall have been approved in
writing by the Agent;

 

(b) in the case of the acquisition of assets or sale of either Company’s assets,
such acquisition or sale is in the ordinary course of the Company’s business or
the acquisition

 

97



--------------------------------------------------------------------------------

price for any assets acquired other than in the ordinary course of business does
not exceed twenty percent (20%) of the Companies’ Adjusted Tangible Net Worth;
or

 

(c) the sale is of the stock or substantially all of the assets of any
wholly-owned Subsidiary established after the Effective Date, or, with the
Agent’s prior written consent, any other Subsidiary; and

 

in any case, after giving effect to such a sale, consolidation, merger or
acquisition, no Default or Event of Default would exist under this Agreement or
any of the other Facilities Papers.

 

11.4. Financial Covenants.

 

(a) HC’s Minimum Adjusted Tangible Net Worth. Permit the Adjusted Tangible Net
Worth of HC (on a consolidated basis with its Subsidiaries) to be less on any
day than Two Hundred Twenty-five Million Dollars ($225,000,000) plus an amount
equal to eighty-five percent (85%) of the net proceeds realized by HC from
equity offerings after the Effective Date.

 

(b) HC’s Total Recourse Liabilities to Adjusted Tangible Net Worth Ratio. Permit
the ratio of:

 

(x) the Total Recourse Liabilities of HC and its Subsidiaries, on a consolidated
basis;

 

to (y) the Adjusted Tangible Net Worth of HC and its Subsidiaries, on a
consolidated basis;

 

to exceed 3.50:1.00 as of the end of any calendar month or any of HC’s fiscal
quarters or fiscal years.

 

(c) HC’s Total Liabilities to Adjusted Tangible Net Worth Ratio. Permit the
ratio of:

 

(x) the Total Liabilities of HC and its Subsidiaries minus Qualified
Subordinated Debt, on a consolidated basis;

 

to (y) the Adjusted Tangible Net Worth of HC and its Subsidiaries, on a
consolidated basis;

as of the end of any calendar month or any of HC’s fiscal quarters or fiscal
years to exceed as follows:

 

On and after this Date

--------------------------------------------------------------------------------

  the maximum ratio is


--------------------------------------------------------------------------------

Effective Date

  20.00:1.00

November 30, 2005

  25.00:1.00 The earlier of (i) HC’s 2006 effort to increase capital through the
public sale   20.00:1.00

 

98



--------------------------------------------------------------------------------

of additional common equity or (ii) May 31, 2006    

 

(d) HC’s Minimum Liquidity. Permit the Liquidity of HC (on a consolidated basis
with its Subsidiaries) to be less on any day than Thirty-five Million Dollars
($35,000,000).

 

(e) HMC’s Minimum Adjusted Tangible Net Worth. Permit the Adjusted Tangible Net
Worth of HMC (on a consolidated basis with its Subsidiaries) to be less on any
day than Ten Million Dollars ($10,000,000).

 

(f) Debt Limitation. Incur any Debt for borrowed money or for the deferred
purchase price of property or services other than (i) Debt to the Lenders under
this Agreement, (ii) Debt under warehousing, repurchase or other
mortgage-related asset agreements to finance the Companies’ inventory of
Mortgage Loans and other mortgage-related assets, (iii) accounts payable
incurred in the ordinary course of business with standard payment terms, (iv)
Debt of up to Twenty Million Dollars ($20,000,000) incurred in the ordinary
course of business and (v) the Qualified Subordinated Debt of up to Fifty
Million Dollars ($50,000,000) issued by the HC to support the June 24, 2005
issuance of trust preferred securities by HMB Capital Trust I, an unconsolidated
subsidiary of HC whose common equity interests are solely held by HC.

 

(g) Dividend Limitation. Permit HC to declare or pay any dividend or make any
distribution directly or indirectly to HC’s shareholders (i) when any Default or
Event of Default described in Sections 12.1(a), 12.1(b), or non-payment of any
fee described in 12.1(c) has occurred and is continuing or, after the payment of
which dividend or distribution, would exist or (ii) when any Default or Event of
Default other than those described in Sections 12.1(a), 12.1(b), or non-payment
of any fee described in 12.1(c) except to the extent necessary to avoid the loss
of HC’s federal tax status as a real estate investment trust.

 

(h) Advances Limitation. Directly or indirectly make any advance to (or decline
or defer any payment due from) any stockholder if, at the time of or immediately
after such action, (x) the Companies’ Adjusted Tangible Net Worth would be less
than the minimum specified in Section 11.4 or (y) any Default or Event of
Default would exist, except to the extent necessary to enable HC to fund payment
of a dividend the nonpayment of which would result in loss of HC’s federal tax
status as a real estate investment trust.

 

(i) Serviced Loans Portfolio Delinquencies Level. The Companies shall not,
directly or indirectly, suffer or permit Serviced Loans having aggregate
principal balances which on any day are more than five percent (5%) of the sum
of the principal balances of the Companies’ Serviced Loans portfolio on that day
to be In Default.

 

11.5. Special Negative Covenants Concerning Collateral and Underwriting
Guidelines.

 

(a) Except to correct errors or omissions in Loan Papers, without the written
consent of the Agent given on a case-by-case basis, neither Company shall amend
or modify, or waive any of the terms and conditions of any Pledged Loans, or
settle or compromise any claim in respect of them, or accept other than cash or
the exchange of comparable Collateral (which is concurrently Pledged to the
Agent by the Company) in liquidation of any Pledged Loans; and

 

99



--------------------------------------------------------------------------------

(b) The Companies will not create, incur, grant, assume or suffer to exist any
Lien on any of the Collateral, other than in favor of the Agent pursuant to this
Agreement.

 

11.6. Aggregate Delinquency of Serviced Loans. Permit the aggregate delinquency
rate of Serviced Loans that are thirty (30) days or more delinquent in any state
where either Company services Mortgage Loans to exceed the delinquency rate for
all Mortgage Loans in that state, as that state’s delinquency rate is published
quarterly by the Mortgage Bankers Association of America.

 

11.7. Government Regulation. Without the prior written consent of the Agent,
none of the Companies will (i) be or become subject at any time to any law,
regulation, or list of any government agency (including the U.S. Office of
Foreign Asset Control list) that prohibits or limits any Lender from making any
Advance or other extension of credit to such Company or from otherwise
conducting business with such Company or (ii) fail to provide documentary and
other evidence of such Company’s identity as may reasonably be requested by any
Lender at any time to enable such Lender to verify such Company’s identity or to
comply with any applicable law or regulation, including Section 326 of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “USA Patriot Act”).

 

12 DEFAULTS AND REMEDIES

 

12.1. Events of Default. The occurrence of any of the following conditions or
events shall be an Event of Default.

 

(a) Failure of the Companies to pay the principal of any Advance when due
pursuant to this Agreement or any Senior Credit Note, whether such Advance has
become due because the Maturity Date has occurred through lapse of time or
acceleration or by operation of another provision of this Agreement or the
Senior Credit Notes; or failure of the Companies to pay any installment of
interest on any Advance or any other amount owing under this Agreement on or
before three (3) Business Days after the due date of such interest.

 

(b) Failure of the Companies or any of their Subsidiaries to pay any other Debt
when due, or any default in the payment when due of any principal or interest on
any other Debt or in the payment when due of any contingent obligation; or
breach or default with respect to any other material term of any other debt or
of any promissory note, bond, loan agreement, reimbursement agreement, mortgage,
indenture or other agreement relating thereto, if the effect of any such
failure, default or breach referred to in this Section 12.1(b), is to cause, or
to permit the holder or holders of such obligation (or a trustee on behalf of
such holder or holders) to cause, debt of the Companies or any of their
Subsidiaries in the aggregate amount of One Million Dollars ($1,000,000) or more
to become or be declared due before its stated maturity.

 

(c) Failure of either Company to perform or comply with any term or condition
applicable to it contained in any of Sections 10.5, 10.15, 10.16, 10.19(a) or 11
of this Agreement or of the Companies to pay timely the Facility Fee pursuant to
Section 6.7, the Agent’s Fees (if any) pursuant to Section 6.8, the Custodian’s
Fee under the Custody Agreement or any other fees under this Agreement or any
other Facilities Papers.

 

100



--------------------------------------------------------------------------------

(d) Any of either Company’s representations or warranties made in any of the
Facilities Papers or in any statement or certificate at any time given by the
Company in writing pursuant to this Agreement, the Custody Agreement or any of
the other Facilities Papers or in connection with any of the Facilities Papers
shall be false or misleading in any material respect on the date as of which
made or shall omit to state any information necessary to make the
representations and warranties not materially misleading; provided that if any
of the Companies’ representations in Section 9.17 (titled “Special
Representations Concerning Collateral”) for any reason shall be (or shall prove
to have been) untrue or incorrect, then such untruth or incorrectness shall not
constitute a Default or an Event of Default — although, as provided in the
definition thereof, such untruth or incorrectness will be a Disqualifier for all
affected items of Collateral, which will each thereupon have zero Collateral
Value — unless such untrue or incorrect representation relates to ten (10) or
more Pledged Mortgages, receivables or other items of Collateral and when such
untrue or incorrect representation was made, a Vice President or more senior
officer of the Company had actual knowledge that it was being made and that it
was false, in which event the making of such false representation will
constitute an Event of Default.

 

(e) The Companies shall default in the performance of or compliance with any
term contained in this Agreement or any of the Facilities Papers other than
those referred to above in Sections 12.1(a), 12.1(c) or 12.1(d) or shall default
in the performance of or compliance with any term applicable to it contained in
the Custody Agreement and such default shall not have been remedied or waived on
or before thirty (30) days after receipt of notice from the Agent of such
default.

 

(f) Any of the following occurs:

 

(1) a court having jurisdiction shall enter a decree or order of relief in
respect of either Companies or any of its Subsidiaries in an involuntary case
under any applicable bankruptcy, insolvency or other similar federal or state
law now or hereafter in effect, which decree or order is not stayed;

 

(2) a decree or order of a court having jurisdiction for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over a Company or any of its Subsidiaries or over all or a
substantial part of its property, shall have been entered;

 

(3) an involuntary appointment shall be made by a court of competent
jurisdiction of an interim receiver, trustee or other custodian of a Company or
any of its Subsidiaries for all or a substantial part of its property; or

 

(4) a warrant of attachment, execution or similar process against any
substantial part of the property of a Company or any of its Subsidiaries shall
have been issued;

 

if any such decree, order, appointment or warrant shall not be dismissed, bonded
off or discharged on or before sixty (60) days after it first takes effect.

 

(g) A Company or any of its Subsidiaries shall have an order for relief entered
with respect to it or commence a voluntary case under any applicable bankruptcy,
insolvency or

 

101



--------------------------------------------------------------------------------

other similar law now or hereafter in effect, or shall consent to the entry of
an order for relief in an involuntary case, or to the conversion to an
involuntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; the making by a Company or any of its
Subsidiaries of any assignment for the benefit of creditors; or the inability or
failure of a Company or any of its Subsidiaries, or the admission by a Company
or any of its Subsidiaries in writing of its inability, to pay its debts as such
debts become due.

 

(h) HMC (or, if HC becomes a Servicer, HC) shall take or omit to take any act
(i) that would result in the suspension or loss of any of its statuses, once
achieved — or any of such statuses of its subservicer, if any, of any Ginnie
Mae, Fannie Mae or Freddie Mac Mortgage Loans pools for which such Company is
Servicer — as an FHA- and VA-approved lender and mortgagee and a Ginnie Mae-,
Fannie Mae- and Freddie Mac-approved issuer and servicer, or (ii) after which
the Company or any such relevant subservicer would no longer be in good standing
as such, or (iii) after which the Company or any such relevant subservicer would
no longer currently satisfy all applicable Ginnie Mae, Fannie Mae and Freddie
Mac net worth requirements, if both (x) all of the material effects of such act
or omission shall have not been cured by the relevant Company or waived by the
relevant Person (Ginnie Mae, Fannie Mae or Freddie Mac) before termination of
such status and (y) it could reasonably be expected to have a material adverse
effect on any of the Central Elements relative to HC and its Subsidiaries.

 

(i) HMC’s (or, if HC becomes a Servicer, HC’s) rights to service Mortgage Loans
for any investor under a Servicing Agreement where the aggregate principal
amount of Mortgage Loans serviced by such Company exceeds Thirty-five Million
Dollars ($35,000,000) shall be terminated for cause (i.e., on account of act(s)
or omission(s) by the Company for which the holder, or a trustee for the holder,
of the relevant Serviced Loans has the right under such Servicing Agreement to
terminate such Servicing Rights).

 

(j) Any money judgment, writ or warrant of attachment, or similar process
involving in any case an amount in excess of Five Hundred Thousand Dollars
($500,000) shall be entered or filed against HC or any of its Subsidiaries or
any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days or in any event later than
five (5) days before the date of any proposed sale thereunder (unless, in
respect of any such case the judgment debtor or the subject of the writ or
warrant of attachment or similar process is one of HC’s Subsidiaries or such
Subsidiary’s property, and such order, case commencement, consent, assignment,
inability or failure or admission has no material adverse effect on the
Companies’ ability to fulfill their obligations under this Agreement, any Senior
Credit Note or any other Facilities Paper).

 

(k) Any order, judgment or decree shall be entered against a Company decreeing
the dissolution or split up of the Company, and such order shall remain
undischarged or unstayed for a period in excess of sixty (60) days or in any
event later than five (5) days before the date when such order, judgment or
decree shall become final and nonapplicable, or if the Company shall not be
diligently pursuing efforts to have such order discharged, vacated, bonded
around or stayed during that time.

 

102



--------------------------------------------------------------------------------

(l) Any Plan maintained by HC or any of its Subsidiaries shall be terminated
within the meaning of Title IV of ERISA or a trustee shall be appointed by an
appropriate United States district court to administer any such Plan, or the
Pension Benefit Guaranty Corporation (or any successor to it) shall institute
proceedings to terminate any such Plan or to appoint a trustee to administer any
such Plan if as of the date thereof the liability of the Companies or any of
their Subsidiaries (after giving effect to the tax consequences thereof) to the
Pension Benefit Guaranty Corporation (or any successor to it) for unfunded
guaranteed vested benefits under such Plan exceeds the then-current value of
assets accumulated in such Plan by more than Two Hundred Thousand Dollars
($200,000) (or in the case of a termination involving the Companies or any of
their Subsidiaries as a “substantial employer”, as defined in Section 4001(a)(2)
of ERISA, the withdrawing employer’s proportionate share of such excess shall
exceed such amount), unless any such termination, trustee appointment or
proceedings is in respect of any Subsidiary’s Plan and has no material adverse
effect on any of the Central Elements in respect of HC and its Subsidiaries.

 

(m) HC or any of its Subsidiaries as employer under a Multiemployer Plan shall
have made a complete or partial withdrawal from such Multiemployer Plan and the
plan sponsor of such Multiemployer Plan shall have notified such withdrawing
employer that such employer has incurred a withdrawal liability in an annual
amount exceeding Two Hundred Thousand Dollars ($200,000), unless any such
termination, trustee appointment or proceedings is in respect of any
Subsidiary’s Plan and has no material adverse effect on any of the Central
Elements in respect of HC and its Subsidiaries.

 

(n) A Change of Control shall occur.

 

(o) Either Company shall repudiate or purport to disavow its obligations under
any of the Facilities Papers or shall contest their validity or enforceability.

(p) The Agent’s security interest in any of the Collateral shall become
unperfected, of less than a first priority, unenforceable or otherwise impaired
and the relevant Company shall fail to cure the same on or before thirty (30)
days after the Company first learns thereof from any source.

 

(q) a Prepayment Event shall occur.

 

12.2. Cure or Waiver. If:

 

(a) an Event of Default shall occur but subsequently the required number of
Lenders shall waive the rights of the Lenders and the Agent to exercise remedies
on account of such Event of Default (whether temporarily or permanently and
whether conditionally or absolutely); provided that neither the Lenders nor the
Agent shall have any obligation to do so; and

 

(b) The Companies shall request in writing that the Agent declare such Event of
Default to have been cured or waived, whichever of those events has occurred;

 

then the Agent shall make such declaration in writing and shall deliver a copy
of the declaration to each of the Companies and each Lender. The Agent shall not
declare in writing that an Event

 

103



--------------------------------------------------------------------------------

of Default has been waived unless Lenders whose approval to waive it is required
by the applicable provisions of Section 14.3 have in fact done so.

 

12.3. Remedies.

 

(a) If any of the Events of Default described in Sections 12.1(f), 12.1(g),
12.1(k) or 12.1(o) shall occur, then the Commitments shall automatically
terminate and the unpaid principal amount of and accrued interest on the Senior
Credit Notes shall automatically become due and payable, without presentment,
demand or other requirements of any kind, all of which are hereby expressly
waived by the Companies, unless all of the Lenders, each acting in its sole
discretion, shall otherwise agree in writing either before or after such
automatic event.

 

(b) At any time after any Event of Default (other than one of those described in
Sections 12.1(f), 12.1(g), 12.1(k) or 12.1(o), each of which has the automatic
effects described in Section 12.3(a)) has occurred that the Agent has not
declared in writing to have been cured or waived, the Required Lenders, by
written notice to the Companies (which may be given by the Agent), may
electively (1) terminate the Commitments — in which event the obligation of the
Lenders to make Advances shall immediately terminate — and/or (2) declare all or
any portion of the Loan to be due and payable — in which event that portion of
the Loan, both advanced and unpaid principal and accrued and unpaid interest on
it and all other outstanding amounts, shall immediately be and become due and
payable.

 

(c) At any time after any Event of Default has occurred that the Agent has not
declared in writing to have been cured or waived, the Agent, with the approval
or at the direction of the required number of Lenders, may also do any of the
following:

 

(1) Foreclose upon or otherwise enforce its security interest in and Lien on the
Collateral, or on such portions or elements of it as the Agent shall elect to
proceed against from time to time.

 

(2) Notify any or all Servicers (if any) of the Companies’ Pledged Loans and, at
the Agent’s option and in its sole discretion, any or all Customers obligated
under any or all items of Collateral, that the Collateral has been assigned to
the Agent and that all payments thereon are to be made directly to the Agent or
such other Person as may be designated by the Agent; settle, compromise, or
release, in whole or in part, any amounts owing on the Collateral or any portion
of the Collateral, on terms acceptable to the Agent; enforce payment and
performance and prosecute any action or proceeding with respect to any and all
Collateral; and where any such Collateral is in default, foreclose on and
enforce Liens or security interests in, such Collateral by any available
judicial procedure or without judicial process and sell property acquired as a
result of any such foreclosure.

 

(3) Act, or contract with one or more third Persons to act, as Servicer of each
item of Collateral requiring servicing and perform all obligations required in
connection with any Servicing Agreements to which a Company is a party, and the
Companies hereby jointly and severally agree to pay such third Persons’ fees to
the extent (if any) that the Agent is unable, despite reasonable efforts made by
the Agent in light of the necessity that there be no

 

104



--------------------------------------------------------------------------------

material break in the continuity of servicing, to contract for such servicing
and performance of such obligations for fees equal to or less than the fees
under such Servicing Agreements.

 

(4) Exercise all rights and remedies of a secured creditor under the UCC of the
State of Texas, the State of Delaware, the State of Georgia and any other
relevant State, including selling the interests of the Companies in the
Collateral at public or private sale. The Agent shall give the Companies not
less than ten (10) days’ notice of any such public sale or of the date after
which private sale may be held. The Companies agree that ten (10) days’ notice
shall be reasonable notice. At any such sale any or all of the Collateral may be
sold as an entirety or in separate parts, as the Agent may determine. The Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
same may be so adjourned. The Agent is authorized at any such sale, if the Agent
deems it advisable so to do, to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
resale of any of the Collateral. Each Company specifically agrees that any such
sale, whether public or private, of any Collateral pursuant to the commitment of
any investor to purchase such Collateral that was obtained by (or with the
approval of) the Company will be commercially reasonable, and if such sale is
for the price provided for in such commitment, then such sale shall be held to
be for value reasonably equivalent to the value of the Collateral so sold. Upon
any such sale, the Agent shall have the right to deliver, assign and transfer to
the purchaser thereof the Collateral so sold. Each purchaser at any such sale
shall hold the property sold absolutely free from any claim or right of
whatsoever kind, including any equity or right of redemption, stay or appraisal
which the

Companies have or may have under any rule of law or statute now existing or
hereafter adopted. In case of any sale of all or any part of the Collateral on
credit or for future delivery, the Collateral so sold may be retained by the
Agent until the selling price is paid by the purchaser, but the Agent shall not
incur any liability in case of such purchaser’s failure to take up and pay for
the Collateral so sold and, in case of any such failure, such Collateral may
again be sold upon like notice. The Agent may, however, instead of exercising
the power of sale herein conferred upon it, proceed by a suit or suits at law or
in equity to collect all amounts due upon the Collateral or to foreclose the
pledge and sell the Collateral or any portion of it under a judgment or decree
of a court or courts of competent jurisdiction, or both. Nothing in this
Agreement shall be construed as the Companies’ waiver of — or agreement to waive
— any requirement imposed by applicable law that any sale of the Collateral be
commercially reasonable.

 

(5) Proceed against the Companies, or either of them, on the Senior Credit Notes
or any of them with or without, at the Agent’s election, first proceeding
against the Collateral.

 

(d) Neither the Agent nor any of the Lenders shall incur any liability as a
result of the sale of the Collateral, or any part of it, at any private sale.
Each Company hereby waives any claims it may have against the Agent or the
Lenders arising by reason of the fact that the price at which the Collateral may
have been sold at such private sale was less than the price that might have been
obtained at a public sale, less than the price that might have been obtained had
the Collateral been sold pursuant to a purchase commitment for it obtained by
the Company, or less than the aggregate amount of the outstanding Advances and
the unpaid interest accrued

 

105



--------------------------------------------------------------------------------

on them, even if the Agent accepts the first offer received and does not offer
the Collateral to more than one offeree.

 

(e) Each Company waives any right to require the Agent or any Lender to (1)
proceed against any Person, (2) proceed against or exhaust any of the Collateral
or pursue its rights and remedies as against the Collateral in any particular
order, or (3) pursue any other remedy in its power. Except to the extent, if
any, required by applicable Law, the Agent shall not be required to take any
steps necessary to preserve any rights of the Company against holders of
Mortgages or security interests prior in lien to the Lien of any Mortgage
included in the Collateral, to preserve rights against prior parties or to
preserve rights against other parties to Purchase Commitments or Servicing
Agreements.

 

(f) The Agent and the Lenders may, but shall not be obligated to, advance any
sums or do any act or thing necessary to uphold and enforce the Lien and
priority of any Mortgage or other Lien instrument included in the Collateral or
the security intended to be afforded by it, including payment of delinquent
taxes or assessments and insurance premiums, or to preserve or reinstate any
hedging arrangements or mechanisms. All advances, charges, costs and expenses,
including reasonable attorneys’ fees and disbursements, incurred or paid by the
Agent in exercising any right, power or remedy conferred by this Agreement or
any of the other Facilities Papers, or in its enforcement, together with
interest thereon, at the Stated Rate from the time of demand for its payment
until ten (10) days thereafter, and at the Past Due Rate from ten (10) days
after demand until repaid, shall become a part of principal balance outstanding
under the Senior Credit Notes (Pro Rata with the respective principal balances
of the Senior Credit Notes at the time of expenditure) and shall be secured by
all security for the Senior Credit Notes.

 

(g) No failure on the part of the Agent or any Lender to exercise, and no delay
in exercising, any right, power or remedy provided under any of the Facilities
Papers, at law or in equity shall operate as a waiver of it, nor shall any
single or partial exercise by the Agent or any Lender of any right, power or
remedy provided under any of the Facilities Papers, at law or in equity preclude
any other or further exercise of it or the exercise of any other right, power or
remedy. The remedies herein provided are cumulative and are not exclusive of any
remedies provided at law or in equity.

 

12.4. Application of Proceeds. The proceeds of any sale or other enforcement of
the Agent’s security interest in all or any part of the Collateral shall be
applied by the Agent:

 

First, to the payment of the costs and expenses of such sale or enforcement,
including reasonable compensation to the Agent’s and the Lenders’ counsel and
agents, and all expenses, liabilities and advances made or incurred by or on
behalf of the Agent in connection therewith;

 

Second, to the payment of any accrued and unpaid fees and other amounts due
(other than principal and interest) under the Senior Credit Notes, this
Agreement, the Custody Agreement or the other Facilities Papers;

 

Third, to the payment of the Swing Line Note;

 

106



--------------------------------------------------------------------------------

Fourth, to the payment of interest accrued and unpaid on the Senior Credit
Notes, Pro Rata;

 

Fifth, to the payment of the outstanding principal balances of the Senior Credit
Notes, Pro Rata; and

 

Finally, to the payment to the Companies, or to their successors or assigns, or
as a court of competent jurisdiction may direct, of the surplus, if any, then
remaining from such proceeds.

 

If the proceeds of any such sale are insufficient to cover the costs and
expenses of such sale, as aforesaid, and the payment in full of the Senior
Credit Notes and all other amounts due under the Facilities Papers, then the
Companies shall remain jointly and severally liable for any deficiency, and
shall be obligated to pay it without notice or demand.

 

12.5. Agent Appointed Attorney-in-Fact. Each Company hereby appoints the Agent
as the attorney-in-fact of the Company, with full power of substitution, for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instruments that the Agent may deem necessary or advisable to
accomplish this Agreement’s purposes, which appointment as attorney-in-fact is
coupled with an interest and irrevocable for so long as any of the Obligations
or the Commitments are outstanding, although the Agent agrees not to exercise
its rights under this power of attorney unless, in its opinion or the opinion of
its legal counsel, an Event of Default has occurred that the Agent has not
declared in writing to have been cured or waived. Without limiting the
generality of the foregoing, the Agent shall have the right and power, either in
the name of the Company or both, or in their own name, to (a) give notices of
its security interest as agent and representative of the Lenders in the
Collateral to any Person, (b) endorse in blank, to itself or to a nominee all
items of Collateral that are transferable by endorsement and are payable to the
order of the Company, including canceling, completing or supplying any unneeded,
incomplete or missing endorsement of the Company and any related assignment, and
(c) receive, endorse, collect and receipt for all checks and other orders made
payable to the order of the Company representing any payment of account of the
principal of or interest on any Collateral or their proceeds (including any
securities), or the proceeds of sale of any of the Collateral, or any payment in
respect of any hedging arrangement or device, and to give full discharge for
them.

 

12.6. Right of Setoff. In addition to any rights and remedies of the Agent and
the Lenders provided by this Agreement and by applicable law, if either Company
shall default in the payment, when due and beyond the applicable grace period
(if any), of any Senior Credit Note, any interest accrued thereon, or any other
fees or other sums which may become payable under any of the Facilities Papers,
or in the performance of any of its other obligations or liabilities under this
Agreement or the other Facilities Papers, the Lenders shall have the right,
without prior notice to either Company — any such notice being expressly waived
by each Company to the greatest extent permitted by applicable law — upon any
amount’s becoming due from the Company pursuant to this Agreement or any of the
other Facilities Papers (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
Property and deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or

 

107



--------------------------------------------------------------------------------

owing by the Agent, any Lender or any Lender Affiliate to or for the credit or
the account of the Company, for the ratable benefit of all Lenders in the
proportion that the advanced and unpaid principal balance at the time of the
Senior Credit Note(s) held by each bears to the sum of the outstanding principal
balances of all of the Senior Credit Notes at the time of the setoff,
appropriation or application, irrespective of whether or not the Agent or any
Lender shall have made any demand hereunder and whether or not said obligations
and liabilities shall have matured; provided that such right of setoff shall not
apply to any deposit of escrow monies being held on behalf of the Customers
under Pledged Loans or on behalf of other third Persons that are not Affiliates
of the Company. The Agent and the Lenders may set-off cash, the proceeds of the
liquidation of any Collateral and all other sums or obligations owed by the
Agent, the Lenders or their Affiliates to the Company against all of the
Companies’ obligations to the Agent, the Lenders or their Affiliates, whether
under this Agreement or any of the other Facilities Papers, whether or not such
obligations are then due, without prejudice to the Agent’s, the Lenders’ or
their Affiliates’ rights to recover any deficiency. The Lenders agree promptly
to notify the Companies after any such set-off and application made by the
Agent, any Lender or any of Lender Affiliate; provided that the failure to give
such notice shall not affect the validity of such set-off and application.

 

13 REIMBURSEMENT OF EXPENSES; INDEMNITY

 

The Companies jointly and severally agree to:

 

(a) pay all of the Agent’s out-of-pocket costs and expenses, including
reasonable attorneys’ fees actually incurred (whether or not already paid by the
Agent or such Lender), in connection with the negotiation, documentation,
amendment, waiver and administration of this Agreement, the Senior Credit Notes,
the Custody Agreement and other Facilities Papers, including the cost of audits
of Collateral and Servicing Appraisals by a third party auditor or Approved
Servicing Appraiser selected by the Agent;

 

(b) pay all of the Agent’s and each Lender’s, out-of-pocket costs and expenses,
including reasonable attorneys’ fees actually incurred (whether or not already
paid by the Agent or such Lender), in connection with the enforcement of this
Agreement, the Senior Credit Notes, the Custody Agreement and other Facilities
Papers and the making and repayment of the Advances and the payment of interest
thereon;

 

(c) pay, and hold the Agent, the Lenders and any other owners or holders of any
of the Senior Credit Notes harmless from and against, any and all present and
future stamp, documentary and other similar taxes with respect to the foregoing
matters and save them each harmless from and against any and all liabilities
with respect to or resulting from any delay or omission to pay such taxes;

 

(d) pay all of the Agent’s Fees and Custodian’s Fees under this Agreement, the
Custody Agreement and the other Facilities Papers; and

 

(e) indemnify, pay, defend and hold harmless the Agent, each Lender, each
subsequent owner or holder of any of the Senior Credit Notes and any of their
respective officers, directors, employees or agents (the “Indemnified Parties”)
from and against the

 

108



--------------------------------------------------------------------------------

“Indemnified Liabilities”, which means any and all claims, liabilities,
obligations, losses, damages, penalties, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ fees and disbursements) of any
kind whatsoever which may be imposed upon, incurred by or asserted against any
of the Indemnified Parties in any way relating to or arising out of any of the
Facilities Papers or any of the transactions contemplated thereby to the extent
that any such Indemnified Liabilities result (directly or indirectly) from any
claims made, or any actions, suits or proceedings commenced or threatened, by or
on behalf of any creditor (excluding any of the Indemnified Parties), security
holder, shareholder, customer (including any Person having any dealings of any
kind with either Company), trustee, conservator, receiver, director, officer,
employee and/or agent of the Company acting in such capacity, the Company or any
Governmental Authority (excluding the Federal Reserve Board, the Federal Deposit
Insurance Corporation, the Comptroller of the Currency, the New York Banking
Commission and any other banking regulatory body or authority having
jurisdiction over the Agent or any Lender that is a bank) or any other Person;
provided that to the extent, if any, that any of such claims, liabilities, etc.
is caused by any Indemnified Party’s gross negligence or willful misconduct, the
indemnity payable to that Indemnified Party shall be equitably and
proportionately reduced, ALTHOUGH TO THE FULL EXTENT PERMITTED UNDER APPLICABLE
LAW, SUCH INDEMNITY SHALL NOT BE REDUCED ON ACCOUNT OF SUCH CLAIMS, LIABILITIES,
ETC. TO ANY EXTENT (I) OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF
STRICT LIABILITY, OR (II) CAUSED OR CONTRIBUTED TO BY ANY INDEMNIFIED PARTY’S
SOLE OR CONCURRENT ORDINARY NEGLIGENCE THAT DOES NOT AMOUNT TO GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT, IT BEING THE COMPANIES’ INTENTION TO HEREBY INDEMNIFY THE
INDEMNIFIED PARTIES AGAINST THEIR OWN STRICT LIABILITY AND THEIR OWN SOLE OR
CONCURRENT ORDINARY NEGLIGENCE.

 

14 RELATIONSHIPS AMONG THE AGENT AND THE LENDERS

 

14.1. Agent’s Duties. In its capacity as lead lender and servicer of the Loan
and until the Loan is fully paid and satisfied, the Agent shall:

 

(a) hold the Facilities Papers (other than the Senior Credit Notes, each of
which shall be held by and belong solely to its payee) and (by the Custodian’s
holding the Collateral as bailee for the Agent, as agent and representative of
the Lenders) the Collateral for the benefit of itself and each other Lender, and
each Lender (including JPMorgan) shall be deemed to have an interest in the
Facilities Papers (other than the Senior Credit Notes, as stated above) and the
Collateral on any day in proportion to its Pro Rata interest in the Loan on that
day;

 

(b) send timely bills to the Companies for accrued interest, the Facility Fee
and other sums due and receive all payments of principal, interest and other
sums on account of the Loan or with respect to it;

 

(c) use reasonable diligence to obtain from the Companies and promptly remit to
each Lender such Lender’s Pro Rata share of interest, principal and other sums
received by the Agent on account of the Loan or with respect to it, in
accordance with this Agreement;

 

109



--------------------------------------------------------------------------------

(d) use reasonable diligence to recover from the Companies all expenses incurred
that are reimbursable by the Companies, and promptly remit to each Lender its
Pro Rata share (if any) thereof;

 

(e) enforce the terms of this Agreement, including, with the approval or at the
direction of all of the Lenders, the remedies afforded the Lenders pursuant to
Section 12.3(c);

 

(f) hold all security interests ratably for itself as a Lender and as agent and
representative of the other Lender(s);

 

(g) mark to market at least quarterly all Pledged Loans that, as of the first
day of the quarter, have been Pledged to the Agent for more than ninety (90)
days and provide a report of the results to the Lenders; and

 

(h) request from the Companies, and promptly forward to the other Lenders, such
information as the other Lenders may reasonably request Agent to obtain from the
Companies, consistent with the terms of this Agreement.

 

14.2. Actions Requiring Lenders’ Consent. The Agent shall not:

 

(a) increase the Aggregate Committed Sum or increase the maximum principal
amount of the Loan above the Aggregate Committed Sum without the written consent
or ratification of all Lenders.

 

(b) agree to any reduction in the interest rate or fee provisions — excluding
the Agent’s Fee or the Custodian’s Fees — of this Agreement without the written
consent or ratification of the Lender(s) directly affected thereby.

 

(c) release any material Lien held under the Facilities Papers other than in
accordance with the Facilities Papers without the written consent or
ratification of all Lenders.

 

(d) accept, and fund any Advance against the value of, any Collateral other than
the types listed in Section 7.1 without the written consent or ratification of
all Lenders.

 

(e) change any Lender’s Pro Rata share of the Loan other than in accordance with
the express provisions of the Facilities Papers without the written consent or
ratification of the Lender(s) directly affected thereby.

 

(f) agree to any change in the nature of the Lenders’ respective Commitments
from several to joint, in whole or in part, without the written consent or
ratification of the Lender(s) directly affected thereby.

 

(g) agree to any material change to any of the conditions precedent to Advances
specified in Sections 8.1 and 8.2 without the written consent or ratification of
all Lenders.

 

(h) acknowledge satisfaction of any of the conditions precedent to Advances
specified in Sections 8.1 and 8.2 which any Lender has (i) identified as one of
the conditions

 

110



--------------------------------------------------------------------------------

precedent listed in such Sections and (ii) stated is unsatisfied, in a writing
actually received by a Vice President or more senior officer of the Agent’s
Corporate Mortgage Finance Group before funding of the relevant Advance without
the written consent or ratification of the Lender(s) identifying such
unsatisfied condition precedent.

 

(i) agree to any change to the definition of “Required Lenders” without the
written consent or ratification of all Lenders.

 

(j) extend the Maturity Date or the Termination Date other than in accordance
with the express provisions of the Facilities Papers without the written consent
or ratification of all Lenders.

 

(k) extend the due date of any required payment other than in accordance with
the express provisions of the Facilities Papers without the written consent or
ratification of the Lender(s) directly affected thereby.

 

(l) agree to any change in this Section or in Section 14.3 without the written
consent or ratification of all Lenders.

 

(m) agree to, approve of or consent to anything for which any provision of this
Agreement requires approval by all Lenders without the written consent or
ratification of all Lenders.

 

14.3. Actions Requiring Required Lenders’ Consent. Without the written consent
or ratification of the Required Lenders, the Agent shall not:

 

(a) notify the Companies that the Commitments are terminated or that the
maturity of all or any part of the Loan has been accelerated unless an Event of
Default described in any of Sections 12.1(f), 12.1(g), 12.1(k) or 12.1(o) has
occurred.

 

(b) exercise any of the remedies for default described in Section 12.3(c).

 

(c) waive any material Event of Default under the Facilities Papers.

 

(d) make or consent to any materially adverse amendment, modification or waiver
of any of the terms, covenants, provisions or conditions of the Facilities
Papers.

 

(e) approve any Change of Control.

 

(f) except as otherwise expressly provided for in this Section, cause or permit
any material change in the terms of any affirmative or negative covenants in
this Agreement.

 

(g) increase the Wet Warehousing Sublimit or any of the respective percentages
of the Credit Line that may be borrowed to finance Second Lien Loans,
Repurchased Loans, Construction/Permanent Loans, Jumbo Loans, Super Jumbo Loans
or Subprime Loans.

 

(h) cause or permit any material change in the eligibility standards for
Collateral hereunder or materially change the definition of any type of Eligible
Collateral,

 

111



--------------------------------------------------------------------------------

provided that the Agent may in its discretion approve as eligible Collateral
that does not satisfy such eligibility standards that has aggregate Collateral
Value of up to ten percent (10%) of the Aggregate Committed Sum at the time of
approval, provided further that, as provided in Section 14.2(d), the consent of
all the Lenders shall be required for any Advance to be made under this
Agreement that is made against the collateral value of Collateral other than the
types listed in Section 7.1.

 

(i) approve the Companies’ declaration or payment of any dividend or
distribution directly or indirectly to the Companies’ shareholders when any
Default or Event of Default has occurred and is continuing or, after the payment
of which dividend or distribution, would exist, as prohibited by Section
11.4(g).

 

(j) approve the Companies’ making any advance (or declining or deferring any
payment due from) any stockholder if at the time of or immediately after such
action the Companies’ Adjusted Tangible Net Worth would be less than the minimum
amount specified in Section 11.4.

 

14.4. Agent’s Discretionary Actions. Except as provided in Sections 14.2 and
14.3, in its capacity as lead lender and servicer and without seeking or
obtaining the consent of any of the other Lenders (although it may elect to
obtain such consent before acting it if deems that desirable), the Agent may:

 

(a) agree or consent to any change in the handling of the Collateral which in
the Agent’s reasonable judgment is unlikely to have a material adverse effect on
any of the Central Elements;

 

(b) release, reconvey or change, in whole or in part, any Collateral or Lien
which is required to be released or reconveyed in accordance with the Facilities
Paper;

 

(c) approve any new Approved Investor proposed by the Companies with notice to
the Lenders (and the Agent will promptly provide to any Lender that requests it
a current list of Approved Investors); and

 

(d) do or perform any act or thing which, in the Agent’s reasonable judgment, is
necessary or appropriate to enable the Agent to properly discharge and perform
its duties under this Agreement or the Custody Agreement, or which in its
reasonable judgment is necessary or appropriate to preserve or protect the
validity, integrity or enforceability of the Facilities Papers, the Liens
created by the Loan Papers, their priority, the Collateral or any of the Central
Elements in respect of HC and its Subsidiaries, or to preserve and protect the
interest of the Lenders in any of the foregoing.

 

14.5. Lenders’ Cooperation. The Lenders agree to cooperate among themselves and
with the Agent and from time to time upon the Agent’s request, to execute and
deliver such papers as may be reasonably necessary to enable the Agent, in its
capacity as lead lender and servicer, to effectively administer and service the
Loan and each Lender’s Senior Credit Note in the manner contemplated by this
Agreement.

 

112



--------------------------------------------------------------------------------

14.6. Lenders’ Sharing Arrangement. Each of the Lenders agrees that if it should
receive any amount (whether by voluntary payment, realization upon security, the
exercise of the right of set-off, or otherwise) which is applicable to the
payment of the principal of, or interest or fees on, the Advances, of an amount
that with respect to the related sum or sums received (or receivable) by the
other Lenders is in greater proportion than that Lender’s Pro Rata ownership of
the Loan, then such Lender receiving such excess amount shall purchase from the
other Lenders an interest in the obligations of the Companies under this
Agreement or any of the

Facilities Papers in such amount as shall result in a proportional participation
by all of the Lenders in such excess amount; provided that if all or any portion
of such excess amount is thereafter recovered from such Lender, such purchase
shall be rescinded and the purchase price restored to the extent of such
recovery; and further provided that the provisions of this Section 14.6 shall
not apply to the Agent’s Fees under this Agreement or to any fees which the
Agent or successor custodian might be paid pursuant to the Custody Agreement.

 

14.7. Lenders’ Acknowledgment. Each Lender other than JPMorgan hereby
acknowledges that JPMorgan has made no representations or warranties with
respect to the Loan other than as expressly set forth in this Agreement and that
JPMorgan shall have no responsibility (in its capacity as a Lender, the Agent,
the Custodian or in any other capacity or role) for:

 

(a) the collectability of the Loan;

 

(b) the validity, enforceability or any legal effect of any of the Facilities
Papers, any Collateral papers or any insurance, bond or similar device
purportedly protecting any obligation to the Lenders or any Collateral; or

 

(c) the financial condition of the Companies or any of their Subsidiaries or
Affiliates, the status, health or viability of any industry in which any of them
is involved, the prospects for repayment of the Loan, the value of any
Collateral, the effectiveness of any of the provisions of the Facilities Papers
(including the financial covenants, tests and hedging requirements) or any
aspect of their implementation or administration at any time to reduce or
control risks of any type, to produce returns, profits, yields or spreads or to
reduce or control losses or the accuracy of any information supplied by or to be
supplied in connection with any of the Companies or any of their Subsidiaries or
Affiliates, or otherwise with respect to the Loan, any Collateral or any source
of equity or other financing for any of such companies.

 

14.8. Agent’s Representations to Lenders. The Agent hereby represents and
warrants to the Lenders (other than itself) that:

 

(a) the Agent has delivered to each Lender true copies of the originals of those
Facilities Papers which have been specifically requested by that Lender; and

 

(b) the Agent has no current actual knowledge that any Event of Default has
occurred and is continuing on the Effective Date of this Agreement.

 

14.9. Agent’s Duty of Care, Express Negligence Waiver and Release. AT ALL TIMES
UNTIL THE LOAN HAS BEEN PAID IN FULL, THE AGENT SHALL EXERCISE THE SAME DEGREE
OF CARE IN HANDLING THE LOAN AND ITS COLLATERAL AS JPMORGAN EXERCISES WITH

 

113



--------------------------------------------------------------------------------

RESPECT TO LOANS THAT ARE HELD SOLELY BY JPMORGAN FOR THEIR OWN ACCOUNT, AND THE
AGENT, IN ITS CAPACITY AS LEAD LENDER AND SERVICER SHALL HAVE NO RESPONSIBILITY
TO THE LENDERS OTHER THAN TO EXERCISE SUCH STANDARD OF CARE AND, IN ANY EVENT,
JPMORGAN SHALL HAVE NO LIABILITY WITH RESPECT TO ANY OTHER

LENDER’S PRO RATA INTEREST IN THE LOAN EXCEPT FOR JPMORGAN’S OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. EXCEPT IN THE CASE OF THEIR OWN FRAUD, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, NEITHER THE AGENT, ANY LENDER, NOR ANY OF
THEIR OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS SHALL BE LIABLE FOR
ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM UNDER THIS AGREEMENT, THE
CUSTODY AGREEMENT OR ANY OF THE OTHER FACILITIES PAPERS REASONABLY BELIEVED BY
IT OR THEM TO BE WITHIN THE DISCRETION OR POWER CONFERRED UPON IT OR THEM BY THE
FACILITIES PAPERS OR BE RESPONSIBLE FOR CONSEQUENCES OF ANY ERROR OF JUDGMENT,
THE LENDERS EXPRESSLY INTENDING TO HEREBY WAIVE AND RELEASE ALL PRESENT AND
FUTURE CLAIMS AND RIGHTS AGAINST THE AGENT FOR DAMAGES OR INJURIES CAUSED BY THE
AGENT’S OWN SOLE OR CONCURRENT ORDINARY NEGLIGENCE. Except as otherwise
specifically and expressly set forth in this Agreement, the Agent shall not be
responsible in any manner to anyone for the effectiveness, enforceability,
genuineness, validity or the due execution of this Agreement, any supplement,
amendment or restatement of it or of any other Facilities Papers or for any
representation, warranty, document, certificate, report or statement made or
furnished in, under or in connection with this Agreement or any of the other
Facilities Papers or be under any obligation to anyone to ascertain or to
inquire as to the performance or observation of any of the terms, covenants or
conditions of this Facilities Agreement or of the other Facilities Papers on the
part of either Company or anyone else. Without limiting the generality of the
foregoing provisions of this Section, the Agent, in its capacities as lead
lender, servicer and Custodian, may seek and rely upon the advice of legal
counsel in taking or refraining to take any action under any of the Facilities
Papers or otherwise in respect of the Loan, its Collateral and its parties, and
shall be fully protected in relying upon such advice.

 

14.10. Calculations of Shares of Principal and Other Sums. Except as provided to
the contrary in Section 6.5 (“Increased Cost”), Section 6.7 (“Agent’s Fee”),
Section 12.4 (“Application of Proceeds”), Section 13 (“Reimbursement of
Expenses; Indemnity”) and Section 6 of the Custody Agreement (“Custodian’s
Fees”), JPMorgan’s and each other Lender’s respective shares of principal,
interest and other sums received by the Agent on account of the Loan or with
respect to it shall be calculated on the basis of each Lender’s (including
JPMorgan’s) respective Pro Rata ownership interests in the Loan from time to
time.

 

14.11. Resignation of the Agent. The Agent, or any agent or agents hereafter
appointed, at any time may resign by giving written notice of resignation to the
Companies and the Lenders and complying with the applicable provisions of this
Section 14. Upon receiving such notice of resignation, with the Companies’
consent, which consent shall not unreasonably be delayed or withheld (provided
that the Companies’ consent shall not be required if a Default has occurred that
has not been cured by the Companies or declared in writing by the Agent to have
been waived or any Event of Default has occurred that the Agent has not declared
in writing to have been cured or waived), a successor Agent shall be promptly
appointed by all of the Lenders by written instrument, in duplicate, one copy of
which instrument shall be delivered to the resigning Agent and one copy to the
successor Agent.

 

114



--------------------------------------------------------------------------------

14.12. Effective Date of Resignation of the Agent. No resignation of the Agent
shall be effective until both (i) sixty (60) days have elapsed after notice to
the Companies and the Lenders of the Agent’s election to resign and (ii) a
successor agent has been appointed pursuant to the provisions of this Section 14
and has accepted the appointment as provided in Section 14.11; provided that if
such appointment has not been so made or if the Agent’s duties have not been
assumed by the appointed successor on or before ninety (90) days after the date
of the Agent’s said notice of resignation, the Agent may cease acting as agent
and representative of the Lenders hereunder, and shall have no further
responsibility therefor, at the close of business on the tenth (10th) Business
Day after such ninety-day period.

 

14.13. Successor Agent. Any successor Agent appointed as provided in this
Section shall execute and deliver to the Companies, the Lenders and to its
predecessor Agent an instrument accepting such appointment, and thereupon the
resignation of the predecessor Agent shall become effective and such successor
Agent, without any further act, deed or conveyance, shall become vested with all
the rights and obligations of its predecessor, with like effect as if originally
named as the Agent; provided that upon the written request of the Companies, all
of the Lenders or the successor Agent, the resigning Agent shall execute and
deliver (a) an instrument transferring to such successor Agent all of the rights
of the resigning Agent and (b) to such successor Agent such instruments as are
necessary to transfer the Collateral to such successor Agent (including
assignments of all Collateral or Facilities Papers). Upon the request of any
such successor Agent made from time to time, the Companies shall execute any and
all papers which the successor Agent shall request or require to more fully and
certainly vest in and confirm to such successor Agent all such rights.

 

14.14. Merger of the Agent. Any Person into which the Agent may be merged or
converted or with which it may be consolidated, or any Person surviving or
resulting from any merger, conversion or consolidation to which the Agent shall
be a party or any Person succeeding to the commercial banking business of the
Agent, shall be the successor Agent without the execution or filing of any paper
or any further act on the part of any of the parties.

 

14.15. Participation; Assignment.

 

(a) Participations. Each Lender reserves the rights (i) with prior notice to and
consent of the Agent and (unless an Event of Default has occurred that the Agent
has not declared in writing to have been cured or waived) the Companies, which
consents will not be unreasonably withheld, to sell to any bank, savings and
loan, savings bank, credit union, other deposit-taking financial institution or
commercial lending institution, participations in all or any part of such
Lender’s Advances, Senior Credit Note or Commitment and (ii) with or without
notice to the Companies or the Agent, and without any requirement for consent
from either the Companies or the Agent, to sell participations to their own
Lender Affiliates and to pledge any or all of its interests under this Agreement
to the Federal Reserve Bank. Participants shall have no rights under the
Facilities Papers other than certain voting rights as provided below. Each
Lender shall be entitled to obtain (on behalf of its participants) the benefits
of this Agreement with respect to all participants in its Advances outstanding
from time to time; provided that the Companies shall not be obligated to pay any
amount in excess of the amount that would be due to such Lender calculated as
though no participation had been made. No Lender shall sell any participating
interest of less than Five Million Dollars ($5,000,000) or under which the

 

115



--------------------------------------------------------------------------------

participant shall have any rights to approve any amendment, modification or
waiver of any Facilities Papers, except to the extent such amendment,
modification or waiver (i) extends the due date for payment of any amount in
respect of principal, interest or fees — other than the Agent’s fees or
Custodian’s fees — under the Facilities Papers or (ii) reduces the interest rate
or the amount of principal or fees applicable to the Loan (except such
reductions as are contemplated by this Agreement). In those cases (if any) where
a Lender grants rights to any of its participants to approve amendments,
modifications or waivers of any Facilities Papers pursuant to the immediately
preceding sentence, such Lender must include a voting mechanism as to all such
approval rights in the relevant participation agreement(s) whereby a
readily-determinable fraction of such Lender’s portion of the Loan (whether held
by such Lender or participated) shall control the vote for all of such Lender’s
portion of the Loan; provided, that if no such voting mechanism is provided for
or is fully and immediately effective, then the vote of such Lender itself shall
be the vote for all of such Lender’s portion of the Loan. Except in the case of
the sale of a participating interest to a Lender, the relevant participation
agreement shall not permit the participant to transfer, pledge, assign, sell any
subparticipation in or otherwise alienate or encumber its participation interest
in the Loan.

 

(b) Assignments. Without any requirements for further consent of the Companies,
any Lender may assign any or all of its rights and obligations under the
Facilities Papers to their own Lender Affiliates, and with the prior written
consent of the Agent and (unless an Event of Default has occurred that the Agent
has not declared in writing to have been cured or waived) the Companies, which
consents will not be unreasonably withheld, and at no cost to the Companies or
the Agent, any Lender may assign any or all of its rights and obligations under
the Facilities Papers to any “Eligible Assignee” — which means (a) a commercial
bank having total assets in excess of One Billion Dollars ($1,000,000,000) or
(b) a finance company, insurance company or other financial institution or fund,
acceptable to the Agent, that is regularly engaged in making, purchasing or
investing in loans and has total assets in excess of One Billion Dollars
($1,000,000,000); provided that (1) without the prior written consent of the
Agent, no such assignment to any Eligible Assignee shall be for a Committed Sum
of less than Ten Million Dollars ($10,000,000) or shall result in a Lender’s
having an aggregate Committed Sum of less than Five Million Dollars
($5,000,000), (2) no such consent shall result in there being more than a total
of ten (10) Lenders (a participant is not a Lender), and (3) each such
assignment shall be substantially in the form of Exhibit F, with the assignor to
exchange its Senior Credit Note(s) for new Senior Credit Note(s) and the
Eligible Assignee to receive new Senior Credit Note(s) and with the assignor to
have no further right or obligation with respect to the rights and obligations
assigned to and assumed by the Eligible Assignee. The Companies agree that, as
to any assignment to any Lender Affiliate or if the Companies consent to any
such assignment to an Eligible Assignee, the Companies will cooperate with the
prompt execution and delivery of documents reasonably necessary to such
assignment process to the extent that the Companies incur no cost or expense
that is not paid by the assigning Lender, including the issuance of new Senior
Credit Note(s) to the assignor (if retaining an interest hereunder) and the
Assignee immediately upon delivery to the Companies of the assignor’s Senior
Credit Note(s). Upon such assignment, the assignee shall be a Lender for all
purposes under this Agreement and the other Facilities Papers, if the assignment
is an assignment of all of the assignor’s interest in the Loan and its security,
the assignor shall be automatically released from all of its obligations and
liabilities hereunder, and, whether it is such a complete assignment or only a
partial assignment,

 

116



--------------------------------------------------------------------------------

the Committed Sums shall be adjusted appropriately, and the parties agree to
approve in writing a revised and updated version of Schedules LC.

 

(c) If any interest in this Agreement is so transferred to any Person that is
organized under the Legal Requirements of any jurisdiction other than the United
States of America or any State thereof, the transferor Lender shall cause such
Person, concurrently with the effectiveness of such transfer, (i) to represent
to the transferor Lender (for the benefit of the transferor Lender, the Agent
and the Companies) that under applicable laws no taxes will be required to be
withheld by the Agent, the Companies or the transferor Lender with respect to
any payments to be made to such Person under this Agreement, (ii) to furnish to
each of the transferor Lender, the Agent and the Companies two duly completed
copies of either U.S. Internal Revenue Service Form W-8ECI or U.S. Internal
Revenue Service Form W-8BEN (wherein such Person claims entitlement to complete
exemption from U. S. federal withholding tax on all interest payments hereunder)
and (iii) to agree (for the benefit of the transferor Lender, the Agent and the
Companies) to provide the transferor Lender, the Agent and the Companies a new
Form W-8ECI or Form W-8BEN upon the obsolescence of any previously delivered
form and comparable statements in accordance with applicable United States laws
and regulations and amendments duly executed and completed by such Person and to
comply from time to time with all applicable Legal Requirements with regard to
such withholding tax exemption.

 

(d) The Companies shall not be required to incur any cost or expense incident to
any sale to a Person of any interest in the Facilities pursuant to this Section
and all such costs and expenses shall be for the account of the Lender selling
its rights in the Loan to such Person.

 

14.16. The Agent and the Lenders are the only Beneficiaries of this Section.
Other than the provisions of Section 14.15, this Section is intended to bind and
benefit only JPMorgan and the other Lenders, and does not benefit and shall not
be enforceable by the Companies or any other Person whatsoever.

 

15 NOTICES

 

All notices, demands, consents, requests and other communications required or
permitted to be given or made hereunder (collectively, “Notices”), except as
otherwise specifically provided in this Agreement, shall be in writing and shall
be either (a) delivered in person, or (b) mailed, by certified, registered or
express mail, postage prepaid, addressed to the respective parties hereto at
their respective addresses specified below, (c) sent in a prepaid overnight
delivery envelope via a nationally-recognized courier service (such as Federal
Express, Airborne Express, United Parcel Service, Purolator, DHL Worldwide
Express or Network Courier Service) that provides weekday next-day delivery
service to the addressee’s location, (d) telecopied to their respective telecopy
numbers (with a paper copy mailed the same day as aforesaid) as hereinafter set
forth or (e) emailed and displayed or acknowledged as received as hereinafter
set forth; provided that any party may change its address for notice by
designating such party’s new address in a Notice to the sending party given at
least five (5) Business Days before it shall become effective. All Notices shall
be conclusively deemed to have been properly given or served when received in
person, regardless of how sent. Regardless of when received, all Notices shall
be conclusively deemed to have been properly given or served if addressed in
accordance with this Section and (1) if mailed, on the second (2nd) Business Day
after being

 

117



--------------------------------------------------------------------------------

deposited in the mails, or (2) if sent by nationally-recognized courier service,
on the next Business Day or (3) if faxed before the close of business at the
recipient’s location on a Business Day, when faxed — or if faxed after the close
of business at the recipient’s location or on a day that is not a Business Day,
on the next Business Day thereafter — to the fax number set forth below
(provided that a paper copy is mailed on the same day as aforesaid) or (4) if
e-mailed, when either (a) the text of such Notice is legibly displayed on the
recipient’s computer monitor or any text-containing files attached are available
to the recipient and readily available to be read by the recipient or (b) the
recipient by any means or method acknowledges receipt of such e-mail:

 

If to the Companies:

 

HomeBanc Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Attention: Mr. John Kubiak

Telephone:

  (404) 497-1125

Fax:

  (404) 236-8175

email: jkubiak@homebanc.com

with a copy to:

HomeBanc Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Attention: Charles McGuire, Esq.

Telephone:

  (404) 459-7602

Fax:

  (404) 303-4069

email: cmcguire@homebanc.com

If to the Agent:

JPMorgan Chase Bank, N.A.

ABA No. 113000609

707 Travis, 6th Floor North

Houston, Texas 77002 (for messenger deliveries)

P. O. Box 2558

Houston, Texas 77252 (for mail deliveries)

Attention: Michael W. Nicholson, Corporate Mortgage

Finance Group

Telephone:

 

(713) 216-5335

Fax:

 

(713) 216-1567, with fax copy to (713) 216-2082 attention: Julie Lowery

email: michael.nicholson@jpmorganchase.com and julie.lowery@jpmorganchase.com

 

118



--------------------------------------------------------------------------------

with a copy to: JPMorgan Chase Bank, N.A. 1111 Fannin, 12th Floor Houston, Texas
77002 Attention: Ms. Bea Delgado, Mortgage Banking Warehouse Services Telephone:
   (713) 427-6455 Fax:    (713) 427-6453 email:   
bea.r.delgado@jpmorganchase.com If to JPMorgan in its capacity as a Lender:
JPMorgan Chase Bank, N.A. ABA No. 113000609 707 Travis, 6th Floor North Houston,
Texas 77002 Attention: Michael W. Nicholson, Corporate Mortgage Finance Group
Telephone:    (713) 216-5335 Fax:    (713) 216-1567, with fax copy to (713)
216-2082 attention: Julie Lowery email: michael.nicholson@jpmorganchase.com and
julie.lowery@jpmorganchase.com

 

If to the other Lenders, at the addresses shown on Schedule 15.

 

16 MISCELLANEOUS

 

16.1. Terms Binding Upon Successors; Survival of Representations. The terms and
provisions of this Agreement shall bind and benefit the parties hereto and their
respective successors and assigns; provided that the Companies may not assign or
delegate any of their rights, benefits or duties under any of this Agreement,
and any attempted assignment made without the written consent or written
confirmation of all the Lenders shall be void. All representations, warranties,
covenants and agreements herein contained on the part of the Companies shall
survive the making of any Advance and the execution of the Senior Credit Notes
and shall be effective so long as the Commitments are outstanding or any
obligation of the Companies hereunder or under the Senior Credit Notes or any of
the other Facilities Papers remains to be paid or performed.

 

16.2. Items to Be Satisfactory to the Agent or the Custodian. All items required
by this Agreement or the Custody Agreement to be delivered to the Agent or to
the Custodian shall be in form and content reasonably satisfactory to the Agent
or the Custodian (as the case may be) and the Agent or the Custodian may reject
any of them that do not meet the requirements of this Agreement or the Custody
Agreement.

 

16.3. Usury Not Intended; Credit or Refund of Any Excess Payments. It is the
intent of the Companies, the Agent and the Lenders in the execution and
performance of this Agreement and the other Facilities Papers to contract in
strict compliance with the usury laws of the State of Texas and the United
States of America from time to time in effect. In furtherance of that

 

119



--------------------------------------------------------------------------------

purpose, all of the parties to this Agreement stipulate and agree that none of
the terms and provisions contained in this Agreement or the other Facilities
Papers shall ever be construed to create a contract to pay for the use,
forbearance or detention of money with interest at a rate in excess of the
Ceiling Rate and that for purposes hereof “interest” shall include the aggregate
of all charges which constitute interest under such laws that are contracted
for, charged, taken, reserved or received under this Agreement or any of the
other Facilities Papers. In the event that the maturity of any of the Senior
Credit Notes is accelerated by reason of any election of all of the Lenders
resulting from any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest may never include more than the maximum nonusurious amount
permitted by applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on such
note (or, if such note shall have been paid in full, refunded to the payor of
such interest). The provisions of this Section shall prevail and control over
all other provisions of this Agreement, the Senior Credit Notes and the other
Facilities Papers that may be in apparent conflict herewith. In the event the
Agent or any of the Lenders shall ever collect monies which are deemed to
constitute interest at a rate in excess of the Ceiling Rate then in effect, all
such sums deemed to constitute interest in excess of the Ceiling Rate shall be
immediately returned to their payor (or, at the option of the holders of the
Senior Credit Notes, credited against the unpaid principal of the Senior Credit
Notes) upon such determination, and, to the extent permitted by applicable law,
the Agent and the Lenders shall not be subject to any penalties provided by any
Legal Requirement for contracting for, charging, taking, reserving or receiving
interest at a rate in excess of the Ceiling Rate. In determining whether or not
the interest paid or payable under any specific contingency exceeds the Ceiling
Rate, to the maximum extent permitted under applicable Legal Requirements, the
Companies and the Agent and the Lenders shall (a) characterize any non-principal
payment as an expense, fee or premium rather than as interest, (b) exclude
voluntary prepayments and their effects and (c) “spread” the total amount of
interest throughout the entire contemplated term of the Senior Credit Notes, and
interest owing on such Senior Credit Notes so that the interest rate is uniform
throughout their entire term.

 

16.4. This Agreement and the Other Facilities Papers. The parties intend that
the Facilities Papers be read together and construed as if they were a single
document. However, in the event of any inconsistency or conflict between this
Agreement and any of the other Facilities Papers, this Agreement shall govern
and control.

 

16.5. USA Patriot Act Notice. Each Lender hereby notifies the Companies that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Companies, which information
includes the name and address of each Company and other information that will
allow the Lender to identify the Companies in accordance with the USA Patriot
Act.

 

16.6. Privacy of Customer Information. Company Customer Information in the
possession of the Lenders, other than information independently obtained by a
Lender and not derived in any manner from or using information obtained under or
in connection with this Agreement, is and shall remain confidential and
proprietary information of the relevant Company. Except in accordance with this
Section 16.6, the Lenders shall not use any Company

 

120



--------------------------------------------------------------------------------

Customer Information for any purpose, including the marketing of products or
services to, or the solicitation of business from, Customers, or disclose any
Company Customer Information to any Person, including any Lender’s employees,
agents or contractors or any third party not affiliated with the Lenders. The
Lenders and the Agent may use or disclose Company Customer Information only to
the extent necessary (i) for examination and audit of the relevant Lender’s or
the Agent’s activities, books and records by such Lender’s or the Agent’s
regulatory authorities, (ii) to protect or exercise such Lender’s, the Agent’s
and the Custodian’s rights and privileges or (iii) to carry out such Lender’s,
the Agent’s and the Custodian’s express obligations under this Agreement and the
other Facilities Papers (including providing Company Customer Information to
Approved Investors), and for no other purpose; provided that the Lenders and the
Agent may also use and disclose the Company Customer Information as expressly
permitted by the relevant Affiliated Company in writing, to the extent that such
express permission is in accordance with the Privacy Requirements. Each Lender
and the Agent shall take commercially reasonable steps to ensure that each
Person to which such Lender or the Agent intends to disclose Company Customer
Information, before any such disclosure of information, agrees to keep
confidential any such Company Customer Information and to use or disclose such
Company Customer Information only to the extent necessary to protect or exercise
the Lenders’, the Agent’s and the Custodian’s rights and privileges, or to carry
out the Lenders’, the Agent’s and the Custodian’s express obligations, under
this Agreement and the other Facilities Papers (including providing Company
Customer Information to Approved Investors). The Lenders and the Agent agree to
maintain an Information Security Program (as described in the interagency
guidelines referred to below) and to assess, manage and control risks relating
to the security and confidentiality of Company Customer Information pursuant to
such program in the same manner as such Lender or the Agent does in respect of
its own customers’ information, and shall implement the standards relating to
such risks in the manner set forth in the Interagency Guidelines Establishing
Standards for Safeguarding Company Customer Information set forth in 12 CFR
Parts 30, 208, 211, 225, 263, 308, 364, 568 and 570. Without limiting the scope
of the foregoing sentence, each Lender and the Agent shall use at least the same
physical and other security measures to protect all Company Customer Information
in such Lender’s or the Agent’s possession or control as such Lender or the
Agent uses for its own customers’ confidential and proprietary information.

 

16.7. No Waiver. No waiver of any Default or Event of Default shall be deemed to
be a waiver of any other Default or Event of Default. No failure to exercise or
delay in exercising any power or right under any Facilities Papers shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. No course of dealing between either Company and the Agent
or any of the Lenders shall operate as a waiver of any rights of the Agent or
any of the Lenders. No amendment, modification or waiver of any provision of any
Facilities Papers nor consent to any departure therefrom shall be effective
unless it is in writing and signed by the Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Except as otherwise specifically provided in this Agreement, no
notice to or demand on the Companies or any other Person shall entitle the
Companies or any other Person to any other or further notice or demand in
similar or other circumstances.

 

121



--------------------------------------------------------------------------------

16.8. Counterpart Execution; Amendments. This Agreement may be executed in one
or more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument. This Agreement may not be amended, modified or supplemented unless
such amendment, modification or supplement is set forth in a writing signed by
the parties hereto.

 

16.9. Governing Law, Jurisdiction and Venue. This Agreement, the Senior Credit
Notes and the other Facilities Papers shall be governed by and construed in
accordance with the laws of the State of Texas (without reference to its
conflicts of laws principles) and the United States of America from time to time
in effect. The Companies, the Agent and the Lenders each hereby irrevocably
submits to the nonexclusive jurisdiction of the United States District Court for
the Southern District of Texas, Houston Division, and the state district courts
of Texas, for purposes of all legal proceedings arising out of or relating to
the Facilities Papers and all related transactions; except that the Lenders do
not submit themselves to Texas jurisdiction in any suit first filed by the
Companies. To the fullest extent permitted by applicable law, the Companies, the
Agent and the Lenders each irrevocably waives any objection that he, she or it
may now or hereafter have to the laying of venue for any such proceeding brought
in such a court and any claim that any such proceeding brought in such a court
has been brought in an inconvenient forum and agrees that service of process may
be made upon him, her or it in any such proceeding by registered or certified
mail; except that the Lenders do not waive such objections with regard to any
suit first filed by the Companies. Harris County, Texas shall be a proper place
of venue for suit hereon. Nothing herein shall affect any applicable right of
any party at any time to initiate any suit in the United States District Court
for the Southern District of Texas, Houston Division, or to remove any pending
suit to that Court. Nothing herein shall affect the right of the Agent to
accomplish service of process in any manner permitted by applicable law or to
commence legal proceedings or otherwise proceed against the Company in any other
jurisdiction or court.

 

16.10. General Purpose of Loan. The Companies warrant and represent to the
Agent, Lenders and all other future owners and holders of the Senior Credit
Notes that the Loan and all Advances under it are and will be for business,
commercial, investment or other similar purpose and not primarily for personal,
family, household or agricultural use, as such terms are used in the Texas
Finance Code.

 

16.11. Waiver of Jury Trial. THE COMPANIES, THE AGENT AND THE LENDERS EACH
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE SENIOR CREDIT NOTES
OR ANY OF THE OTHER FACILITIES PAPERS OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. This waiver of

 

122



--------------------------------------------------------------------------------

right to trial by jury is separately given, knowingly and voluntarily, by each
Company, the Agent and the Lenders, and this waiver is intended to encompass
individually each instance and each issue as to which the right of a jury trial
would otherwise accrue. The Agent and the Lenders are hereby authorized and
requested to submit this Agreement to any court having jurisdiction over the
subject matter and the parties hereto, so as to serve as conclusive evidence of
the foregoing waiver of the right to jury trial.

 

16.12. Waiver of Special Damages. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
COMPANIES SHALL NOT ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM AGAINST THE
LENDERS OR THE AGENT, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE ADVANCES OR THE USE OF THE
PROCEEDS THEREOF.

 

16.13. Relationship of the Parties. This Agreement provides for the making of
Advances by the Lenders (through the Agent) in their capacities as lenders, to
the Companies, each as a borrower, and for the payment of interest and repayment
of principal by the Companies to the Lenders (through the Agent). The
relationship between (a) the Lenders and the Agent and (b) the Companies is
limited to that of creditor and secured party, on the one hand, and debtor, on
the other hand. The provisions in this Agreement and the other Facilities Papers
for compliance with financial covenants and delivery of financial statements are
intended solely for the benefit of the Lenders and the Agent to protect their
interests as lenders and lenders’ agent, respectively, in assuring payment of
interest and repayment of principal, and nothing contained in this Agreement or
any of the other Facilities Papers shall be construed as permitting or
obligating any Lender or the Agent to act as a financial or business advisor or
consultant to the Companies, as permitting or obligating any Lender or the Agent
to control the Companies or to conduct the Companies’ operations, as creating
any fiduciary obligation on the part of any Lender or the Agent to the
Companies, or as creating any joint venture, agency, or other relationship
between or among any of the parties other than as explicitly and specifically
stated in this Agreement. Each Company acknowledges that it has had the
opportunity to obtain the advice of experienced and sophisticated counsel of
their own choosing in connection with the negotiation and execution of this
Agreement and the other Facilities Papers and to obtain the advice of such
counsel with respect to all matters contained in the Facilities Papers including
the provision for waiver of trial by jury. Each Company further acknowledges
that it is experienced with respect to financial and credit matters and has made
their own independent decisions to apply to the Lenders for credit and to
execute and deliver this Agreement and the other Facilities Papers.

 

16.14. Notice Pursuant to Tex. Bus. & Comm. Code §26.02. THIS AGREEMENT AND THE
OTHER FACILITIES PAPERS TOGETHER CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

123



--------------------------------------------------------------------------------

(The remainder of this page is intentionally blank; signature pages follow.)

 

124



--------------------------------------------------------------------------------

EXECUTED as of the Effective Date.

 

HOMEBANC CORP. By:  

/s/ John Kubiak

--------------------------------------------------------------------------------

Name:   John Kubiak Title:   Senior Vice President       and Chief Investment
Officer HOMEBANC MORTGAGE CORPORATION By:  

/s/ James L. Krakau

--------------------------------------------------------------------------------

Name:   James L. Krakau Title:   Senior Vice President

 

Unnumbered counterpart signature page to 8/05 Amended & Restated Senior Secured
Credit

Agreement among HomeBanc Corp., HomeBanc Mortgage Corporation, JPMorgan Chase

Bank, N.A., et al.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as the Agent and as a Lender By:  

/s/ Michael W. Nicholson

--------------------------------------------------------------------------------

Name:   Michael W. Nicholson Title:   Senior Vice President

 

Unnumbered counterpart signature page to 8/05 Amended & Restated Senior Secured
Credit

Agreement among HomeBanc Corp., HomeBanc Mortgage Corporation, JPMorgan Chase

Bank, N.A., et al.



--------------------------------------------------------------------------------

COMMERZBANK AKTIENGESELLSCHAFT NEW YORK AND GRAND CAYMAN BRANCHES   as a Lender
By:  

/s/ Gerard A. Araw

--------------------------------------------------------------------------------

Name:   Gerard A. Araw Title:   Assistant Treasurer By:  

/s/ Michael P. McCarthy

--------------------------------------------------------------------------------

Name:   Michael P. McCarthy Title:   Vice President

 

Unnumbered counterpart signature page to 8/05 Amended & Restated Senior Secured
Credit

Agreement among HomeBanc Corp., HomeBanc Mortgage Corporation, JPMorgan Chase

Bank, N.A., et al.



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Paul E. Henson

--------------------------------------------------------------------------------

Name:   Paul E. Henson Title:   Executive Vice President

 

Unnumbered counterpart signature page to 8/05 Amended & Restated Senior Secured
Credit

Agreement among HomeBanc Corp., HomeBanc Mortgage Corporation, JPMorgan Chase

Bank, N.A., et al.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ William J. Umscheid

--------------------------------------------------------------------------------

Name:   William J. Umscheid Title:   Vice President

 

Unnumbered counterpart signature page to 8/05 Amended & Restated Senior Secured
Credit

Agreement among HomeBanc Corp., HomeBanc Mortgage Corporation, JPMorgan Chase

Bank, N.A., et al.



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Laurent Vanderzyppe

--------------------------------------------------------------------------------

Name:   Laurent Vanderzyppe Title:   Director By:  

/s/ Marguerite L. LeBon

--------------------------------------------------------------------------------

Name:   Marguerite L. Leon Title:   Vice President

 

Unnumbered counterpart signature page to 8/05 Amended & Restated Senior Secured
Credit

Agreement among HomeBanc Corp., HomeBanc Mortgage Corporation, JPMorgan Chase

Bank, N.A., et al.



--------------------------------------------------------------------------------

UNITED OVERSEAS BANK LIMITED NEW YORK AGENCY, as a Lender By:  

/s/ Philip Cheong

--------------------------------------------------------------------------------

Name:   Philip Cheong Title:   Vice President and Deputy General Manager By:  

/s/ Wong Kwong

--------------------------------------------------------------------------------

Name:   Wong Kwong Title:   First Vice President and General Manager

 

Unnumbered counterpart signature page to 8/05 Amended & Restated Senior Secured
Credit

Agreement among HomeBanc Corp., HomeBanc Mortgage Corporation, JPMorgan Chase

Bank, N.A., et al.



--------------------------------------------------------------------------------

FIRST COMMERCIAL BANK, NEW YORK AGENCY, as a Lender By:  

/s/ Bruce M. J. Ju

--------------------------------------------------------------------------------

Name:   Bruce M. J. Ju Title:   Vice President and General Manager

 

Unnumbered counterpart signature page to 8/05 Amended & Restated Senior Secured
Credit

Agreement among HomeBanc Corp., HomeBanc Mortgage Corporation, JPMorgan Chase

Bank, N.A., et al.



--------------------------------------------------------------------------------

BANK HAPOALIM B.M., as a Lender By:  

/s/ James P. Surless

--------------------------------------------------------------------------------

Name:   James P. Surless Title:   Vice President By:  

/s/ Lenroy Hackett

--------------------------------------------------------------------------------

Name:   Lenroy Hackett Title:   First Vice President

 

Unnumbered counterpart signature page to 8/05 Amended & Restated Senior Secured
Credit

Agreement among HomeBanc Corp., HomeBanc Mortgage Corporation, JPMorgan Chase

Bank, N.A., et al.



--------------------------------------------------------------------------------

SCHEDULE MAC

TO 8/05 CREDIT AGREEMENT

(Updates of this Schedule are effective only if signed by a Vice President
or more senior officer of JPMorgan Chase Bank, N.A., Agent; no signature is
required
unless this is an update Schedule)

 

The Maximum Aggregate Commitment from and after the following dates is as
follows:

 

Maximum Aggregate
Commitment


--------------------------------------------------------------------------------

  

From and after

--------------------------------------------------------------------------------

  

Update certified effective by the
undersigned officer of JPMorgan Chase
Bank, N.A., Agent

--------------------------------------------------------------------------------

$500,000,000    August 1, 2005 through the Maturity Date    By: /s/ Michael W.
Nicholson           Name: Michael W. Nicholson           Title: Senior Vice
President



--------------------------------------------------------------------------------

Exhibits:

 

Exhibit A-1  

-        Senior Credit Notes form

Exhibit A-2  

-        Swing Line Note form

Exhibit B  

-        Requests for Borrowing forms with Submission List forms

Exhibit C  

-        Form of Total Pledged Servicing List

Exhibit D  

-        List of the Companies’ Subsidiaries

Exhibit E  

-        Form of Officer’s Certificate as to compliance or noncompliance with
certain financial covenants

Exhibit F  

-        Form of Assignment and Assumption Agreement

Exhibit G  

-        Opinion provisions

Exhibit H  

-        Form of Interest Option Selection Confirmation

Schedules:     Schedule AI  

-        List of Approved Investors

Schedule AR  

-        List of Authorized Company Representatives

Schedule LC  

-        The Lenders’ Committed Sums

Schedule DQ  

-        Disqualifiers

Schedule EC  

-        Eligible Collateral

Schedule UG-SSF  

-        Companies’ Underwriting Guidelines for Single-family Mortgage Loans

Schedule MAC  

-        Current Maximum Aggregate Commitment

Schedule SA  

-        Schedule of Servicing Agreements the Companies’ Receivables Under Which
are Pledged

Schedule 2.3  

-        Terms of each Company’s Obligations to Pay Borrowings by the Other
Company

Schedule 7.1(h)  

-        List of Pledged Servicing as of the Effective Date

Schedule 9.4  

-        Summary of contingent liabilities and material adverse changes and
material unrealized losses since the Statement Date

Schedule 9.16  

-        The Companies’ Plans

Schedule 15  

-        List of Lenders and Addresses for Notices



--------------------------------------------------------------------------------

EXHIBIT A-1

TO 8/05 CREDIT AGREEMENT

 

(The “8/05 [Lender name] Senior Credit Note”)

 

$                               Houston, Texas   August 1, 2005

 

FOR VALUE RECEIVED, HOMEBANC CORP., a Georgia corporation, and its wholly-owned
subsidiary, HOMEBANC MORTGAGE CORPORATION, a Delaware corporation (“Makers” or
the “Companies”) jointly and severally to pay to the order of [Lender Name]
(“Payee”), a [Lender entity form], at the main Houston branch of JPMorgan Chase
Bank, N.A., 712 Main Street, Houston, Harris County, Texas 77002, or at such
other place as the Agent may hereafter designate in writing, in immediately
available funds and in lawful money of the United States of America, the
principal sum of [Lender’s Committed Sum] (or the unpaid balance of all
principal advanced against this note, if that amount is less), together with
interest on the unpaid principal balance of this note from time to time
outstanding until maturity at the applicable rate(s) provided for in the Credit
Agreement (or at such lesser rate, if any, as the holder of this note — the
“Holder”, whether or not Payee is such holder — may in its sole discretion from
time to time elect to be applicable for any day or days), and interest on all
past due amounts, both principal and accrued interest, at the Past Due Rate;
provided that for the full term of this note the interest rate produced by the
aggregate of all sums paid or agreed to be paid to Holder for the use,
forbearance or detention of the debt evidenced hereby shall not exceed the
Ceiling Rate.

 

1. Definitions. In addition to the definitions given above, the definitions
given in the 8/05 Amended and Restated Senior Secured Credit Agreement dated
August 1, 2005, as it may be supplemented, amended or restated from time to time
(the “Credit Agreement”) among (a) Maker, (b) JPMorgan Chase Bank, N.A. (for
itself as a Lender and as Agent for the other Lenders) and (c) the other
Lender(s) party thereto, for capitalized terms that are used in this note shall
apply here as well as there.

 

2. Rates Change Automatically and Without Notice. Without notice to Maker or any
other Person and to the full extent allowed by applicable law from time to time
in effect, the Stated Rate, the Past Due Rate and the Ceiling Rate shall each
automatically fluctuate upward and downward as and in the amount by which the
interest rate applicable to this note as provided for in the Credit Agreement,
the Past Due Rate as defined in the Credit Agreement and such maximum
nonusurious rate of interest permitted by applicable law, respectively,
fluctuate.

 

3. Calculation of Interest. Interest on the amount of each advance against this
note shall be computed on the amount of that advance and from the date it is
made. All interest rate determinations and calculations by the Holder, absent
manifest error, shall be conclusive and binding.

 

4. Excess Interest Will be Refunded or Credited. If, for any reason whatever,
the interest paid or received on this note during its full term produces a rate
which exceeds the Ceiling Rate, Holder shall refund to the payor or, at Holder’s
option, credit against the principal



--------------------------------------------------------------------------------

of Senior Credit Note such portion of said interest as shall be necessary to
cause the interest paid on this note to produce a rate equal to the Ceiling
Rate.

 

5. Interest Will be Spread. To the extent (if any) necessary to avoid violation
of applicable usury laws (or to minimize the extent of the violation if complete
avoidance is impossible for any reason, it being the intent and purpose of Maker
and all Holders to comply strictly with all applicable usury and other laws),
all sums paid or agreed to be paid to Holder for the use, forbearance or
detention of the indebtedness evidenced hereby shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of this note, so that the interest rate is uniform
throughout the full term of this note.

 

6. Payment Schedule. Interest on and principal of this note shall be due and
payable as provided in Sections 6.2(c)(2) and 6.10 of the Current Credit
Agreement.

 

7. Prepayment. Maker may prepay this note in accordance with and subject to the
provisions of Section 6.9 and 6.2(b)(7)(ix) of the Current Credit Agreement.
Prepayments shall be applied first to accrued interest, the balance to
principal.

 

8. The 8/05 Credit Agreement, this Note and its Security. This note is one of
the Senior Credit Notes, as such term is defined in the Credit Agreement, is
issued pursuant to the Credit Agreement (to which reference is made for all
purposes) and may be referred to as the “8/05 [Lender name] Senior Credit Note”,
and as it may hereafter be renewed, extended, rearranged, increased, decreased,
modified or replaced in accordance with the Credit Agreement may be referred to
as the “Current [Lender Name] Senior Credit Note”. Holder is entitled to the
benefits of and security provided for in the Credit Agreement. Such security
includes, among other security, the security interests granted by Section 7.1 of
the Current Credit Agreement.

 

9. Revolving Credit. Upon and subject to the terms and conditions of the Credit
Agreement, Maker may borrow, repay and reborrow against this note under the
circumstances, in the manner and for the purposes specified in the Credit
Agreement, but for no other purposes. Advances against this note by Payee or
other Holder shall be governed by the terms of the Credit Agreement. The unpaid
principal balance of this note at any time shall be the total of all principal
lent or advanced against this note less the sum of all principal payments and
permitted prepayments made on this note by or for the account of Maker. Absent
manifest error, Holder’s computer records shall on any day conclusively evidence
the unpaid balance of this note and its advances and payments history posted up
to that day. All loans and advances and all payments and permitted prepayments
made hereon may be (but are not required to be) endorsed by or on behalf of
Holder on the schedule which is attached as Annex I hereto (which is hereby made
a part hereof for all purposes) or otherwise recorded in Holder’s computer or
manual records; provided, that any failure to make notation of (a) any principal
advance or accrual of interest shall not cancel, limit or otherwise affect
Maker’s obligations or any Holder’s rights with respect to that advance or
accrual, or (b) any payment or permitted prepayment of principal or interest
shall not cancel, limit or otherwise affect Maker’s entitlement to credit for
that payment as of the date of its receipt by Holder. Maker and Payee expressly
agree, pursuant to Chapter 346 (“Chapter 346”) of the Texas Finance Code, that
Chapter 346 (which relates to open-end line of



--------------------------------------------------------------------------------

credit revolving loan accounts) shall not apply to this note or to any loan
evidenced by this note, and that neither this note nor any such loan shall be
governed by Chapter 346 or subject to its provisions in any manner whatsoever.

 

10. Defaults and Remedies. Any Event of Default under the Credit Agreement or
any other Facilities Papers shall constitute an Event of Default under this note
and all other Facilities Papers and shall have the consequences provided for in
the Credit Agreement which may include acceleration of the indebtedness
evidenced hereby. Subject to the terms of the Credit Agreement, Holder or the
Agent may waive any default without waiving any other prior or subsequent
default. Holder or the Agent may remedy any default without waiving the default
remedied. Holder’s or the Agent’s failure to exercise any right, power or remedy
upon any default shall not be construed as a waiver of such default or as a
waiver of the right to exercise any such right, power or remedy at a later date.
No single or partial exercise by Holder or the Agent of any right, power or
remedy hereunder shall exhaust it or shall preclude any other or future exercise
of it, and every such right, power or remedy under this note may be exercised at
any time and from time to time. No modification or waiver of any provision of
this note nor consent to any departure by Maker from its terms shall be
effective unless it is in writing and signed by Holder (or, if authorized for
that purpose by the Credit Agreement, the Agent), and then such waiver or
consent shall be effective only in the specific instance given, for the purposes
for which given and to the extent therein specified.

 

11. Legal Costs. If any Holder or the Agent retains an attorney in connection
with any such default or to collect, enforce or defend this note or any papers
intended to secure or guarantee it in any lawsuit or in any probate,
reorganization, bankruptcy or other proceeding, or if Maker or anyone claiming
by, through or under Maker sues any Holder in connection with this note or any
such papers and does not prevail, then Maker agrees to pay to each such Holder
and the Agent, respectively, in addition to principal and interest, all
reasonable costs and expenses incurred by such Holder or the Agent in trying to
collect this note or in any such suit or proceeding, including reasonable
attorneys’ fees.

 

12. Waivers. Maker and any and all co-makers, endorsers (other than the Holder
or the Payee), guarantors and sureties severally waive notice (including, but
not limited to, notice of intent to accelerate and notice of acceleration,
notice of protest and notice of dishonor), demand, presentment for payment,
protest, diligence in collecting and the filing of suit for the purpose of
fixing liability and consent that the time of payment hereof may be extended and
re-extended from time to time without notice to any of them. Each such Person
agrees that his, her or its liability on or with respect to this note shall not
be affected by any release of or change in any guaranty or security at any time
existing or by any failure to perfect or maintain perfection of any lien against
or security interest in any such security or the partial or complete
unenforceability of any guaranty or other surety obligation, in each case in
whole or in part, with or without notice and before or after maturity.

 

13. Not Purpose Credit. None of the proceeds of this note shall ever be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock or for the purpose of reducing or retiring any debt which was originally
incurred to purchase or carry any Margin Stock or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock or



--------------------------------------------------------------------------------

which would constitute this transaction a “purpose credit” within the meaning of
Regulation U, as now or hereafter in effect.

 

14. Governing Law, Jurisdiction and Venue. This note shall be governed by and
construed in accordance with the laws of the State of Texas and the United
States of America from time to time in effect. Maker and all endorsers (other
than the Holder or the Payee), guarantors and sureties each hereby irrevocably
submits to the nonexclusive jurisdiction of the United States District Court for
the Southern District of Texas and the state district courts of Harris County,
Texas, for purposes of all legal proceedings arising out of or relating to this
note, the debt evidenced hereby or any loan agreement, security agreement,
guaranty or other papers or agreements relating to this note. To the fullest
extent permitted by law, Maker and all endorsers (other than the Holder or the
Payee), guarantors and sureties each irrevocably waives any objection which he,
she or it may now or hereafter have to the laying of venue for any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Harris
County, Texas shall be a proper place of venue for suit on or in respect of this
note. Nothing herein shall affect the right of Maker, the Payee or any Holder at
any time to initiate any suit in the United States District Court for the
Southern District of Texas, Houston Division, or to remove any pending suit to
that Court.

 

15. General Purpose of Loan. Maker warrants and represents to Payee, all other
Holders and the Agent that all loans evidenced by this note are and will be for
business, commercial, investment or other similar purpose and not primarily for
personal, family, household or agricultural use, as such terms are used in the
Texas Finance Code.

 

HOMEBANC CORP., as comaker By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

HOMEBANC MORTGAGE CORPORATION, as

comaker

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ANNEX 1

 

to $                        

HomeBanc Corp. and HomeBanc Mortgage Corporation

8/05 [Lender’s name] Senior Credit Note

 

LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

 

Date of Payment

or Advance

--------------------------------------------------------------------------------

  

Payment Applied

on (or advance vs.)
Principal

--------------------------------------------------------------------------------

  

Payment Applied

on Interest

--------------------------------------------------------------------------------

  

Principal

Balance

--------------------------------------------------------------------------------

  

Interest Paid

to

--------------------------------------------------------------------------------

   Name of Person
Making Notation


--------------------------------------------------------------------------------

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                



--------------------------------------------------------------------------------

EXHIBIT A-2

TO 8/05 CREDIT AGREEMENT

 

(The “8/05 Swing Line Note”)

 

$                               Houston, Texas   August 1, 2005

 

FOR VALUE RECEIVED, HOMEBANC CORP., a Georgia corporation, and its wholly-owned
subsidiary, HOMEBANC MORTGAGE CORPORATION, a Delaware corporation (“Makers” or
the “Companies”) jointly and severally to pay to the order of JPMORGAN CHASE
BANK, N.A. (“Payee”), a national banking association, at its main Houston
branch, 712 Main Street, Houston, Harris County, Texas 77002, or at such other
place as the holder (the “Holder”, whether or not Payee is such holder) of this
note may hereafter designate in writing, in immediately available funds and in
lawful money of the United States of America, the principal sum of
                         Dollars ($                        ) (or the unpaid
balance of all principal advanced against this note, if that amount is less),
together with interest on the unpaid principal balance of this note from time to
time outstanding until maturity at the applicable rate(s) provided for in the
Credit Agreement (or at such lesser rate, if any, as Holder may in its sole
discretion from time to time elect to be applicable for any day or days), and
interest on all past due amounts, both principal and accrued interest, at the
Past Due Rate; provided that for the full term of this note the interest rate
produced by the aggregate of all sums paid or agreed to be paid to Holder for
the use, forbearance or detention of the debt evidenced hereby shall not exceed
the Ceiling Rate.

 

1. Definitions. In addition to the definitions given above, the definitions
given in the 8/05 Amended and Restated Senior Secured Credit Agreement dated
August 1, 2005, as it may be supplemented, amended or restated from time to time
(the “Credit Agreement”) among (a) Maker, (b) JPMorgan Chase Bank, N.A. (for
itself as a Lender and as Agent for the other Lenders) and (c) the other
Lender(s) party thereto, for capitalized terms that are used in this note shall
apply here as well as there.

 

2. Rates Change Automatically and Without Notice. Without notice to Maker or any
other Person and to the full extent allowed by applicable law from time to time
in effect, the Stated Rate, the Past Due Rate and the Ceiling Rate shall each
automatically fluctuate upward and downward as and in the amount by which the
interest rate applicable to this note as provided for in the Credit Agreement,
the Past Due Rate as defined in the Credit Agreement and such maximum
nonusurious rate of interest permitted by applicable law, respectively,
fluctuate.

 

3. Calculation of Interest. Interest on the amount of each advance against this
note shall be computed on the amount of that advance and from the date it is
made. All interest rate determinations and calculations by the Holder, absent
manifest error, shall be conclusive and binding.



--------------------------------------------------------------------------------

4. Excess Interest Will be Refunded or Credited. If, for any reason whatever,
the interest paid or received on this note during its full term produces a rate
which exceeds the Ceiling Rate, Holder shall refund to the payor or, at Holder’s
option, credit against the principal of Senior Credit Note such portion of said
interest as shall be necessary to cause the interest paid on this note to
produce a rate equal to the Ceiling Rate.

 

5. Interest Will be Spread. To the extent (if any) necessary to avoid violation
of applicable usury laws (or to minimize the extent of the violation if complete
avoidance is impossible for any reason, it being the intent and purpose of Maker
and all Holders to comply strictly with all applicable usury and other laws),
all sums paid or agreed to be paid to Holder for the use, forbearance or
detention of the indebtedness evidenced hereby shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of this note, so that the interest rate is uniform
throughout the full term of this note.

 

6. Payment Schedule. Interest on and principal of this note shall be due and
payable as provided in Sections 3.7 and 4.2 of the Current Credit Agreement.

 

7. Prepayment. Maker may prepay this note in whole or in part without penalty or
fee. Prepayments shall be applied first to accrued interest, the balance to
principal.

 

8. The 8/05 Credit Agreement, this Note and its Security. This note is the Swing
Line Note and one of the Senior Credit Notes, as such terms are defined in the
Credit Agreement, is issued pursuant to the Credit Agreement (to which reference
is made for all purposes) and may be referred to as the “8/05 Swing Line Note”,
and as it may hereafter be renewed, extended, rearranged, increased, decreased,
modified or replaced in accordance with the Credit Agreement may be referred to
as the “Current Swing Line Note”. Holder is entitled to the benefits of and
security provided for in the Credit Agreement. Such security includes, among
other security, the security interests granted by Section 7.1 of the Current
Credit Agreement.

 

9. Revolving Credit. Upon and subject to the terms and conditions of the Credit
Agreement, Maker may borrow, repay and reborrow against this Swing Line Note
under the circumstances, in the manner and for the purposes specified in the
Credit Agreement, but for no other purposes. Advances against this note by Payee
or other Holder shall be governed by the terms of the Credit Agreement. The
unpaid principal balance of this note at any time shall be the total of all
principal lent or advanced against this note less the sum of all principal
payments and permitted prepayments made on this note by or for the account of
Maker. Absent manifest error, Holder’s computer records shall on any day
conclusively evidence the unpaid balance of this note and its advances and
payments history posted up to that day. All loans and advances and all payments
and permitted prepayments made hereon may be (but are not required to be)
endorsed by or on behalf of Holder on the schedule which is attached as Annex I
hereto (which is hereby made a part hereof for all purposes) or otherwise
recorded in Holder’s computer or manual records; provided, that any failure to
make notation of (a) any principal advance or accrual of interest shall not
cancel, limit or otherwise affect Maker’s obligations or any Holder’s rights
with respect to that advance or accrual, or (b) any payment or permitted
prepayment of principal or interest shall not cancel, limit or otherwise affect
Maker’s entitlement to credit for that payment



--------------------------------------------------------------------------------

as of the date of its receipt by Holder. Maker and Payee expressly agree,
pursuant to Chapter 346 (“Chapter 346”) of the Texas Finance Code, that Chapter
346 (which relates to open-end line of credit revolving loan accounts) shall not
apply to this note or to any loan evidenced by this note, and that neither this
note nor any such loan shall be governed by Chapter 346 or subject to its
provisions in any manner whatsoever.

 

10. Defaults and Remedies. Any Event of Default under the Credit Agreement or
any other Facilities Papers shall constitute an Event of Default under this note
and all other Facilities Papers and shall have the consequences provided for in
the Credit Agreement which may include acceleration of the indebtedness
evidenced hereby. Subject to the terms of the Credit Agreement, Holder or the
Agent may waive any default without waiving any other prior or subsequent
default. Holder or the Agent may remedy any default without waiving the default
remedied. Holder’s or the Agent’s failure to exercise any right, power or remedy
upon any default shall not be construed as a waiver of such default or as a
waiver of the right to exercise any such right, power or remedy at a later date.
No single or partial exercise by Holder or the Agent of any right, power or
remedy hereunder shall exhaust it or shall preclude any other or future exercise
of it, and every such right, power or remedy under this note may be exercised at
any time and from time to time. No modification or waiver of any provision of
this note nor consent to any departure by Maker from its terms shall be
effective unless it is in writing and signed by Holder (or, if authorized for
that purpose by the Credit Agreement, the Agent), and then such waiver or
consent shall be effective only in the specific instance given, for the purposes
for which given and to the extent therein specified.

 

11. Legal Costs. If any Holder or the Agent retains an attorney in connection
with any such default or to collect, enforce or defend this note or any papers
intended to secure or guarantee it in any lawsuit or in any probate,
reorganization, bankruptcy or other proceeding, or if Maker or anyone claiming
by, through or under Maker sues any Holder in connection with this note or any
such papers and does not prevail, then Maker agrees to pay to each such Holder
and the Agent, respectively, in addition to principal and interest, all
reasonable costs and expenses incurred by such Holder or the Agent in trying to
collect this note or in any such suit or proceeding, including reasonable
attorneys’ fees.

 

12. Waivers. Maker and any and all co-makers, endorsers (other than the Holder
or the Payee), guarantors and sureties severally waive notice (including, but
not limited to, notice of intent to accelerate and notice of acceleration,
notice of protest and notice of dishonor), demand, presentment for payment,
protest, diligence in collecting and the filing of suit for the purpose of
fixing liability and consent that the time of payment hereof may be extended and
re-extended from time to time without notice to any of them. Each such Person
agrees that his, her or its liability on or with respect to this note shall not
be affected by any release of or change in any guaranty or security at any time
existing or by any failure to perfect or maintain perfection of any lien against
or security interest in any such security or the partial or complete
unenforceability of any guaranty or other surety obligation, in each case in
whole or in part, with or without notice and before or after maturity.

 

13. Not Purpose Credit. None of the proceeds of this note shall ever be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock or for the purpose of



--------------------------------------------------------------------------------

reducing or retiring any debt which was originally incurred to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or which would constitute this transaction a “purpose
credit” within the meaning of Regulation U, as now or hereafter in effect.

 

14. Governing Law, Jurisdiction and Venue. This note shall be governed by and
construed in accordance with the laws of the State of Texas and the United
States of America from time to time in effect. Maker and all endorsers (other
than the Holder or the Payee), guarantors and sureties each hereby irrevocably
submits to the nonexclusive jurisdiction of the United States District Court for
the Southern District of Texas and the state district courts of Harris County,
Texas, for purposes of all legal proceedings arising out of or relating to this
note, the debt evidenced hereby or any loan agreement, security agreement,
guaranty or other papers or agreements relating to this note. To the fullest
extent permitted by law, Maker and all endorsers (other than the Holder or the
Payee), guarantors and sureties each irrevocably waives any objection which he,
she or it may now or hereafter have to the laying of venue for any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Harris
County, Texas shall be a proper place of venue for suit on or in respect of this
note. Nothing herein shall affect the right of Maker, the Payee or any Holder at
any time to initiate any suit in the United States District Court for the
Southern District of Texas, Houston Division, or to remove any pending suit to
that Court.

 

15. General Purpose of Loan. Maker warrants and represents to Payee, all other
Holders and the Agent that all loans evidenced by this note are and will be for
business, commercial, investment or other similar purpose and not primarily for
personal, family, household or agricultural use, as such terms are used in the
Texas Finance Code.

 

HOMEBANC CORP., as comaker By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

HOMEBANC MORTGAGE CORPORATION, as

comaker

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ANNEX 1

 

to $                    

HomeBanc Corp. and HomeBanc Mortgage Corporation

8/05 Swing Line Note

 

LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

 

Date of Payment
or Advance


--------------------------------------------------------------------------------

  Payment Applied
on (or advance vs.)
Principal


--------------------------------------------------------------------------------

  Payment Applied
on Interest


--------------------------------------------------------------------------------

  Principal
Balance


--------------------------------------------------------------------------------

  Interest Paid
to


--------------------------------------------------------------------------------

  Name of Person
Making Notation


--------------------------------------------------------------------------------

                                                                               
                                                                               
                                                                               
                                                                               
                                                                           



--------------------------------------------------------------------------------

EXHIBIT B

TO 8/05 CREDIT AGREEMENT

 

Request for Borrowing

 

[Letterhead of a Company]

 

[date]

 

JPMorgan Chase Bank, N.A.

707 Travis, 6th Floor North

Houston, Texas 77002

 

Attention: Michael W. Nicholson, Corporate Mortgage Finance Group

 

Ladies and Gentlemen:

 

[HOMEBANC CORP.][HOMEBANC MORTGAGE CORPORATION] (the “Company”), an affiliate of
the Company and JPMORGAN CHASE BANK, N.A. as a lender and as agent (the “Agent”)
for the other lender(s) who are parties to it as lenders, and such other lenders
(all such lenders, including JPMorgan Chase Bank, N.A. being herein called the
“Lenders”) together executed a 8/05 Amended and Restated Senior Secured Credit
Agreement dated August 1, 2005 (which, as it may have been or may hereafter be
supplemented, amended or restated from time to time, is called the “Credit
Agreement”). Any term defined in the Credit Agreement and used but not defined
differently in this Request for Borrowing shall have the meaning given to it in
the Credit Agreement.

 

The Company currently qualifies under the Credit Agreement for, and hereby
requests, an Advance in the amount of $                     to be made on
                    , 200     (or, if the Agent is closed that day, on the next
day when it is not).

 

After giving effect as required by the Credit Agreement to the requested
Advance, the Borrowing Base will equal or exceed the outstanding principal
balance of the Loan and such balance will not exceed the Aggregate Committed
Sum.

 

A current Total Pledged Servicing List is attached. If the Credit Agreement
requires new Collateral to support the requested Advance, (i) the Companies have
attached and submits herewith the relevant Submission List(s), (ii) the Basic
Papers for all items of Collateral described or referred to therein have been
submitted — or are being submitted concurrently herewith — to the Custodian
(except that in respect of any Wet Warehousing Advance hereby requested, the
Basic Papers for the relevant items of Collateral will be delivered to the
Custodian on or before seven (7) Business Days after funding of the requested
Advance), and (iii) the Company hereby GRANTS to the Agent a security interest
in all such new Collateral and (as to Collateral) all related Loan Papers, and
they are hereby made subject to the security interest to the Agent created by
the Credit Agreement, for the Pro Rata benefit of the Lenders, effective
immediately.



--------------------------------------------------------------------------------

The proceeds of the Advance should be deposited in the Company’s Note Payment
Account number [for HC 00113397849][for HMC 00113207592] with JPMorgan Chase
Bank, N.A.

 

The Company acknowledges that the Agent and the Lenders will rely on the truth
of each statement in this request and its attachments in funding the requested
Advance.

 

No Default has occurred under the Facilities Papers that has not been cured by
the Companies or declared in writing by the Agent to have been waived, and no
Event of Default has occurred under the Facilities Papers that the Agent has not
declared in writing to have been cured or waived.

 

All items that the Companies are required to furnish to the Agent, its
designated custodian or the Lenders for this requested Advance and otherwise
have been delivered, or will be delivered before this requested Advance is
funded, in all respects as required by the Credit Agreement and the other
Facilities Papers. All Collateral papers described or referred to in the
Submission List(s) (if any) submitted to the Agent with this Request for
Borrowing conform in all respects with all applicable requirements of the Credit
Agreement and the other Facilities Papers.

 

The Company hereby warrants and represents to the Agent and the Lenders that
none of the Collateral (including, but not limited to, Collateral described or
referred to in this request) is pledged to any Person other than the Agent or
supports any borrowing or repurchase agreement funding other than Borrowings
under the Credit Agreement.

 

The undersigned officer hereby certifies that all of the Companies’
representations and warranties (a) in the Credit Agreement and all of the other
Facilities Papers (except only to the extent that (i) such a representation or
warranty speaks to a specific date or (ii) the facts on which a representation
or warranty is based have been changed by transactions or conditions
contemplated or expressly permitted by the Facilities Papers), (b) in this
Request for Borrowing, are true and correct on the date of this Request for
Borrowing and (c) that the Company qualifies for funding of the requested
Advance.

 

[HOMEBANC CORP.] [HOMEBANC MORTGAGE CORPORATION] By:  

 

--------------------------------------------------------------------------------

Name  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Attached:

 

current Total Pledged Servicing List

[Submission List(s)]



--------------------------------------------------------------------------------

SUBMISSION LIST FOR SINGLE FAMILY COLLATERAL

 

Date:                     

 

TO:

 

JPMorgan Chase Bank, N.A.

1111 Fannin, 12th Floor

Houston, Texas 77002

 

Attention: Ms. Wanda Carr, Mortgage Banking Warehouse Services

Phone: (713) 427-6391

Fax: (713) 427-6449

email: wanda.carr@jpmorganchase.com

 

FROM:

 

[HomeBanc Corp.]

[HomeBanc Mortgage Corporation]

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Attention:                                         

Phone: (404) 459-7400

Fax: (404)                    

 

[HomeBanc Corp.][HomeBanc Mortgage Corporation] submits the following list of
Single-family Loans in support of the Request for Borrowing dated
                     to which this Submission List is attached and hereby
pledges them to the Agent (for itself and as agent for the other Lenders):

 

BRANCH

NUMBER

--------------------------------------------------------------------------------

   LOAN
NUMBER


--------------------------------------------------------------------------------

  

BORROWER OR CUSTOMER NAME

--------------------------------------------------------------------------------

   NOTE
DATE


--------------------------------------------------------------------------------

   NOTE
LOAN
AMOUNT


--------------------------------------------------------------------------------

   LOAN
TYPE


--------------------------------------------------------------------------------

                                                                                
                                                                                
                                                                                
                          



--------------------------------------------------------------------------------

EXHIBIT C

TO 8/05 CREDIT AGREEMENT

 

FORM OF TOTAL PLEDGED SERVICING LIST

 

The following lists all Whole Loans and all pools of Mortgage Loans the
Companies’ Servicing Rights for which are currently Pledged to the Agent and
comprise the entire Pledged Servicing Portfolio under the 8/05 Amended and
Restated Senior Secured Credit Agreement dated as of August 1, 2005 among
HomeBanc Corp. and HomeBanc Mortgage Corporation (the “Companies”), JPMorgan
Chase Bank, N.A. (“JPMorgan”), as a lender and as agent and representative of
the other lenders party thereto from time to time (the “Agent”), and such other
lenders (collectively with JPMorgan, the “Lenders”), as supplemented, amended or
restated to date:

 

[List pools here with totaled columns for (i) the aggregate principal sum of

Serviced Loans in each pool and (ii) the aggregate principal sum of Serviced

Loans in each pool that are less than ninety (90) days delinquent]



--------------------------------------------------------------------------------

EXHIBIT D

TO 8/05 CREDIT AGREEMENT

 

Subsidiaries of HC

 

Name

--------------------------------------------------------------------------------

   Place of
organization


--------------------------------------------------------------------------------

  

States in which Qualified as

foreign organization                

--------------------------------------------------------------------------------

   Percentage
Ownership of Capital
Stock by HC


--------------------------------------------------------------------------------

 

HomeBanc Mortgage Corporation

   Delaware    FL, GA, NC, SC, TN, AL, MS, CO and AR    100 %

HomeBanc Funding Corp.

   Delaware    FL and GA    100 %

HomeBanc Funding Corp. II

   Delaware    FL and GA    100 %

HMB Acceptance Corp.

   Delaware    FL and GA    100 %

Abetterwayhome Corp.

   Delaware    FL and GA    100 %

Abetterwayhome Finance LLC

   Delaware    FL and GA    100 %

Abetterwayhome Finance LLC II

   Delaware    FL and GA    100 %

HMB Capital Trust I

   Delaware
statutory trust    None    100 %

 

Subsidiaries of HMC

 

Name

--------------------------------------------------------------------------------

  

Place of

organization

--------------------------------------------------------------------------------

  

States in which Qualified

as foreign organization        

--------------------------------------------------------------------------------

   Percentage
Ownership of Capital
Stock by HC


--------------------------------------------------------------------------------

 

HomeBanc Title Partners LLC

   Florida    FL    75 %

 

Subsidiaries of HMB Acceptance Corp.

 

Name

--------------------------------------------------------------------------------

  

Place of

organization

--------------------------------------------------------------------------------

  

States in which Qualified

as foreign organization        

--------------------------------------------------------------------------------

   Percentage
Ownership of Capital
Stock by HC


--------------------------------------------------------------------------------

 

HomeBanc Mortgage Trust 2004-1

   Delaware
statutory trust    None    100 %

HomeBanc Mortgage Trust 2004-2

   Delaware
statutory trust    None    100 %

HomeBanc Mortgage Trust 2005-1

   Delaware
statutory trust    None    100 %

HomeBanc Mortgage Trust 2005-2

   Delaware
statutory trust    None    100 %

HomeBanc Mortgage Trust 2005-3

   Delaware
statutory trust    None    100 %



--------------------------------------------------------------------------------

EXHIBIT E

TO 8/05 CREDIT AGREEMENT

 

Form of Officer’s Certificate with computations

to show compliance or non-compliance with

certain financial covenants

 

OFFICER’S CERTIFICATE

 

AGENT: JPMORGAN CHASE BANK, N.A.

 

COMPANY: HOMEBANC CORPORATION (“HC”)

 

SUBJECT PERIOD:                      ended                     , 200    

 

DATE:                     , 200    

 

This certificate is delivered to the Agent under the 8/05 Amended and Restated
Senior Secured Credit Agreement dated as of August 1, 2005 (as supplemented,
amended or restated from time to time, the “Current Credit Agreement”), among
HC, its Subsidiary, HomeBanc Mortgage Corporation, the Agent and the financial
institutions now or hereafter parties thereto (the “Lenders”). Unless they are
otherwise defined in this request, terms defined in the Current Credit Agreement
have the same meanings here as there.

 

The undersigned officer of HC certifies to the Agent and the Lenders that on the
date of this certificate that:

 

1. The undersigned is an incumbent officer of HC, holding the title stated below
the undersigned’s signature below.

 

2. HC’s financial statements that are attached to this certificate were prepared
in accordance with GAAP (except that interim — i.e., other than annual —
financial statements exclude notes to financial statements and statements of
changes to stockholders’ equity and are subject to year-end adjustments) and
(subject to the aforesaid proviso as to interim financial statements) present
fairly the financial position and results of operations of HC and its
Subsidiaries, on a consolidated basis, as of                      and for the
(check, as applicable) ¨ month ¨ one, ¨ two or ¨ three quarter(s) of HC’s fiscal
year, as the case may be, ending on the last day of that period (the “Subject
Period”).

 

3. The undersigned officer of HC supervised a review of the activities of HC and
its Subsidiaries during the Subject Period in respect of the following matters
and has determined the following: (a) to undersigned officer’s best knowledge,
except to the extent that (i) a representation or warranty speaks to a specific
date or (ii) the facts on which a representation or



--------------------------------------------------------------------------------

warranty is based have changed by transactions or conditions contemplated or
expressly permitted by the Facilities Papers, the representations and warranties
of the Companies in Section 9 of the Current Credit Agreement are true and
correct in all material respects, other than for the changes, if any, described
on the attached Annex A; (b) the Companies have complied with all of their
obligations under the Facilities Papers, other than for the deviations, if any,
described on the attached Annex A; (c) no Event of Default has occurred that has
not been declared by the Agent in writing to have been cured or waived, and no
Default has occurred that has not been cured before it became an Event of
Default, other than those Events of Default and/or Defaults, if any, described
on the attached Annex A (d) compliance by HC with certain financial covenants in
Section 11 of the Current Credit Agreement is accurately calculated on the
attached Annex A.

 

HOMEBANC CORP. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ANNEX A TO OFFICER’S CERTIFICATE

 

1. Describe deviations from compliance with obligations, if any — clause 3(b) of
attached Officer’s Certificate — if none, so state:

 

 

 

2. Describe Defaults or Events of Default, if any — clause 3(c) of attached
Officer’s Certificate — if none, so state:

 

 

 

3. Calculate compliance with covenants in Section 11 — clause 3(d) of attached
Officer’s Certificate:

 

(a) Section 11.4(a). HC’s Adjusted Tangible Net Worth as of                     
is $                     (the minimum under Section 11.4(a) is $225,000,000 plus
85% of the net proceeds realized by HC from equity offerings after its initial
public offering.)

 

(b) Section 11.4(b). HC’s Total Recourse Liabilities to Adjusted Tangible Net
Worth ratio as of                      is             :1.00 (the limit under
Section 11.4(b) is 3.50:1:00.)

 

(c) Section 11.4(c). HC’s Total Liabilities minus Qualified Subordinated Debt to
Adjusted Tangible Net Worth ratio as of                      is
            :1.00 (the limit under Section 11.4(c) is as follows:)

 

On and after this Date

--------------------------------------------------------------------------------

   the maximum ratio is


--------------------------------------------------------------------------------

Effective Date    20.00:1.00 November 30, 2005    25.00:1.00 The earlier of (i)
HC’s 2006 effort to increase capital through the public sale of additional
common equity or (ii) May 31, 2006    20.00:1.00



--------------------------------------------------------------------------------

(d) Section 11.4(d). HC’s Liquidity is $                    . (The minimum under
Section 11.4(d) is $35,000,000.)

 

(e) Section 11.4(e). HMC’s Adjusted Tangible Net Worth as of
                     is $                     (the minimum under Section 11.4(e)
is $10,000,000.)

 

(f) Section 11.4(f). HC and its Subsidiaries have not incurred any Debt other
than (i) Debt to the Lenders under the Current Credit Agreement, (ii) Debt under
warehousing, repurchase or other mortgage-related asset agreements to finance
the Companies’ inventory of Mortgage Loans, (iii) Debt of up to Twenty Million
Dollars ($20,000,000) incurred in the ordinary course of business, and Qualified
Subordinated Debt of up to Fifty Million Dollars ($50,000,000) issued by the HC
to support the June 24, 2005 issuance of trust preferred securities by HMB
Capital Trust I.

 

(g) Section 11.4(g). HC has not declared or paid any dividend or made any
distribution directly or indirectly to its shareholders when, or after the
payment of which, (i) any Default or Event of Default described in Sections
12.1(a), 12.1(b), or non-payment of any fee described in 12.1(c) exists or (ii)
when any Default or Event of Default other than those described in Sections
12.1(a), 12.1(b), or non-payment of any fee described in 12.1(c) exists, except
to the extent necessary to avoid the loss of HC’s federal tax status as a real
estate investment trust.

 

(h) Section 11.4(h). The Companies have not directly or indirectly made any
advance to (or declined or deferred any payment due from) any stockholder where
at the time of or immediately after such action (x) the Companies’ Adjusted
Tangible Net Worth was or would be less than the minimum specified in clause (d)
above or (y) any Default or Event of Default existed or would exist[, except for
the aggregate sum of $                     advanced by HMC to HC which was
necessary to enable HC to fund payment of a dividend the nonpayment of which
would result in the loss of HC’s federal tax status as a real estate investment
trust].

 

(a) Section 11.4(i). The percentage of the aggregate principal balances of all
of the Companies’ Serviced Loans that are In Default as of                     
is                     % (the maximum permitted under Section 11.4(i) is 5%.)



--------------------------------------------------------------------------------

EXHIBIT F

TO 8/05 CREDIT AGREEMENT

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and Swing Line loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

   Assignor:    _________________________

2.

   Assignee:    _________________________           [and is a Lender Affiliate
of [identify Lender]]

3.

   Company(ies):    _________________________

4.

   Agent:    _________________________, as the agent and representative of the
Lenders under the Credit Agreement

5.

   Credit Agreement:    The [amount] Credit Agreement dated as of
                     among [name of Company(ies)], the Lenders parties thereto
and [name of Agent], as Agent



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

--------------------------------------------------------------------------------

   Aggregate Amount of
Commitment/Loans for
all Lenders


--------------------------------------------------------------------------------

   Amount of
Commitment/Loans
Assigned


--------------------------------------------------------------------------------

   Percentage Assigned of
Commitment/Loan


--------------------------------------------------------------------------------

       $      $        %      $      $        %      $      $        %

 

Effective Date:                          , 20     [TO BE INSERTED BY THE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

--------------------------------------------------------------------------------

Title:     ASSIGNEE [NAME OF ASSIGNEE] By:  

 

--------------------------------------------------------------------------------

Title:    



--------------------------------------------------------------------------------

[Consented to and] Accepted: [NAME OF AGENT], as Agent By  

 

--------------------------------------------------------------------------------

Title:     [Consented to:] [NAME OF RELEVANT PARTY] By  

 

--------------------------------------------------------------------------------

Title:    



--------------------------------------------------------------------------------

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Facilities Paper, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Facilities
Papers or any collateral thereunder, (iii) the financial condition of the
Company(ies), any of its (their) Subsidiaries or Affiliates or any other Person
obligated in respect of any Facilities Papers or (iv) the performance or
observance by the Company(ies), any of its (their) Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Facilities
Paper.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 10.2 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
their own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, and (v) if it is a Person that is organized under the Legal
Requirements of any jurisdiction other than the United States of America or any
State thereof, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make their own credit decisions in taking or not taking
action under the Facilities Papers, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Facilities Papers
are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and



--------------------------------------------------------------------------------

Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.



--------------------------------------------------------------------------------

EXHIBIT G

TO 8/05 CREDIT AGREEMENT

 

(Basic Form of Opinion of Counsel)

 

[Date]

 

JPMorgan Chase Bank, N.A.,

as Agent for the Lenders

707 Travis, 6th Floor North

Houston, Texas 77002

 

Re:    8/05 Amended and Restated Senior Secured Credit Agreement dated as of
August 1, 2005 among HomeBanc Corporation and HomeBanc Mortgage Corporation (the
“Companies”), JPMorgan Chase Bank, N.A., as agent (the “Agent”) and a Lender,
and the other Lenders party thereto (collectively, the “Lenders”)

 

Gentlemen:

 

We have acted as special counsel for the Companies in connection with the 8/05
Amended and Restated Senior Secured Credit Agreement dated as of August 1, 2005
(the “Credit Agreement”) among the Companies, the Agent and the Lenders. This
opinion is rendered to you in compliance with Section 8.1(a)(10) of the Credit
Agreement.

 

Unless otherwise defined herein or the context otherwise requires, each
capitalized term used herein shall have the meaning ascribed to it in the Credit
Agreement.

 

In our capacity as such counsel, we have examined the Credit Agreement, the
Custody Agreement and the Senior Credit Notes (collectively, the “Principal
Facilities Papers”) and such other documents and matters as we have deemed
necessary in rendering the opinions hereinafter set forth. We have been
furnished with, and with the Agent’s and the Lenders’ consent have relied upon,
certificates of and other information supplied by officers of the Companies with
respect to certain factual matters and we have assumed the accuracy of all
representations of fact set forth in the Principal Facilities Papers. In
addition, we have obtained and relied upon such certificates and assurances from
public officials as we have deemed necessary. We have also assumed the
genuineness of signatures on (other than those of the Companies’ representatives
on the Facilities Papers), and the authenticity of, all materials so examined;
and we have assumed the conformity with originals of all documents submitted to
us as copies. For purposes of our opinions we have assumed the due
authorization, execution, delivery, and performance of the Credit Agreement and
the Custody Agreement by the Agent and the Lenders.

 

Based upon the foregoing, and subject to the qualifications herein set forth, it
is our opinion that:



--------------------------------------------------------------------------------

1. HC (a) is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Georgia, (b) has the full legal power
and authority to own its property and carry on its business as currently
conducted, and (c) is, to the best of our knowledge, duly qualified to transact
business as a foreign corporation in each jurisdiction where the nature of the
business transacted or property owned by HC requires such qualification, except
in such jurisdictions where the failure to be in good standing has no material
adverse effect on the Central Elements relating to HC and its Subsidiaries.

 

1. HMC (a) is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware, (b) has the full legal power
and authority to own its property and carry on its business as currently
conducted, and (c) is, to the best of our knowledge, duly qualified to transact
business as a foreign corporation in each jurisdiction where the nature of the
business transacted or property owned by HMC requires such qualification, except
in such jurisdictions where the failure to be in good standing has no material
adverse effect on the Central Elements relating to HC and its Subsidiaries.

 

2. The Companies have the requisite corporate power and authority to execute,
deliver and comply with the terms of the Facilities Papers.

 

3. The execution, delivery and performance by each Company of the Facilities
Papers (a) have been duly authorized by all necessary corporate action on the
part of the Company, (b) do not conflict with the articles of incorporation or
bylaws of the Company and (c) do not (i) conflict with any laws, ordinances,
regulations or orders of competent governmental authority or (ii) to the best of
our knowledge, conflict with or result in a breach of or constitute a default or
require any consent under, or result in the creation of any lien upon any
property or assets of the Company (except for the liens and security interests
created by the Facilities Papers), or result in or require the acceleration of
any debt of the Company, pursuant to any agreement or instrument to which the
Company is a party or by which the Companies or their property may be bound or
affected.

 

4. The Facilities Papers constitute the legal, valid and binding obligations of
each Company, enforceable in accordance with their respective terms, except as
limited by bankruptcy, insolvency or other such laws affecting the enforcement
of creditors’ rights generally and by general equitable principles.

 

5. To the best of our knowledge and except as disclosed in the most recent
Financial Statements furnished to the Agent, there is no action, claim, suit or
proceeding pending or threatened or reasonably anticipated against or affecting
either Company, any of its Subsidiaries in any court, before any other
Governmental Authority or before any arbitrator or in any other dispute
resolution forum which, if adversely determined, could reasonably be expected to
result in a material adverse effect on any of the Central Elements relative to
HC and its Subsidiaries.

 

6. Each Company and the Servicers of its Mortgage Loans or the Mortgage Loans
owned by others for which the Company serves as Servicer are duly registered as
mortgage lenders and servicers in each state in which such Mortgage Loans have
been or are from time to time originated, to the extent such registration is
required by any applicable Legal Requirement,



--------------------------------------------------------------------------------

except where the failure to register could not reasonably be expected to result
in a material adverse effect on any of the Central Elements in respect HC and
its Subsidiaries.

 

7. Neither Company is subject to the rules governing an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

8. Neither Company nor any of its Subsidiaries is an “affiliate” or a
“subsidiary company” of a “public utility company,” or a “holding company,” an
“affiliate” or a “subsidiary company” of a “holding company,” as such terms are
defined in the PUHC Act.

 

9. None of the transactions contemplated under the Facilities Papers shall cause
or constitute a violation by either Company of any of the provisions, rules,
regulations or order of or under the PUHC Act, and the PUHC Act does not in any
manner impair the legality, validity or enforceability of the Facilities Papers
or any of the Agent’s Liens.

 

10. The Credit Agreement creates a security interest in the Collateral described
therein.

 

11. The form of the Financing Statement and the description of the Collateral
contained therein comply with all applicable Legal Requirements, including,
without limitation, all applicable filing laws and regulations, and are adequate
and legally sufficient for the purpose of perfecting and maintaining a Lien on
the Collateral.

 

12. A fully executed counterpart of the Financing Statement should be filed
under the Uniform Commercial Code and all applicable fees paid in Delaware and
Georgia. Filing of such Financing Statement will result in a legally valid
perfected Lien in the pledged Loans, the pledged Servicing Receivables and the
Servicing Collateral. Possession by the Agent or its duly designated bailee
(other than a Company) of the Mortgage Notes evidencing the Pledged Loans and
such filing of the Financing Statement will result in a legally valid perfected
Lien in the Collateral (other than any Collateral consisting of real estate) as
security of the Obligations. Except as set forth in the immediately following
paragraph, no other or further action or filing is necessary or appropriate for
the purposes intended to be accomplished by the Financing Statement.

 

13. After the actions described in the immediately preceding paragraph have been
accomplished, no further or subsequent filing, refiling, recording,
re-recording, registration or registration of the Financing Statement or any
other instrument will be necessary in order to perfect and continue the Liens
created by the Credit Agreement in the Collateral, except that a continuation
statement signed by the secured party of record, identifying the original
Financing Statement by file number and date of filing, and stating that the
original Financing Statement remains effective, must be filed under the Uniform
Commercial Code in each office where such Financing Statement was filed before
the expiration of five (5) years from the date of such filing and subsequent
such continuation statements must be filed within six (6) months before the end
of each subsequent five-year period, and amendments or supplements to the
Financing Statement and/or additional financing statements may be required to be
filed in the event of a change in the



--------------------------------------------------------------------------------

name, identity or structure of the debtor described therein within four (4)
months after each such change or in the event the Financing Statement otherwise
becomes inaccurate or incomplete.

 

14. No state or local registration tax, transfer tax, stamp tax or other fee,
tax or governmental charge is required to be paid in connection with the
execution and delivery of the Facilities Papers or the filing of the Financing
Statement, or any of the transactions contemplated thereby, other than nominal
statutory filing fees which are to be paid upon the filing of the Financing
Statement.

 

15. The proper foreclosure of part of the Collateral in and of itself will not
restrict, affect or impair the liabilities of the Companies with respect to the
Obligations or the Agent’s rights or remedies with respect to the foreclosure or
enforcement of any other Liens securing the Obligations, to the extent any
deficiency remains unpaid after application of the proceeds of the foreclosure.

 

16. No franchise, income, sales, gross receipts, profits or other like taxes are
payable in the State of Georgia by the Agent or any Lender solely by reason of
the transactions described in the Facilities Papers or the interest conveyed or
assigned by the Facilities Papers.

 

17. Neither the Agent nor any Lender is required to qualify as a foreign entity
in the State of Georgia or to register or make any filing with or to obtain the
consent of any federal or Georgia Governmental Authority in order to make the
Loan or to exercise its rights under the Facilities Papers.

 

18. The execution and delivery of the Facility Papers, and the performance of
the Companies’ obligations thereunder, do not require any license, consent,
approval, or other action of any court or other governmental authority other
than those which have been obtained and remain in full force and effect.

 

Please also be advised that the foregoing opinions relate only to the laws of
the States of Texas, Georgia and Delaware and applicable federal law and no
opinion is to be inferred beyond that stated herein.

 

This opinion is rendered to you for your benefit in your capacity as Agent and
Custodian, the benefit of you and the other Lenders, participants and Eligible
Assignees of any of the Senior Credit Notes and your and their legal counsel in
connection with the above transaction and may not be relied upon by any other
Person or for any other purpose without our prior written consent. This opinion
is rendered as of the date hereof and we hereby disclaim any obligation to
advise you or any other party entitled to rely hereon of any change in any
matter set forth herein.

 

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT H

TO 8/05 CREDIT AGREEMENT

 

(Form of Interest Rate Selection Confirmation)

 

[Letterhead of HomeBanc Mortgage Corporation]

 

[date]

 

JPMorgan Chase Bank, N.A.

712 Main Street

Houston, Texas 77002

 

Attention: Michael Nicholson, Corporate Mortgage Finance Group

 

Ladies and Gentlemen:

 

HomeBanc Corp. and HomeBanc Mortgage Corporation (the “Companies”) and JPMorgan
Chase Bank, N.A., as Agent (the “Agent”) for itself as a lender and for the
other lenders named or referred to therein, and such other lenders (JPMorgan
Chase Bank, N.A. and such other Lenders being herein called the “Lenders”)
together executed a 8/05 Amended and Restated Senior Secured Credit Agreement
dated August 1, 2005 (which, as it may have been or may hereafter be amended,
supplemented and restated, is called the “Credit Agreement”). Any term defined
in the Credit Agreement and used in this Interest Rate Selection Confirmation
shall have the meaning given to it in the Credit Agreement.

 

This is an Interest Rate Selection Confirmation made pursuant to Section
6.2(b)(6) of the Credit Agreement, and confirms the Companies’ telephonic notice
of Interest Rate Option(s) selected on                                         ,
200     by                                          of the Companies to
                                         of the Agent at approximately
                         .m., Houston (i.e., Central) time.

 

In that telephonic notice, the Companies selected the following Interest Rate
Option(s):

 

Effective

Date of Selection

--------------------------------------------------------------------------------

  

Principal Amount

Affected (minimum $10

million for each LIBOR

Fixed Rate Tranche)

--------------------------------------------------------------------------------

   Interest Period
selected


--------------------------------------------------------------------------------

                                               

 

The Companies hereby warrant and represent to the Agent and the Lenders that:



--------------------------------------------------------------------------------

(a) no Fixed Rate Interest Rate Option elected (if any) will result in any LIBOR
Fixed Rate Tranche having (i) an Interest Period other than one (1), two (2) or
three (3) months or (ii) a maturity later than the Maturity Date;

(b) no Default has occurred that has not been cured;

 

(c) no Event of Default has occurred that the Agent has not declared in writing
to have been cured or waived; and

 

(d) the Companies are currently allowed to make the selection(s) described above
under the terms of the Credit Agreement.

 

HOMEBANC CORP.   HOMEBANC MORTGAGE CORPORATION By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE AI

TO 8/05 CREDIT AGREEMENT

 

APPROVED INVESTORS

 

Bear Stearns (and its subsidiary EMC)

Merrill Lynch Credit Corporation

CS First Boston

Countrywide

Residential Funding Corporation

Federal National Mortgage Corporation

Federal Home Loan Mortgage Corporation

Government National Mortgage Corporation

GreenPoint Mortgage

Astoria Federal Savings

CitiCorp Mortgage

Leader Mortgage (Bond Authority)

Georgia Housing Finance Authority (GHFA)

Urban Residential Finance Authority (URFA)

EquiBanc Mortgage (Subsidiary of Southtrust)

First Horizon

Matrix

Union Planters

First Charter

Chase Home Finance

HomeBanc Corp.

HomeBanc Funding Corp.

HomeBanc Funding Corp. II

HMB Funding Corp. III

HMB Acceptance Corp.

Abetterwayhome Corp.

Abetterwayhome Finance, LLC

Abetterwayhome Finance, LLC II

 

Hedge Transaction Investors

 

Bear Stearns

CS First Boston

Salomon, Smith, Barney

Merrill Lynch

REFCO

Vining Sparks, IBG

Stephens, Inc.

Countrywide Securities

Lehman Bros.

Fannie Mae CSTD

ABN AMRO



--------------------------------------------------------------------------------

Bank of Oklahoma

JPMorgan Chase Bank, N.A.

Key Bank National Association



--------------------------------------------------------------------------------

SCHEDULE AR

TO 8/05 CREDIT AGREEMENT

AUTHORIZED COMPANY REPRESENTATIVES

 

LIST EFFECTIVE AS OF AUGUST 1, 2005

 

AUTHORIZED COMPANY REPRESENTATIVES OF HOMEBANC CORP.

 

Name

--------------------------------------------------------------------------------

 

Title

--------------------------------------------------------------------------------

 

Specimen Signature

--------------------------------------------------------------------------------

Kevin D. Race   President, Chief Operating Officer and Chief Financial Officer  
  Debra F. Watkins   Executive Vice President     John Kubiak   Senior Vice
President and Chief Investment Officer     Charles W. McGuire   Executive Vice
President, General Counsel and Secretary     James L. Krakau   Senior Vice
President and Treasurer    

 

AUTHORIZED COMPANY REPRESENTATIVES OF HOMEBANC MORTGAGE CORPORATION

 

Name

--------------------------------------------------------------------------------

 

Title

--------------------------------------------------------------------------------

 

Specimen Signature

--------------------------------------------------------------------------------

Debra F. Watkins   Executive Vice President, Capital Markets     Kevin Race  
Executive Vice President, COO and CFO     John Kubiak   Senior Vice President  
  James Krakau   Senior Vice President & Treasurer     Greg Herron   Senior Vice
President     Daniel Starowicz   Vice President & Director, Servicing    
Michael Koch   Vice President, Post Closing     Robert Crittenden   Assistant
Vice President, Post Closing     Yancy Lockie   Assistant Vice President,
Treasury     Jacque D. Williams   Assistant Vice President, Servicing    
Marilyn Eberhardt   Assistant Vice President, Servicing     Heidi Buck  
Assistant Vice President (Limited)     Jacob Burgess   Assistant Vice President
(Limited)     Teresa Crowell   Assistant Vice President (Limited)     Syreeta
Butler   Assistant Vice President (Limited)     Dianne Charyna   Assistant Vice
President (Limited)     Dorothy Cooper   Assistant Vice President (Limited)    
Janet Miller   Assistant Vice President (Limited)    



--------------------------------------------------------------------------------

The above listed Persons are Authorized Company Representatives — as defined in
the 8/05 Amended and Restated Senior Secured Credit Agreement dated August 1,
2005 (as supplemented, amended or restated from time to time, the “Current
Credit Agreement”) among HomeBanc Corp. and HomeBanc Mortgage Corporation (the
“Companies”), JPMorgan Chase Bank, N.A. (“JPMorgan”), as a lender and as agent
and representative (the “Agent”) of the other lenders party thereto, and such
other lenders (together with JPMorgan, the “Lenders”) as of the effective date
of this list stated above. Lenders and the Agent, as well as the Custodian under
the 6/04 Custody Agreement dated June 7, 2004 among the Companies and JPMorgan,
as documents custodian (the “Custodian”), shall be entitled to rely on this list
until it is superseded by a newer list signed and furnished by the Company to
the Agent and the Custodian.

 

The term “Limited” in the above table means that the referenced officer has
authority to endorse promissory notes and to execute assignments of Mortgages on
behalf of the relevant Company (although neither the Lenders, the Agent nor the
Custodian has or shall have any obligation to the Company and any other Person
to determine that any Authorized Representative is authorized to execute any
particular instrument or instruments executed by such Authorized
Representative.)



--------------------------------------------------------------------------------

SCHEDULE LC

TO 8/05 CREDIT AGREEMENT

 

The Lenders’ Committed Sums

(in dollars)

 

Lender

--------------------------------------------------------------------------------

  

Committed Sum from
Effective Date through

the Termination Date

--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

   $ 149,000,000

Key Bank National Association

     100,000,000

Commerzbank Aktiengesellschaft New York Branch and Grand Cayman Branch

     75,000,000

U.S. Bank National Association

     50,000,000

BNP Paribas

     50,000,000

United Overseas Bank Ltd., New York Agency

     50,000,000

Bank Hapoalim

     12,000,000

First Commercial Bank, New York Agency

     14,000,000

Aggregate Committed Sum

   $ 500,000,000



--------------------------------------------------------------------------------

SCHEDULE DQ

TO 8/05 CREDIT AGREEMENT

 

DISQUALIFIERS

 

“Disqualifier” means any of the following events, after the occurrence of which
(i) for so long as the material effects of such event shall continue and shall
not have been waived or declared cured in writing by the Agent and (ii) except
to the extent otherwise specified in this definition, the Collateral Value of
the affected Collateral shall be zero for Borrowing Base purposes:

 

(any Collateral)

 

1. any event occurs, or is discovered to have occurred, after which the affected
Collateral fails to satisfy every element of the definition of Collateral.

 

2. in respect of any item of Collateral, for any reason whatsoever any of the
Companies’ special representations concerning Collateral set forth in Section
9.17 applicable to that type of Collateral shall become untrue, or shall be
discovered to be untrue, in any respect that is material to the value or
collectibility of that item of Collateral, considered either by itself or
together with other items of Collateral.

 

(Single-family Collateral)

 

3. any Single-family Loan shall be In Default.

 

4. seven (7) Business Days shall have elapsed after an Advance shall have been
funded against the Collateral Value of a Wet Loan without all of the Wet Loan’s
Basic Papers having been received by the Custodian; provided that if the Wet
Loan’s Basic Papers were received by the Custodian, but were found by the
Custodian to have been deficient in some manner which, in the Custodian’s
reasonable determination represents a condition correctable by the relevant
Company within twelve (12) Business Days’ time and the Custodian then returns
the Basic Paper to the Company for such corrective action, then such Pledged
Loan shall not be disqualified by this provision and the provisions of the
Custody Agreement pertaining to the return by the Custodian of a Basic Paper for
correction, collection or other action shall apply.

 

5. for any Pledged Loan, any Basic Paper shall have been sent to the Companies
or their designee for correction, collection or other action and shall not have
been returned to the Custodian on or before twelve (12) Business Days after it
was so sent to the relevant Company.

 

6.

Any Pledged Loan shall be assumed by (or otherwise become the liability) of — or
the real property securing it shall become owned by — any corporation,
partnership or any other entity that is not a natural person or a trust for
natural persons.

 

DQ-i



--------------------------------------------------------------------------------

7. Any Pledged Loan shall be assumed by (or otherwise become the liability of) —
or the real property securing it shall become owned by — an Affiliate of the
Companies or any of their or its Subsidiaries’ directors or officers if such
Mortgage Loan was not originated, or if it shall have been or is modified so as
not to be at the time of such modification, in compliance with the Companies’
Underwriting Guidelines or at an interest rate that was not a market rate when
such Mortgage Loan was originated or so modified.

 

8. Any Pledged Loan shipped to an investor shall not be paid for or returned to
the Custodian on or before forty-five (45) days — one hundred twenty (120) days
for Pledged Loans shipped for purchase under any U.S. state’s bond program —
after it is shipped.

 

9. on any day described in the first column of the applicable table below, the
sum of the Collateral Values of all pledged Single-family Loans that are Wet
Loans shall exceed an amount equal to the percentage of the Aggregate Committed
Sum on that day shown in the second column, in which event the aggregate
Collateral Value for that day of all Single-family Loans that are Wet Loans
shall be the amount that is equal to that percentage of the Aggregate Committed
Sum

 

Day (on or before the

Termination Date) of a

calendar month

--------------------------------------------------------------------------------

   Maximum Percentage of
Aggregate Committed Sum
that may be Wet Loans


--------------------------------------------------------------------------------

  A day that is not one of the first or last five (5) Business Days    40 % A
day that is one of the first or last five (5) Business Days    50 %

 

10. on any day, the sum of the Collateral Values of all Late Pledged (Seasoned)
Loans (i.e. any Single-family Loan that was originated more than sixty (60) days
(but not more than one hundred twenty (120) days) before its Original Pledge
Date shall exceed an amount equal to two percent (2%) of the Aggregate Committed
Sum on that day — in which event the aggregate Collateral Value for that day of
all Late Pledged (Seasoned) Loans shall be the amount that is equal to two
percent (2%) of the Aggregate Committed Sum on that day.

 

11. on any day, the sum of the Collateral Values of all Long Warehoused (Aged)
Loans shall exceed an amount equal to ten percent (10%) of the Aggregate
Committed Sum on that day — in which event the aggregate Collateral Value for
that day of all Long Warehoused (Aged) Loans shall be the amount that is equal
to ten percent (10%) of the Aggregate Committed Sum on that day.

 

12. on any day, the sum of the Collateral Values of all pledged HELOCs that are
Wet Loans shall exceed an amount equal to five percent (5%) of the Aggregate
Committed Sum on that day — in which event the aggregate Collateral Value for
that day of all pledged

 

DQ-ii



--------------------------------------------------------------------------------

 

HELOCS that are Wet Loans shall be the amount that is equal to five percent (5%)
of the Aggregate Committed Sum on that day.

 

13. on any day, the sum of the Collateral Values of (i) all pledged Second Lien
Loans whose original principal amounts exceed Two Hundred Thousand Dollars
($200,000) (but do not exceed Three Hundred Fifty Thousand Dollars ($350,000))
and (ii) all HELOCs the face principal amount of whose Mortgage Notes exceed Two
Hundred Thousand Dollars ($200,000) (but do not exceed Three Hundred Fifty
Thousand Dollars ($350,000)), shall exceed an amount equal to three and
three-fourths percent (3.75%) of the Aggregate Committed Sum on that day — in
which event the aggregate Collateral Value for that day of all such pledged
Second Lien Loans and HELOCS with original or face principal amounts of such
size shall be the amount that is equal to three and three-fourths percent
(3.75%) of the Aggregate Committed Sum on that day.

 

14. as to any of any HELOC or Second Lien Loan, more than three hundred sixty
(360) days have elapsed since its Original Pledge Date.

 

15. as to any Pledged Loan (other than a Construction/Permanent Loan, a HELOC or
a Second Lien Loan), more than one hundred eighty (180) days shall have elapsed
since its Original Pledge Date.

 

16. on any day, the sum of the Collateral Values of all pledged Eligible
Manufactured Housing Loans shall exceed an amount equal to one percent (1%) of
the Aggregate Committed Sum on that day — in which event the aggregate
Collateral Value for that day of all pledged all pledged Eligible Manufactured
Housing Loans shall be the amount that is equal to one percent (1%) of the
Aggregate Committed Sum on that day.

 

17. on any day, the sum of the Collateral Values of all pledged
Construction/Permanent Loans as to which more than two hundred seventy (270)
days, but not longer than three hundred sixty (360) days (or such longer period
as the Agent shall consent to in writing on a case-by-case basis) have elapsed
since their respective origination dates (as evidenced for each such Mortgage
Loan by the date of its Mortgage Note) shall exceed an amount equal to seven and
one-half percent (7.5%) of the Aggregate Committed Sum on that day — in which
event the aggregate Collateral Value for that day of all such long-pledged
Construction/Permanent Loans shall be the amount that is equal to seven and
one-half percent (7.5%) of the Aggregate Committed Sum on that day.

 

18. on any day, the sum of the Collateral Values of all pledged Residential Lot
Loans shall exceed Fifteen Million Dollars ($15,000,000) — in which event the
aggregate Collateral Value for that day of all pledged Residential Lot Loans
shall be Fifteen Million Dollars ($15,000,000).

 

19.

on any day, the weighted average FICO score of all pledged
Construction/Permanent Loans is less than 700, then and until such weighted
average FICO score is 700 or higher, Construction/Permanent Loans with FICO
scores of 700 or less that are Pledged to the Agent on or after that day shall
have zero Collateral Value.

 

DQ-iii



--------------------------------------------------------------------------------

20. on any day, the weighted average FICO score of all pledged Alt-A Loans is
less than 690 (or such lesser weighted average FICO score as the Agent in its
discretion shall require, but not less than 685), then and until such weighted
average FICO score is 690 (or such lesser average as the Agent shall so require)
or higher, Alt-A Loans with FICO scores of less than 690 (or such lower FICO
score as the Agent shall specify, but not lower than 685) that are Pledged to
the Agent on or after that day shall have zero Collateral Value.

 

21. on any day, the sum of the Collateral Values of all pledged Single-family
Loans that are Construction/Permanent Loans shall exceed an amount equal to
fifteen percent (15%) of the Aggregate Committed Sum on that day — in which
event the aggregate Collateral Value for that day of all Single-family Loans
that are Construction/Permanent Loans shall be the amount that is equal to
fifteen percent (15%) of the Aggregate Committed Sum on that day.

 

22. on any day, the sum of the Collateral Values of all pledged High LTV
Construction/Permanent Loans shall exceed five percent (5%) of the Aggregate
Committed Sum on that day — in which event the aggregate Collateral Value for
that day of all High LTV Construction/Permanent Loans shall be the amount that
is equal to five percent (5%) of the Aggregate Committed Sum on that day.

 

23. the Cumulative Loan-to-Value Ratio of any Construction/Permanent Loan shall
exceed ninety-five percent (95%).

 

24. on any day, the sum of the Collateral Values of all pledged Single-family
Loans that are Second Investor Loans that have a Cumulative Loan-to-Value Ratio
of ninety-five percent (95%) shall exceed three percent (3%) of the Aggregate
Committed Sum on that day — in which event the aggregate Collateral Value for
that day of all pledged Single-family Loans that are Second Investor Loans that
have a Cumulative Loan-to-Value Ratio of ninety-five percent (95%) shall be
three percent (3%) of the Aggregate Committed Sum on that day.

 

25. on any day, the sum of the Collateral Values of all pledged Single-family
Loans that are Investor Loans (including Second Investor Loans) shall exceed
fifteen percent (15%) of the Aggregate Committed Sum on that day — in which
event the aggregate Collateral Value for that day of all pledged Single-family
Loans that are Investor Loans (including Second Investor Loans) shall be fifteen
percent (15%) of the Aggregate Committed Sum on that day.

 

26. as to any Pledged Loan that is a Second Investor Loan, more than ninety (90)
days shall have elapsed since its Original Pledge Date.

 

27. on any day, the sum of the Collateral Values of all pledged Single-family
Loans that are Jumbo Loans (including Super Jumbo Loans) shall exceed twenty
percent (20%) of the Aggregate Committed Sum on that day — in which event the
aggregate Collateral Value for that day of all pledged Single-family Loans that
are Jumbo Loans shall be twenty percent (20%) of the Aggregate Committed Sum on
that day.

 

DQ-iv



--------------------------------------------------------------------------------

28. on any day, the sum of the Collateral Values of all pledged Super Jumbo
Loans shall exceed six percent (6%) of the Aggregate Committed Sum on that day —
in which event the aggregate Collateral Value for that day of all pledged Super
Jumbo Loans shall be six percent (6%) of the Aggregate Committed Sum on that
day.

 

29. on any day, the sum of the Collateral Values of all pledged Single-family
Loans that are first Lien Alt-A Loans shall exceed fifteen percent (15%) of the
Aggregate Committed Sum on that day — in which event the aggregate Collateral
Value for that day of all pledged Single-family Loans that are first Lien Alt-A
Loans shall be fifteen percent (15%) of the Aggregate Committed Sum on that day.

 

30. on any day, the sum of the Collateral Values of all pledged Single-family
Loans that are Subprime Loans shall exceed seven percent (7%) of the Aggregate
Committed Sum on that day — in which event the aggregate Collateral Value for
that day of all pledged Single-family Loans that are Subprime Loans shall be
seven percent (7%) of the Aggregate Committed Sum on that day.

 

31. on any day, the sum of the Collateral Values of all pledged Single-family
Loans that are Second Lien Loans or HELOCs shall exceed an amount equal to
thirty-seven and one-half percent (37.5%) of the Aggregate Committed Sum on that
day — in which event the aggregate Collateral Value for that day of all
Single-family Loans that are Second Lien Loans or HELOCs shall be the amount
that is equal to thirty-seven and one-half percent (37.5%) of the Aggregate
Committed Sum on that day.

 

(Repurchased Loans Collateral)

 

32. on any day, the sum of the Collateral Values of all pledged Repurchased
Loans shall exceed an amount equal to one and one-half percent (1.5%) of the
Aggregate Committed Sum on that day — in which event the aggregate Collateral
Value for that day of all Repurchased Loans shall be the amount that is equal to
one and one-half percent (1.5%) of the Aggregate Committed Sum on that day.

 

33. it shall become reasonably apparent to the Companies that the prospects for
collection of any Repurchased Loan Collateral are materially impaired.

 

34. as to the Single-family Loan that is (or is related to) the subject
Repurchased Loan Collateral, more than one hundred twenty (120) days shall have
elapsed since it was first Pledged to the Agent as a Repurchased Loan (without
regard to whether or when it may have been Pledged to the Agent before it was
sold to the investor from which it was repurchased.)

 

35. as to the Mortgaged Premises securing (or comprising, as the case may be)
the subject Repurchased Loan Collateral, if no Current Appraisal or Current
Broker’s Price Opinion is available when a Company acquires such Repurchased
Loan, the Company shall fail to obtain a new Broker’s Price Opinion or Appraisal
on or before thirty (30) days following the Company’s acquisition of such
Repurchased Loan.

 

DQ-v



--------------------------------------------------------------------------------

36. the Agent reasonably determines that the prospects for payment of any
Repurchased Loan Collateral are materially impaired, gives the relevant Company
written notice of that determination and the bases for it and the Company is
unable to furnish the Agent, on or before fifteen (15) days after such notice,
evidence reasonably sufficient to convince the Agent that such prospects are not
materially impaired.

 

37. for any pledged Repurchased Loan, any Basic Paper shall have been sent to a
Company or its designee for correction, collection or other action and shall not
have been returned to the Custodian on or before twelve (12) Business Days after
it was so sent to the Company or such designee.

 

38. Any pledged Repurchased Loan shipped to an investor shall not be paid for or
returned to the Custodian on or before forty-five (45) days — one hundred twenty
(120) days for pledged Repurchased Loans shipped for purchase under any U.S.
state’s bond program — after it is shipped.

 

(Receivables Collateral)

 

39. The Company’s claim under any Receivables Collateral is rejected,
repudiated, stayed, held back or disputed by the trustee or holder of a related
MBS or serviced Whole Loan (or anyone claiming by, through or under any of them)
or attached, garnisheed or sequestered by any court of competent jurisdiction,
or the Company learns of any reasonably plausible grounds for any such
rejection, repudiation, stay, holdback, dispute, attachment, garnishment or
sequestration.

 

40. The relevant Company shall default in the performance of any of its
obligations under the Servicing Agreement related to any Receivables Collateral
if such default continues beyond any period of grace provided under the
Servicing Agreement, if the effect of such default is to cause — or to permit
the Person for whom the Company performs servicing under such Servicing
Agreement (or a trustee or custodian on behalf of such Person) to cause — the
Company’s right to collect all or any material part of its Receivables
Collateral under such Servicing Agreement to be materially diminished, delayed
or impaired.

 

41. It shall become reasonably apparent to the relevant Company that the
prospects for collection of any item of Receivables Collateral are materially
impaired.

 

42. The Agent or the Custodian reasonably determines that the prospects for
payment of any item of Receivables Collateral are materially impaired, gives the
relevant Company written notice of that determination and the bases for it and
the Company is unable to furnish the Agent, on or before fifteen (15) days after
such notice, evidence reasonably sufficient to convince the Agent that such
prospects are not materially impaired.

 

43. on any day, the sum of the Collateral Values of all Receivables Collateral
shall exceed an amount equal to five percent (5%) of the Aggregate Committed Sum
on that day — in which event the aggregate Collateral Value for that day of all
Receivables Collateral shall be an amount equal to five percent (5%) of the
Aggregate Committed Sum on that day.

 

DQ-vi



--------------------------------------------------------------------------------

44. a Broker’s Price Opinion of the related Mortgaged Premises shall not have
been obtained within ninety (90) days after a P&I Advance or a Servicing
Receivable Advance is funded in respect of a Mortgage Loan that is In Default or
within any six-month period thereafter.

 

(Servicing Collateral)

 

45. on any day, the sum of the Collateral Values of all Servicing Collateral
shall exceed Thirty Million Dollars ($30,000,000) — in which event the aggregate
Collateral Value for that day of all Servicing Collateral shall be Thirty
Million Dollars ($30,000,000).

 

46. on any day, any Serviced Loans that are part of the Pledged Servicing
Portfolio shall be ninety (90) or more days delinquent — in which event their
Principal Balances shall be excluded from the determination of the aggregate
Principal Balances of the Mortgage Loans comprising the Pledged Servicing
Portfolio in determining Servicing Collateral Value.

 

DQ-vii



--------------------------------------------------------------------------------

SCHEDULE EC

TO 8/05 CREDIT AGREEMENT

 

ELIGIBLE COLLATERAL

 

“Eligible Collateral” means and includes the several categories of Collateral
(each such category and each of their subcategories being herein collectively
called a “Category”) that are defined and described as follows:

 

“Eligible Single-family Collateral” means an amortizing (provided that the
Companies’ Interest Only Loans and Construction/Permanent Loans are not required
to be amortizing) Single-family Loan with an original term to its stated
maturity of thirty (30) years or less (provided that Single-family Loans that
are underwritten to FNMA guidelines may have an original term to stated maturity
of up to forty (40) years and the Agent and Custodian may rely on the relevant
Company’s representation and warranty that such Single-family Loans are
underwritten to FNMA guidelines) and that satisfies all applicable requirements
of this Agreement for a Single-family Loan. It must be secured by a first or
second priority Lien on its related real estate. It may bear interest at a fixed
interest rate, at a fluctuating interest rate or at a fixed or fluctuating
interest rate for part of its term followed, respectively, by a fluctuating or
fixed interest rate for the remainder of its term. Even though it has been
Pledged to the Agent and is therefore Collateral, no Single-family Loan shall be
Eligible Single-family Collateral:

 

1. unless and until the Custodian has issued its Custodian’s Certification (as
defined in the Custody Agreement) concerning it;

 

2. that does not satisfy the Companies’ Underwriting Guidelines for a
Single-family Loan in all material respects;

 

3. that is a Construction/Permanent Loan and whose Customers have a FICO score
of less than six hundred fifty (650).

 

4. that is a Residential Lot Loan or another type of Construction/Permanent Loan
and is also a Wet Loan.

 

5. the Mortgaged Premises securing which are an “Ineligible Manufactured Home”,
which means a mobile home or manufactured home (i) that has not been rendered
permanently immobile, (ii) whose ownership is represented by or based on a
certificate of title or similar device, (iii) that has not been permanently
affixed to the earth or (iv) for any reason does not constitute real property
under the applicable law of the jurisdiction in which it is located;

 

6. that contains or is otherwise subject to any contractual restriction or
prohibition on the free transferability of such Mortgage Loan, all Liens
securing it and all related rights (other than Legal Requirements requiring
notification to its obligor(s) of any transfer of it or of its servicing or
administration), either absolutely or as security;

 

EC-i



--------------------------------------------------------------------------------

7. if any of their owners-mortgagors is a corporation, partnership or any other
entity that is not a natural person or a trust for natural persons;

 

8. whose origination date was more than one hundred twenty (120) days before its
Original Pledge Date.

 

9. if any of their owner-mortgagors is an Affiliate of the Companies or any of
their or its Subsidiaries’ directors or officers and such Mortgage Loan was not
made in accordance with the Companies’ Underwriting Guidelines or at an interest
rate that was not a market rate when such Mortgage Loan was originated;

 

10. whose related real estate is not covered by a Hazard Insurance Policy;

 

11. that is a rehabilitation, commercial or construction loan (other than a
Construction/Permanent Loan).

 

12. that is a Second Lien Loan whose original principal amount is more than
Three Hundred Fifty Thousand Dollars ($350,000).

 

13. that is a HELOC the face principal amount of whose Mortgage Note is more
than Three Hundred Fifty Thousand Dollars ($350,000).

 

14. that is a Second Lien Loan or a HELOC that is not a Prime Loan or an Alt-A
Loan.

 

15. that is a Second Lien Loan or a HELOC with a stated final maturity date of
more than twenty (20) years after the date of its Mortgage Note.

 

16. that is not covered by a Purchase Commitment (unless it is an adjustable
rate Interest Only Loan, a Construction/Permanent Loan, a HELOC, a Second Lien
Loan, a Hybrid ARM, a Subprime Loan or a Repurchased Loan).

 

17. that is an Investor Loan with a Loan-to-Value Ratio of greater than eight
percent (80%).

 

18. that is a Second Investor Loan with a Cumulative Loan-to-Value Ratio of
greater than ninety-five percent (95%).

 

19. that contains any term or condition such that the repayment schedule results
in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Mortgage Loan is deemed to be an “option ARM”,
“negative amortization” or “graduated payment” loan. The Agent and Custodian may
rely on the relevant Company’s representation and warranty that any Mortgage
Loan duly Pledged to the Agent amortizes over time.

 

20. in connection with the origination of which a policy of single-premium life
insurance on the life of a mortgagor, borrower or guarantor was purchased;

 

21. that (i) triggers the thresholds of Section 32 of Regulation Z of the
Federal Reserve Board (12 C.F.R. § 226.32), (ii) is a “high cost” loan or “high
risk” loan under any applicable

 

EC-ii



--------------------------------------------------------------------------------

state, county or municipal Law, (iii) is a “covered” loan or a “threshold” loan
under any applicable state, county or municipal Law, but only to the extent that
such Law expressly exposes assignees of Mortgage Loans to possible civil or
criminal liability or damages, or exposes any Lender, the Agent or the Custodian
to regulatory action or enforcement proceedings, penalties or other sanctions,
or would materially impair the enforceability of the Pledged Loan, or (iv)
contains any term or condition, or involves any loan origination practice, that
has been defined as “predatory” under any such applicable federal, state, county
or municipal Law, or that has been expressly categorized as an “unfair” or
“deceptive” term, condition or practice in any such applicable federal, state,
county or municipal Law;

 

22. that a Company or any Affiliate has previously warehoused with any other
Person, whether under a lending arrangement or an arrangement involving a sale
in contemplation of a subsequent further sale to (or securitization by) a
secondary mortgage market purchaser, whether with or without the Companies’
having any conditional repurchase or other recourse obligation, and that was
rejected or became ineligible or disqualified to be lent against or purchased
and held by such other Person; provided that this provision shall not be
construed or applied to disqualify a Pledged Loan simply because it was
purchased by the Company out of a pool of Serviced Loans or from a Whole Loan
investor for whose Mortgage Loans the Company is a Servicer pursuant to the
Companies’ (or an Affiliate’s) obligation or election as Servicer to do so;

 

23. that a Company or any Affiliate sold and transferred, or attempted to sell
and transfer, to any other Person; provided that this provision shall not be
construed or applied to disqualify a Pledged Loan simply because it was
purchased by the Company out of a pool of Serviced Loans or from a Whole Loan
investor for whose Mortgage Loans the Company is a Servicer pursuant to the
Companies’ (or an Affiliate’s) obligation or election as Servicer to do so; or

 

24. unless it is an FHA or VA Mortgage Loan, that has a Cumulative Loan-to-Value
Ratio greater than one hundred percent (100%) (the Agent and Custodian may rely
on the Company’s representation and warranty that any Pledged Loan, other than a
FHA or VA Mortgage Loan, has a Cumulative Loan-to-Value Ratio less than or equal
to one hundred percent (100%)).

 

“Eligible Repurchased Collateral”, which means one or more (as the context
requires) Repurchased Loans that have been duly Pledged to the Agent.

 

“Eligible P&I Advances Collateral” means an account or general intangible (a
“P&I Receivable”) owned by a Company which has a Servicing Claim produced by the
Company’s making a P&I Advance:

 

i. in respect of a first or second lien Mortgage Loan;

 

ii. that is due and payable to the Company, and for which the Company has no
actual knowledge that the full amount will not be collectible;

 

EC-iii



--------------------------------------------------------------------------------

iii. that the debtor(s) under the related Mortgage(s) are already obligated to
pay to (or to the order of) the holder of that Mortgage Loan (or its servicer)
when the related (producing) P&I Advance is made;

 

iv. for which the Agent has confirmed by reviewing the applicable Servicing
Agreement that the Company has the indefeasible right under such applicable
Servicing Agreement to reimburse itself as provided in the definition of “P&I
Advance” out of sums thereafter collected from such debtor(s) or realized from
the security for the related Mortgage Loan;

 

v. with respect to which there is no bona fide pending claim against the Company
for any credit, allowance or adjustment;

 

vi. that the Company believes is enforceable without offset, bona fide
counterclaim or bona fide defense;

 

vii. for the full recoverability of which the Company has no reasonable basis
for doubt; and

 

viii. in which the Agent (as a Lender and as agent for the other Lenders) has
been granted (pursuant to Section 7 or otherwise) and continues to hold a
readily enforceable, first priority perfected Lien.

 

“Eligible Receivables Collateral” means Eligible P&I Advances Collateral and
Eligible Servicing Receivable Advances Collateral, consisting of Eligible T&I
Advances Collateral and Eligible Enforcement Advances Collateral.

 

“Eligible Servicing Receivable Advances Collateral” means an account or general
intangible owned by a Company which has a Servicing Claim:

 

(a) produced by the Company’s making a T&I Advance (an account or general
intangible so produced being herein called a “T&I Receivable”):

 

  (i) in respect of a first lien Mortgage Loan;

 

  (ii) for which the Agent has confirmed by reviewing the applicable Servicing
Agreement that the Company has the indefeasible right under such applicable
Servicing Agreement to reimburse itself as provided in the definition of “T&I
Advance” out of sums thereafter collected from such debtor(s) or realized from
the security for the related Serviced Loan;

 

  (iii) with respect to which there is no bona fide pending claim against the
Company for any credit, allowance or adjustment;

 

  (iv) that is enforceable without offset, bona fide counterclaim or bona fide
defense;

 

EC-iv



--------------------------------------------------------------------------------

  (v) for the full recoverability of which the Company has no reasonable basis
for doubt; and

 

  (vi) in which the Agent has been granted (pursuant to Section 7 or otherwise)
and continues to hold a readily enforceable, first priority perfected Lien; or

 

(b) produced by the Company’s funding an Enforcement Advance (such an account or
general intangible being herein called an “Enforcement Receivable”):

 

  (i) for which the Agent has confirmed by reviewing the applicable Servicing
Agreement that the Company has the indefeasible right under such applicable
Servicing Agreement to reimburse itself as provided in the definition of
“Enforcement Advance” out of sums thereafter collected from such debtor(s) or
realized from the security for the related Serviced Loan;

 

  (ii) with respect to which there is no bona fide pending claim against the
Company for any credit, allowance or adjustment;

 

  (iii) that is enforceable without offset, bona fide counterclaim or bona fide
defense; and

 

  (iv) for the full recoverability of which the Company has no reasonable basis
for doubt.

 

“Eligible Servicing Collateral” means Servicing Rights owned by a Company giving
the Company the right to service (and be compensated as servicer for servicing)
a portfolio of Single-family Mortgage Loans pursuant to an Approved Servicing
Agreement and that are Pledged to the Agent; provided that Ginnie Mae, Fannie
Mae or Freddie Mac Servicing Rights will not be Eligible Collateral unless and
until an appropriate Acknowledgment Agreement has been duly executed by and
among the Company, the Agent and the relevant Agency.

 

EC-v



--------------------------------------------------------------------------------

SCHEDULE UG-SSF

TO 8/05 CREDIT AGREEMENT

 

The Companies’ Underwriting Guidelines for Single-family Loans are set forth in
a separate binder that the Companies have delivered to the Agent, to which
reference is here made for all purposes and which is hereby incorporated herein.



--------------------------------------------------------------------------------

SCHEDULE MAC

TO 8/05 CREDIT AGREEMENT

(Updates of this Schedule are effective only if signed by a Vice President

or more senior officer of JPMorgan Chase Bank, N.A., Agent; no signature is
required

unless this is an update Schedule)

 

The Maximum Aggregate Commitment from and after the following dates is as
follows:

 

Maximum

Aggregate

Commitment

--------------------------------------------------------------------------------

    

From and after

--------------------------------------------------------------------------------

  

Update certified effective by the

undersigned officer of JPMorgan Chase

Bank, N.A., Agent

--------------------------------------------------------------------------------

$500,000,000      August 1, 2005 through the Maturity Date     

 

 

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE SA

 

Schedule of Servicing Agreements the Companies’ Receivables Under Which Are
Pledged

 

PURCHASE, WARRANTIES AND SERVICING AGREEMENT Between Abetterwayhome Finance, LLC
and HomeBanc Mortgage Corporation

 

PURCHASE, WARRANTIES AND SERVICING AGREEMENT Between Abetterwayhome Finance, LLC
II and HomeBanc Mortgage Corporation

 

PURCHASE, WARRANTIES AND SERVICING AGREEMENT Between HomeBanc Funding Corp. and
HomeBanc Mortgage Corporation

 

PURCHASE, WARRANTIES AND SERVICING AGREEMENT Between HomeBanc Funding Corp. II
and HomeBanc Mortgage Corporation



--------------------------------------------------------------------------------

SCHEDULE 2.3

TO 3/04 CREDIT AGREEMENT

 

Terms of each Company’s Obligations to Pay Borrowings by the Other Company

 

Each of the Companies hereby agrees to the following terms with respect to
Borrowings and with respect to the Obligations of the other Company:

 

1. Each of the Companies irrevocably, unconditionally and absolutely guarantees
to the Lenders the due and prompt payment, and not just the collectibility, of
the principal of, and interest on the Borrowings and all fees and late charges
and all other indebtedness, if any, in respect of the Borrowings by the other
Company, and all other obligations of the other Company to the Lenders, when
due, whether at maturity, by acceleration or otherwise all at the times and
places and at the rates described in, and otherwise according to the terms of,
the Senior Credit Notes and the Credit Agreement, whether now existing or
hereafter created or arising.

 

2. Each of the Companies further hereby irrevocably, unconditionally and
absolutely guarantees to the Lenders the due and prompt performance by the other
Company of all duties, agreements and obligations of each other Company
contained in the Credit Agreement, the Senior Credit Notes and the other
Facilities Papers, and the due and prompt payment of all costs and expenses
reasonably incurred, including reasonable attorneys’ fees, court costs and all
other litigation expenses actually incurred (including expert witness fees,
exhibit preparation and courier, postage, communication and document copying
expenses), in enforcing the payment and performance of the Credit Agreement and
the other Facilities Papers from such other Company (the payment and performance
of the items set forth in Paragraphs 1 and 2 of this Schedule are collectively
referred to as the “Other Company’s Debt”).

 

3. In the event either Company shall at any time fail to pay the Lenders any of
its own Debt when due, whether by acceleration or otherwise, the other Company
hereby promises to pay such amount to the Lender forthwith, together with all
collection costs and expenses reasonably incurred, including reasonable
attorneys’ fees, court costs and all other litigation expenses actually incurred
(including expert witness fees, exhibit preparation and courier, postage,
communication and document copying expenses).

 

4. Each Company hereby (a) agrees to any modifications of any terms or
conditions of any Other Company’s Debt and/or to any extensions or renewals of
time of payment or performance by the other Company; (b) agrees that it shall
not be necessary for the Lender to resort to legal remedies against any of the
other Company, nor to take any action against any other Person obligated (an
“Obligor”) or on or against any Collateral or any other security for payment or
performance of the other Company’s Debt before proceeding against such Company;
(c) agrees that no release of the other Company, the Guarantor or any other
guarantor or Obligor, or of any Collateral or other security for the other
Company’s Debt, whether by operation of law or by any act of the Lender, with or
without notice to such Company, shall release such Company and (d) waives notice
of demand, dishonor, notice of dishonor, protest, and notice of protest and
waives, to the extent permitted by law, all benefit of valuation, appraisement,
and



--------------------------------------------------------------------------------

exemptions under the laws of any of the States of Texas, Georgia, Delaware or
any other state or territory of the United States.

 

5. The obligations of each of the Companies for the Other Company’s Debt shall
be primary, absolute and unconditional, and shall remain in full force and
effect without regard to, and shall not be impaired or affected by: (a) the
genuineness, validity, regularity or enforceability of, or any amendment or
change in, the Credit Agreement, the Senior Credit Notes or any other Facilities
Papers, or any change in or extension of the manner, place or terms of payment
of all or any portion of the other Company’s Debt; (b) the taking or failure to
take any action to enforce the Credit Agreement, the Senior Credit Notes or any
other Facilities Papers, or the exercise or failure to exercise any remedy,
power or privilege contained therein or available at law or otherwise, or the
waiver by the Lenders of any provisions of the Credit Agreement, the Senior
Credit Notes or any other Facilities Paper; (c) any impairment, modification,
change, release or limitation in any manner of the liability of the other
Company or its estate in bankruptcy, or of any remedy for the enforcement of the
other Company’s liability, resulting from the operation of any present or future
provision of the bankruptcy laws or any other statute or regulation, or the
dissolution, bankruptcy, insolvency, or reorganization of the other Company; (d)
the merger or consolidation of such other Company or any sale or transfer by
such other Company of all or part of its assets or property; (e) any claim such
Company may have against the other Company, the Guarantor or any other Obligor,
including any claim of contribution; (f) the release, in whole or in part, of
the Guarantor, any other guarantor, the other Company or any other Obligor or
(g) any other action or circumstance which (with or without notice to or
knowledge of such Company) might in any manner or to any extent vary the risks
of such Company or otherwise constitute a legal or equitable discharge or
defense, it being understood and agreed by each Company that its obligations for
the Other Company’s Debt shall not be discharged except by the full payment and
performance of the Other Company’s Debt.

 

6. The Agent shall have the right pursuant to and in accordance with the terms
of the Credit Agreement to determine how, when and what application of payments
and credits, if any, whether derived from either Company or from any other
source, shall be made on the Obligations and any other indebtedness owed by
either Company and/or any other Obligor to the Lenders.

 

7. The obligations of each of the Companies hereunder shall continue to be
effective, or be automatically reinstated, as the case may be, if at any time
the payment, in whole or in part, of any of the Other Company’s Debt is
rescinded or must otherwise be restored or returned by the Lender (as a
preference, fraudulent conveyance or otherwise) upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of either Company or any other Person
or upon or as a result of the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to either Company or any other
Person, or any substantial part of its property, or otherwise, all as though
such payments had not been made. If an Event of Default shall at any time have
occurred and be continuing or shall exist and declaration of default or
acceleration under or with respect to the Other Company’s Debt shall at such
time be prevented by reason of the pendency against either Company or any other
Person of a case or proceeding under a bankruptcy or insolvency law, each of the
Companies agrees that its



--------------------------------------------------------------------------------

obligations for the Other Company’s Debt shall be deemed to have been declared
in default or accelerated with the same effect as if such Obligations had been
declared in default and accelerated in accordance with their respective terms
and each of the Companies shall forthwith perform or pay, as the case may be, as
required hereunder in accordance with the terms hereunder without further notice
or demand.

 

8. Except as to each Company’s contribution rights provided for in Section 2.4
of the Credit Agreement, and until the Obligations shall have been paid in full,
each Company hereby irrevocably waives any claim or other rights that it may now
or hereafter acquire against the other Company that arises from the existence,
payment, performance or enforcement of such Company’s obligations for the Other
Company’s Debt, including any right of subrogation, reimbursement, exoneration
or indemnification, any right to participate in any claim or remedy of the
Lenders against the other Company or any Collateral or other security that the
Lenders or the Agent now have or hereafter acquire, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including the right to take or receive from the other Company directly or
indirectly, in cash or other property or by set-off or in any manner, payment or
security on account of such claim or other rights. If any amount shall be paid
to either Company in violation of the preceding sentence and the Other Company’s
Debt shall not have been paid and performed in full, such amount shall be deemed
to have been paid to such Company for the benefit of, and held in trust for, the
Lenders and the Agent and shall forthwith be paid to the Agent for distribution
to the Lenders and to be credited and applied to the Other Company’s Debt,
whether matured or unmatured. Notwithstanding the blanket waiver of subrogation
rights as set forth above, each Company hereby specifically acknowledges that
any subrogation rights which it may have against the other Company or any
Collateral or other security that the Lenders or the Agent now have or hereafter
acquire may be destroyed by a nonjudicial foreclosure of the Collateral or other
security. This may give such Company a defense to a deficiency judgment against
it. Such Company hereby irrevocably waives such defense. Each Company
acknowledges that it will receive direct and indirect benefits from the
arrangements contemplated by the Credit Agreement and that the waivers set forth
in this Schedule are knowingly made in contemplation of such benefits.

 

9. No postponement or delay on the part of the Lenders or the Agent in the
enforcement of any right with respect to the Obligations of either Company,
including the Other Company’s Debt, shall constitute a waiver of such right and
all rights of the Lenders and the Agent hereunder shall be cumulative and not
alternative and shall be in addition to any other rights granted to the Lender
in any other agreement or by law.

 

10. Any Debt of either Company now or hereafter held by the other Company is
hereby subordinated to the Obligations, and such Debt of either Company to such
other Company shall, if the Agent so requests after any Event of Default has
occurred and is continuing, be collected, enforced and received by the Company
to which it is owed as trustee for the Lenders and be paid over to the Agent on
account of the Debt of the other Company to the Lenders.



--------------------------------------------------------------------------------

SCHEDULE 7.1(h)

TO 8/05 CREDIT AGREEMENT

 

INITIAL LIST OF PLEDGED SERVICING

 

None.



--------------------------------------------------------------------------------

SCHEDULE 9.4

TO 8/05 CREDIT AGREEMENT

 

MATERIAL ADVERSE CHANGES AND CONTINGENT LIABILITIES

 

1. Material adverse changes and material unrealized losses since the Statement
Date, as referred to in Section 9.4: None.

 

2. Contingent liabilities as of the Effective Date, as referred to in Section
9.4: None.



--------------------------------------------------------------------------------

SCHEDULE 9.16

TO 8/05 CREDIT AGREEMENT

 

The Companies’ Plans

 

HomeBanc Mortgage Corporation 401(k) Retirement Plan (as amended and restated
effective April 1, 2005) — Plan #001

 

HomeBanc Mortgage Corporation Deferred Compensation Plan — Plan #003

 

The Hartford Group Life, Accidental Death & Dismemberment Plan — Plan #501

 

Blue Cross Blue Shield Group Medical — Plan #501

 

Metlife Group Dental — Plan #501

 

The Hartford Group Long Term Disability Plan — Plan #501

 

The Hartford Sales Group Short Term Disability Plan — Plan #501



--------------------------------------------------------------------------------

SCHEDULE 15

TO 8/05 CREDIT AGREEMENT

 

Lenders’ Addresses for Notice

As of August 1, 2005

 

Commerzbank AG, New York and Grand    First Commercial Bank, New York Agency
Cayman Branches    750 Third Avenue, 34th Floor 2 World Financial Center    New
York, NY 10017 New York, NY 10281-1050    Attention:    Ms. Yvonne Lin
Attention:    Mr. Michael P. McCarthy    Phone:    (212) 599-6868 ext 216
Telephone:    (212) 266-7325    Fax:    (212) 599-6133 Fax:    (212) 266-7629   
email: yvonnelin@firstbankny.com E-mail: mmccarthy@cbkna.com           United
Overseas Bank Limited      New York Agency Key Bank National Association    592
Fifth Avenue 127 Public Square — MC OH-01-27-0406    New York, New York 10036
Cleveland, Ohio 44114    Attention:    Ms. Vera Lee Attention:    Mr. Anthony
Bulic    Phone:    (212) 382-0088 ext. 51 Telephone:    (216) 689-3842    Fax:
   (212) 382-1881 Fax:    (216) 689-5287    email: vera.lee@uobgroup.com E-mail:
anthony_bulic@keybank.com           BNP Paribas U.S. Bank National Association
   787 Seventh Avenue 800 Nicollet Mall    New York, NY 10019 Mail Station
BC-MN-HO3B    Attention:    Mr. Barry Chung Minneapolis, MN 55402    Phone:   
(212) 841-2989 Attention:    Mr. William Umscheid    Fax:    (212) 841-2533
Phone:    (612) 303-3575    email: barry.chung@americas.bnpparibas.com Fax:   
(612) 303-2253      email: william.umscheid@usbank.com                Bank
Hapoalim B.M.           1177 Avenue of the Americas           New York, NY 10036
          Attention:    Ms. Helen H. Gateson           Phone:    (212) 782-2161
          Fax:    (212) 782-2382           email:hgateson@hapoalimusa.com



--------------------------------------------------------------------------------

LOGO [g70367imag002.jpg]